                                                                    Case 19-11047-CSS        Doc 22-1     Filed 05/10/19   Page 1 of 112



                                                                                        Cloud Peak Energy Inc., et al .
                                                                                                Creditor Matrix

                              Name                               Address1                                Address2                      Address3              City      State     PostalCode        Country
14128 CLOSED JAN 2016                         P.O. BOX 2051                                                                                       SHERIDAN          WY         82801
1838 RENDEZVOUS ASSOCIATION                   P.O. BOX 1838                                                                                       RIVERTON          WY         82501-1838
21 ELECTRIC LLC                               25278 N US HWY 85                                                                                   NEWCASTLE         WY         82701
307 REALTY TEAM                               39 TOWN CENTER DR. SUITE 100                                                                        GILLETTE          WY         82718
3D EQUIPMENT SERVICES INC                     P.O. BOX 3637                                                                                       GILLETTE          WY         82717-3637
3D-P USA                                      4500 EAST AVIATION WAY                                                                              SAFFORD           AZ         85546
3M COMPANY                                    600 E MEIGL STREET                                                                                  VALLEY            NE         68064
406 FIRE PROTECTION LLC                       1431 AHLGREN LANE                                                                                   GRASS RANGE       MT         59032
A & H FLUID TECHNOLOGIES INC                  3431 LORNA LANE                                                                                     BIRMINGHAM        AL         35216
A FULL HOUSE CASINO COMPANY, INC              4390 EASLEY RD                                                                                      GOLDEN            CO         80403
A PRECIOUS CHILD                              557 BURBANK STREET                             UNIT E                                               BROOMFIELD        CO         80020
A TEAM CLEANING                               P.O. BOX 5140                                                                                       GILLETTE          WY         82717
A V A COMMUNITY ART CENTER                    509 WEST SECOND STREET                                                                              GILLETTE          WY         82716
A&H ABRASIVES                                 1108 NORTH GLENN ROAD                                                                               CASPER            WY         82601
A.W. CHESTERTON COMPANY                       414 INDUSTRIAL PARK ROAD                       P.O. BOX 1217                                        BEAVER            WV         25813-9312
A3 SERVICES LLC.                              1106 DECKER ROAD                                                                                    SHERIDAN          WY         82801
AAA SOLUTION INC                              P.O. BOX 277                                                                                        GILLETTE          WY         82717-0277
AANIIIH NAKODA COLLEGE                        P.O. BOX 159                                                                                        HARLEM            MT         59526
ABANAKI CORPORATION                           17387 MUNN ROAD                                                                                     CHAGRIN FALLS     OH         44023-5418
ABANDONED PET PROJECT                         P. O. BOX 2413                                                                                      BOERNE            TX         78006
ABB AUTOMATION INC                            SUBSTAT AUTOMAT & PROTECT DIV                  P.O. BOX 88868                                       CHICAGO           IL         60695-1868
ABB ENTERPRISE SOFTWARE INC                   400 PERIMETER CENTER TERRACE                   STE 500                                              ATLANTA           GA         30346
ABBOTT, SHANE M                               P.O. Box 1309                                                                                       Douglas           WY         82633
ABBY CROWLEY                                  25 GOLD BUCKLE PL                                                                                   ROZET             WY         82727
ABC SIGNS & SPECIALTIES                       348 NORTH MAIN STREET                                                                               SHERIDAN          WY         82801-3902
ABCO SUPPLY, INC.                             4005 1ST AVE SOUTH                                                                                  BILLINGS          MT         59107
ABERDEEN ASSET MANAGEMENT INC                 1735 MARKET STREET FLOOR 32                                                                         PHILADELPHIA      PA         19103
Aberle, Patrick                               Address on File
Aberle, Paul                                  Address on File
Aberle, Wayne A                               Address on File
ABF FREIGHT SYSTEM, INC                       P.O. BOX 1271                                                                                       CHEYENNE          WY         82003-1271
Abitibi-Consolidated Sales Corporation        P.O. Box 128                                                                                        Snowflake         AZ         85937
ABL SERVICES INC                              P.O. BOX 8572                                                                                       TYLER             TX         75711-8572
ABL SURPLUS                                   12205 CR 1114                                                                                       TYLER             TX         75709-6734
ABLE EQUIPMENT CO                             999 POISON SPIDER ROAD                                                                              CASPER            WY         82604
ABRAXAS PETROLEUM CORPORATION                 18803 MEISNER DRIVE                                                                                 SAN ANTONIO       TX         78258
ABSOLUTE FLUID POWER INC                      626 HIGHWAY 2 EAST                                                                                  GRAND RAPIDS      MN         55744
ACCELERATED DATA DECISION INC                 27 MAIN STREET                                                                                      SPARTA            NJ         7871
ACCES LOCATION D'EQUIPMENT                    1301 COULOMBE                                                                                       STE-JULIE         QC         J3E 0C2        CANADA
ACCO BRANDS DIRECT                            101 O'NEIL ROAD                                                                                     SIDNEY            NY         13838
ACCURATE BACKGROUND INC                       7515 IRVINE CENTER DRIVE                                                                            IRVINE            CA         92618
Ace American Insurance Company (Chubb)        1133 Avenue Of The Americas, 32Nd Floor                                                             New York          NY         10036
Ace American Insurance Company (Chubb)        5605 Glenridge Drive, Suite 300                                                                     Atlanta           GA         30342
ACE DORAN HAULING AND RIGGING CO              1601 BLUE ROCK STREET                                                                               CINCINNATI        OH         45223
ACE EQUIPMENT AND SUPPLY                      9660 DALLAS STREET                                                                                  HENDERSON         CO         80640-8451
ACE INDUSTRIES INC                            6295 MCDONOUGH DRIVE                                                                                NORCROSS          GA         30093
Ace Property and Casualty Insurance Company   436 Walnut Street                                                                                   Philadelphia      PA         19106
ACE RADIATOR SERVICE                          410 EAST FIFTH STREET                                                                               SHERIDAN          WY         82801
ACI ENTERPRISES INC                           5414 OBERLIN DRIVE STE 240                                                                          SAN DIEGO         CA         92121-4744
ACIRL QUALITY TESTING SERVICES P              2 SPIT ISLAND CLOSE                                                                                 MAYFIELD WEST                NSW 2304       Australia
Ackermann, Laura M                            Address on File
ACMS STORAGE                                  1651 KRISTI LANE                                                                                    SHERIDAN          WY         82801




                                                                                                 Page 1 of 112
                                                       Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 2 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                      Address1                            Address2                        Address3               City     State     PostalCode   Country
ACR CONSULTANTS, INC.              1423 O'DELL COURT                                                                               SHERIDAN           WY        82801
ACTION LOCK AND KEY                804 EAST 4TH STREET SUITE 1                                                                     GILLETTE           WY        82716
ACTION TRUCK AND EQUIPMENT, INC.   7175 NW 27TH AVE                                                                                MIAMI              FL        33147
Acuna, Ernie                       Address on File
ADAM WHITE                         110 SIERRA VISTA                                                                                TAOS               NM        87571
ADAMS COUNTY TREASURER             210 WEST BROADWAY STE 203                                                                       RITZVILLE          WA        99169
Adams Jr, Ed R                     Address on File
Adams, Keith                       Address on File
Adams, Matthew A                   Address on File
ADDONS INC                         8040 SOUTHPARK LANE                                                                             LITTLETON          CO        80120
ADECCO USA INC                     306 S GILLETTE AVE STE B                                                                        GILLETTE           WY        82717
ADI ACOUSTICS INC                  165 SOUT UNION BLVD SUIT 250                                                                    LAKEWOOD           CO        80228
Adler, Randy                       Address on File
ADLER, RICK W                      407 East Centennial St                                                                          Rapid City         SD        57701
ADM GERMANY GMBH                   FERDINANDSTR. 5                                                                                 HAMBURG                      20095
ADRIAN BIRD, JR.                   8TH CHOUTEAU                                                                                    HARDIN             MT        59034
ADSIT CONSTRUCTION                 5461 COFFEEN AVE                                                                                SHERIDAN           WY        82801
ADVANCED COAL TECHNOLOGY INC       P.O. BOX 39                                                                                     CASTLE ROCK        CO        80104-0039
ADVANCED COMMUNICATIONS            TECHNOLOGY                              P.O. BOX 7039                                           SHERIDAN           WY        82801-7039
ADVANCED ELECTRICAL & MOTOR CONT   1801 HURD DRIVE                                                                                 IRVING             TX        75038
ADVANCED MINING EQUIPMENT INC      2020 SCHOONOVER STREET                                                                          GILLETTE           WY        82718
ADVANCED WEAR COATINGS INC         46 ALPINE DR                                                                                    GILLETTE           WY        82718
ADVOCACY & RESOURCE CENTER         136 COFFEEN AVE                                                                                 SHERIDAN           WY        82801
AEP SERVICE CORPORATION            155 W. NATIONWIDE BLVD                  SUITE 5                                                 COLUMBUS           OH        43215-2570
AERO - GRAPHICS INC                40 WEST OAKLAND AVENUE                                                                          SALT LAKE CITY     UT        84115-3007
AEROANTENNA TECHNOLOGY INC         20732 LASSEN STREET                                                                             CHATSWORTH         CA        91311
AES Eastern Energy, L.P.           Contract Administration                 4003 Wilson Blvd.                                       Arlington          VA        22203
AES Shady Point LLC                22042 AES Road                          P.O. Box 1740                                           Panama             OK        74951
AETECH ELECTRICAL TRAINING CENTE   P.O. BOX 2272                                                                                   RAPID CITY         SD        57709
AETNA                              151 FARMINGTON AVENUE                   ANB3                                                    HARTFORD           CT        6156
AFD INC                            1450 WEST EVANS UNIT F                                                                          DENVER             CO        80223
Aghbashian, Zack D                 Address on File
AGI INDUSTRIES, INC.               2020 GREENS RD., SUITE 200                                                                      HOUSTON            TX        77032
AHERN RENTALS, INC                 109 PROGRESS CIRCLE                                                                             MILLS              WY        82644
Ahlers, Benjiman E                 Address on File
Aikins, Isaac                      Address on File
Aikins, Samuel                     Address on File
AIR & SEA INTERNATIONAL, INC       4444 SO 700 EAST, STE 102               P.O. BOX 57026                                          MURRAY             UT        84157
AIR CLEANING SPECIALISTS, INC.     826 HORAN DRIVE                                                                                 FENTON             MO        63026
AIR SOLUTIONS                      701 SUNBURST CT                                                                                 GILLETTE           WY        82718
AIRE-MASTER OF EASTERN WYOMING     443 S KIMBALL                                                                                   CASPER             WY        82601
AIRGAS INTERMOUNTAIN INC           323 RUSSELL STREET                                                                              CRAIG              CO        81625
AIRGAS USA INC                     5548 MAGNOSON BLVD                                                                              GILLETTE           WY        82718
AIRPRO INC                         3875 ELM STREET                                                                                 DENVER             CO        80207-1043
AIR-TECH HEATING & A/C INC         P.O. BOX 2402                                                                                   GILLETTE           WY        82717-2402
AIRWATCH, LLC                      155 PERIMETER CENTER W STE 100                                                                  ATLANTA            GA        30338
AKIN GUMP STRAUSS HAUER & FELD L   1333 NEW HAMPSHIRE AVE, NW                                                                      WASHINGTON         DC        20036-1564
ALABAMA DEPT OF REVENUE            BUSINESS PRIVILEGE TAX SECTION          P.O. BOX 327431                                         MONTGOMERY         AL        36132-7431
Alabama Power Company              c/o Southern Company Services           600 North 18th Street             14N-8162              Birmingham         AL        35203
Alberson, Tara J                   Address on File
ALBERT J. GOODWATER FFA ALUMNI     P.O. BOX 5035                                                                                   SHERIDAN           WY        82801
Alder, Tyler B                     Address on File




                                                                                Page 2 of 112
                                                                                 Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 3 of 112



                                                                                                Cloud Peak Energy Inc., et al .
                                                                                                        Creditor Matrix

                                  Name                                         Address1                            Address2                     Address3                City    State     PostalCode        Country
ALEC WYOMING SCHOLARSHIP FUND                                ATTN: REP DAN LAURSEN, WY CHAIR         478 ROAD 8                                            POWELL              WY       82435
ALERE TOXICOLOGY                                             1342 COURT STREET                                                                             PORTSMOUTH          VA       23704
ALEX CRESSY MEMORIAL ORGANIZATIO                             P.O. BOX 853                                                                                  EVANSVILLE          WY       82636
ALEXANDER DAWSON SCHOOL                                      10455 DAWSON DR                                                                               LAFAYETTE           CO       80026
Alfred C. Toepfer international G.m.b.H                      Ferdinandstr. 5                                                                               Hamburg                      20095          Germany
Alger, John                                                  Address on File
ALIGNMENT & CONDITION MONITORING                             11506 FOWLER DRIVE                                                                            NORTHGLENN          CO       80233-2100
ALIGNMENT PROS INC                                           611 EAST 8TH STREET                                                                           GILLETTE            WY       82716
ALL B EXCAVATING CO INC                                      60 STATE HIGHWAY 335                                                                          SHERIDAN            WY       82801
ALL VIDEO PRODUCTION, INC.                                   4707 PASADENA WAY                                                                             BROOMFIELD          CO       80023
ALLDATA COMPANY                                              9850 W TARON DR STE 100                                                                       ELK GROOVE          CA       95757
Allegheny Energy Supply Company, LLC and Monongahela Power
Company                                                      800 Cabin Hill Drive                                                                          Greensburg          PA       15601
ALLEN & OVERY                                                LEVEL 27, EXCHANGE PLAZA                2 ESPLANADE                                           PERTH                        WA 6000        Australia
Allen, Raymond L                                             Address on File
Allen, Ryan T                                                Address on File
ALLEY CAT ALLIES                                             7920 NORFOLK AVE SUITE 600                                                                    BETHESDA            MD       20814
ALLEY CAT RESCUE                                             P.O. BOX 585                                                                                  MT RAINER           MD       20712
ALLIANT ENERGY CORPORATE SERVICE                             FUELS,TRANSPORTATION & EMISSIONS        4902 NORTH BILTMORE LANE                              MADISON             WI       53707-1007
Alliant Energy Corporate Services, Inc.                      4902 No. Biltmore Lane                                                                        Madison             WI       53707-1007
ALLIED ELECTRONICS                                           4444 SOUTH 700 EAST                                                                           SALT LAKE CITY      UT       84107-3075
Allied World Specialty Insurance Company                     199 WATER STREET                                                                              NEW YORK            NY       10038
Allington, Ellen                                             Address on File
ALLINGTON, ELLEN A                                           6 MOUNTAIN VIEW ROAD                                                                          DOUGLAS             WY       82633
Allington, Kenny F                                           Address on File
Allington, Ty T                                              Address on File
ALL-STATE BELTING, LLC                                       520 SOUTH 18TH STREET                                                                         WEST DES MOINES     IA       50265
ALPHA RESOURCES INC                                          P.O. BOX 199                            3090 JOHNSON RD                                       STEVENSVILLE        MI       49127
ALPHA WYOMING LAND CO, LLC                                   2273 BISHOP ROAD                        P.O. BOX 3039                                         GILLETTE            WY       82718-3039
ALSCO                                                        3200 PROSPECTOR DRIVE                                                                         CASPER              WY       82604
Althoff, Nicholas                                            Address on File
ALTITUDE TRAINING ASSOCIATES LLC                             877 N. TABLE MOUNTAIN LOOP                                                                    CHEYENNE            WY       82009
Alvarado, Abraham                                            Address on File
ALVATEK ELECTRONICS LLC                                      1200 PENNSYLVANIA AVE SUITE 101                                                               WILMINGTON          DE       19806
ALZHEIMER'S DISEASE AND RELATED                              2232 DELL RANGE BLVD                    SUITE 220                                             CHEYENNE            WY       82009
Aman, Lisa                                                   Address on File
Amble, Steve L                                               Address on File
AMBRE ENERGY NORTH AMERICA                                   170 SOUTH MAIN ST STE 700                                                                     SALT LAKE CITY      UT       84101
AMCi WIRELESS                                                17301 WEST COLFAX AVENUE STE 230                                                              GOLDEN              CO       80401-4891
AMEREN ENERGY FUELS & SERVICES                               1901 CHUTEAU AVENUE MC611                                                                     ST. LOUIS           MO       63103-3003
Ameren Services Company                                      1901 Chouteau Ave. – MC1310                                                                   St. Louis           MO       63103
AMEREX BROKERS LLC                                           1 SUGAR CREEK CENTER BLVD               SUITE 700                                             SUGAR LAND          TX       77478
AMERICAN ACADEMY DRAMATIC ARTS                               120 MADISON AVENUE                                                                            NEW YORK            NY       10016
AMERICAN ALLOY STEEL, INC.                                   P.O. BOX 40469                                                                                HOUSTON             TX       77240-0469
American Alternative Insurance Corporation                   555 College Road East                                                                         Princeton           NJ       08543-5241
AMERICAN BRAIN TUMOR ASSOCIATION                             8550 N BRYN MAWR AVE                    SUITE 550                                             CHICAGO             IL       60631
AMERICAN BRAIN TUMOR ASSOCIATION                             8550 W. BRYN MAWR AVENUE                SUITE 550                                             CHICAGO             IL       60631
AMERICAN CANCER SOCIETY                                      333 SOUTH BEECH STREET                                                                        CASPER              WY       82601
AMERICAN CANCER SOCIETY                                      RELAY FOR LIFE                          P.O. BOX 7189                                         GILLETTE            WY       82717-7189
AMERICAN CANCER SOCIETY BILLINGS                             1903 CENTRAL AVENUE                                                                           BILLINGS            MT       59102
AMERICAN CANCER SOCIETY INC                                  333 SOUTH BEECH STREET                                                                        CASPER              WY       82601
AMERICAN COAL COUNCIL                                        1101 PENNSYLVANIA AVE NW 3RD FL                                                               WASHINGTON          DC       20004




                                                                                                         Page 3 of 112
                                                                                             Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 4 of 112



                                                                                                            Cloud Peak Energy Inc., et al .
                                                                                                                    Creditor Matrix

                                Name                                                     Address1                            Address2                        Address3               City      State     PostalCode   Country
AMERICAN COALITION FOR CLEAN                                            COAL ELECTRICITY                         1152 15TH STREET NW SUITE 400                          WASHINGTON          DC        20005
AMERICAN CRANE & EQUIPMENT CORP                                         531 OLD SWEDE ROAD                                                                              DOUGLASVILLE        PA        19518-1205
AMERICAN CRANE & TRACTOR PARTS,                                         2200 STATE LINE ROAD                                                                            KANSAS CITY         KS        66103-2188
AMERICAN CRYSTAL SUGAR COMPANY                                          101 NORTH 3RD STREET                                                                            MOORHEAD            MN        56560-1990
American Crystal Sugar Company                                          101 North Third Street                                                                          Moorhead            MN        56560
AMERICAN DIABETES ASSOCIATION                                           1701 NORTH BEAUREGARD ST.                                                                       ALEXANDRIA          VA        22311-1742
AMERICAN DRILLING & SUPPLY INC                                          7044 NIEHENKE AVENUE                                                                            BILLINGS            MT        59101
American Electric Power Service Corp., as agent for the AEP Operating
Companies                                                               1 Riverside Plaza                                                                               Columbus            OH        43215
AMERICAN EQUIPMENT INC                                                  612B SINCLAIR                            P.O. BOX 1839                                          GILLETTE            WY        82717-1839
AMERICAN FAMILY INSURANCE                                               C/O BILLIE RUTH EDWARDS                  P.O. BOX 313                                           CHEYENNE            WY        82003-0313
AMERICAN FIBERGLASS                                                     2533 W. CYPRESS STREET                                                                          PHOENIX             AZ        85308
AMERICAN FOUNDATION FOR SUICIDE                                         PREVENTION                               120 WALL STREET FLOOR 29                               NEW YORK            NY        10005
AMERICAN HEART ASSOCIATION                                              10900 B STONELAKE BLVD SUITE 320                                                                AUSTIN              TX        78759
AMERICAN HERITAGE GIRLS WY0220                                          404 W. BRUNDAGE LN.                                                                             SHERIDAN            WY        82801
AMERICAN INFIDELS VETERANS MOTOR                                        P.O. BOX 1261                                                                                   GLENROCK            WY        82637
AMERICAN LEGION AUXILLIARY                                              JOHN DONALD GARBUTT UNIT NO. 7           P.O. BOX 345                                           SHERIDAN            WY        82801
AMERICAN LEGION POST 42                                                 P.O. BOX 2436                                                                                   GILLETTE            WY        82717
AMERICAN LEGISLATIVE EXCHANGE CO                                        2900 CRYSTAL DRIVE 6TH FLOOR                                                                    ARLINGTON           VA        22202
AMERICAN LUNG ASSOCIATION                                               55 W. WACKER DR SUITE 1150                                                                      CHICAGO             IL        60601
AMERICAN PIZZA PARTNERS, LP                                             627 E. BOXELDER RD.                                                                             GILLETTE            WY        82716
AMERICAN PORTABLE BUILDINGS CORP                                        2892 WEST 64TH AVENUE                                                                           DENVER              CO        80221
AMERICAN PULVERIZER CO                                                  1319 MACKLIND AVENUE                                                                            ST LOUIS            MO        63110
AMERICAN RADIO & HIFI LLC                                               P.O. BOX 4361                                                                                   GILLETTE            WY        82717-4361
AMERICAN RED CROSS                                                      P.O. BOX 37295                                                                                  WASHINGTON          DC        20013
AMERICAN RED CROSS COMMUNITY                                            439 PRAIRIEVIEW PLACE STE E                                                                     GILLETTE            WY        82716
AMERICAN RED CROSS OF COLORADO                                          FUND DEVELOPMENT                         444 SHERMAN STREET                                     DENVER              CO        80203
AMERICAN RED CROSS OF MONTANA                                           1300 28TH STREET SOUTH                                                                          GREAT FALLS         MT        59405
AMERICAN RED CROSS WYO                                                  5500 BISHOP BLVD                                                                                CHEYENNE            WY        82001
AMERICAN RIVER COLLEGE                                                  4700 COLLEGE OAK DRIVE                                                                          SACRAMENTO          CA        95841
AMERICAN STEAMSHIP COMPANY                                              500 ESSJAY ROAD                                                                                 WILLIAMSVILLE       NY        14221
AMERICAN TITLE AND ESCROW                                               OF BIG HORN COUNTY                       207 NORTH CENTER AVENUE                                HARDIN              MT        59034
AMERICAN TRACK GENERATIONS LLC                                          P.O. BOX 128                                                                                    GILLETTE            WY        82717
AMERICAN TRAINING RESOURCES INC                                         2912 DAIMLER STREET                                                                             SANTA ANA           CA        92705-5811
AMERICAN WELDING & GAS, INC. GIL                                        206 W 1ST STREET                                                                                GILLETTE            WY        82716
AMERICAN WELDING & GAS, INC. SHD                                        257 E. BRUNDAGE                                                                                 SHERIDAN            WY        82801
AMERICAN WELDING SOCIETY                                                8669 NM 36TH AVE STE 130                                                                        MIAMI               FL        33166
AMERICAN WELL CORPORATION                                               75 STATE STREET                                                                                 BOSTON                        2109
AMERICAN WHEEL & RIM INC                                                P.O. BOX 5156                                                                                   PORTSMOUTH          VA        23703-1156
American Zurich Insurance Company                                       1001 17Th St Ste 1140                                                                           Denver              CO        80202-2035
AMERICANS FOR PROSPERITY                                                2111 WILSON BLVD, STE 350                                                                       ARLINGTON           VA        22201
AMERIGAS                                                                49 W KOOI ST                                                                                    SHERIDAN            WY        82801
AMERITEACH-UCI INC                                                      5660 GREENWOOD PLAZA BLVD                STE 111N                                               GREENWOOD VILLAGE   CO        80111
Ammons, Christopher                                                     Address on File
Ammons, Richard                                                         Address on File
Amoah, Esther                                                           Address on File
AMY'S KIDS                                                              540 S. COLORADO AVENUE                                                                          LARAMIE             WY        82070
ANADARKO ENERGY SERVICES CO                                             1201 LAKE ROBBINS DRIVE                                                                         THE WOODLANDS       TX        77380
ANCHOR SERVICES INC                                                     1300 MIDLAND ROAD                                                                               GILLETTE            WY        82716
ANDERSON ENVIRONMENTAL SERVICES                                         17B STATESBORO                                                                                  BELLE FOURCHE       SD        57717
ANDERSON WELDING                                                        249 SALT CREEK RD                                                                               NEWCASTLE           WY        82701
Anderson, Bryan K                                                       Address on File




                                                                                                                     Page 4 of 112
                                                       Case 19-11047-CSS     Doc 22-1      Filed 05/10/19   Page 5 of 112



                                                                        Cloud Peak Energy Inc., et al .
                                                                                Creditor Matrix

                           Name                     Address1                              Address2                      Address3                 City    State    PostalCode   Country
Anderson, Jennifer R              Address on File
ANDERSON, MISTI                   2388 S HWY 36                                                                                    WESTON               ID       83286
Anderson, Misti                   Address on File
Anderson, Robert                  Address on File
Anderson, Ryan                    Address on File
Anderson, Shannon                 Powder River Basin Resource Council        934 N. Main St.                                       Sheridan             WY       82801
Anderson, Tim A                   Address on File
Anderson, Tim W                   Address on File
Andrews, Bob V                    Address on File
ANDREWS, JAMES D                  P.O. BOX 1449                                                                                    GILLETE              WY       82717-1449
Andrews, Jim D                    Address on File
Andrie, Paul                      Address on File
ANIMAL PEOPLE INC                 P.O. BOX 960                                                                                     CLINTON              WA       98236
ANIXTER INC                       1837 SOUTH 4130 WEST BLDG E                                                                      SALT LAKE CITY       UT       84104
ANIXTER INC.                      1209 ENERGY STREET                                                                               GILLETTE             WY       82716
ANKNEY, SHAWN T                   P.O. BOX 54                                                                                      DECKER               MT       59025
ANN SPRAGG                        53 PENROSE PEAK ROAD                                                                             GILLETTE             WY       82716
ANNETTE ROURKE TRUST              116A FOUR CORNERS ROAD                                                                           GILLETTE             WY       82718-9401
ANTCOM CORPORATION                367 VAN NESS WAY SUIT 602                                                                        TORRANCE             CA       90501
ANTELOPE BUTTE FOUNDATION, INC.   P.O. BOX 6624                                                                                    SHERIDAN             WY       82801
ANTELOPE COAL MINE                637 ANTELOPE COAL MINE ROAD                                                                      DOUGLAS              WY       82633
ANTHONY WALKER                    CORONA PRODUCTIONS                         3148 S LEMAY AVENUE                                   FORT COLLINS         CO       80525
ANTONIA RAMOS                     1138 MESA DR                                                                                     DOUGLAS              WY       82633
ANY DOC SOFTWARE, INC.            ONE TAMPA CITY CENTRE                      SUITE 800                                             TAMPA                FL       33602-5157
AON CONSULTING, INC               200 E. RANDOLPH STREET                                                                           CHICAGO              IL       60601
APGAR AMBULANCE LLC               3890 ANNIE STREET                                                                                BOZEMAN              MT       59718
A-PLUS TOWING AND REPAIR          2514 NORTH MAIN                            P.O. BOX 7280                                         SHERIDAN             WY       82801-7005
Apodaca, Phillip                  Address on File
Apperson, Steve K                 Address on File
APPLE INC                         1 INFINITE LOOP                                                                                  CUPERTINO            CA       95014
APPLE RIDGE FUNDING LLC           40 APPLE RIDGE ROAD                                                                              DANBURY              CT       6810
APPLIED FIBER MANUFACTURING LLC   25 GARRETT DRIVE                                                                                 HAVANA               FL       32333
APPLIED INDUSTRIAL TECHNOLOGIES   3416 GARMAN RD                                                                                   GILLETTE             WY       82716
APPLIED INDUSTRIAL TECHNOLOGIES   916 3RD AVENUE NORTH                                                                             BILLINGS             MT       59101
APPLIED TECHNICAL SERVICES        2312 COMMERCE CENTER DRIVE                 SUITE A                                               ROCKVILLE            VA       23146
AQUA PUMPS INC                    9406 N HWY 14-16 HCR 77                                                                          GILLETTE             WY       82716
AQUA PUMPS, LLC                   121 FAIRVIEW RD                                                                                  ROZET                WY       82727
AQUA TERRA CONSULTANTS, INC.      2624 HEARTLAND DRIVE                                                                             SHERIDAN             WY       82801-8545
AQUAFIX SYSTEMS INC.              301 MAPLE LANE                                                                                   KINGWOOD             WV       26537
AR CHILD SUPPORT CLEARINGHOUSE    OFFICE CHILD SUPPORT ENFORCEMENT           P.O. BOX 8125                                         LITTLE ROCK          AR       72203-8125
ARA SIGNS INC                     P.O. BOX 90727                                                                                   HENDERSON            NV       89009-0727
Arambel, Mark J                   Address on File
ARAPAHOE COUNTY TREASURER         5334 SOUTH PRINCE STREET                                                                         LITTLETON            CO       80166-0001
ARCH ENERGY RESOURCES             CITY PLACE ONE SUITE 300                                                                         ST LOUIS             MO       63141
Arch Energy Resources, LLC        City Place One                             Suite 300                                             St. Louis            MO       63141
Arch Insurance Company            300 Plaza Three 3rd Floor                                                                        Jersey City          NJ       07311-1107
Arch Insurance Company            One Liberty Plaza, 53Rd Floor                                                                    New York             NY       10006
Archer Daniels Midland Company    4666 E. Faries Parkway                                                                           Decatur              IL       62526
AREA IV SPECIAL OLYMPICS          1330 GAGE PLACE                                                                                  SHERIDAN             WY       82801
ARENA ONLINE LLC                  1780 W SEQUOIA VISTA CIRCLE                                                                      SALT LAKE CITY       UT       84104
Arends, Kacie                     Address on File
Arends, Mari J                    Address on File




                                                                                  Page 5 of 112
                                                                Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 6 of 112



                                                                               Cloud Peak Energy Inc., et al .
                                                                                       Creditor Matrix

                               Name                            Address1                            Address2                     Address3               City      State     PostalCode        Country
ARETE DESIGN GROUP                         45 E. LOUCKS, SUITE 301                                                                         SHERIDAN           WY         82801
ARGO INTERNATIONAL CORP.                   5195 HARVESTER ROAD, UNIT #6                                                                    BURLINGTON         ON         L7L 6E9        CANADA
Argonaut Insurance Company                 225 West Washington, 6th Floor                                                                  Chicago            IL         60606
ARGUS MEDIA, INC                           3040 POST OAK BLVD. SUITE 550                                                                   HOUSTON            TX         77056-6589
ARIZONA CLEARINGHOUSE                      P.O. BOX 52107                                                                                  PHOENIX            AZ         85072-2107
ARIZONA DEPT OF REVENUE                    P.O. BOX 29079                                                                                  PHOENIX            AZ         85038-9079
Arizona Dept. of Revenue                   1600 W. Monroe St.                                                                              Phoenix            AZ         85007
Arizona Electric Power Cooperative, Inc.   1000 S. Highway 80                                                                              Benson             AZ         85602
Arizona Public Service Company             400 N. 5th St.                           MS 9842                                                Phoenix            AZ         85004
ARIZONA STATE UNIVERSITY                   FINANCIAL AID & SCHOLARSHIPS             P.O. BOX 870412                                        TEMPE              AZ         85287-0412
ARKANSAS LOW COST ELECTRICITY              DBA BALANCED ENERGY ARKANSAS             P.O. BOX 306                                           CONWAY             AR         72033
ARKANSAS VALLEY SEED INC                   4300 MONACO ST.                                                                                 DENVER             CO         80216
Armbruster, Kevin R                        Address on File
ARMSTRONG TEASDALE LLP                     7700 FORSYTH BLVD, SUITE 1800                                                                   ST LOUIS           MO         63105
ARNCO TECHNOLOGY                           13340 PIKE ROAD                                                                                 STAFFORD           TX         77477
ARNETT INDUSTRIES, LLC                     20460 SW AVERY CT                                                                               TUALATIN           OR         97062
Arnio, Mike A                              Address on File
ARNOLD MACHINERY COMPANY                   3281 LE TOURNEAU DRIVE                                                                          GILLETTE           WY         82718
Arnold, Daniel B                           Address on File
Arnold, Lowell R                           Address on File
ARROW PRINTING AND GRAPHICS INC            320 SOUTH GILLETTE AVENUE                                                                       GILLETTE           WY         82716
ARROW STRIPING & MFG INC                   P.O. BOX 1622                                                                                   BILLINGS           MT         59103-1622
Arthun, Emily A                            Address on File
Artz, Myron P                              Address on File
ASBESTOS & TECHNICAL SERVICES IN           P.O BOX 2574                                                                                    CHEYENNE           WY         82003
ASBESTOS INSPECTION SERVICES LLC           504 SADDLE DRIVE                                                                                CHEYENNE           WY         82009
ASGCO MANUFACTURING INC                    301-323 GORDON STREET                                                                           ALLENTOWN          PA         18102
Ash Grove Cement                           100 MT Highway 518                                                                              Clancy             MT         59634
Ashley, Dane T                             Address on File
ASPCA                                      424 EAST 92ND STREET                                                                            NEW YORK           NY         10128
Aspen American Insurance Company           175 Capital Boulevard, Suite 300                                                                Rocky Hill         CT         6067
ASSIMA INC                                 3330 CUMBERLAND BLVD SUITE 975                                                                  ATLANTA            GA         30339
ASSOCIATED BAG COMPANY                     400 W BODEN ST                           P.O. BOX 37080                                         MILWAUKEE          WI         53207
ASSOCIATED GLASS INC                       407 S DOUGLAS HWY                                                                               GILLETTE           WY         82716-4028
ASSOCIATION OF AMERICAN RAILROAD           425 THIRD ST SOUTHWEST STE 1000                                                                 WASHINGTON         DC         20024-3206
ASSOCIATION OF GRADUATES OF THE            UNITED STATES MILITARY ACADEMY           698 MILLS ROAD                                         WEST POINT         NY         10996
ASSOCIATION OF WASHINGTON BUSINE           P.O. BOX 658                                                                                    OLYMPIA            WA         98507
ASTRALLOY WEAR TECHNOLOGY CORPOR           1550 RED HOLLOW ROAD                     P.O. BOX 170974                                        BIRMINGHAM         AL         35215
AT&T MOBILITY NATIONAL BUSINESS            P.O. BOX 9004                                                                                   CAROL STREAM       IL         60197-9004
ATKINSON INDUSTRIES INC                    1801 E 27TH TERRACE                      P.O. BOX 268                                           PITTSBURG          KS         66762
Atkinson, Mike D                           Address on File
ATLANTIC ASSET SECURITIZATION              C/O LORD SECURITIES CORP                 48 WALL STREET, 27TH FLOOR                             NEW YORK           NY         10005
ATLAS OFFICE PRODUCTS INC                  215 NORTH LINCOLN                                                                               CASPER             WY         82601
AUDIMATION SERVICES INC                    1250 WOOD BRANCH PARK DR                 SUITE 300                                              HOUSTON            TX         77079
AUDIO VISUAL INNOVATIONS                   15700 PARKERHOUSE ROAD STE 200                                                                  PARKER             CO         80134
Auras, Robert                              Address on File
Austin, Channing B                         Address on File
Australian Coal Holdings                   123 Albert Street                                                                               Brisbane                      QLD 4000       Australia
AUTOMATED WASHDOWN SYSTEMS                 602 SAKO DR                                                                                     GILLETTE           WY         82718
AUTOMATIC TRANSMISSION SYSTEM              1600 WEST 1ST                                                                                   GILLETTE           WY         82716
AUTOMATION AND ELECTRONICS INC             111 BIG HORN RD                          P.O. BOX 3319                                          CASPER             WY         82602-2670
AUTOTECH TECHNOLOGIES                      135 SOUTH LASALLE ST                                                                            CHICAGO            IL         60603-4177




                                                                                        Page 6 of 112
                                                       Case 19-11047-CSS   Doc 22-1        Filed 05/10/19   Page 7 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                     Address1                               Address2                     Address3                City     State     PostalCode      Country
AVI SYSTEMS                        8052 FLINT ST                                                                                   LENEXA              KS        66214
AXCELER                            600 UNICORN PARK DRIVE                                                                          WOBURN              MA        1801
AXIOS SYSTEMS INC                  2411 DULLES CORNER PARK                 SUITE 475                                               HERNDON             VA        20171
AZZ INC                            7900 OLD US HWY 54                                                                              FULTON              MO        65251
B & G MACHINE INC                  6400 CORSON AVE SOUTH                                                                           SEATTLE             WA        98108
B J NELSON INC NELSON AUTO GLASS   P.O. BOX 2546                                                                                   GILLETTE            WY        82717
B&C ELECTRIC                       6 LAKEVIEW DR                                                                                   BUFFALO             WY        82834
B&D MANUFACTURING                  4703 REGIONAL ROAD 15                   P.O. BOX 5197                                           CHELMSFORD          ON        P0M 1L0        CANADA
B2 SCALES LLC                      P.O. BOX 204                                                                                    WRIGHT              WY        82732
Babcock, Kirk A                    Address on File
Babcock, Matt D                    Address on File
Babione, Clinton L                 Address on File
BACCARI & ASSOCIATES LLC           1949 SUGARLAND DRIVE SUITE 134                                                                  SHERIDAN            WY        82801
Bach, Rosalind                     Address on File
Bachus, John R                     Address on File
BACK2SCHOOL BLITZ                  C/O HELPING HANDS                       P. O. BOX 163                                           DOUGLAS             WY        82633
BAILAC LLC                         440 JADE STREET, BUILDING 603                                                                   TOOELE              UT        84074
Bailey, Ernest G                   Address on File
BAILEY, KEITH                      P.O. BOX 1190                                                                                   SARATOGA            WY        82331
Bailey, Michael                    Address on File
Bain, Ginny M                      Address on File
BAKER DONELSON BEARMAN             & CALDWELL                              633 CHESTNUT STREET                                     CHATTANOOGA         TN        37450-1800
BAKER HUGHES OILFIELD OPERATIONS   P.O. BOX 301057                                                                                 DALLAS              TX        75303-1057
BAKER, AMBER D                     P.O. Box 3345                                                                                   Gillette            WY        82717
Baker, Doug W                      Address on File
BALBACK, SHELLEY                   6821 UDALL PLACE SE APT D206                                                                    AUBURN              WA        98092
BALDOR ELECTRIC COMPANY            6040 PONDERS COURT                                                                              GREENVILLE          SD        29615-4601
Balfanz, Corey R                   Address on File
BALFOUR BEATTY INFRASTRUCTURE      P.O. BOX 3838                                                                                   GILLETTE            WY        82717-3838
Ballou, Justin M                   Address on File
BALMERT CONSULTING                 1023 TANGLE BRIAR DRIVE                                                                         SEABROOK            TX        77586
Balzer, Alan                       Address on File

BANC OF AMERICA                    LEASING & CAPITAL                       11333 MCCORMICK HUNT VALLEY II                          HUNT VALLEY         MD        21031
Bangerter, Jared                   Address on File
Bangerter, Kim W                   Address on File
Bank of America                    901 Main St.                                                                                    Dallas              TX        75202-3735
BANK OF AMERICA MERRILL LYNCH      100 FEDERAL ST                          MAIL CODE: MA5-100-09-04                                BOSTON              MA        2110
Barbula, Tom W                     Address on File
Barnes, Daniel                     Address on File
Barnes, Gene E                     Address on File
Barnett, Tom R                     413 Tonk Crt                                                                                    Gillette            WY        82718
Barnett, Tommy R                   Address on File
BARNEY TRANSPORT                   929 MICHAEL LN                                                                                  BILLINGS            MT        59105
Barney, Charlie                    Address on File
Barney, Reo                        Address on File
Barten, Scott B                    Address on File
Barthel, Don J                     Address on File
BASELINE EQUIPMENT COMPANY         215 CAP CT STE A                        P.O. BOX 22806                                          EUGENE              OR        97402-5437
BASIC ENERGY SERVICES              3451 LETOURNEAU DR                                                                              GILLETTE            WY        82718
BASIC ENERGY SERVICES              P.O. BOX 10460                                                                                  MIDLAND             TX        79702
BASIC MAINTENANCE                  211 NORTH 2ND STREET                                                                            DOUGLAS             WY        82633




                                                                               Page 7 of 112
                                                      Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 8 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                          Name                     Address1                          Address2                       Address3               City    State     PostalCode   Country
BASIN RADIO NETWORK                P.O. BOX 1179                          2810 SOUTHERN DRIVE                                  GILLETTE           WY       82718
Bassett, Pete                      Address on File
BATTALIA WINSTON INTERNATIONAL     555 MADISON AVE 19TH FLOOR                                                                  NEW YORK           NY       10022
BATTERIES PLUS #253                1145 CENTRAL AVENUE                                                                         BILLINGS           MT       59102-5526
Batton, Matthew                    Address on File
Bauman, Tim R                      Address on File
Baumgartner, Ryan                  Address on File
Baxter, Buddy O                    Address on File
BAXTER, HEBER O                    205 Primrose Dr                                                                             Gillette           WY       82716
Bay, Stanley                       Address on File
BAYSINGER TRUCKING                 38 HENRY ROAD                                                                               GILLETTE           WY       82718
BAYSINGER'S CUSTOM PAINT & AUTOB   4800 N HWY 14-16                                                                            GILLETTE           WY       82716
BB&T EQUIPMENT FINANCE CORP        600 WASHINGTON AVENUE SUITE 201                                                             TOWSON             MD       21204
BBS TECHNOLOGIES INC               2929 ALLEN PARKWAY SUITE 3200                                                               HOUSTON            TX       77019-7112
BEACON HILL STAFFING GROUP, LLC    7900 EAST UNION AVENUE                 SUITE 1100                                           DENVER             CO       80237
BEAR CREEK ORIGINALS               P.O. BOX 98                                                                                 GLENDO             WY       82213
BEARCOM                            3901 WEST SERVICE ROAD                                                                      EVANS              CO       80620-2632
Beard, Andy S                      Address on File
Bears, Michelle                    Address on File
BEASLEY FOREST PRODUCTS INC        P.O. BOX 788                                                                                HAZLEHURST         GA       31539-0788
Beazley Insurance Company, Inc     30 Batterson Park Road                                                                      Farmington         CT       6032
Bechen, Troy                       Address on File
Becker, Braden J                   Address on File
Becker, Rose M                     Address on File
BEDDOW, PATRICK H                  2005 POLY DRIVE                                                                             BILLINGS           MT       59102
Bedoni, Boyce                      Address on File
Beerline, Gary L                   Address on File
Beeson, Shawn T                    Address on File
BEKO TECHNOLOGIES CORPORATION      900 GREAT SW PARKWAY                                                                        ATLANTA            GA       30336-2518
BELL NOB - SWING FOR THE CURE      1109 INDIAN HILLS DRIVE                                                                     GILLETTE           WY       82716
Belmont, Bill T                    Address on File
Belt, Jennifer A                   Address on File
BELZONA ROCKY MOUNTAIN INC         4447 CHALMERS STREET                   P.O. BOX 3031                                        MILLS              WY       82644
BEN STEELE MIDDLE SCHOOL           5640 GRAND AVE.                                                                             BILLINGS           MT       59106
BENCHMARK MACHINE TOOLS LLC        395 WEST K. PLACE SUITE 105                                                                 JENKS              OK       74037
Benedick, Matt R                   Address on File
BENGE, JAMES D                     201 Bow St                                                                                  Douglas            WY       82633
BENGE, JOSEPH D                    1089 Hachet Dr                                                                              Douglas            WY       82633
Benge, Joseph D                    Address on File
Benner, Tristen L                  Address on File
Bennett, Brodie                    Address on File
Bennett, Toby T                    Address on File
Bennett, Vern P                    Address on File
Benoit, Dusty D                    Address on File
Benson, Shane                      Address on File
BENTLEY SYSTEMS, INCORPORATED      685 STOCKTON DRIVE                                                                          EXTON              PA       19341
BENTLY NEVADA, INC.                1631 BENTLY PARKWAY, SOUTH                                                                  MINDEN             NV       89423
BENTON COUNTY TREASURER            TAX PROCESSING CENTER                  5600 WEST CANAL DRIVE STE A                          KENNEWICK          WA       99336-2327
Berger, Jody                       Address on File
BESPIN HOLDINGS LLC                1001 SOUTH DOUGLAS HIGHWAY             P.O. BOX 2799                                        GILLETTE           WY       82717-2799
BESSETTE, RUSSELL W                606 CALYPSO STREET                                                                          BILLINGS           MT       59106
BEST DOCTORS INC                   100 FEDERAL STREET 21ST FLOOR                                                               BOSTON             MA       2110




                                                                              Page 8 of 112
                                                              Case 19-11047-CSS   Doc 22-1      Filed 05/10/19    Page 9 of 112



                                                                             Cloud Peak Energy Inc., et al .
                                                                                     Creditor Matrix

                           Name                          Address1                              Address2                       Address3                City    State     PostalCode   Country
BEST FRIENDS ANIMAL SANCTUARY            5001 ANGEL CANYON DRIVE                                                                         KANAB               UT       84741

BEST LINE EQUIPMENT                      BEST LINE EQUIPMENT                      140 HAWBAKER INDUSTRIAL DRIVE                          STATE COLLEGE       PA       16803
BEST WESTERN SHERIDAN CENTER             612 NORTH MAIN                                                                                  SHERIDAN            WY       82801
BEST WESTERN TOWER WEST LODGE            109 NORTH HIGHWAY 14-16                                                                         GILLETTE            WY       82716
BETA ALPHA PSI                           DELTA ALPHA CHAPTER                      1000 UNIVERSITY AVE DEPT 3275                          LARAMIE             WY       82071
BETTER ENGINEERING MFG INC               8361 TOWN CENTER COURT                                                                          BALTIMORE           MD       21236-4964
BETTY ROUDEBUSH                          110 WOOD ROAD APT I-110                                                                         LOS GATOS           CA       95030
Beutler, Gregg E                         Address on File
Beyer Jr, Dean                           Address on File
Biegel, Jeff S                           Address on File
BIG ASS FANS                             2348 INNOVATION DRIVE                                                                           LEXINGTON           KY       40511
BIG BROTHERS BIG SISTERS HELENA          30 WEST 6TH AVENUE                                                                              HELENA              MT       59601
BIG D OIL CO                             100 RAMPART DRIVE                                                                               WRIGHT              WY       82732
BIG D SANITATION                         P.O. BOX 441                                                                                    GILLETTE            WY       82717-0441
BIG D'S BBQ                              206 W YELLOWSTONE                                                                               DOUGLAS             WY       82633
BIG HORN ABC                             P.O. BOX 204                                                                                    BIG HORN            WY       82833-0204
BIG HORN CLIMBING ORGANIZATION           P.O. BOX 3144                                                                                   CODY                WY       82414
BIG HORN COUNTY 4H COUNCIL               317 NORTH CUSTER AVENUE                                                                         HARDIN              MT       59034
Big Horn County Assessor/Treasurer       121 W. 3rd St. Room 204                                                                         Hardin              MT       59034
Big Horn County Board of Commissioners   121 W. 3rd St.                                                                                  Hardin              MT       59034
BIG HORN COUNTY CLERK                    420 WEST C STREET                                                                               BASIN               WY       82410
BIG HORN COUNTY CLERK - MONTANA          121 3RD ST W                                                                                    HARDIN              MT       59034
Big Horn County Electric                 1901 Energy Court                        Suite 130                                              Gillette            WY       82718
BIG HORN COUNTY ELECTRIC                 P.O. BOX 410                                                                                    HARDIN              MT       59034-0410
BIG HORN COUNTY NEWS                     P.O. BOX 926                                                                                    HARDIN              MT       59034
BIG HORN COUNTY TREASURER                P.O. BOX 908                                                                                    HARDIN              MT       59034
BIG HORN DESTINATION IMAGINATION         P.O. BOX 490                                                                                    BIG HORN            WY       82833
BIG HORN HIGH SCHOOL                     P.O. BOX 490                                                                                    BIG HORN            WY       82833-0490
BIG HORN TIRE INC                        501 WESTSIDE DRIVE                                                                              GILLETTE            WY       82718
BIG O TIRES AND SERVICE GILLETTE         402 EAST LAKEWAY ROAD                                                                           GILLETTE            WY       82718
BIG R BRIDGE                             P.O. BOX 1290                                                                                   GREELEY             CO       80632-1290
BIG SKY ECONOMIC DEVELOPMENT             222 NORTH 32ND STREET                    SUITE 200                                              BILLINGS            MT       59101
BIG SKY INFLATABLES JUMP CO              3441 WINCHELL LANE                                                                              BILLINGS            MT       59102
BIG SKY LINEN & UNIFORM                  715 CENTRAL AVE                                                                                 BILLINGS            MT       59102
BIG SKY RENTAL                           815 E SECOND                                                                                    BUTTE               MT       59701
Big Stone Colony                         75217 Colony Road West                                                                          Graceville          MN       56240
BIG TEX TRAILERS                         3800 WIGWAM BLVD                                                                                GILLETTE            WY       82718
BIGHORN DESIGN STUDIO                    201 N. MAIN ST.                                                                                 SHERIDAN            WY       82801
BIGHORN ENVIRONMENTAL SCIENCES           610 MONROE AVE                                                                                  DILLON              MT       59725-2982
BIGHORN HYDRAULICS INC                   507 NORTH BURMA                                                                                 GILLETTE            WY       82716-2622
BIGHORN RAM                              P.O. BOX 133                             18949 S. STATE HIGHWAY 313                             ST. XAVIER          MT       59075
BIKENET                                  P.O. BOX 81146                                                                                  BILLINGS            MT       59108-1146
BILL OWENS, LLC                          1200 17TH STREET, SUITE 2400                                                                    DENVER              CO       80202
BILLINGS CENTRAL CATHOLIC HIGH S         3 BROADWATER AVE                                                                                BILLINGS            MT       59101
BILLINGS CHAMBER OF COMMERCE             815 S. 27TH ST.                          P.O. BOX 31177                                         BILLINGS            MT       59101-1177
BILLINGS CLINIC                          2800 10TH AVENUE NORTH                   P.O. BOX 37000                                         BILLINGS            MT       59107-7000
BILLINGS CLINIC FOUNDATION               P.O. BOX 31031                                                                                  BILLINGS            MT       59107-1031
BILLINGS COMMUNITY FOUNDATION            P.O. BOX 1255                                                                                   BILLINGS            MT       59103
BILLINGS DEPOT, INC                      2310 MONTANA AVENUE                                                                             BILLINGS            MT       59101
BILLINGS EDUCATIONAL ACADEMY             P.O. BOX 22592                                                                                  BILLINGS            MT       59104
BILLINGS FAMILY YMCA                     402 NORTH 32ND STREET                                                                           BILLINGS            MT       59101




                                                                                       Page 9 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 10 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                      Address1                            Address2                        Address3                City    State     PostalCode      Country
BILLINGS GAZETTE                   P.O. BOX 31238                                                                                  BILLINGS            MT       59107-1238
BILLINGS PRECAST                   5815 INTERSTATE AVENUE                                                                          BILLINGS            MT       59101
BILLINGS SYMPHONY ORCHESTRA & CH   2721 2ND AVE N                          SUITE 350                                               BILLINGS            MT       59101
BILLITER PARTNERS (ASIA) LIMITED   22 FLOOR, 69 JERVOIS STREET                                                                     HONG KONG                                   HONG KONG
BILLS OILFIELD SERVICE INC         P.O. BOX 1194                                                                                   GILLETTE            WY       82717-1194
BINO'S WHOLESALE                   124 UPPER PRAIRIE DOG CREEK ROAD                                                                BANNER              WY       82832-9713
BIPAC - PROSPERITY FUND            888 16TH ST NW, SUITE 305                                                                       WASHINGTON          DC       20006
Bird, John E                       Address on File
BIRD, LANNY REAL                   P.O. BOX 364                                                                                    CROW AGENCY         MT       59022
Bird, Larry K                      Address on File
BIRD-X, INC.                       300 NORTH OAKLEY BLVD                                                                           CHICAGO             IL       60612
Birgen, Mike T                     Address on File
BISHOP LAND AND LIVESTOCK CO       P.O. BOX 1671                                                                                   GILLETTE            WY       82717
Bishop, Nathan E                   Address on File
Bishop, Timothy A                  Address on File
BISON BACKERS                      29891 OLD HIGHWAY 87                                                                            BUFFALO             WY       82834
BISON ENGINEERING INC              1400 11TH AVENUE                                                                                HELENA              MT       59601
BISTRO307                          612 N MAIN                                                                                      SHERIDAN            WY       82801
BITTNER, DEAN A                    1019 Maple St                                                                                   Belle Fourche       SD       57717
Bittner, Dean A                    Address on File
BJ SALVAGE LLC                     1900 OLD FARM ROAD                                                                              GILLETTE            WY       82718
Bjornestad, Curtis R               Address on File
BKS ENVIRONMENTAL ASSOCIATES INC   612 NORTH HWY 14-16 UNIT F              P.O. BOX 3467                                           GILLETTE            WY       82717-3467
BLACK DIAMOND INVESTIGATION        & SECURITY                              309 WEST LAKEWAY                   P.O. BOX 1299        GILLETTE            WY       82718
BLACK HAWK CRANE & RIGGING INC     P.O. BOX 662                                                                                    GILLETTE            WY       82717-0662
BLACK HAWK SIGNS                   33 CONSTITUTION DRIVE                                                                           GILLETTE            WY       82716
BLACK HILLS CHAPTER OF ISEE        3213 WEST MAIN-140                                                                              RAPID CITY          SD       57702
BLACK HILLS ENERGY                 P.O. BOX 6001                                                                                   RAPID CITY          SD       57785
BLACK HILLS LAUNDRY & DRY          CLEANING                                711 STATE STREET                                        BELLE FOURCHE       SD       57717-1420

BLACK HILLS STATE UNIVERSITY       ATTENTION FINANCIAL AID OFFICE          1200 UNIVERSITY STREET UNIT 9670                        SPEARFISH           SD       57799-9502
BLACK HILLS TRUCK & TRAILER        2910 EAST MALL DRIVE                                                                            RAPID CITY          SD       57703
BLACK HILLS WEB WORKS              P.O. BOX 456                                                                                    SPEARFISH           SD       57783-0456
BLACK HILLS WORKS, INC             3650 RANGE ROAD                         P.O. BOX 2104                                           RAPID CITY          SD       57702
BLACK ROCK MINE SERVICE LLC        P.O. BOX 7249                                                                                   GILLETTE            WY       82717-7249
Black, Jamie                       Address on File
BLACKHAWK EQUIPMENT CORPORATION    6250 WEST 55TH AVE                                                                              ARVADA              CO       80002
BLACKHAWK LOGISTICS                1431 MANCHESTER DRIVE                                                                           BELOIT              WI       53511
BLACKJEWEL, LLC                    P.O. BOX 3039                                                                                   GILLETTE            WY       82717-3039
BLACKLINE SYSTEMS, INC.            21300 VICTORY BLVD., 12TH FLOOR                                                                 WOODLAND HILLS      CA       91367
BLAIR ELECTRIC SERVICE COMPANY     204 COMMERCE DRIVE                                                                              GILLETTE            WY       82718
Blake, Joe D                       Address on File
BLAKEMAN PROPANE INC               4111 NORTH US HWY 14-16                                                                         GILLETTE            WY       82716
Blakeman, Randy K                  Address on File
BLASTERS TOOL & SUPPLY CO          1100 DYLAN DRIVE                                                                                LAWRENCEBURG        KY       40342-8932
Blauert, Ann                       Address on File
Blazek, Jeremy S                   Address on File
Blazek, Nathan M                   Address on File
BLEDSOE TELEPHONE COOPERATIVE      P.O. BOX 609                                                                                    PIKEVILLE           TN       37367-0609
BLESSINGS IN A BACKPACK            1000 COMANCHE AVENUE                                                                            GILLETTE            WY       82718
BLEWETT III, ALEXANDER             SCHOOL OF LAW UNIV OF MT                32 CAMPUS DRIVE 6552                                    MISSOULA            MT       59812
Blewett, Mike J                    Address on File




                                                                               Page 10 of 112
                                                      Case 19-11047-CSS   Doc 22-1        Filed 05/10/19   Page 11 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                      Address1                              Address2                      Address3               City     State    PostalCode        Country
Block, Dion D                      Address on File
BLOEDORN LUMBER GILLETTE           2809 FERN                               P.O. BOX 2212                                           GILLETTE            WY       82716
BLOEDORN LUMBER OF DOUGLAS         P.O. BOX 97                                                                                     DOUGLAS             WY       82633-0097
BLOEDORN LUMBER- SHERIDAN          860 RIVERSIDE BOX 741                                                                           SHERIDAN            WY       82801-6133
BLOOMBERG BNA                      1801 S. BELL ST.                                                                                ARLINGTON           VA       22202
BLOOMBERG FINANCE LP               499 PARK AVENUE                                                                                 NEW YORK            NY       10022-1240
Bloxom, Justin L                   Address on File
BLUE CREEK SCHOOL DISTRICT #3      3652 BLUE CREEK ROAD                                                                            BILLINGS            MT       59102
BLUE STAR INDUSTRIES INC           #8 TREELINE DRIVE                       P.O. BOX 188                                            HOPEWELL JUNCTION   NY       12533
BLUE STAR LUBRICATION TECHNOLOGY   915 NORTH PLUM GROVE RD SUITE C                                                                 SCHAUMBURG          IL       60173-4754
BLUECROSS BLUESHIELD OF WY         P.O. BOX 2266                                                                                   CHEYENNE            WY       82003-2266
BLUELINE RENTAL LLC                P.O. BOX 35                                                                                     CASPER              WY       82602
BLUFFS SCALE SERVICE INC           P.O. BOX 1135                                                                                   SCOTTSBLUFF         NE       69363-1135
Blumenstock, Fred G                Address on File
BMT PRODUCTS                       160 ENTERPRISE DR                                                                               MADISONVILLE        KY       42431
BMT WBM INC.                       8200 SOUTH AKRON STREET UNIT 120                                                                CENTENNIAL          CO       80112-3505
BNI COAL, LTD                      2360 35TH AVE SW                                                                                CENTER              ND       58530
BNSF FINANCIAL SERVICES - CSC      BNSF RAILWAY COMPANY                    3001 LOU MENK DRIVE                                     FORT WORTH          TX       76131-2800
BNSF LOGISTICS LLC                 4700 SOUTH THOMPSON STE A202                                                                    SPRINGDALE          AR       72764
BNSF Railway Company               2650 Lou Menk Drive                                                                             Fort Worth          TX       76131-2830
BNSF RAILWAY COMPANY               ATTN: JOSEPH R ANDERSON                 P.O. BOX 1730                                           DOUGLAS             WY       82633
BNSF RAILWAY COMPANY               SENIOR CLAIM REPRESENTATIVE             P.O. BOX 948                       235 MAIN STREET      HAVRE               MT       59501
BOARD OF COUNTY COMMISSIONERS      YELLOWSTONE MT                          P.O. BOX 35000                                          BILLINGS            MT       59107
BOARDMAN, JAMES P                  6602 HUDSON AVE                                                                                 GILLETTE            WY       82718
BOB LEACH PTY LTD                  P.O. BOX 761                                                                                    MALENY                       QLD 4552      Australia
BOBBI'S HOUSE, INC.                P.O. BOX 983                                                                                    DOUGLAS             WY       82633
BOBCAT OF BIG SKY, INC.            2125 OLD HARDIN RD                                                                              BILLINGS            MT       59101
BOBCAT OF GILLETTE                 4520 S. DOUGLAS HWY                                                                             GILLETTE            WY       82718
BOBCAT OF MANDAN                   4209 MEMORIAL HWY                                                                               MANDAN              ND       58554
BOBCAT OF MILES CITY               2324 S HAYNES AVE                                                                               MILES CITY          MT       59301
BOBCAT OF THE BIG HORN BASIN       2424 BIG HORN AVENUE                                                                            CODY                WY       82414
Bobrowski, Michael                 Address on File
Bobrowski, Sonia                   Address on File
BOB'S PEST CONTROL                 824 CLIPPER CIRCLE                      BOX 310                                                 DAYTON              WY       82836-0310
BOB'S SUPER CLEAN                  P.O. BOX 145                                                                                    SHERIDAN            WY       82801
Bock, Josh                         Address on File
Bock, Randy D                      Address on File
Boeding, Aashley C                 Address on File
Boeding, Andrew                    Address on File
Boeding, Michael                   Address on File
Boeding, Walt L                    Address on File
BOESCHE MCDERMOTT, LLP             110 W 7TH STREETE SUITE 900                                                                     TULSA               OK       74119
Boese, Dave B                      Address on File
Boggess, Lewis F                   Address on File
Bohn, Justin W                     Address on File
Bohne, Vicki J                     Address on File
Bohnet, Byron                      Address on File
Bolick, Jackson                    Address on File
Bolin, Jeff J                      Address on File
BOLINGER INC                       P.O. BOX 697                                                                                    BUFFALO             WY       82834-0697
Boll, Chris C                      Address on File
Bollinger, DJ                      Address on File




                                                                               Page 11 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 12 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                      Address1                            Address2                    Address3                 City    State    PostalCode   Country
Bolster, Frank H                   Address on File
BOMGAARS SUPPLY INC                195 TOWN CENTER DRIVE                                                                       GILLETTE             WY       82718-3127
Bonnet, Kelley L                   Address on File
BOOHER CONSULTANTS, LLC            2319 HALL JOHNSON ROAD                  SUITE A                                             COLLEYVILLE          TX       76034-5259
Boone County Sheriff               200 State St., Suite 102                                                                    Madison              WV       25130
BOOT BARN INC                      2610 SOUTH DOUGLAS HIGHWAY                                                                  GILLETTE             WY       82718-6468
Borcher, Jeff E                    Address on File
BORDEN, AARON T                    P.O. Box 311                                                                                Moorcroft            WY       82721
BORDER STATES ELECTRIC             3602 S DOUGLAS HWY                      P.O. BOX 2399                                       GILLETTE             WY       82718-6550
BORDER STATES ELECTRIC SUPPLY      206 SOUTH PLAINVIEW STREET                                                                  BILLINGS             MT       59101
Borton, Brandon C                  Address on File
Borton, Clinton E                  Address on File
BOSS LODGE                         910 N. GURLEY AVENUE                                                                        GILLETTE             WY       82716
BOSS PRINTING                      1315 W. 4TH AVENUE                                                                          BROOMFIELD           CO       80020
Bossman, Lonny                     Address on File
Bossman, Wendy L                   Address on File
BOSTON COLLEGE                     OFFICE OF STUDENT SERVICES              140 COMMONWEALTH AVENUE                             CHESTNUT HILL        MA       2461
Bothwell, Paul M                   Address on File
Bothwell, Ron P                    Address on File
BOULDER ELEMENTARY PTA             2202 32ND ST W                                                                              BILLINGS             MT       59102
BOULDER ELEMENTARY SCHOOL          2202 32ND ST W                                                                              BILLINGS             MT       59102
Bouzek, Aliezha C                  Address on File
Bouzek, Ken K                      Address on File
BOWDEN ENERGY CO INC               400 S GILLETTE AVE STE 107                                                                  GILLETTE             WY       82716-4252
BOWDEN MANAGEMENT COMPANY INC      P.O. BOX 70                                                                                 ROZET                WY       82727-0070
BOWDEN WELL SITE SERVICES INC      P.O. BOX 70                                                                                 ROZET                WY       82727
Bowe, Byron D                      Address on File
Bower, Troy A                      Address on File
BOWERS CREEK SUPPLY                4000 CRESTFIELD COURT                                                                       GILLETTE             WY       82718
BOX, INC                           4440 EL CAMINO REAL                                                                         LOS ALTOS            CA       94022
BOY SCOUTS OF AMERICA              P.O. BOX 1506                           3939 CASPER MTN ROAD                                CASPER               WY       82602
Boyd, Bethany C                    Address on File
Boyer, Bill M                      Address on File
Boyer, Dave L                      Address on File
Boyer, Jon P                       Address on File
Boyles, Sam                        Address on File
Boynton, Justin D                  Address on File
BOYS & GIRLS CLUB                  OF CAMPBELL COUNTY                      410 LAKESIDE DRIVE                                  GILLETTE             WY       82716
BOYS & GIRLS CLUB OF CENTRAL WYO   P.O. BOX 1557                                                                               DOUGLAS              WY       82633
BOYS & GIRLS CLUBS OF CENTRAL WY   1701 E. K STREET                                                                            CASPER               WY       82601
BOYS & GIRLS CLUBS OF METRO DENV   2017 WEST 9TH AVENUE                                                                        DENVER               CO       80204
BOYS & GIRLS CLUBS OF YELLOWSTON   505 ORCHARD LANE                                                                            BILLINGS             MT       59101
BOZEMAN CHAMBER OF COMMERCE        2000 COMMERCE WAY                                                                           BOZEMAN              MT       59715
BOZEMAN HEALTH FOUNDATION          931 HIGHLAND BLVD., STE. 3200                                                               BOZEMAN              MT       59715
BRACEWELL LLP                      711 LOUISIANA, STE 2300                                                                     HOUSTON              TX       77002-2770
BRACEWELL LLP-ARS                  711 LOUISIANA, STE 2300                                                                     HOUSTON              TX       77002-2770
BRAD ELDEEN LOGISTICS, INC.        910 23RD AVENUE                                                                             CORALVILLE           IA       52241
BRADFORD ROOF MANAGEMENT, INC.     501 BERNARD STREET                      P.O. BOX 20502                                      BILLINGS             MT       59104-3210
BRADKEN INC                        12200 NW AMBASSADOR DRIVE               SUITE 647                                           KANSAS               MO       64163
BRADLEY KNOWLTON                   P. O. BOX 1123                                                                              GLENROCK             WY       82637
BRADLEY METALS CO INC              1802 RED CANYON RD                                                                          CANON CITY           CO       81212
Bradley, Bill J                    Address on File




                                                                               Page 12 of 112
                                                      Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 13 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                         Name                       Address1                           Address2                     Address3              City    State    PostalCode   Country
Bradley, Wesley D                  Address on File
BRADSBY GROUP                      1700 BROADWAY SUITE 1500                                                                    DENVER            CO       80290
Bradshaw, Harlan E                 Address on File
Brainard, Heath                    Address on File
BRAINSPIRE SOLUTIONS               10794 EAGLE CREST LANE                                                                      PARKER            CO       80138
BRAKE SUPPLY CO INC                1275 NORTH 6 MILE ROAD                 P.O. BOX 2949                                        CASPER            WY       82602-2949
Brandenburg, Scott R               Address on File
Brandenburg, Travis J              Address on File
BRANDING                           28255 SE WALLY ROAD                                                                         BORING            OR       97009
Brannam, Justin                    Address on File
Brannam, Justin                    Address on File
Brantz, Kyle E                     Address on File
Brawley Jr., Wayne L               Address on File
Braxton County Sheriff             P.O. Box 546                                                                                Sutton            WV       26601
Bray, Herb D                       Address on File
BRAZIER MINE CONSTRUCTION INC      7187 HWY 59 SOUTH                                                                           GILLETTE          WY       82718
BRECHTEL, MIKE                     2011 W. Coffman                                                                             Casper            WY       82604
Brechtel, Mike H                   Address on File
Breen, Toney L                     Address on File
Brehmer, Charlie A                 Address on File
Brenner, Glen M                    Address on File
BRENNTAG PACIFIC                   2334 DIRECTORS ROW                                                                          SALT LAKE CITY    UT       84104
BRENT ELEY FOUNDATION              11980 E 16TH AVE                                                                            AURORA            CO       80010
BRIAN'S BOOT AND SHOE              256 N MAIN STREET                                                                           SHERIDAN          WY       82801
BRICKER & ECKLER LLP               100 SOUTH THIRD STREET                                                                      COLUMBUS          OH       43215-4291
BRIDLE BIT RANCH                   6546 HWY 59                                                                                 GILLETTE          WY       82718
BRIEN, KENNETH                     P.O. BOX 116                                                                                CROW AGENCY       MT       59022
Briggs, Gerald A                   Address on File
BRIGHAM YOUNG UNIVERSITY           A-41ASB                                Scholarship Office                                   PROVO             UT       84602
Brimmer, Johny Joe                 Address on File
Brinkerhoff, Ammon P               Address on File
Brinkerhoff, Phil R                Address on File
Britton, Larry G                   Address on File
BROADRIDGE ICS INC                 51 MERCEDES WAY                                                                             EDGEWOOD          NY       11717
Brogdon, Ken C                     Address on File
BROKEN LINK ENERGY, LLC            P.O. BOX 3406                                                                               GILLETTE          WY       82717
Brooks, Danny R                    Address on File
Brooks, Kayce B                    Address on File
BROOMFIELD CHAMBER OF COMMERCE     105 EDGEVIEW DR.                       #410                                                 BROOMFIELD        CO       80021-8003
BROOMFIELD COMMUNITY FOUNDATION    26 GARDEN CENTER, STE 4-D                                                                   BROOMFIELD        CO       80020
BROOMFIELD VETERANS MEMORIAL MUS   12 GARDEN CENTER                                                                            BROOMFIELD        CO       80020
Brown, Brandon                     Address on File
Brown, Brian                       Address on File
Brown, Bruce                       Address on File
Brown, Corky L                     Address on File
Brown, Danielle K                  Address on File
Brown, Earl B                      Address on File
Brown, Joyce                       Address on File
Brown, Liz E                       Address on File
Brown, Marty J                     Address on File
Brown, Michial                     Address on File
Brown, Mike                        Address on File




                                                                              Page 13 of 112
                                                                              Case 19-11047-CSS   Doc 22-1    Filed 05/10/19       Page 14 of 112



                                                                                             Cloud Peak Energy Inc., et al .
                                                                                                     Creditor Matrix

                              Name                                         Address1                            Address2                        Address3                 City        State    PostalCode       Country
Brown, Rob C                                           Address on File
Brown, Robert                                          Address on File
Brown, Todd T                                          Address on File
BROWNING ELECTRIC COMPANY INC                          5416 SOUTH WINLAND DR.                                                                             GILLETTE             WY           82718
BROWNING, KALECZYC, BERRY & HOVE                       P.O. BOX 1697                                                                                      HELENA               MT           59624
BROWZ LLC                                              13997 SOUTH MINUTEMAN DR.                  SUITE 110                                               DRAPER               UT           84020-8974
BRUCE ENGINEERING SERVICES PC                          P.O. BOX 194                                                                                       GILLETTE             WY           82717-0194
Bruce, Buck L                                          Address on File
Bruce, Max                                             Address on File
BRUCO, INC.                                            2525 OVERLAND AVE.                                                                                 BILLINGS             MT           59102
Brunelli, Roger K                                      Address on File
BRUNSON INSTRUMENT COMPANY                             8000 EAST 23RD STREET                                                                              KANSAS CITY          MO           64129
Bruse, Debbie L                                        Address on File
Bryan, Jason H                                         Address on File
BRYANT OIL COMPANY INC                                 P.O. BOX 667                               251 WALNUT STREET                                       DUNLOP               TN           37327-0667
Bryde, Wesley J                                        Address on File
BSWIFT, LLC                                            10 S. RIVERSIDE PLAZA                                                                              CHICAGO              IL           60606
BTI Bulk Trading International SA                      Piazza Molino Nuovo 17                                                                             Lugano                            CH-6900       Switzerland
BTU ANALYTICS, LLC                                     445 UNION BOULEVARD, SUITE 124                                                                     LAKEWOOD             CO           80228
Buccino, Sharon                                        Natural Resources Defense Council          1152 15th Street, NW Suite 300                          Washington           DC           20005
BUCHANAN INGERSOLL & ROONEY PC                         301 GRANT STREET, 20TH FLOOR               ONE OXFORD CENTRE                                       PITTSBURGH           PA           15219
BUCK GLOBAL, LLC                                       420 LEXINGTON AVE                                                                                  NEW YORK             NY           10170
BUCKING H BASH RODEO                                   49 DAISY STREET                                                                                    GILLETTE             WY           82716
Buckskin Mining Company                                1000 Kiewit Plaza                                                                                  Omaha                NE           68131
Budd, Tyson                                            Address on File
BUD'S AUTO REPAIR INC                                  1311 ENERGY STREET                                                                                 GILLETTE             WY           82716
BUFFALO BILL CENTER OF THE WEST                        720 SHERIDAN AVE.                                                                                  CODY                 WY           82414
BUFFALO YOUTH BASEBALL INC                             P.O. BOX 204                                                                                       BUFFALO              WY           82834-0204
Buffington, David R                                    Address on File
Buist, Jonathan G                                      Address on File
Bulat, Wess S                                          Address on File
BULLDOGGER SERVICES INC                                22 BULLDOGGER DRIVE                                                                                PARKMAN              WY           82838-9629
BULLINGER, GREGG                                       5406 Brom                                                                                          Gillette             WY           82718
Bullock, Sam J                                         Address on File
BUMBACA, DAVID                                         403 SHADOW RIDGE BLVD                                                                              SHERIDAN             WY           82801
Bumsted, Paul L                                        Address on File
Bunch, Brad E                                          Address on File
Bundtrock, Leah                                        Address on File
BUNDTROCK, LEAH M                                      1626 Pathfinder Cir                                                                                Gillette             WY           82716
Bungert, James E                                       Address on File
Bunker, Philip E                                       Address on File
BURBACK'S REFRIGERATION & APPLIA                       500 W 1ST                                                                                          CASPER               WY           82601-2409
Burch, Jodi                                            Address on File
Burciaga, David                                        Address on File
Bureau of Customs and Border Protection                1300 Pennsylvania Ave NW                                                                           Washington           DC           20229
BUREAU OF INDIAN AFFAIRS                               FOR PAD #3                                 P.O. BOX 69                                             CROW AGENCY          MT           59022
BUREAU OF LAND MANAGEMENT                              WYOMING HIGH PLAINS DISTRICT               2987 PROSPECTOR DRIVE                                   CASPER               WY           82604
BUREAU OF LAND MANAGEMENT                              WYOMING STATE OFFICE                       P.O. BOX 1828                                           CHEYENNE             WY           82003
BUREAU OF LAND MANAGEMENT DOI                          BUFFALO FIELD OFFICE                       1425 FORT STREET                                        BUFFALO              WY           82834
Bureau of Land Management-Department of the Interior   Buffalo Field Office, 1425 Fort St.                                                                Buffalo              WY           82834
Burgess, Chuck R                                       Address on File
Burget, Ryan T                                         Address on File




                                                                                                      Page 14 of 112
                                                         Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 15 of 112



                                                                        Cloud Peak Energy Inc., et al .
                                                                                Creditor Matrix

                              Name                        Address1                          Address2                     Address3                City    State     PostalCode   Country
BURLINGTON NORTHERN RAILROAD         3115 SOLUTIONS CENTER                                                                          CHICAGO             IL       60677-3001
BURTSCHI, MARK                       6419 LYRIC LANE                                                                                FALLS CHURCH        VA       22044
BURTSFIELD, ROBBIE                   10 COYOTE COURT                                                                                GILLETTE            WY       82718
Burtsfield, Robbie                   Address on File
Bush, Richard                        Address on File
Bush, Wes J                          Address on File
BUSINESS AVIATORS, INC               P.O. BOX 986                                                                                   GILLETTE            WY       82717
BUSINESS WIRE INC                    44 MONTGOMERY ST 39TH FL                                                                       SAN FRANCISCO       CA       94104
BUSINESSOLVER.COM, INC.              P.O. BOX 310411                                                                                DES MOINES          IA       50331
Buster, Tyler                        Address on File
Buszkiewic, Brett M                  Address on File
BUTCHER FEIGEN LLC                   9116 CRANFORD DRIVE                                                                            POTOMAC             MD       20854
BUTLER MACHINERY COMPANY             I-90 AT DEADWOOD AVENUE                 P.O. BOX 2070                                          RAPID CITY          SD       57709
Butler, Michelle L                   Address on File
BUTTE CENTRAL FOUNDATION             P.O. BOX 634                                                                                   BUTTE               MT       59703
Butts, Darrel S                      Address on File
Byers, Loren C                       Address on File
Byrd, Earl                           Address on File
C & H DISTRIBUTORS                   770 S 70TH ST                           P.O. BOX 14770                                         MILWAUKEE           WI       53214
C & K EQUIPMENT INC                  1851 COMMERCIAL AVENUE                                                                         SHERIDAN            WY       82801
C MART LLC                           913 2ND ST                              P.O. BOX 905                                           UPTON               WY       82730
C Reiss Coal Company, The            P.O. Box 188                                                                                   Green Bay           WI       54305-0188
C&F REPAIR SERVICE LLC               911 S DOUGLAS HWY                                                                              GILLETTE            WY       82716
C&W HYDRO TESTING INC                80 JAYHAWKER STREET                                                                            GILLETTE            WY       82718
C.E.D.                               165 WEST 16TH ST                        P.O. BOX 399                                           CRAIG               CO       81625-2243
CA STATE DISBURSEMENT UNIT           P.O. BOX 989067                                                                                WEST SACRAMENTO     CA       95798
CABELA'S INC                         ONE CABELA DRIVE                                                                               SIDNEY              NE       69160
CABIN CREEK INC.                     10 WEST LANE                                                                                   TRIADELPHIA         WV       26059
CAD-1 INC                            12130 N PENNSYLVANIA AVE STE 101                                                               DENVER              CO       80221
CADWALADER WICKERSHAM & TAFT LLP     GENERAL POST OFFICE                     P.O. BOX 5929                                          NEW YORK            NY       10087-5929
Cady, Craig A                        Address on File
Cady, Kelli J                        Address on File
Cady, Tyzer                          Address on File
Cage, Russell                        Address on File
CAIN, ANDREW A                       538 N 4th St                                                                                   Douglas             WY       82633
CAL ST UNIVERISTY FULLERTON          ATTN: UNIV STUDENT FINANCIAL SER        800 NORTH STATE COLLEGE BLVD                           FULLERTON           CA       92834-6808
CALL & NICHOLAS INC                  2475 NORTH COYOTE DRIVE                                                                        TUCSON              AZ       85745
Calvert, Richard                     Address on File
CAMCO                                667 INDUSTRIAL PARK ROAD                                                                       EBENSBURG           PA       15931
CAMEL KIDS WRESTLING                 P.O. BOX 1826                                                                                  GILLETTE            WY       82717
CAMEL WRESTLING                      P.O. BOX 5170                                                                                  GILLETTE            WY       82717-5176
CAMERON INTERNATIONAL CORP           DBA CAMERON SURFACE SYSTEMS             7048 ZERO ROAD                                         CASPER              WY       82604
CAMERON THREE IRONS                  P.O. BOX 1172                                                                                  CROW AGENCY         MT       59022
CAMMOCKS INC                         173 CALLE PRIVADO                                                                              SEDONA              AZ       86336-3047
CAMP U LEADERSHIP                    3519 S. MOONBEAM BAY                                                                           MAGNA               UT       84044
CAMPBELL CO MEMORIAL HOSPITAL        P.O. BOX 3011                                                                                  GILLETTE            WY       82717-3011
CAMPBELL COUNTY                      HEALTH CARE FOUNDATION                  300 SOUTH BURMA AVE                                    GILLETTE            WY       82716
CAMPBELL COUNTY 4-H COUNCIL          412 S. GILLETTE AVE                                                                            GILLETTE            WY       82716
CAMPBELL COUNTY ABSTRACT COMPANY     406 S GILLETTE AVENUE                                                                          GILLETTE            WY       82716
CAMPBELL COUNTY AMERICAN LEGION      AUXILIARY UNIT 42                       P. O. BOX 1775                                         GILLETTE            WY       82717
Campbell County Assessor/Treasurer   500 S. Gillette Ave.                                                                           Gillette            WY       82716
CAMPBELL COUNTY ASSESSOR'S           500 S GILLETTE AVE STE 1300                                                                    GILLETTE            WY       82716




                                                                                 Page 15 of 112
                                                                    Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 16 of 112



                                                                                   Cloud Peak Energy Inc., et al .
                                                                                           Creditor Matrix

                               Name                                   Address1                         Address2                     Address3             City    State     PostalCode      Country
Campbell County Board of Commissioners          500 S. Gillette Ave, Suite 1100                                                                Gillette         WY       82716
CAMPBELL COUNTY CARE BOARD                      500 S. GILLETTE AVE.                    SUITE 1100                                             GILLETTE         WY       82716
CAMPBELL COUNTY CATTLE WOMEN                    128 CLARKELEN RD                                                                               GILLETTE         WY       82718
CAMPBELL COUNTY CHAMBER                         OF COMMERCE                             314 SOUTH GILLETTE AVENUE                              GILLETTE         WY       82716
CAMPBELL COUNTY CISM TEAM                       C/O GORDON HARPER                       460 WESTSIDE DRIVE                                     GILLETTE         WY       82718
CAMPBELL COUNTY CLERK                           500 S GILLETTE AVE 1ST FLOOR                                                                   GILLETTE         WY       82716
CAMPBELL COUNTY CONCRETE                        BIRDSALL SAND                           P.O. BOX 1136                      2631 ECHETA RD      GILLETTE         WY       82717-1136
CAMPBELL COUNTY CONSERVATION DIS                601 4J CT, STE D                        P.O. BOX 2577                                          GILLETTE         WY       82716
CAMPBELL COUNTY EAT.READ.GROW.                  P.O. BOX 3354                                                                                  GILLETTE         WY       82717
CAMPBELL COUNTY FIRE DEPARTMENT                 106 ROHAN AVENUE                                                                               GILLETTE         WY       82716
CAMPBELL COUNTY HEAD START                      601 RUNNING W DRIVE                                                                            GILLETTE         WY       82718
CAMPBELL COUNTY HEALTHCARE                      300 SOUTH BURMA AVENUE                                                                         GILLETTE         WY       82716
CAMPBELL COUNTY HIGH SCHOOL                     1000 CAMEL DRIVE                                                                               GILLETTE         WY       82716
CAMPBELL COUNTY HIGH SCHOOL                     4001 SAUNDERS                                                                                  GILLLETTE        WY       82718-9396
CAMPBELL COUNTY HOOPS                           DBA GILLETTE FORCE BASKETBALL           P.O. BOX 7268                                          GILLETTE         WY       82717
CAMPBELL COUNTY JUNIOR FOOTBALL                 P.O. BOX 1537                                                                                  GILLETTE         WY       82717-1537
CAMPBELL COUNTY PARKS                           250 SHOSHONE AVENUE                                                                            GILLETTE         WY       82718
CAMPBELL COUNTY PARKS &                         RECREATION DEPARTMENT                   250 SHOSHONE AVENUE                                    GILLETTE         WY       82718
Campbell County Planning and Zoning Division    500 S. Gillette Ave, Suite 1500                                                                Gillette         WY       82716
Campbell County Predatory Management District   5201 Tarry                                                                                     Gillette         WY       82718
CAMPBELL COUNTY PUBLIC HEALTH                   NURSING                                 P.O. BOX 3420                                          GILLETTE         WY       82717-3420
Campbell County Road and Bridge                 1704 4J Road                                                                                   Gillette         WY       82718
CAMPBELL COUNTY SCHOOL DISTRICT                 P.O. BOX 3033                                                                                  GILLETTE         WY       82717
CAMPBELL COUNTY SENIOR CENTER                   701 STOCKTRAIL AVE                                                                             GILLETTE         WY       82716-4131
CAMPBELL COUNTY TREASURER                       500 SOUTH GILLETTE AVENUE                                                                      GILLETTE         WY       82716
CAMPBELL COUNTY TREASURER                       P.O. BOX 1027                                                                                  GILLETTE         WY       82717-1027
CAMPBELL COUNTY WEED & PEST                     213 STOCKTRAIL AVE                      P.O. BOX 191                                           GILLETTE         WY       82717-0191
CAMPBELL COUNTY YOUTH                           LIVESTOCK SALE                          P.O. BOX 65                                            GILLETTE         WY       82717-0065
CAM-PLEX                                        1635 REATA DRIVE                                                                               GILLETTE         WY       82718
CAM-PLEX HERITAGE CENTER                        1635 REATA DRIVE                                                                               GILLETTE         WY       82718-8322
CANADIAN NATIONAL RAILWAY CO                    1290 CENTRAL PARKWAY WEST FL 9                                                                 MISSISSAUGA      ON       L5C 4R3        CANADA
CAP LOGISTICS                                   P.O. BOX 5608                                                                                  DENVER           CO       80216-6524
CARBON CONSERVATION DISTRICT                    P.O. BOX 510                                                                                   JOLIET           MT       59041
                                                                                        1050 THOMAS JEFFERSON NW 7TH
CARBON UTILIZATION RESEARCH                     COUNCIL                                 FL                                                     WASHINGTON       DC       20007
CARBONE ESCROW ACCOUNT                          C/O FIRST INTERSTATE BANK               P.O. BOX 4667                                          MISSOULA         MT       59806-4667
Carbone, Kendall K                              Address on File
CARDNO ATC-BILLINGS BRANCH                      917 1ST AVENUE NORTH, SUITE 3                                                                  BILLINGS         MT       59101
CARDNO, INC.-SEATTLE BRANCH                     801 SECOND AVENUE                       SUITE 700                                              SEATTLE          WA       98104
CARE COALITION                                  2001 K STREET NW, SUITE 400                                                                    WASHINGTON       DC       20006
CAREERARC                                       2600 WEST OLIVE AVENUE SUITE 710                                                               BURBANK          CA       91505
CAREERBUILDER LLC                               200 N LA SALLE STREET SUITE 1100                                                               CHICAGO          IL       60601
CARGILL, INCORPORATED                           9350 EXCELSIOR BLVD                                                                            HOPKINS          MN       55343
Cargill, Incorporated                           9350 Excelsior Blvd                     MS-150                                                 Hopkins          MN       55343
CARINGBRIDGE                                    1715 YANKEE DOODLE RD STE 301                                                                  EAGAN            MN       55121
CAR-KNACK, INC.                                 5255 S. WINLAND DRIVE                                                                          GILLETTE         WY       82718
CARL KOONTZ ASSOCIATES                          4441 JUNEAU DRIVE                       P.O. BOX 8216                                          HERMITAGE        TN       37076-8216
CARLISLE BRAKE & FRICTION                       6180 COCHRAN ROAD                                                                              SOLON            OH       44139
Carlisle, Bexton E                              Address on File
CARL'S TRAILER SALES, INC                       10958 US HWY 212                        P.O. BOX 98                                            BELLE FOURCHE    SD       57717
CARLSON SOFTWARE INC                            33 E. 2ND STREET                                                                               MAYSVILLE        KY       41056
Carlston, Joel                                  Address on File




                                                                                            Page 16 of 112
                                                                   Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 17 of 112



                                                                                  Cloud Peak Energy Inc., et al .
                                                                                          Creditor Matrix

                                Name                             Address1                           Address2                    Address3                City    State     PostalCode       Country
CARLY FOR AMERICA                              P.O. BOX 26141                                                                              ALEXANDRIA          VA       22313
CARMEUSE LIME & STONE, INC.                    11 STANWIX STREET, 11TH FLOOR                                                               PITTSBURGH          PA       15222-1312
Carmichael, Marion                             Address on File
Carolus, Flo                                   Address on File
Carpenter, Charles B                           Address on File
Carpenter, Tasha N                             Address on File
CARQUEST OF SHERIDAN                           229 EAST BRUNDAGE STREET                                                                    SHERIDAN            WY       82801
CARR GEOPHYSICAL CONSULTING, LLC               812 E CANBY STREET                                                                          LARAMIE             WY       82072
Carr, Shaun S                                  Address on File
CARROLL ENGINEERING COMPANY                    227 INDUSTRAL PARK ROAD                                                                     HARLAN              KY       40831
Carroll, Mike H                                Address on File
CARTER LAKE CONSULTING LLC                     205 CONNELL RD                                                                              WHITMAN             NE       69366-6625
Carter, Josh                                   Address on File
CARTUS CORPORATION                             40 APPLE RIDGE ROAD                                                                         DANBURY             CT       6810
Case, Chrissy R                                Address on File
Case, Jack L                                   Address on File
Case, Lori A                                   Address on File
CASEY FRASER                                   HCR 49 BOX 140                                                                              PORCUPINE           SD       57772
Casey, Julie                                   Address on File
CASINO PARTY USA                               2305 SOUTH SYRACUSE WAY , NO 5                                                              DENVER              CO       80231
CASPER CHASE FALLEN SOLDIERS MEM               P.O. BOX 52116                                                                              CASPER              WY       82605
CASPER COMMUNITY COLLEGE                       125 COLLEGE DRIVE                                                                           CASPER              WY       82601
CASPER HUMANE SOCIETY                          849 EAST E STREET                                                                           CASPER              WY       82601
CASPER MIDGET FOOTBALL ASSOCIATI               P.O. BOX 1114C                                                                              CASPER              WY       82601
CASPER STAR-TRIBUNE                            P.O. BOX 80                                                                                 CASPER              WY       82602
CASPER TRAILER/EQ AND RENTS                    4111 S CENTER                                                                               CASPER              WY       82601
CASPER WELL PRODUCTS                           P.O. BOX 1456                           1241 EAST YELLOWSTONE HWY                           CASPER              WY       82602-1456
CASTLE PINES GOLF CLUB                         1000 HUMMINGBIRD DRIVE                                                                      CASTLE ROCK         CO       80108
CASTLE ROCK MIDDLE SCHOOL                      1441 GOVERNORS BLVD.                                                                        BILLINGS            MT       59105
CASTLETON COMMODITIES SHIPPING                 1 RAFFLES PLACE #35-61                  ONE RAFFLES PLACE TOWER 2                           SINGAPORE                    48616          SINGAPORE
Castleton Commodities Shipping Co. Pte. Ltd.   2200 Atlantic Street, Suite 800                                                             Stamford            CT       6902
Castrogiovanni, Ian A                          Address on File
CAT CARE SOCIETY                               5787 W. 6TH AVE.                                                                            LAKEWOOD            CO       80214
CATE RENTAL & SALES, LLC                       P.O. BOX 27073                                                                              SALT LAKE CITY      UT       84127
CATENA CONSULTING, LLC                         P.O. BOX 50538                          1101 STRAWBERRY AVE                                 BILLINGS            MT       59105
CATERPILLAR FINANCIAL SERVICES C               2120 WEST END AVENUE                                                                        NASHVILLE           TN       37203
CATERPILLAR GLOBAL MINING EQUIP                1607 EAST LINCOLN                                                                           GILLETTE            WY       82716
CATERPILLAR GLOBAL MINING FIELD                SERVICES LLC                            P.O. BOX 3257                                       GILLETTE            WY       82717-2876
CATERPILLAR GLOBAL MINING LLC                  6744 SOUTH HOWELL AVENUE                P.O. BOX 267                                        OAK CREEK           WI       53154
CATERPILLAR INC.                               TINAJA HILLS                            5000 W. CATEPRILLAR TRAIL                           GREEN VALLEY        AZ       85614
Cates, Tyani L                                 Address on File
Cathcart, James                                Address on File
CATHERINE RAEL                                 84 SILVERTON CIR.                                                                           PARACHUTE           CO       81635
CATHOLIC CHARITIES AND COMMUNITY               6240 SMITH ROAD                                                                             DENVER              CO       80216
Caulk II, William                              Address on File
Cavanaugh, Seth                                Address on File
CAVOTEC GANTREX USA INC                        333 OATES ROAD                                                                              MOORESVILLE         NC       28117-6824
Caywood, Colton                                Address on File
Caywood, Ty J                                  Address on File
Cazer, Aydalou                                 Address on File
CBB COLLECTIONS                                P.O. BOX 50099                                                                              BILLINGS            MT       59105
CBH COOPERATIVE-SOUTH DAKOTA                   1206 S DOUGLAS HIGHWAY                                                                      GILLETTE            WY       82716




                                                                                           Page 17 of 112
                                                            Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 18 of 112



                                                                           Cloud Peak Energy Inc., et al .
                                                                                   Creditor Matrix

                               Name                       Address1                             Address2                     Address3               City    State     PostalCode      Country
CC MEDICAL GRP-AUDIOLOGY CLINIC          P.O. BOX 3046                                                                                 GILLETTE           WY       82717
CCHS FALLEN HEROES MEMORIAL FUND         815 MADISON ST                                                                                GILLETTE           WY       82718
CDG ENGINEERS ARCHITECTS                 PLANNERS INC                           ONE CAMPBELL PLAZA                                     ST. LOUIS          MO       63139
CEAVCO AUDIO VISUAL CO INC               6240 WEST 54TH AVE                                                                            ARVADA             CO       80002
Cebulski, Deb E                          Address on File
Cedar Falls Utilities                    Utility Pkwy                           P.O. Box 769                                           Cedar Falls        IA       50613
Cemex Construction Materials South LLC   5134 Ute Highway                                                                              Longmont           CO       80503
CENTENNIAL EQUIPMENT CO INC              15760 WEST 6TH AVE                                                                            GOLDEN             CO       80401
CENTER FOR A VITAL COMMUNITY             345 BROADWAY                                                                                  SHERIDAN           WY       82801
CENTER FOR ASBESTOS RELATED DISE         214 EAST 3RD STREET                                                                           LIBBY              MT       59923
CENTER FOR CHILDREN & FAMILIES           3021 3RD AVENUE NORTH                                                                         BILLINGS           MT       59101
CENTER FOR CONSUMER FREEDOM              1090 VERMONT AVE, NW STE 800                                                                  WASHINGTON         DC       20005
                                                                                5400 LYNDON B JOHNSON FRWY,
CENTER FOR LEGISLATIVE ENERGY            CLEER                                  985                                                    DALLAS             TX       75240
CENTERPOINT ENERGY SERVICES              303 E 17TH AVE.                        SUITE 850                                              DENVER             CO       80203
CENTERS FOR MEDICARE & MEDICAID          7500 SECURITY BOULEVARD                                                                       BALTIMORE          MD       21244
CENTERVIEW PARTNERS LLC                  31 WEST 52ND STREET                    22ND FLOOR                                             NEW YORK           NY       10019
CENTRAL EQUIPMENT SALES, INC.            39176 COUNTY RD 186                                                                           SAUK CENTRE        MN       56378
CENTRAL MONTANA W.I.F.E.                 P.O. BOX 55                                                                                   WINIFRED           MT       59489
CENTURY GEOPHYSICAL CORPORATION          1223 SOUTH 71ST E AVE                                                                         TULSA              OK       74112
CENTURYLINK                              P.O. BOX 29040                                                                                PHOENIX            AZ       85038-9040
CENTURYLINK BUSINESS SERVICES            P.O. BOX 52187                                                                                PHOENIX            AZ       85072-2187
Cerame Coal                              33811 Highway 12                                                                              Trinidad           CO       81082
CERTENT, INC                             4683 CHABOT DR., STE 260                                                                      PLEASANTON         CA       94588-3982
CERTIFICATION CAMPS                      8374 MARKET ST 412                                                                            LAKEWOOD RANCH     FL       34202
CERTIFIED LABORATORIES                   P.O. BOX 2493                                                                                 FORT WORTH         TX       76113
Certispec Services Inc.                  208 – 6741 Cariboo Road                                                                       Burnaby            BC       V3N 4A3        Canada
CERTISPEC SERVICES INC.                  2813 MURRAY STREET                                                                            PORT MOODY         BC       V3H 1X3        CANADA
CFD OLD WEST MUSEUM                      P.O. BOX 2720                                                                                 CHEYENNE           WY       82003
CH CONCRET CASTING INC                   DBA WYOMING PRECAST PRODUCTS           1964 EAST FIRST STREET                                 CASPER             WY       82601
CH YARBER CONSTRUCTION LLC               552 SOUTHWEST DR                                                                              CHEYENNE           WY       82007-1934
CHAD HYMAS COMMUNICATIONS, INC.          P.O. BOX 187                                                                                  STOCKTON           UT       84071
CHADRON STATE COLLEGE                    REGISTRAR'S OFFICE                     1000 MAIN STREET                                       CHADRON            NE       69337
Chadwick, James                          Address on File
Chaffee, Robert                          Address on File
Chaisson, Michele E                      Address on File
Chalfant, Sean M                         Address on File
CHAMPION CHARTER SALES & SERVICE         P.O. BOX 953                                                                                  WRIGHT             WY       82732
CHAMPION SPRING & BRAKE INC              TRUCK PARTS SPECIALIST                 5701 STAPLETON NORTH DRIVE                             DENVER             CO       80216
CHAMPION TECHNOLOGIES INC                6170 SWANSON ROAD                                                                             GILLETTE           WY       82718-6948
Chapin, Dayne L                          Address on File
Chaplin, Mark E                          Address on File
Chapman, Brian                           Address on File
Chapman, Travis B                        Address on File
CHAPS EQUINE ASSISTED THERAPY            PMB 201                                1842 SUGARLAND DR. STE. 108                            SHERIDAN           WY       82801-5719
CHARITY CHILI COOK-OFF                   P.O. BOX 933                                                                                  GILLETTE           WY       82717-0933
Charlson, Duane R                        Address on File
CHARTER COMMUNICATIONS                   410 WEST BOXELDER ROAD                                                                        GILLETTE           WY       82718
CHASE HAWKS MEMORIAL ASSOC INC           P.O. BOX 31333                                                                                BILLINGS           MT       59107-1333
Chase, Lance                             Address on File
Chavez, Mike J                           Address on File
CHAVEZ, REX                              P.O. BOX 332                                                                                  CROW AGENCY        MT       59022




                                                                                    Page 18 of 112
                                                                    Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 19 of 112



                                                                                   Cloud Peak Energy Inc., et al .
                                                                                           Creditor Matrix

                               Name                               Address1                           Address2                    Address3               City    State    PostalCode       Country
Cheairs, Candace A                               Address on File
Cheairs, Trevor                                  Address on File
CHECKFLUID INC                                   4070 EASTGATE CRESCENT                                                                     LONDON             ON       N6L 1B2       CANADA
CHEMUNG SUPPLY CORP                              P.O. BOX 527                                                                               ELMIRA             NY       14902
CHERNI, BRIAN                                    65 NASSAU DR                           UNIT 210                                            ROCKPORT           TX       78382
Cherni, Brian                                    Address on File
CHEVRON MINING INC                               116 INVERNESS DRIVE EAST               SUITE 207                                           ENGLEWOOD          CO       80112
CHIEF DULL KNIFE COLLEGE                         P.O. BOX 98                            1 COLLEGE DRIVE                                     LAME DEER          MT       59043
CHIEF SUPPLY                                     1400 EXECUTIVE PKWY SUITE 220                                                              EUGENE             OR       97401-2158
CHILD ADVOCACY SERVICES                          OF THE BIG HORNS                       P.O. BOX 6022                                       SHERIDAN           WY       82801
CHILD DEVELOPMENT CENTER REGION                  345 SOUTH LINDEN AVE                                                                       SHERIDAN           WY       82801
CHILD FUND INTERNATIONAL USA                     P.O. BOX 85066                                                                             RICHMOND           VA       23285-5066
CHILD SUPPORT ENFORCEMENT DIV                    WAGE W/H UNIT                          P.O. BOX 8001                                       HELENA             MT       59604-8001
CHILDREN'S ADVOCACY PROJECT, INC                 350 NORTH ASH STREET                                                                       CASPER             WY       82601
CHILDRENS HOSPITAL COLORADO                      13123 E 16TH AVE BOX 045                                                                   AURORA             CO       80045
CHILDREN'S MUSEUM OF CHEYENNE                    P.O. BOX 92                                                                                CHEYENNE           WY       82009
CHOICE SOLUTIONS LLC                             7015 COLLEGE BLVD SUITE 300                                                                OVERLAND PARK      KS       66211
CHOKANG SHIPPING CO.,LTD                         7F NEW HAENAM BLDG,21,                 BUKCHANG-DONG, JUNG-GU                              SEOUL                       100-080       Korea
CHRIS ANDERSON                                   120 MEADOWBROOK LANE                                                                       BELGRADE           MT       59714
CHRIS SUPPLY COMPANY INC                         114 EAST BLVD. N.                                                                          RAPID CITY         SD       57701-1592
CHRIS TONG                                       18388 FM 831                                                                               BUFFALO            TX       75831
CHRISTENSEN OIL COMPANY                          595 S 200 E                                                                                PROVO              UT       84606
CHRISTENSEN, NITA R                              P.O. BOX 50188                                                                             CASPER             WY       82605
Christensen, Wade                                Address on File
Christenson, Jason                               Address on File
CHRISTIAN APPALACHIAN PROJECT                    2610 PALUMBO DR                                                                            LEXINGTON          KY       40509
Christiansen, Doug D                             Address on File
Christianson, Craig A                            Address on File
CHRISTOPHER S SHIELDS PC                         1005 CONGRESS AVE                      SUITE 480                                           AUSTIN             TX       78701
Christopherson, Michael                          Address on File
Christopherson, Ryan                             Address on File
CHURON CO.                                       300 LIVELY AVE.                                                                            NORCROSS           GA       30071
CHWMEG, INC.                                     470 WILLIAM PITT WAY                                                                       PITTSBURGH         PA       15238
CINTAS FIRST AID & SAFETY                        11411 EAST 51ST AVENUE                                                                     DENVER             CO       80239
CIRCADIAN TECHNOLOGIES INC.                      TWO MAIN STREET, SUITE 310                                                                 STONEHAM           MA       02180-3336
CIRCUIT BREAKER SALES CO., INC.                  1315 COLUMBINE DR.                                                                         GAINESVILLE        TX       76240
CIRCUIT COURT, NINTH JUDICIAL                    450 NORTH SECOND ST ROOM 230                                                               LANDER             WY       82520
CISCO-EAGLE INC.                                 2120 VALLEY VIEW LANE                                                                      DALLAS             TX       75234
CITIBANK NA                                      CITICORP NORTH AMERICA                 P.O. BOX 7247-8614                                  PHILADELPHIA       PA       19170-8614
CITIZENS FOR MICHIGANS                           ENERGY FUTURE                          7017 STOMMEL COURT                                  YPSILANTI          MI       48198-9667
CITRIX SYSTEMS INC                               6400 NW 6TH WAY                                                                            FORT LAUDERDALE    FL       33309
City & County of Broomfield Assessor/Treasurer   P.O. Box 407                                                                               Broomfield         CO       80038
CITY AND COUNTY OF BROOMFIELD                    P.O. BOX 407                                                                               BROOMFIELD         CO       80038-0407
City of Duluth, Minnesota                        411 West First Street                                                                      Duluth             MN       55802
City of Fremont Department of Utilities          400 E. Military                                                                            Fremont            NE       68025-5141
CITY OF GILLETTE                                 P.O. BOX 3003                                                                              GILLETTE           WY       82717-3003
City of Grand Island, Nebraska                   100 East First St.                                                                         Grand Island       NE       68801
CITY OF SHERIDAN                                 P.O. BOX 848                                                                               SHERIDAN           WY       82801
CITY SHOE & SADDLE SHOP                          104 NORTH 2ND                                                                              DOUGLAS            WY       82633
City Utilities of Springfield, Missouri          301 E. Central                                                                             Springfield        MO       65801-0551
CIVIL SOFTWARE DESIGN, LLC                       P.O. BOX 706                                                                               AMES               IA       50010
CLABAUGH, BONNIE A                               W-31 HWY 59 NORTH - HCR 73                                                                 GILLETTE           WY       82716




                                                                                            Page 19 of 112
                                                             Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 20 of 112



                                                                            Cloud Peak Energy Inc., et al .
                                                                                    Creditor Matrix

                                  Name                     Address1                             Address2                     Address3                City    State     PostalCode       Country
CLABAUGH, KEELY                          13915 HWY 59N                                                                                  GILLETTE            WY       82716
CLABAUGH, KYLE                           1850 BASSETT STREET APT 723                                                                    DENVER              CO       80202
Clapp, Cindy                             Address on File
CLARK COUNTY TREASURER                   1300 FRANKLIN STREET                                                                           VANCOUVER           WA       98660
Clark, Brad                              Address on File
Clark, Dean L                            Address on File
Clark, Helen J                           Address on File
Clark, Kimberlie                         Address on File
Clark, Mike J                            Address on File
Clark, Scott K                           Address on File
CLAUDES WELDING SERVICE INC              3802 D LANE                             P.O. BOX 2788                                          GILLETTE            WY       82717-2788
Claudius Peters (Americas) Inc.          445 W. Bush Turnpike                                                                           Richardson          TX       75080
Clay County Sheriff                      246 Main St.                                                                                   Clay                WV       25043
Cleco Power LLC                          2030 Donahue Ferry Road                                                                        Pineville           LA       71360
CLEMENS EXTERIORS INC.                   P.O. BOX 2012                           1712 TERRA AVE. #5                                     SHERIDAN            WY       82801
Clements, Toni L                         Address on File
Clemetson, Amy C                         Address on File
CLERK OF CIRCUIT COURT                   6 WEST WARWICK                                                                                 NEWCASTLE           WY       82701
CLERK OF CIRCUIT COURT                   OF CROOK COUNTY                         P.O. BOX 650                                           SUNDANCE            WY       82729-0650
CLERK OF CIRCUIT COURT                   P.O. BOX 45                                                                                    DOUGLAS             WY       82633
CLERK OF DISTRICT COURT                  CAMPBELL COUNTY                         P.O. BOX 817                                           GILLETTE            WY       82717-0817

CLERK OF THE CAMPBELL                    CIRCUIT COURT                           500 SOUTH GILLETTE AVENUE #301                         GILLETTE            WY       82716
CLERK OF THE CIRCUIT COURT               224 S MAIN STREET SUITE B-7                                                                    SHERIDAN            WY       82801
CLERK OF THE CONVERSE                    CIRCUIT COURT                           P.O. BOX 34                                            DOUGLAS             WY       82633
CLERMONT PARTNERS, LLC                   161 N CLARK STREET, SUITE 2950                                                                 CHICAGO             IL       60601
CLIFF'S CRANE & EQUIPMENT REPAIR         P.O. BOX 1206                                                                                  MILLS               WY       82644
Cliffs Natural Resources Inc.            200 Public Square, Suite 3300                                                                  Cleveland           OH       44114
CLIMAX PORTABLE MACHINE & TOOLS          2712 EAST SECOND STREET                                                                        NEWBERG             OR       97132
CLIMB WYOMING                            405 WEST BOXELDER ROAD #B4                                                                     GILLETTE            WY       82718
CLOUD PEAK ENERGY EMPLOYEE PAC           5234 PANORAMA DRIVE                                                                            CHEYENNE            WY       82009
CLOUD PEAK ENERGY INC                    P.O. BOX 3009                                                                                  GILLETTE            WY       82717-3009
CLOUD PEAK ENERGY-CASH ACCOUNT           505 S GILLETTE AVE                                                                             GILLETTE            WY       82716
CLOUD PEAK SPORTS CLUB                   1675 BOWMAN AVE                                                                                SHERIDAN            WY       82801
CN CUSTOMS BROKERAGE SERVICES            1270 CENTRAL PARKWAY W STE 400                                                                 MISSISSAUGA         ON       L5C 4P4        CANADA
CNC INDUSTRIES LTD                       808 INDUSTRIAL AVE (1354)                                                                      SUNDANCE            WY       82729
COAL ASSOCIATION OF CANADA               SUITE 150                               205 9TH AVENUE SE                                      CALGARY             AB       T2G 0R3        CANADA
COAL COMBUSTION, INC.                    114 S MAIN ST                                                                                  VERSAILLES          KY       40383
COAL COUNTRY OPEN                        2781 ANTLER ROAD                                                                               GILLETTE            WY       82718-7208
COAL TRADING ASSOCIATION                 2001 JEFFERSON DAVIS HWY                SUITE 1004                                             ARLINGTON           VA       22202
Coal Valley Resources Inc.               PO Box 5000                                                                                    Edmonton            AB       T5J 3G1        Canada
COALBLUE PROJECT                         1110 VERMONT AVENUE NW                  SUITE 1000                                             WASHINGTON          DC       20005
COALDESK, LLC                            789 OAKWOOD DR                                                                                 RIDGEDALE           MO       65739
COALESCENT INC                           601 PENNSYLVANIA AVE NW ST 900          SOUTH BUILDING                                         WASHINGTON          DC       20004
COALFIRE SYSTEMS, INC.                   11000 WESTMOOR CIRCLE, SUITE 450                                                               WESTMINSTER         CO       80021
COASTAL CHEMICAL CO.,LLC                 301 W. 1ST STREET                                                                              GILLETTE            WY       82716
Coats, William D                         Address on File
COFFEY, PETE                             7223 16TH ST. N WEST                                                                           GARRISON            ND       58540
Coffin, Cody J                           Address on File
Coggeshall, Bruce A                      Address on File
Colby, Kyle R                            Address on File
Colby, Tyler M                           Address on File




                                                                                     Page 20 of 112
                                                            Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 21 of 112



                                                                           Cloud Peak Energy Inc., et al .
                                                                                   Creditor Matrix

                             Name                        Address1                             Address2                     Address3             City       State     PostalCode        Country
COLDWATER PR                            P.O. BOX 106                                                                                  HELENA            MT         59624
COLE PARMER INSTRUMENT COMPANY          625 EAST BUNKER COURT                                                                         VERNON HILLS      IL         60061
Cole, Ron L                             Address on File
COLEMAN ELECTRICAL SERVICES LLC         2809 DOGWOOD AVENUE                                                                           GILLETTE          WY         82718
COLLECTION SERVICES CENTER - IA         P.O. BOX 9125                                                                                 DES MOINES        IA         50306-9125
COLLEGE OF SOUTHERN NV (CSN)            3200 E. CHEYENNE AVE.                                                                         NORTH LAS VEGAS   NV         89030
COLLINS COMMUNICATIONS INC              3795 COLLINS ROAD                                                                             GILLETTE          WY         82718
Collins, Adam                           Address on File
Collins, Christopher                    Address on File
Collins, Dave R                         Address on File
Collins, Derek T                        Address on File
Collins, John A                         Address on File
Collins, Rick K                         Address on File
Collins, Troy A                         Address on File
COLMAN EQUIPMENT COMPANY                901 NORTH FOSTER ROAD                                                                         CASPER            WY         82601
COLORADO CHILDREN'S CHORALE             2420 WEST 26TH AVENUE                   SUITE 350-D                                           DENVER            CO         80211
COLORADO CORPORATE SEARCH LLC           283 COLUMBINE STREET #125                                                                     DENVER            CO         80206-4707
COLORADO DEPARTMENT OF REVENUE          222 SOUTH 16TH STREET                                                                         GRAND JUNCTION    CO         81501
COLORADO DEPT OF REVENUE                1375 SHERMAN ST.                                                                              DENVER            CO         80261-0004
COLORADO DEPT REVENUE-CHECKS            1375 SHERMAN ST.                                                                              DENVER            CO         80261-0004
Colorado Dept. of Regulatory Agencies   1560 Broadway, Suite 150                                                                      Denver            CO         80202
Colorado Dept. of Revenue               1375 Sherman St.                                                                              Denver            CO         80261
COLORADO DIVISION OF INSURANCE          1560 BROADWAY STE 850                                                                         DENVER            CO         80202
COLORADO HOMELESS FAMILIES.ORG          7447 W 61ST AVE                                                                               ARVADA            CO         80003
COLORADO LINING INTERNATIONAL           1062 SINGING HILLS ROAD                                                                       PARKER            CO         80138
COLORADO MESA UNIVERSITY                1100 NORTH AVENUE                                                                             GRAND JUNCTION    CO         81501
COLORADO NONPROFIT DEVELOPMENT C        789 SHERMAN ST., STE. 250                                                                     DENVER            CO         80203
COLORADO PRECAST CONCRETE INC           1820 EAST HIGHWAY 402                                                                         LOVELAND          CO         80537
COLORADO SCHOOL OF MINES                1200 16TH ST                                                                                  GOLDEN            CO         80401
Colorado Secretary of State             Business Organizations                  1700 Broadway, Suite 200                              Denver              80290    CO
COLORADO SOCIETY OF CERTIFIED           PUBLIC ACCOUNTANTS                      7979 EAST TUFTS AVE SUITE 1000                        DENVER            CO         80237-2847
COLORADO STATE TREASURER                UNEMPLOYMENT INSURANCE TAX ADM          P.O. BOX 46541                                        DENVER            CO         80201-6541

COLORADO STATE UNIVERSITY               FOUNDATION                              410 UNIVERSITY SERVICES CENTER                        FORT COLLINS      CO         80523
COLORADO SUPREME COURT, ATTORNEY        1300 BROADWAY, SUITE 510                                                                      DENVER            CO         80203
COLSTRIP UNITED                         P.O. BOX 654                                                                                  COLSTRIP          MT         59323
Coltrane, Shelby T                      Address on File
COLUMBIA RIVER MACHINERY, LLC           3802 S. HIGHLANDS BLVD                                                                        WEST RICHLAND     WA         99353
COLUMN5 CONSULTING LLC                  4800 N SCOTTSDALE ROAD #2300                                                                  SCOTTSDALE        AZ         85251
COLWYO COAL COMPANY                     5731 STATE HIGHWAY 13                                                                         MEEKER            CO         81641-9199
Combs, John L                           Address on File
COMCAST CABLE COMMUNICATIONS INC        ONE COMCAST CENTER                                                                            PHILADELPHIA      PA         19103
COMEDY WORKS ENTERTAINMENT              1226 15TH STREET                                                                              DENVER            CO         80202
Comer, Timm                             Address on File
COMER, TIMM                             600 N. CORALINE STREET UNIT 2                                                                 WOODLAND PARK     CO         80863
COMERICA LEASING, A DIVISION OF         A DIVISION OF COMERICA BANK             611 ANTON BLVD. SUITE 360                             COSTA MESA        CA         92626
COMFORT SYSTEMS HEATING & AC INC        913 W FIRST ST                          P.O. BOX 4468                                         GILLETTE          WY         82717
COMMERCIAL BINDING CORPORATION          1580 PEACH CT                                                                                 BRIGHTON          CO         80601
COMMERCIAL CLEANING SYSTEMS             1485 SOUTH LIPAN STREET                                                                       DENVER            CO         80223
COMMERCIAL EQUIPMENT SERVICES           4525 IRVING BLVD.                                                                             DALLAS            TX         75247
COMMITTEE TO PROTECT SPOKANE'S E        510 W RIVERSIDE                         SUITE 206                                             SPOKANE           WA         99201
COMMODITY INSIGHTS PTY LTD              20 LAUGHLAND ST                                                                               WILSTON                      QLD 4051       Australia




                                                                                    Page 21 of 112
                                                                  Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 22 of 112



                                                                                  Cloud Peak Energy Inc., et al .
                                                                                          Creditor Matrix

                               Name                            Address1                              Address2                     Address3              City      State     PostalCode   Country
COMMUNICATION TECHNOLOGIES, INC                1900 ELK ST                                                                                   ROCK SPRINGS      WY         82901-4005
COMMUNITY COLLEGE OF AURORA                    16000 E CENTRETECH PKWY STE A200                                                              AURORA            CO         80011
COMMUNITY COLLEGES OF SPOKANE                  501 N RIVERPOINT BLVD                   SUITE 204                                             SPOKANE           WA         99217
COMMUNITY FOOD SHARE                           650 S. TAYLOR AVENUE                                                                          LOUISVILLE        CO         80027
COMPASS GROUP - CHARTWELLS                     300 WEST SINCLAIR                                                                             GILLETTE          WY         82718
COMPASS INDIAN HILLS, LLC                      1001 E 12TH STREET                                                                            GILLETTE          WY         82716
COMPASS LEXECON LLC                            909 COMMERCE ROAD                                                                             ANNAPOLIS         MD         21401
COMPASS-CENTER FOR FAMILIES                    1095 SUGARVIEW DRIVE                                                                          SHERIDAN          WY         82801
COMPRESSION LEASING                            5551 MAGNUSON BOULEVARD, UNIT D                                                               GILLETTE          WY         82718
COMPUTER CORNER INC                            4410 MENAUL NE                                                                                ALBUQUERQUE       NM         87110
COMPUTERSHARE INC                              250 ROYALL STREET                                                                             CANTON            MA         2021
CONCENTRA MEDICAL CENTERS                      P.O. BOX 9008                                                                                 BROOMFIELD        CO         80021
CONCEPTS & ASSOCIATES INC                      105 19TH STREET SOUTH                                                                         BIRMINGHAM        AL         35210-0000
CONCORDIA UNIVERSITY                           800 NORTH COLUMBIA AVE                                                                        SEWARD            NE         68434
CONCUR TECHNOLOGIES INC                        ATTN: ACCOUNTS RECEIVABLE               18400 NE UNION HILL RD                                REDMOND           WA         98052
CONDON, PATRICK J                              726 STONEBRIDGE ROAD                                                                          FRANKFORT         IL         60423
CONDUCTIX INC                                  10102 F STREET                                                                                OMAHA             NE         68127
CONEQUIP PARTS & EQUIPMENT LLC                 2712 WEST AVE                           CONEQUIP PARTS                                        NEWFANE           NY         14108
CONFERENCE OF WESTERN                          ATTORNEYS GENERAL                       1300 I ST.                                            SACRAMENTO        CA         95814
Congdon Jr., Scott J                           Address on File
Conley, Daniel                                 Address on File
CONNECTION TECHNOLOGY CENTER                   7939 RAE BLVD                                                                                 VICTOR            NY         14564
CONNECTYOURCARE                                307 INTERNATIONAL CIRCLE STE 200                                                              HUNT VALLEY       MD         21230
Conner, Cassie L                               Address on File
CONNEY SAFETY PRODUCTS                         3202 LATHAM DR                          P.O. BOX 44190                                        MADISON           WI         53744-4575
CONNIE'S GLASS INC                             DRAWER T                                204 WEST 11TH                                         SHERIDAN          WY         82801
CONNOLLY GALLAGHER LLP                         1000 WEST STREET, SUITE 1400                                                                  WILMINGTON        DE         19801
CONOCO INC                                     6855 S HAVANA SUITE 600                                                                       ENGLEWOOD         CO         80112
CONSERVATIVE SOLUTIONS PAC                     610 S BOULEVARD                                                                               TAMPA             FL         33606
CONSERVE AGENT FOR NYSHESC                     P.O. BOX 492                                                                                  FAIRPORT          NY         14450
CONSOLIDATED ELECTRICAL                        DISTRIBUTORS                            441 BROADWAY AVENUE                                   SHERIDAN          WY         82801
CONSOLIDATED ENGINEERS &                       MATERIALS TESTING INC                   P.O. BOX 4098                                         GILLETTE          WY         82717-4098
CONSOLIDATED ENGINEERS INC                     316 SOUTH GILLETTE AVE STE 200          P.O. BOX 1035                                         GILLETTE          WY         82717-1035
CONSOLIDATED OIL WELL SERVICES                 P.O. BOX 884                            1322 SOUTH GRANT                                      CHANUTE           KS         66720
CONSTANCE F. MOCCASIN                          P.O. BOX 866                                                                                  CROW AGENCY       MT         59022
Constellation Energy Commodities Group, Inc.   111 Market Place                        Suite 500                                             Baltimore         MD         21202
CONSUMER COALITION OF OKLAHOMA,                228 ROBERT S. KERR, SUITE 500                                                                 OKLAHOMA CITY     OK         73102
Consumers Energy Company                       1945 West Parnall Road                                                                        Jackson           MI         49201
Consumers Energy Company                       1945 W. Parnall Road                                                                          Jackson           MI         49201-8643
CONTECH ENGINEERED SOLUTIONS                   9025 CENTER POINTE DRIVE STE 400                                                              WEST CHESTER      OH         45069
CONTINENTAL GATE CO                            6554 S FRONTAGE ROAD                                                                          BILLINGS          MT         59101
CONTINENTAL LIFT TRUCK CORP.                   16600 JOHNSON MEMORIAL DRIVE            P.O. BOX 26                                           JORDAN            MN         55352
CONTITECH                                      520 SOUTH 18TH STREET                                                                         WEST DES MOINES   IA         50265-5532
CONTRACTORS SUPPLY INC                         5005 ROURKE AVE                         P.O. BOX 1655                                         GILLETTE          WY         82718
CONTROL CONCEPTS INC                           100 PARK STREET                                                                               PUTNAM            CT         6260
CONTROL INDUSTRIES INC                         14807 SE LOWELL LANE                                                                          SHERWOOD          OR         97140
CONTURA WYOMING LAND, LLC                      P.O. BOX 3039                                                                                 GILLETTE          WY         82717
CONVERGINT TECHNOLOGIES INC                    7330 SOUTH ALTON WAY SUITE 12K                                                                CENTENNIAL        CO         80112
CONVERSE CO HOSPITAL FOUNDATION                P.O. BOX 393                                                                                  DOUGLAS           WY         82633
CONVERSE COUNTY 4-H/FFA                        1839 MADORA AVENUE                                                                            DOUGLAS           WY         82633
Converse County Assessor/Treasurer             107 N. 5th St., Room 126                                                                      Douglas           WY         82633
CONVERSE COUNTY CLERK                          107 NORTH ST., SUITE 114                                                                      DOUGLAS           WY         82633-2448




                                                                                           Page 22 of 112
                                                     Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 23 of 112



                                                                    Cloud Peak Energy Inc., et al .
                                                                            Creditor Matrix

                        Name                       Address1                             Address2                     Address3                City    State     PostalCode       Country
Converse County Commissioners     107 N 5th Street,                                                                             Gillette            WY       82716
CONVERSE COUNTY LIBRARY FND       300 WALNUT ST                                                                                 DOUGLAS             WY       82633
CONVERSE COUNTY SPORTSMEN FOR     FISH & WILFLIFE                        1550 WEST RICHARDS                                     DOUGLAS             WY       82633
CONVERSE COUNTY TREASURER         107 NORTH 5TH SUITE 129                                                                       DOUGLAS             WY       82633-2447
CONVERSE HOPE CENTER              126 NORTH 5TH STREET                                                                          DOUGLAS             WY       82633
Conzelman, Ty                     Address on File
COODY, CHAD                       4404 J Cross Ave                                                                              Gillette            WY       82718
Coody, Chad D                     Address on File
Cook, Billy J                     Address on File
COOKE DEMERS & GLEASON LLC        3 NORTH HIGH STREET                    P.O. BOX 714                                           NEW ALBANY          OH       43054
Cooley, Luke A                    Address on File
COOLEY, SHANE                     3418 CASTLE PINES DR.                                                                         BILLINGS            MT       59101
Coomer, Max T                     Address on File
Coon, Kelly G                     Address on File
Cooper, Clint T                   Address on File
Cooper, Darlene M                 Address on File
COOPER, ROBERT                    614 WEST 51ST STREET #102                                                                     AUSTIN              TX       78751
Cooper, Timothy A                 Address on File
COOPERS CONSULTING LTD            355 BURRARD STREET SUITE 1000                                                                 VANCOUVER           BC       V6C 2G8        CANADA
Coor, Lola G                      Address on File
COPPER SERVICES                   12202 AIRPORT WAY SUITE 140                                                                   BROOMFIELD          CO       80021
COR ENTERPRISES                   2121 LAMPMAN DRIVE                                                                            BILLINGS            MT       59102
CORBIN, RUBY HUNT                 5707 E. 32ND ST. LOT 641                                                                      YUMA                AZ       85365
CORDERO MINING CO                 P.O. BOX 1449                                                                                 GILLETTE            WY       82717-1449
CORDERO ROJO COMPLEX              P.O. BOX 1449                                                                                 GILLETTE            WY       82717-1449
CORE6 ENVIRONMENTAL LTD           885 DUNSMUIR STREET SUITE 310                                                                 VANCOUVER           BC       V6C 1N5        CANADA
COREFILING LIMITED                OSNEY MEAD HOUSE                       OSNEY MEAD                                             OXFORD                       OX2 0FA        United Kingdom
Corlett, Lincoln                  Address on File
CORPORATE EXECUTIVE BOARD         1919 NORTH LYNN STREET                                                                        ARLINGTON           VA       22209
COTTEY COLLEGE                    1000 WEST AUSTIN                                                                              NEVADA              MO       64772
COTTONWOOD CENTER LLC             1949 SUGARLAND DRIVE SUITE 250                                                                SHERIDAN            WY       82801
COTTRELL, CARL C                  P.O. BOX 400                                                                                  NEWCASTLE           WY       82701
Coudret, Joshua R                 Address on File
Coudret, Phil G                   Address on File
Coughlin, Shanan J                Address on File
Coulter, Kent                     Address on File
Coulter, Shawn D                  Address on File
COUNCIL OF COMMUNITY SERVICES     114 4J ROAD                                                                                   GILLETTE            WY       82716
COUNTRY STYLE PROCESSING          106 N. 4TH STREET                      P.O. BOX 2334                                          GLENROCK            WY       82637
COUNTY AIRPORT BOARD              2000 AIRPORT ROAD SUITE 108                                                                   GILLETTE            WY       82716
COURT APPOINTED SPECIAL           ADVOCATES                              300 SOUTH CAREY                                        GILLETTE            WY       82716
Covell, Christopher M             Address on File
COVENANT HOUSE                    DONOR COMMUNICATIONS                   5 PENN PLAZA 2ND FLOOR                                 NEW YORK            NY       10001-1810
COWBOY JOE CLUB, INC.             DEPT 3414                              1000 E. UNIVERSITY AVE                                 LARAMIE             WY       82071
COWBOY STATE REBUILDERS LLC       P.O. BOX 2189                                                                                 GILLETTE            WY       82717
COWBOY STATES REINING HORSE       3421 NORTHFORK HWY                                                                            CODY                WY       82414
Cowen, Dallis                     Address on File
COWLEY COUNTY COMMUNITY COLLEGE   125 S 2ND ST                                                                                  ARKANSAS CITY       KS       67005
COWLITZ COUNTY TREASURER          207 NORTH 4TH AVE                                                                             KELSO               WA       98626-4192
COX HORNING & MCGRATH LLC         400 SOUTH DOUGLAS HIGHWAY                                                                     GILLETTE            WY       82716
Coyne, Nevan A                    Address on File
COYNE, NEVAN A                    P.O. Box 142                                                                                  Ranchester          WY       82839




                                                                             Page 23 of 112
                                                      Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 24 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                           Name                     Address1                           Address2                     Address3               City     State     PostalCode       Country
CPS DISTRIBUTORS INC              1901 E STREET                                                                                CASPER             WY        82601
CPS Energy                        145 Navarro                                                                                  San Antonio        TX        78296
CPS ENERGY                        145 NAVARRO ST                                                                               SAN ANTONIO        TX        78205
Craddock, Michael G               Address on File
CRAFTCO METALS SERVICES INC       680 AIRFIELD LANE                                                                            SHERIDAN           WY        82801
CRAFTSMEN OF WYOMING              305 BIG GOOSE RD.                                                                            SHERIDAN           WY        82801
Craggs, Casey E                   Address on File
CRAIG AND SUSAN THOMAS            FOUNDATION                              P.O. BOX 22246                                       CHEYENNE           WY        82003
CRAIG VENDING & DISTRIBUTING      1409 ECHETA SUITE A                                                                          GILLETTE           WY        82716-3397
Cramer, Russ M                    Address on File
CRANE OPERATORS                   P.O. BOX 200517                                                                              HELENA             MT        59620-0517
CRANEWORKS INC                    10200 EAST 106TH AVENUE                                                                      BRIGHTON           CO        80601
CRASH'S LANDING                   1545 DIAMOND NE                                                                              GRAND RAPIDS       MI        49505-5217
Craver, Russell E                 Address on File
Crawford, Clifford C              Address on File
Crawford, Michael                 Address on File
CRAWFORD, STEPHANIE               515 FAIRWAY DRIVE                                                                            GILLETTE           WY        82718
CREATIVE BUS SALES                13501 BENSON AVE.                                                                            CHINO              CA        91710
CREDIT AGRICOLE CORPORATE         AND INVESTMENT BANK                     227 W. MONROE STREET                                 CHICAGO            IL        60606

CREDIT SUISSE                     ATTN: ACCOUNTS RECEIVABLE-IBD           11 MADISON AVENUE 9TH FLOOR                          NEW YORK           NY        10010

CREEKVIEW AT RIVER RUN II         C/O BUJAR AHMETI                        385 INVERNESS PARKWAY SUITE 200                      ENGLEWOOD          CO        80112
CRESCENT ELECTRIC SUPPLY CO       1290 SOUTHERN DRIVE                                                                          GILLETTE           WY        82718-6946
CRESCENT ELECTRIC SUPPLY CO       1365 BROADWAY STREET                                                                         SHERIDAN           WY        82801-2647
CRETEX CONCRETE CASPER            2175 WESTWINDS ROAD                                                                          BAR NUNN           WY        82601
CRETEX CONCRETE PRODUCTS WEST     P.O. BOX 1620                                                                                RAPID CITY         SD        57709-1620
CRH Group Canada, Inc.            2300 Steeles Ave. West                  4th Floor                                            Concord            ON        L4K 5X6        Canada
Crist, Judy C                     Address on File
CROELL REDI-MIX                   P.O. BOX 1560                                                                                DOUGLAS            WY        82633-1560
Crom, Jeremiah W                  Address on File
CROOK, DAVID                      250 PAINT ST                                                                                 ROCKLEDGE          FL        32955
Crook, David W                    Address on File
CROSBY ANALYTICS                  310 SOUTH DIVISION STREET                                                                    COWLEY             WY        82420-0742
Crosby, Tim C                     Address on File
Crosley, Paula                    Address on File
Cross, Kenny D                    Address on File
CROSSROADS GPS                    1615 L STREET, NW                       SUITE 1230                                           WASHINGTON         DC        20036
CROSSROADS STRATEGIES LLC         1156 15TH STREET, NW STE 329                                                                 WASHINGTON         DC        20005
Crouch, Jeremi M                  Address on File
CROW TRIBE OF INDIANS             1 BACHITCHEE                                                                                 CROW AGENCY        MT        59022
CROW TRIBE OF INDIANS - CHECKS    P.O. BOX 159                                                                                 CROW AGENCY        MT        59022
CROWELL & MORING LLP              1001 PENNSYLVANIA AVENUE NW                                                                  WASHINGTON         DC        20004-2595
CROWLEY, ABBY D                   25 Gold Buckle Place                                                                         Rozet              WY        82727
CROWN PRODUCTS & SERVICES INC     319 S. GILLETTE AVE., SUITE 303                                                              GILLETTE           WY        82716
CRUM ELECTRIC                     901 EDWARDS ST                                                                               GILLETTE           WY        82716-6403
CRUM ELECTRIC SUPPLY COMPANY      726 SCARLET STREET                                                                           GRAND JUNCTION     CO        81505
Crum, Daniel                      Address on File
Crumley, Jozef                    Address on File
CSC                               CORPORATION SERVICE COMPANY             P.O. BOX 13397                                       PHILADELPHIA       PA        19101-3397
CSC - WIRE ACCOUNT                251 LITTLE FALLS DRIVE                                                                       WILMINGTON         DE        19808
CT CORPORATION                    208 SOUTH LASALLE STREET                SUITE 814                                            CHICAGO            IL        60604




                                                                              Page 24 of 112
                                                       Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 25 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                        Address1                        Address2                      Address3                City     State     PostalCode       Country
CT CORPORATION SYSTEM              DBA CT LIEN SOLUTIONS                   P.O. BOX 3248                                        HOUSTON             TX        77253-3248
Cuchine, Billy                     Address on File
CUCHINE, BILLY J                   6505 Katrina Ave                                                                             Gillette            WY        82718
CULLATHER, KEVIN                   1549 GREEN BAY RD                                                                            HIGHLAND PARK       IL        60035
CULLIGAN WATER CONDITIONING        603 W MAIN                                                                                   LAUREL              MT        59044
CULLIGAN WATER CONDITIONING        P.O. BOX 155                                                                                 DOUGLAS             WY        82633
CUMMINS ROCKY MOUNTAIN LLC         2600 EAST 2ND STREET                                                                         GILLETTE            WY        82716
CUMMINS ROCKY MOUNTAIN LLC         8211 EAST 96TH AVENUE                                                                        HENDERSON           CO        80640-8523
CUMMINS ROCKY MOUNTAIN LLC         P.O. BOX 30377                                                                               BILLINGS            MT        59107
CUNNINGHAM INDUSTRIAL SUPPLY       118 HWY 269                                                                                  JASPER              AL        35501
CUPERY, KARLA KAE                  11001 S. 1ST ST. APT 212                                                                     AUSTIN              TX        78748
CURIE ENVIRONMENTAL SERVICES LLC   4020 VASSAR DRIVE NE                    SUITE D                                              ALBUQUERQUE         NM        87107
Curran, Britney                    Address on File
CURRY GARAGE DOOR COMPANY LLC      3300 SOUTHERN DRIVE                                                                          GILLETTE            WY        82718-9369
CURTIS, LINDA                      3150 EAST 18TH                                                                               CASPER              WY        82609
Curtis, Robert                     Address on File
Curtis, Shannon K                  Address on File
Curtis, Tyson                      Address on File
Curtsinger, Rick R                 Address on File
Curuchet, Tye                      Address on File
CUSTER PUBLIC SCHOOL               304 4TH ST                                                                                   CUSTER              MT        59024
CUSTOM CONSTRUCTION CO INC         321 HARRISON FERRY ROAD                                                                      MCMINNVILLE         TN        37110
CUSTOM ELECTRICAL CONTRACTORS      210 BRYANT STREET                                                                            DENVER              CO        80219
CUSTOM LANDTRAN CARRIERS INC.      103, 53016 HWY. 60                                                                           ACHESON             AB        T7X 5A7        Canada
CUSTOM PARTS                       P.O. BOX 5101                                                                                GILLETTE            WY        82717-5101
CUSTOM SOFTWARE SOLUTIONS INC      P.O. BOX 829                                                                                 PRINCETON           WV        24740
CWS INDUSTRIES MFG CORP            19490 92ND AVENUE                                                                            SURREY              BC        V4N 4G7        Canada
CY SALES                           4621 CY AVE                                                                                  CASPER              WY        82604
CYSTIC FIBROSIS FOUNDATION         400 S. COLORADO BLVD. SUITE 840                                                              DENVER              CO        80246
Czapeczka, Paul C                  Address on File
D & DJ FISHING & RENTAL TOOLS      P.O. BOX 2398                                                                                GILLETTE            WY        82717-2398
D.E.L.T.A. RESCUE                  P.O. BOX 9                                                                                   GLENDALE            CA        91209
D.F. KING & CO., INC.              48 WALL STREET                          22ND FLOOR                                           NEW YORK            NY        10005
D.R. HAYDEN                        P.O. BOX 554                                                                                 GILLETTE            WY        82717-0554
DAHL, JAGO W                       1001 Bandera Ave                                                                             Douglas             WY        82633
Dahl, Jago W                       Address on File
Dahlman, Bryan C                   Address on File
Dahmer, Jennifer L                 Address on File
Dairyland Power Cooperative        3200 East Avenue South                                                                       La Crosse           WI        54602
DAKOTA COLLEGE @ BOTTINEAU         105 SIMRALL BLVD                                                                             BOTTINEAU           ND        58318
DAKOTA FLUID POWER, INC.           2610 SEGER DR                                                                                RAPID CITY          SD        57701
DAKOTA STATE UNIVERSITY            OFFICE OF FINANCIAL AID                                                                      MADISON             SD        57042-1799
DAKOTA STEEL & SUPPLY              P.O. BOX 1268                                                                                GILLETTE            WY        82717-1268
DAKOTA WESLEYAN UNIVERSITY         1200 W. UNIVERSITY AVE.                                                                      MITCHELL            SD        57301
Daley, Ed P                        Address on File
DALLY O                            310 N 13TH ST                                                                                BILLINGS            MT        59101
Dalton, Dylan                      Address on File
Daly, Neal R                       Address on File
DALY, ROBERTA KAY                  3900 SAUNDERS BLVD.                                                                          GILLETTE            WY        82718
Damori, Conrad                     Address on File
DAMORI'S ELECTRONICS PLUS          900 CAMEL ROAD SUITE 1                                                                       GILLETTE            WY        82716
DAN BROWN TRUCKING INC             BOX 312                                                                                      GREYBULL            WY        82426-0312




                                                                               Page 25 of 112
                                                       Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 26 of 112



                                                                       Cloud Peak Energy Inc., et al .
                                                                               Creditor Matrix

                           Name                     Address1                             Address2                     Address3               City    State     PostalCode       Country
DAN HART PATROL SERVICE, LLC        P.O. BOX 619                                                                                 UPTON              WY       82730
DAN ROBINETT TRUCKING               15895 NOTCHES ROAD                                                                           POWDER RIVER       WY       82648
DANCE SPIRIT DANCE STUDIO           P.O. BOX 1041                                                                                CHEYENNE           WY       82003-1041
Danielson, John I                   Address on File
Danielson, Larry D                  Address on File
Danko, Shawn J                      Address on File
Dannels, Chaze T                    Address on File
DARK HORSE ENERGY SERVICES, LLC     P.O. BOX 7120                                                                                GILLETTE           WY       82717
DARTMOUTH COLLEGE                   STUDENT FINANCIAL SERVICES              6132 MCNUTT, ROOM 103                                HANOVER            NH       03755-3541
DATA DRIVEN LLC                     111 PRESCOTT ROAD                                                                            BOXBOROUGH         MA       1719
DATA PHYSICS CORPORATION            1741 TECHNOLOGY DRIVE                   SUITE 260                                            SAN JOSE           CA       95110
DATAIMAGE, INC                      3752 WEST 2270 SOUTH, SUITE B                                                                SALT LAKE CITY     UT       84120-2368
DATAQ INSTRUMENTS INC               241 SPRINGSIDE DR                                                                            AKRON              OH       44333
DAV CHARITABLE SERVICE TRUST        3725 ALEXANDRIA PIKE                                                                         COLD SPRING        KY       41076
DAVEY COACH SALES INC.              7182 REYNOLDS DRIVE                                                                          SEDALIA            CO       80135
DAVID BROWN GEAR SYSTEMS USA        354 HONEY BRANCH INDUSTRIAL PARK                                                             DEBORD             KY       41214
Davidsmeier, Gregory                Address on File
Davidson, Terry                     Address on File
DAVIES TRANSPORTATION CONSULTING    404-1157 NELSON STREET                                                                       VANCOUVER          BC       V6E 1J3        Canada
DAVIS GRAHAM & STUBBS LLC           1550 17TH STREET SUITE 500                                                                   DENVER             CO       80202
DAVIS INSTRUMENTS CORPORATION       3465 DIABLO AVENUE                                                                           HAYWARD            CA       94545
DAVIS POLK & WARDWELL LLP           450 LEXINGTON AVENUE                                                                         NEW YORK           NY       10017
DAVIS WRIGHT TREMAINE LLP           1300 SW FIFTH AVENUE                    SUITE 2400                                           PORTLAND           OR       97201
DAVIS, BOB & JOE                    1010 SOUTH WARREN AVE                                                                        GILLETTE           WY       82716-4833
Davis, Brenda L                     Address on File
Davis, Colten G                     Address on File
DAVIS, JEANETTE                     1815 N MARIPOSA LANE                                                                         BILLINGS           MT       59102
Davis, Justin                       Address on File
DAVIS, MARJORIE                     3341 BROOKVIEW DR                                                                            CASPER             WY       82604-4847
DAWSON COMMUNITY COLLEGE            300 COLLEGE DRIVE                                                                            GLENDIVE           MT       59330
Day, Ellis E                        Address on File
DAYTON RESCUE                       BOX 396                                                                                      DAYTON             WY       82836
DAYTON SCHOOL BENEFIT CLUB          P.O. BOX 242                                                                                 DAYTON             WY       82836
DBA SILENCING INC                   4917 BURDE STREET                                                                            PORT ALBERNI       BC       V9Y 3J5        Canada
DEADWOOD MOUNTAIN GRAND             1906 DEADWOOD MOUNTAIN DR                                                                    DEADWOOD           SD       57732
DEAN, CHRISTOPHER D                 P.O. Box 264                                                                                 Wright             WY       82732
Dean, Skip D                        Address on File
DEC SERVICE CO LLC                  P.O. BOX 81186                                                                               SEATTLE            WA       98108-1186
DeCelle, Aaron T                    Address on File
DECKER COAL COMPANY                 P.O. BOX 12                                                                                  DECKER             MT       59025
Decker, Jon D                       Address on File
Degenfelder, Megan                  Address on File
DeGroot, Chuck R                    Address on File
Deines, Smokey P                    Address on File
Dejong, Darrel W                    Address on File
DELAPP, BRETT                       7 YOUNGS CREEK ROAD                                                                          SHERIDAN           WY       82801
Delaware Division of Corporations   P.O. Box 898                                                                                 Dover              DE       19903

DELAWARE SECRETARY OF STATE         CORPORATION SERVICE COMPANY             2711 CENTERVILLE ROAD SUITE 400                      WILMINGTON         DE       19808
DELFINO, BRIAN A                    P.O. Box 856                                                                                 Moorcroft          WY       82721
DELL COMPUTER CORP                  ONE DELL WAY BLDG 3                                                                          ROUND ROCK         TX       78682-7000
DELTA DENTAL OF COLORADO            P.O. BOX 912148                                                                              DENVER             CO       80291-2148




                                                                                Page 26 of 112
                                                                       Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 27 of 112



                                                                                      Cloud Peak Energy Inc., et al .
                                                                                              Creditor Matrix

                                Name                                    Address1                        Address2                     Address3             City       State     PostalCode       Country
DELTA DENTAL PLAN OF WYOMING                        6234 YELLOWSTONE ROAD                  P.O. BOX 29                                          CHEYENNE            WY       82009
DELTA RIGGING & TOOLS INC                           D & M WIRE ROPE INC                    722 SCARLET ST                                       GRAND JUNCTION      CO       81505-9429
DeLuna, Raoul                                       Address on File
Deml, Patrick                                       Address on File
DEMOCRATIC GOVERNORS ASSOC                          1401 K STREET, NW SUITE 200                                                                 WASHINGTON          DC       20005
Demontigny, John L                                  Address on File
DENISON, HAL J                                      1300 2ND AVENUE #12                                                                         SEASIDE             OR       97138
DENNIS M. MCCOY & SONS, INC.                        74 UNION CHAPEL RD                                                                          GILLETTE            WY       82718
DENNIS S POWERS TRUST                               P.O. BOX 6391                                                                               SHERIDAN            WY       82801-6391
DENNY MILLER ASSOCIATES INC                         400 NORTH CAPITOL STREET NW            SUITE 363                                            WASHINGTON          DC       20001
Denny, Brian                                        Address on File
Denny, Leia                                         Address on File
DENNY, LEIA M                                       520 2nd St                                                                                  Nunn                CO       80648
Denny, Wendell L                                    Address on File
DENTONS US LLP                                      525 MARKET STREET                      26TH FLOOR                                           SAN FRANCISCO       CA       94105
DENVER BOOKBINDING COMPANY INC                      1401 W. 47TH AVE                                                                            DENVER              CO       80211
DENVER COMPENSATION AND BENEFITS                    7600 EAST ORCHARD ROAD                 SUITE 230S                                           GREENWOOD VILLAGE   CO       80111
DENVER COUNTY COURT                                 1437 BANNOCK STREET                    ROOM 135                                             DENVER              CO       80202
DENVER FILM COMPANY                                 3051 W. 38TH AVE.                                                                           DENVER              CO       80211
DENVER MAGNETIC INC                                 P.O. BOX 15                                                                                 EAST LAKE           CO       80614-0015
DENVER RESCUE MISSION                               3501 E 46TH AVENUE                                                                          DENVER              CO       80216-4214
DENVER WIRE ROPE & SUPPLY, INC.                     4100 DAHLIA STREET                                                                          DENVER              CO       80216-4406
DEPARTMENT OF EMPLOYMENT                            OFFICE OF MINE INSPECTOR               P.O. BOX 1094                                        ROCK SPRINGS        WY       82902
DEPARTMENT OF INTERIOR                              BUREAU OF LAND MANAGEMENT              111 GARRYOWEN ROAD                                   MILES CITY          MT       59301
DEPARTMENT OF INTERIOR - BLM                        BUREAU OF LAND MANAGEMENT              P.O. BOX 1828                                        CHEYENNE            WY       82003
DEPARTMENT OF INTERIOR - BLM                        P.O. BOX 940                                                                                MILES CITY          MT       59301-0940
Department of Interior, Bureau of Land Management   1425 Fort Street                                                                            Buffalo             WY       82834
Department of Interior, Bureau of Land Management   5001 Southgate Drive                                                                        Billings            MT       59101
DEPARTMENT OF INTERIOR-MMS                          BOX 25627                                                                                   DENVER              CO       80225
DEPARTMENT OF NATURAL RESOURCES                     AND CONSERVATION                       P.O. BOX 201601                                      HELENA              MT       59620-1601
DEPT OF FINANCIAL INSTITUTE                         FOREIGN LLC ANNUAL REPORT              P.O. BOX 93868                                       MILWAUKEE           WI       53293-0868
Derra, Bruce                                        Address on File
DESIGN CONSTRUCTION, LLC                            200 W HOGEYE DRIVE                                                                          GILLETTE            WY       82716
DESIGN MAINTENANCE SYSTEMS INC.                     #201-38 FELL AVENUE                                                                         NORTH VANCOUVER     BC       V7P 3S2        Canada
DeTavernier, Annette M                              Address on File
Deters, Jennifer                                    Address on File
Detmer, Eric M                                      Address on File
DEVINEY, CARL                                       168 Coldspring Rd #33                                                                       Douglas             WY       82633
Deviney, Carl                                       Address on File
DeWitt III, Emery                                   Address on File
DEX MEDIA WEST                                      P.O. BOX 79167                                                                              PHOENIX             AZ       85062-9167
Dey, Wayne                                          Address on File
DFM LLC                                             307 WORKS AVE UNIT A                                                                        GILLETTE            WY       82718-6705
DG CONSULTING, LLC                                  1215 DEERFIELD DRIVE                                                                        STATE COLLEGE       PA       16803
DIANE LARKINS                                       19 PIERCE LANE                                                                              SHERIDAN            WY       82801-8615
DICKINSON STATE UNIVERSITY                          291 CAMPUS DR                                                                               DICKINSON           ND       58601
Dickson, Don G                                      Address on File
Dickson, Eric                                       Address on File
DIESEL CAST WELDING INC                             2190 107TH LANE NE                                                                          BLAINE              MN       55449
Digmann, Don F                                      Address on File
DILIGENT CORPORATION                                1385 BROADWAY, 19TH FLOOR                                                                   NEW YORK            NY       10018
DIMENSION TECHNOLOGY SOLUTION                       9800 MI PYRAMID COURT SUITE 130                                                             ENGLEWOOD           CO       80112




                                                                                               Page 27 of 112
                                                       Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 28 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                        Address1                            Address2                      Address3              City     State     PostalCode       Country
DISABLED AMERICAN VETERANS         3725 ALEXANDRIA PIKE                                                                            COLD SPRING       KY        41076
DISABLED VETERANS NATIONAL         FOUNDATION                              P.O. BOX 96648                                          WASHINGTON        WA        20090
DISASTER RECOVERY                  3 WINLAND CT                                                                                    GILLETTE          WY        82718-6941
DISTRICT COURT-CONVERSE COUNTY     P.O. BOX 189                                                                                    DOUGLAS           WY        82633
DIVERSITECH EQUIPMENT & SALES      2500 ALPHONSE GARIEPY                                                                           LACHINE           QC        H8T 3M2        Canada
DIXON PUMPS INC                    1110 MAGGIE LANE                                                                                BILLINGS          MT        59101-6348
DNOW LP                            1704 PHILLIPS CIRCLE                                                                            GILLETTE          WY        82718
DNV GL BUSINESS ASSURANCE USA      1400 RAVELLO DRIVE                                                                              KATY              TX        77449
DOBBS, ROBERT                      1324 SPAULDING ST.                                                                              SHERIDAN          WY        82801
DODGE MACHINING CORPORATION        881 RECLUSE CT.                                                                                 CASPER            WY        82609-3380
Doke, Dan R                        Address on File
DOM-EX LLC                         109 GRANT STREET                        P.O. BOX 877                                            HIBBING           MN        55746-0877
DOMINO'S PIZZA                     403 W LAKEWAY RD                                                                                GILLETTE          WY        82718
Domogalski, Robert L               Address on File
DON N MOE'S EXHAUST INC            208 NORTH BURMA                         P.O. BOX 4061                                           GILLETTE          WY        82717-4061
                                                                           #163 1-GA SHINMUNNO JONGNO-
DONG-A TANKER CORPORATION          701 GWANGHWAMUN OFFICIA BLDG            KU                                                      SEOUL                       110-999        Korea
DONKEY CREEK FESTIVAL              P.O. BOX 4501                                                                                   GILLETTE          WY        82717-4501
Donley, Elizabeth                  Address on File
Donley, Keene T                    Address on File
DONNELLSON UNITED METHODIST        CHURCH                                  211 UNIVERSITY AVE                                      DONNELLSON        IA        52625
Donoho, Everett E                  Address on File
DON'S SHERIDAN LOCK & KEY          722 SOUTH SHERIDAN AVENUE                                                                       SHERIDAN          WY        82801
Donston, Alden                     Address on File
Donston, Brock                     Address on File
DOOLEY OIL, INC                    P.O. BOX 189                                                                                    EVANSVILLE        WY        82636-0189
DOORMEN OVERHEAD                   51 COFFEEN AVE                          SUITE 101                          BOX 294              SHERIDAN          WY        82801
DOORWAYS OF WYOMING                1003 EAST LINCOLNWAY                                                                            CHEYENNE          WY        82001
DORDT COLLEGE                      498 4TH AVE NE                                                                                  SIOUX CENTER      IA        51250
DOUBLE BARREL BBQ & CATERING       4500 TEPEE ST                                                                                   GILLETTE          WY        82718
DOUBLE Z PRODUCTION, LLC           P.O. BOX 4679                                                                                   GILLETTE          WY        82717
DOUBLEDAY SPORTS COMPLEX INC.      P.O. BOX 6308                                                                                   SHERIDAN          WY        82801
DOUBLETREE BY HILTON BILLINGS      27 N. 27TH STREET                                                                               BILLINGS          MT        59101
DOUGLAS AREA CHAMBER OF COMMERCE   121 BROWNFIELD ROAD                                                                             DOUGLAS           WY        82633
DOUGLAS BUDGET                     310 CENTER ST                           P.O. BOX 109                                            DOUGLAS           WY        82633-0109
DOUGLAS COMMUNITY CLUB             P.O. BOX 1561                                                                                   DOUGLAS           WY        82633
DOUGLAS CUSTOM SEAT COVERS         315 NORTH SECOND STREET                                                                         DOUGLAS           WY        82633
DOUGLAS EXPLORATION LLC            PO DRAWER A                             740 S. 4TH STREET                                       DOUGLAS           WY        82633
DOUGLAS FIRE DEPARTMENT            230 N 2ND ST                                                                                    DOUGLAS           WY        82633-2108
DOUGLAS HARDWARE HANK              1120 E RICHARDS                                                                                 DOUGLAS           WY        82633
DOUGLAS HIGH SCHOOL                615 HAMILTON                                                                                    DOUGLAS           WY        82633
DOUGLAS HOCKEY YOUTH ASSOCIATION   BOX 235                                                                                         DOUGLAS           WY        82633
DOUGLAS INN & CONFERENCE CENTER    1450 RIVERBEND DR                                                                               DOUGLAS           WY        82633
DOUGLAS INTERMEDIATE SCHOOL        615 HAMILTON                                                                                    DOUGLAS           WY        82633-2615
DOUGLAS MIDDLE SCHOOL (PAC)        801 WEST RICHARDS ST.                                                                           DOUGLAS           WY        82633-0248
DOUGLAS MOTORSPORTS PARK           1954 E RICHARDS STREET STE # 1                                                                  DOUGLAS           WY        82633
DOUGLAS SENIOR CENTER              P. O. BOX 192                                                                                   DOUGLAS           WY        82633
DOUGLAS UPPER ELEMENTARY           SCHOOL                                  615 HAMILTON                                            DOUGLAS           WY        82633
Douglas, Sharla J                  Address on File
Dowdy, Randall D                   Address on File
Dowling, Jeff C                    Address on File
Downare, Tim                       Address on File




                                                                               Page 28 of 112
                                                       Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 29 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                             Name                      Address1                        Address2                        Address3                 City    State     PostalCode   Country
DOYLE TRADING CONSULTANTS LLC       1250 HIGH ADOBE WAY                    P.O. BOX 23254                                         GLADE PARK           CO       81523-8654
Doyle, Clinton T                    Address on File
Drake, Jeremy G                     Address on File
Drake, Kolby R                      Address on File
DRANE, DONNA RAE                    P.O. BOX 427                                                                                  GILLETTE             WY       82717-0427
DREW'S DETAILING                    700 WEST 5TH STREET                                                                           GILLETTE             WY       82716
DRIESSEN, MICHAEL J                 915 Park Drive                                                                                Belle Fourche        SD       57717
Driessen, Mick J                    Address on File
DRIVES & CONTROLS SERVICES INC      2003-D PATRIDGE                                                                               TYLER                TX       75701
DRIVESTREAM INC                     45610 WOODLAND RAOD                                                                           STERLING             VA       20166
DRM DIVERSAFAB CORP.                820 INDUSTRIAL COURT                                                                          BARABOO              WI       53913
DRM INC                             2930 GARMAN ROAD                       P.O. BOX 1002                                          GILLETTE             WY       82717-1002
Drube, Kirby R                      Address on File
Drube, Kolby R                      Address on File
DST, INC                            9690 SOUTH 300 WEST, STE. 306                                                                 SANDY                UT       84070
DTE Electric Company                One Energy Plaza                       634GO                                                  Detroit              MI       48226-1279
DTS FLUID POWER INC                 1820 1600 ROAD                                                                                DELTA                CO       81416-8405
DUCKS UNLIMITED                     ATTN: LARRY HESLEP                     1109 VANSCOY DRIVE                                     GILLETTE             WY       82718
DUCKS UNLIMITED SHERIDAN CHAPTER    844 DELPHI AVE                                                                                SHERIDAN             WY       82801
DUELING DUO                         3112 E 22ND STREET                                                                            SIOUX FALLS          SD       57103
DUFF & PHELPS LLC                   55 EAST 52ND STREET 31 FLOOR                                                                  NEW YORK             NY       10055
Dugan, Sean C                       Address on File
DULL KNIFE EQUIPMENT SERVICES       66 DULL KNIFE TRAIL                                                                           GILLETTE             WY       82718
DUMB FRIENDS LEAGUE                 2080 S QUEBEC ST                                                                              DENVER               CO       80231
Dunbar, Richard                     Address on File
DUNCAN OIL INC                      1777 SOUTH HARRISON STREET PH 1                                                               DENVER               CO       80210
Dunham, Zack D                      Address on File
DUNLAP FAMILY LLC                   P.O. BOX 698                                                                                  GILLETTE             WY       82717-0698
Dunn, Jeramie J                     Address on File
Dunn, Mark D                        Address on File
DUNN'S IRRIGATION                   401 GRACE AVE                                                                                 WORLAND              WY       82401-3222
Dunst, Ron E                        Address on File
Duran, Dave                         Address on File
DUST CONTROL INC                    2107A NORTH HWY 14-16                                                                         GILLETTE             WY       82716
DUST CONTROL TECHNOLOGIES INC       16121 N.E. 119TH STREET                                                                       BRUSH PRAIRIE        WA       98606
DUST SOLUTIONS INCORPORATED         130 BAY PINES RD                                                                              BEAUFORT             SC       29906
DUSTIN EUBANKS                      P.O. BOX 336                                                                                  KOSSE                TX       76653
DUVALL, KAREN L                     1612 MONTE VISTA                                                                              GILLETTE             WY       82716
DUVALL, KENNA LOU                   508 SOUTH BROOKS AVE                                                                          GILLETTE             WY       82716
DUVALL, KENNETH R                   9498 HWY 59 HCR-83                                                                            GILLETTE             WY       82718
DWYER INSTRUMENTS INC               102 HIGHWAY 212                                                                               MICHIGAN CITY        IN       46360
Dwyer, Joseph                       Address on File
DXP ENTERPRISES INC                 1111 SOUTH 27TH ST                                                                            BILLINGS             MT       59101-4519
DXP ENTERPRISES INC                 DBA QUADNA A DXP COMPANY               1320 OVERLOOK DRIVE                                    CASPER               WY       82604
DXP ENTERPRISES OUT OF BUSINESS     1721 PHILLIPS CIRCLE                                                                          GILLETTE             WY       82718
DXP ENTERPRISES, INC.               AKA FALCON PUMP                        1320 OVERLOOK DRIVE                                    CASPER               WY       82601
Dyer, Jack L                        Address on File
Dykes, James H                      Address on File
DYKMAN ELECTRICAL INC               7146 S TUCSON WAY SUITE B                                                                     CENTENNIAL           CO       80112-6761
Dykstra, Travis                     Address on File
DYMAX INC.                          402 MILLER DRIVE                       P.O. BOX 297                                           WAMEGO               KS       66547
Dymond IV, Ray R                    Address on File




                                                                               Page 29 of 112
                                                      Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 30 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                            Name                      Address1                        Address2                       Address3               City     State     PostalCode        Country
DYNAMIC BLAST SOLUTIONS LLC        SEE CASSY TRASK ABOUT ORDERS            4006 VINCENT STATION ROAD                            OWENSBORO          KY        42303
DYNAQUEST TECHNOLOGIES             8915 SOUTH 700 EAST                     SUITE 203                                            SANDY              UT        84070
E J BARTELLS                       7015 TRADE CENTER AVE                                                                        BILLINGS           MT        59101
E L BOILER WORKS, INC              219 SOUTH 24TH STREET                                                                        BILLINGS           MT        59101
E. SHOSHONE TRIBAL HISTORIC PRES   P.O. BOX 538                                                                                 FORT WASHAKIE      WY        82514
E.LOCALLINK, INC                   130 EAST MAIN ST. 1ST FLOOR                                                                  ROCHESTER          NY        14604
EAGLES LODGE 2711                  210W. 3RD                                                                                    GILLETTE           WY        82718
EARNST, MICHAEL S                  514 South 5th                                                                                Douglas            WY        82633
EARTH TECHNOLOGY LTD PTY           8 DARGIE ST                             EVERTON PARK                                         BRISBANE                     QLD 4053       Australia
EARTH WORK SOLUTIONS               P.O. BOX 1007                                                                                GILLETTE           WY        82717-1007
EARTHRES GROUP, INC                6912 OLD EASTON RD                                                                           PIPERSVILLE        PA        18947
Eason, Russ A                      Address on File
East, Gary                         Address on File
East, Jerry L                      Address on File
EAST, JERRY L                      P.O. Box 178                                                                                 Glenrock           WY        82637
EASTER SEALS                       233 SOUTH WALKER DRIVE #2400                                                                 CHICAGO            IL        60606
EASTER SEALS INC.                  233 S WACKER DRIVE SUITE 2400                                                                CHICAGO            IL        60606
EASTERN WASHINGTON UNIVERSITY      FINANCIAL AID                           102 SUTTON HALL                                      CHENEY             WA        99004
EASTERN WYOMING COLLEGE            3200 WEST C STREET                                                                           TORRINGTON         WY        82240
Easton, Daniel                     Address on File
EASTSIDE LAUNDRY                   1080 EAST HWY. 14/16                                                                         GILLETTE           WY        82716-3065
EATON BROTHERS INC                 270 EATONS RANCH ROAD                                                                        WOLF               WY        81844
EATON MINI TRUCKS                  35005 COUNTY ROAD 41                                                                         EATON              CO        80622
EATON SALES & SERVICE              4803 YORK STREET                        P.O. BOX 16405                                       DENVER             CO        80216
EATON SALES AND SERVICE INC        920 E "C" STREET                                                                             CASPER             WY        82601
ED BROKING LLP                     52 LEADENHALL STREET                                                                         LONDON                       EC3A 2EB       United Kingdom
ED HAMMER INC                      107 E ALGER                             P.O. BOX 5029                                        SHERIDAN           WY        82801
ED HAMMER INC.                     107 EAST ALGER                                                                               SHERIDAN           WY        82801
EDE CONSULTANTS LLC                23 NORTH SCOTT STREET, SUITE 27                                                              SHERIDAN           WY        82801
EDGE CONSTRUCTION INC              FORMERLY SAFWAY SUPPLY                  105 WARREN AVE                  P.O. BOX 1747        GILLETTE           WY        82717-1747
EDISON ELECTRIC INSTITUTE          701 PENNSYLVANIA AVE NW THIRD FL                                                             WASHINGTON         DC        20004
EDISON ELEMENTARY PTA              3350 QUITMAN ST                                                                              DENVER             CO        80211
Edstrom, Jordan                    Address on File
EDUCATION FOUNDATION               BILLINGS PUBLIC SCHOOLS                 415 NORTH 30TH STREET                                BILLINGS           MT        59101
EDWARDS ROOFING, LLC               207 SALT BOX LN                                                                              GILLETTE           WY        82716
Edwards, Bob L                     Address on File
Edwards, Brendon D                 Address on File
Edwards, Darwin                    Address on File
EDWARDS, DAVE                      903 T7 ROAD                                                                                  GILLETTE           WY        82718
Edwards, Dawnlynn S                Address on File
Edwards, Joe L                     Address on File
Edwards, Michelle M                Address on File
Edwards, Phillip R                 Address on File
Edwards, Sarah N                   Address on File
Eggert, Lewis L                    Address on File
Ehredt Jr., Johnny M               Address on File
Ehrhard, Buddy                     Address on File
Eichenberger, Michael T            Address on File
Eichler, Doug R                    Address on File
Eichthaler, Scott A                Address on File
EILEEN JOHNSON MIDDLE SCHOOL       EILEEN JOHNSON MIDDLE SCHOOL            1932 US HIGHWAY 87 EAST                              BILLINGS           MT        59101
Eisenhauer, Jeremy A               Address on File




                                                                               Page 30 of 112
                                                            Case 19-11047-CSS      Doc 22-1        Filed 05/10/19   Page 31 of 112



                                                                               Cloud Peak Energy Inc., et al .
                                                                                       Creditor Matrix

                            Name                           Address1                                Address2                     Address3                City    State     PostalCode       Country
EKS&H LLLP                             7979 E TUFTS AVE STE 400                                                                            DENVER              CO       80237
Ekwall, Joe R                          Address on File
ELDER EQUIPMENT                        P.O. BOX 65                                                                                         CASPER              WY       82602
ELECTRIC POWER DEVELOPMENT CO LT       15-1, GINZA 6-CHOME,                         CHUO-KU                                                TOKYO                        104-8165       Japan
ELECTRIC POWER DOOR                    P.O. BOX 126                                                                                        HIBBING             MN       55746
ELECTRICAL RELIABILITY SERVICES        7100 BROADWAY                                                                                       DENVER              CO       80221
ELECTRICAL SYSTEMS CONSULTANTS         3540 JOHN F KENNEDY PKWY                                                                            FORT COLLINS        CO       80525-2615
ELECTRO INC                            7507 NE 47TH AVE                             P.O. BOX 65912                                         VANCOUVER           WA       98665-0031
ELECTRONIC DATA PROCESSORS             P.O. BOX 2360                                                                                       CASPER              WY       82602
ELECTRO-SENSORS INC                    6111 BLUE CIRCLE DRIVE                                                                              MINNETONKA          MN       55343-9108
ELITE INDUSTRIAL LLC                   310 COLLINS AVE                                                                                     GILLETTE            WY       82718
ELIZARDO, SALVADOR                     1003 Church Ave Apt i                                                                               Gillette            WY       82716
ELKIN, EASTON                          2095 SE 7TH AVE                              APT 311                                                GRAND RAPIDS        MN       55744
Elkin, Easton E                        Address on File
ELKO WIRE ROPE                         2425 WEST BRIDGER ROAD                                                                              SALT LAKE CITY      UT       84104
ELLEFSON OFF HIGHWAY INC               8906 HIGHWAY 37                                                                                     IRON                MN       55751
Ellenson, Ryan                         Address on File
Eller, Amanda M                        Address on File
Ellingson, William                     Address on File
ELTON ELECTRIC LLC                     4409 WILSON WAY                                                                                     GILLETTE            WY       82718-4033
EMED COMPANY INC                       P.O. BOX 369                                                                                        BUFFALO             NY       14240-0369
EMERGENETICS INTERNATIONAL             2 INVERNESS DR E                             SUITE 189                                              CENTENNIAL          CO       80112
EMERSON PROCESS MANAGEMENT             C/O MACHINERY HEALTH MANAGEMENT              835 INNOVATION DRIVE                                   KNOXVILLE           TN       37932-2563
Emerson, Steven W                      Address on File
Emery, Sara                            Address on File
EMP TRUST SOLUTIONS, LLC               101 LAKEFOREST BLVD                          SUITE 230                                              GAITHERSBURG        MD       20877
Empfield, Dakota                       Address on File
Empire District                        602 So. Joplin Ave.                                                                                 Joplin              MO       64801
EMPLOYERS COUNCIL SERVICES INC         1799 PENNSYLVANIA ST                         P.O. BOX 539                                           DENVER              CO       80201-0539
EMPLOYMENT TESTING SERVICES, INC       3805 S DOUGLAS HWY                                                                                  GILLETTE            WY       82718
EMTECH INC                             120 W 16TH STREET                                                                                   CRAIG               CO       81625
Endurance American Insurance Company   5001 Spring Valley Road, Suite #1000W                                                               Dallas              TX       75244
ENERDATA                               47 AVENUE ALSACE LORRAINE                                                                           GRENOBLE                     38000
ENERGY ADDITIVES, INC                  P.O. BOX 1694                                                                                       BATTLE CREEK        MI       49016-1694
ENERGY CAPITAL ECONOMIC DVLPMT         P.O. BOX 3948                                201 W LAKEWAY RD, SUITE C                              GILLETTE            WY       82717-3948
ENERGY CAPITAL HABITAT FOR             HUMANITY                                     P.O. BOX 3633                                          GILLETTE            WY       82717-3633
ENERGY CLASSIC BASKETBALL              TOURNAMENT                                   1000 CAMEL DRIVE                                       GILLETTE            WY       82716
ENERGY LABORATORIES INC                2393 NORTH SALT CREEK HIGHWAY                P.O. BOX 3258                                          CASPER              WY       82602
ENERGY POLICY NETWORK                  11773 DURRAND ST.                            MADER                                                  COLLEGE STATION     TX       77845
ENERGY PUBLISHING LLC                  224 S PETERS RD SUITE 202                                                                           KNOXVILLE           TN       37923
ENERGY TECHNOLOGIES INC                5519 JOE DANIELS ROAD                                                                               KNOXVILLE           TN       37931
ENERGY TOWN PRO RODEO                  502 EAST LAKEWAY ROAD                                                                               GILLETTE            WY       82718-6908
ENERGY TRANSPORTATION INC              P.O. BOX 2848                                                                                       CASPER              WY       82602-2848
ENERGY VENTURES ANALYSIS INC           1901 N MOORE STREET SUITE 1200                                                                      ARLINGTON           VA       22209-1706
ENGINE TECHNOLOGIES INC                943 SANDSWOOD DRIVE                                                                                 GASTONIA            NC       28054-1513
ENGINEER, PROCURE, CONSTRUCT LLC       P.O. BOX 338                                                                                        GILLETTE            WY       82717
Englebert, Clay K                      Address on File
ENGSTROM ENTERPRISES INC               625 OLMSTEAD ROAD                                                                                   GILLETTE            WY       82716
Entergy Arkansas Inc.                  10055 Grogans Mill Road                                                                             The Woodlands       TX       77380
Entergy Louisiana, LLC                 10055 Grogans Mill Road                                                                             The Woodlands       TX       77380
ENTERPRISE WASHINGTON'S JOBSPAC        1603 116TH AVENUE NE, SUITE 120                                                                     BELLEVUE            WA       98004
ENVIRON INTERNATIONAL CORPORATIO       201 SUMMIT VIEW DRIVE, SUITE 300                                                                    BRENTWOOD           TN       37027




                                                                                        Page 31 of 112
                                                       Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 32 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                      Address1                           Address2                       Address3            City     State     PostalCode   Country
ENVIRONMENT & ENERGY PUBLISHING   DBA E & E PUBLISHING LLC                 122 C STREET NW SUITE 722                              WASHINGTON       DC       20001
ENVIRONMENTAL SERVICES LTD        P.O. BOX 1075                                                                                   MANDAN           ND       58554-1075
ENVIRONMENTEL SYSTEMS RESEARCH    380 NEW YORK STREET                                                                             REDLANDS         CA       92373-8100
EPIROC USA LLC                    3700 E 68TH AVE                                                                                 COMMERCE CITY    CO       80022-2243
EQUILAR INC                       1100 MARSHALL STREET                                                                            REDWOOD CITY     CA       94063
EQUIPMENT MAINTENANCE PRODUCTS    164 PROGRESS CIRCLE                      P.O. BOX 489                                           MILLS            WY       82644-0489
Erickson, Stephanie               Address on File
ERIEZ MAGNETICS                   2200 ASBURY ROAD                                                                                EARIE            PA       16506-1440
Erisman, Gene F                   Address on File
Erisman, Julie R                  Address on File
Erivez Jr., Marty M               Address on File
Erivez, Kari J                    Address on File
ERNST & YOUNG LLP                 DEPARTMENT 6793                                                                                 LOS ANGELES      CA       90084-6793

ESCO ASSOCIATES INC               P.O. BOX 18775                           5360 MANHATTAN CIRCLE, STE 200                         BOULDER          CO       80303
ESCO GROUP LLC                    A WEIR GROUP DIVISION                    1515 E. LINCOLN STREET                                 GILLETTE         WY       82716
ESCO GROUP LLC                    A WEIR GROUP DIVISION                    2141 NORTH WEST 25TH AVENUE                            PORTLAND         OR       97210-2578
ESCO GROUP LLC                    A WEIR GROUP DIVISION                    6547 ELYSIAN ROAD                                      BILLINGS         MT       59101-6336
ESTATE OF KIRK A LUNGREN          9939 ORCHARD VIEW DRIVE                                                                         SOUTH JORDAN     UT       84095
ESTATE OF NATHANIEL E. WEINAND    2376 MAHOGANY CIRCLE                                                                            GILLETTE         WY       82718
ESTATE OF RUSSELL A GOODMAN       808 AVOCA AVE #33                                                                               SHERIDAN         WY       82801
ESTATE OF RUSSELL A. GOODMAN      1132 PARK VIEW COURT                                                                            SHERIDAN         WY       82801
ETERNITY BIBLE COLLEGE            2136 WINIFRED ST                                                                                SIMI VALLEY      CA       93063
ETI EWER TESTING & INSPECTION     P.O. BOX 577                                                                                    BISMARCK         ND       58502-0577
ETI SYSTEMS INC                   1954 KELLOGG AVE                                                                                CARLSBAD         CA       92008
Eulett, Terry L                   Address on File
Eutsler, Samantha                 Address on File
Eutsler, Samantha                 Address on File
Evans, Pat I                      Address on File
EVANS, PATRICK I                  614 S 6th St                                                                                    Douglas          WY       82633
EVERETT, JENNIFER                 297 ESTERBROOK ROAD                                                                             DOUGLAS          WY       82633
EVERGREEN LANDSCAPES INC          1901 BIG HORN AVENUE                                                                            CODY             WY       82414-8443
Everidge, Dustin T                Address on File
Everidge, Dustin T                P.O. Box 1043                                                                                   Glenrock         WY       82637
EVOLUTION MARKETS INC             10 BANK STREET 4TH FLOOR                                                                        WHITE PLAINS     NY       10606
Evolution Markets Inc.            10 Bank Street, Suite 410                                                                       White Plains     NY       10606
Ewing, Travis R                   Address on File
EXCEED GROUP                      655 W. GRAND AVE                         SUITE 170                                              ELMHURST         IL       60126
EXCEL FOUNDRY & MACHINE INC       P.O. BOX 400                             1 EXCEL WAY                                            PEKIN            IL       61555-0400
EXELON GENERATION COMPANY LLC     300 EXELON WAY                           MAIL DROP KSB-2S                                       KENNETT SQUARE   PA       19348-2473
Exelon Generation Company, LLC    300 Exelon Way                                                                                  Kennett Square   PA       19348
EXPERIS FINANCE                   1777 S. HARRISON STREET, SUITE 2                                                                DENVER           CO       80210
Experis US Inc                    1777 S. HARRISON STREET, SUITE 2                                                                DENVER           CO       80210
EXPRESS SCRIPTS, INC.             ONE EXPRESS WAY                                                                                 SAINT LOUIS      MO       63121
EXPRESSO LUBE LLC                 605 WEST LAKEWAY                                                                                GILLETTE         WY       82718
EXTREME PUMP SOLUTIONS INC.       1451 BUSINESS CIRCLE                     P.O. BOX 2193                                          GILLETTE         WY       82717
Exxon Coal USA, Inc.              P.O. Box 1314                                                                                   Houston          TX       77251-1314
EYE CARE OF THE BIG HORNS LLC     1033 COFFEEN AVENUE                                                                             SHERIDAN         WY       82801-5321
EYECARE ASSOCIATES OF WYOMING     312 E. LAKEWAY ROAD                                                                             GILLETTE         WY       82718
EZ FABRICATION AND WELDING        221 INDUSTRIAL ST. BOX 3                                                                        BELLE FOURCHE    SD       57717-1030
EZWIRELESS                        2800 NW 29TH AVE                                                                                PORTLAND         OR       97210
Fackelman, Adam R                 Address on File




                                                                               Page 32 of 112
                                                               Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 33 of 112



                                                                              Cloud Peak Energy Inc., et al .
                                                                                      Creditor Matrix

                              Name                             Address1                           Address2                     Address3              City     State     PostalCode   Country
FACTORY SUPPLY, INC.                       3412 49TH. STREET N.                                                                           ST PETERSBURG     FL        33710
FAILURE ANALYSIS SERVICES INC              P.O. BOX 517                                                                                   MADISON           MS        39130
FAIRBANKS SCALES INC                       4850 BROADWAY                                                                                  DENVER            CO        80216
FAIRMONT INDUSTRIAL SUPPLY                 610 METZ DRIVE                                                                                 GILLETTE          WY        82716
FAMILIAN NORTHWEST CASPER                  3327 WEST YELLOWSTONE HWY                                                                      MILLS             WY        82644
FAMILY HEALTH                              407 S MEDICAL ARTS COURT SUITE D                                                               GILLETTE          WY        82716-3372
FAMILY PROMISE                             OF YELLOWSTONE VALLEY                   40 10TH STREET WEST                                    BILLINGS          MT        59102
FAMILY SERVICE INC                         1824 FIRST AVENUE NORTH                                                                        BILLINGS          MT        59101
FAMILY STAR                                2246 FEDERAL BLVD                                                                              DENVER            CO        80211
FAMILY SUPPORT PAYMENT CENTER              P.O. BOX 109001                                                                                JEFFERSON CITY    MO        65110-9001
FAMILY SUPPORT REGISTRY                    P.O. BOX 2171                                                                                  DENVER            CO        80201-2171
FARALLON CONSULTING LLC                    975 5TH AVENUE NORTHWEST                                                                       ISSAQUAH          WA        98027
Fare, Christopher                          Address on File
Farman, Kory J                             Address on File
FARMERS CO-OP OIL CO                       117 NORTH SCOTT                         P.O. BOX 766                                           SHERIDAN          WY        82801
FARO TECHNOLOGIES INC.                     250 TECHNOLOGY PARK                                                                            LAKE MARY         FL        32746
Farstad, Ty J                              Address on File
FASTENAL COMPANY                           1254 ELKHORN DRIVE                      P.O. BOX 217                                           WRIGHT            WY        82732
FASTENAL COMPANY                           3306 EAST SECOND STREET UNIT A                                                                 GILLETTE          WY        82718
FASTENAL COMPANY                           409 EAST FIRST STREET                                                                          SHERIDAN          WY        82801
Fauber, Chad Q                             Address on File
Fauber, Jeff L                             Address on File
Faulkner, Gary M                           Address on File
Fayette County Sheriff                     P.O. Box 509                                                                                   Fayetteville      WV        25840
FEDERAL EXPRESS CORPORATION                P.O. BOX 94515                                                                                 PALATINE          IL        60094-4515
FEDERAL LICENSING INC                      1588 FAIRFIELD ROAD                                                                            GETTYSBURG        PA        17325
FEDERAL RESERVE BANK                       1020 16TH STREET                                                                               DENVER            CO        80202-2001
FEDEX FREIGHT WEST                         DEPT CH                                 P.O. BOX 10306                                         PALATINE          IL        60055-0306
FEEDING AMERICA                            35 E WACKER AVE                         SUITE 2000                                             CHICAGO           IL        60601
Fees, Bruce W                              Address on File
Feist, Roman R                             Address on File
FENNER DUNLOP CONVEYOR                     SERVICES LLC                            1018 2ND AVE. NORTH                                    BILLINGS          MT        59101
Fenner, Todd L                             Address on File
FERGUSON ENTERPRISES, INC #3201            FERGUSON                                435 WEST 1ST STREET                                    CASPER            WY        82602-0760
Ferguson, Brian J                          Address on File
FERRIS STATE UNIVERSITY                    420 OAK STREET PRK 250                                                                         BIG RAPIDS        MI        49307
Ferris, Garth D                            Address on File
Ferris, John P                             Address on File
FESTIVAL OF TREES                          300 SOUTH BURMA AVENUE                                                                         GILLETTE          WY        82716
FHEG SHERIDAN COLLEGE BOOKSTORE            1 WHITNEY WAY                                                                                  SHERIDAN          WY        82801
Fidelity and Deposit Company of Maryland   1299 Zurich Way, 5th Floor                                                                     Schaumburg        IL        60196
FIDELITY INVESTMENTS INSTITUTION           PAYROLL WIRE ONLY                       P.O. BOX 73307                                         CHICAGO           IL        60673
FIDELITY INVESTMENTS INSTITUTION           P.O. BOX 73307                                                                                 CHICAGO           IL        60673-7307
Fiedor, Jeff A                             Address on File
FIELDCAMP, RICK                            2035 ADOBE AVENUE                                                                              DOUGLAS           WY        82633
Fieldcamp, Rick H                          Address on File
FIERO FLUID POWER INC                      8675 SOUTH 700 WEST                                                                            SANDY             UT        84070
FINANCIAL ACCOUNTING                       STANDARDS BOARD                         P.O. BOX 418272                                        BOSTON            MA        02241-8272
Fink, Adam M                               Address on File
Fink, Russell C                            Address on File
Finley, Victor H                           Address on File
FIRE WIRE INDUSTRIES LLC                   P.O. BOX 871                                                                                   GILLETTE          WY        82717




                                                                                       Page 33 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 34 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                     Address1                            Address2                    Address3              City     State     PostalCode   Country
FIRED UP RESCUE                    818 10TH ST.                                                                                WHEATLAND         WY        82201
FIREMASTER                         DEPT 1019                               P.O. BOX 121019                                     DALLAS            TX        75312-1019
FIRESIDE ELEMENTARY PTO            845 W. DAHLIA ST.                                                                           LOUISVILLE        CO        80027
FIRESTEEL WELL SERVICE INC         P.O. BOX 218                                                                                MOORCROFT         WY        82721
FIRST AMERICAN TITLE INSURANCE C   123 NORTH 3RD STREET                                                                        DOUGLAS           WY        82633
FIRST CHOICE SERVICES              1441 W. BAYAUD AVE, UNIT #5                                                                 DENVER            CO        80223
FIRST INTERSTATE BANK              P.O. BOX 3004                                                                               GILLETTE          WY        82717-3004
First Interstate Bank              Steve Crow                              P.O. Box 3004                                       Gillette          WY        82717-3004
FIRST INTERSTATE BANK-COMMERCE     P.O. BOX 2007                                                                               SHERIDAN          WY        82801
FIRST NATIONAL BANK OF GILLETTE    WIRES ONLY                              P.O. BOX 3002                                       GILLETTE          WY        82717-3002
FIRST UNITED METHODIST CHURCH      215 W WORKS STREET                                                                          SHERIDAN          WY        82801
FirstEnergy Generation, LLC        341 White Pond Drive                                                                        Akron             OH        44320
Fischer, Duane A                   Address on File
Fischer, Gerald G                  Address on File
Fischer, Marisa                    Address on File
FISH INC OF BROOMFIELD             P.O. BOX 194                                                                                BROOMFIELD        CO        80021-0194
FITZPATRICK EQUIPMENT CORP         280 WESTWIND WAY                                                                            DRESHER           PA        19025
Fitzpatrick, Ryan                  Address on File
FIVE OCEAN CORPORATION             7TH FLOOR, JEONG-AN BLDG.               95, SEOSOMUN-RO, JUNG-GU                            SEOUL                       4516
Fladager, Curtis                   Address on File
FLANDERS ELECTRIC MOTOR SERVICE    3245 SALT CREEK HWY                                                                         CASPER            WY        82601
FLEET EQUIPMENT CORPORATION        567 COMMERCE STREET                                                                         FRANKLIN LAKES    NJ        7417
FLEETPRIDE INC                     3808 COLLINS RD                                                                             GILLETTE          WY        82718-8295
Fletcher, Britt E                  Address on File
Fletcher, Stephanie                Address on File
Fliearman, Mark                    Address on File
FLIR COMMERCIAL SYSTEMS INC        9 TOWNSEND WEST                                                                             NASHUA            NH        3063
FLOGISTIX - WYOMING LLC            P.O. BOX 2270                           1005 W. EMMONS CT.                                  GILLETTE          WY        82717-2270
FLOGISTIX WYOMING LLC              P.O. BOX 1899                           1005 WEST EMMONS COURT                              GILLETTE          WY        82717-1899
FLORY, CHARLES T                   1024 HICKORY DRIVE                                                                          BILLINGS          MT        59101-6740
FLOSOURCE, INC.                    489 GARDNER AVE                                                                             MARTINSVILLE      IN        46151
FLOWMARK/HIGH TECH FILTERS         6837 COMMERCIAL AVE                                                                         BILLINGS          MT        59101-6246
FLOWTECH FUELING LLC               92 ROBINSON ROAD                                                                            MOORCROFT         WY        82721
FLOYD, DARLENE                     2600 WEST ECHETA ROAD                                                                       GILLETTE          WY        82716
Floyd, Ray L                       Address on File
FLUID POWER TRAINING INSTITUTE     2170 S 3140 W                                                                               SALT LAKE CITY    UT        84119
FLUKE CORP                         6920 SEAWAY BLVD                        P.O. BOX 9090                                       EVERETT           WA        98203-5829
FLYING COLORS INC                  2605 LITTLE POWDER RIVER RD.                                                                GILLETTE          WY        82716
FLYING T LAND COMPANY, LIMITED P   81 WHITETAIL LANE                                                                           BUFFALO           WY        82834
Flynn, Shaun                       Address on File
FM FORKLIFT SALES & SERVICE        5548 HOLIDAY AVE.                       5840 INTERSTATE AVE.                                BILLINGS          MT        59101
FMH MATERIAL HANDLING SOLUTIONS    4215 GLOBEVILLE RD                                                                          DENVER            CO        80216
FMS ENGINEERING, LLC               2509 COMMERCIAL PARK DR                                                                     MOBILE            AL        36606
Fogleman, Ron D                    Address on File
FOLIOFN INVESTMENTS INC            8180 GREENSBORO DRIVE                   P.O. BOX 10544                                      MCLEAN            VA        22102-8544
FOOD BANK OF THE ROCKIES           10700 E 45TH AVE.                                                                           DENVER            CO        80239-3007
FOOTHILLS UNITED WAY               1285 CIMARRON DRIVE, SUITE 101                                                              LAFAYETTE         CO        80026
FORFLUIDS.COM                      1108 FRONT ST                                                                               LISLE             IL        60532
Forgey, Joe T                      Address on File
Forness, Bruce C                   Address on File
Forsell, Pauline                   Address on File
FORT LEWIS COLLEGE FOUNDATION      1000 RIM DRIVE                                                                              DURANGO           CO        81301-3908




                                                                               Page 34 of 112
                                                        Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 35 of 112



                                                                       Cloud Peak Energy Inc., et al .
                                                                               Creditor Matrix

                             Name                     Address1                          Address2                       Address3               City    State     PostalCode       Country
FORT MACKENZIE HIGH SCHOOL/         TWP PASS                                1301 AVON STREET                                      SHERIDAN           WY       82801
FORT PECK COMMUNITY COLLEGE         P.O. BOX 398                            605 INDIAN AVENUE                                     POPLAR             MT       59255
Foster, Clint R                     Address on File
Foster, Larry                       Address on File
Foster, Michael                     Address on File
FOUR ACES CONTRACTING, LLC          P.O. BOX 590                            12 SOUTH MOUNTAIN ROAD                                SUNDANCE           WY       82729
FOUR SEASONS                        115 NORTH 2ND STREET                                                                          DOUGLAS            WY       82633
FOURSPEAR LLC                       BOX 58                                                                                        DAYTON             WY       82836
Fouts, Marci                        Address on File
FOX III, WILLIAM T                  58 GUN CLUB DRIVE                                                                             SHELDON            SC       29941-3034
Fox, Bret A                         Address on File
Fox, Jean M                         Address on File
Fox, John L                         Address on File
FRANDSON SAFETY INC                 420 LAWSON AVENUE                       P.O. BOX 1848                                         WORLAND            WY       82401-1848
FRANKLIN COUNTY TREASURER           P.O. BOX 1011                                                                                 PASCO              WA       99301
FRANKLINCOVEY CLIENT SALES INC.     2200 W PARKWAY BLVD                                                                           SALT LAKE CITY     UT       84119-2099
Franzen, Wayne                      Address on File
FRASER MILNER CASGRAIN LLP          15TH FLOOR, BANKERS COURT               850 - 2ND STREET S.W.                                 CALGARY            AB       T2P 0R8        Canada
Frasier, Melvin L                   Address on File
Frazier, Benjamin                   Address on File
FRED WILLIAM ROUSH                  3627 NORMAN BRIDGE ROAD                                                                       MONTGOMERY         AL       36105-2314
FREDERIC W. COOK & CO., INC.        135 MAIN STREET                         SUITE 1750                                            SAN FRANCISCO      CA       94105
Frederick, Jason J                  Address on File
Freed, Robert                       Address on File
FREEPOINT COMMODITIES LLC           58 COMMERCE ROAD                                                                              STAMFORD           CT       6902
Freeport Commodities LLC            58 Commerce Rd.                                                                               Stamford           CT       6902
FREESTAD, STACY                     3071 CARTER AVE                                                                               GILLETTE           WY       82716-1651
FREIGHT LINK LLC                    523 FM 359 RD SOUTH                                                                           BROOKSHIRE         TX       77423
FREMONT AMERI-TECH EQUIPMENT CO     P.O. BOX 2888                                                                                 CASPER             WY       82602
FREMONT MOTOR CASPER                6101 EAST 2ND                                                                                 CASPER             WY       82609
FREMONT MOTOR SHERIDAN INC          1658 COFFEEN AVENUE                                                                           SHERIDAN           WY       82801
French, Cindy M                     Address on File
Fridley, Benjamin                   Address on File
FRIENDS OF FORT FETTERMAN           401 S. RUSSELL #184                                                                           DOUGLAS            WY       82633
FRIENDS OF PUBLIC RADIO, INC        1500 UNIVERSITY DRIVE                                                                         BILLINGS           MT       59101
Froelich, Mike A                    Address on File
FRONT RANGE FIRE APPARATUS          7600 MILLER COURT                                                                             FREDERICK          CO       80530
FRONTIER CHAPTER BIKERS AGAINST     P.O. BOX 2542                                                                                 CHEYENNE           WY       82003
FRONTIER PRECISION INC              2220 FRONTIER DR.                                                                             BISMARCK           ND       58504
Fruth, Samantha                     Address on File
FRUTH, SAMANTHA                     1675 MERGANSER RUN DR                                                                         COLUMBUS           OH       43215
FSP 385 INTERLOCKEN LLC             401 EDGEWATER PLACE                                                                           WAKEFIELD          MA       1880
FTI CONSULTING (SC) INC             88 PINE ST 32ND FLR                                                                           NEW YORK           NY       10005-1801
FTI CONSULTING, INC.                1001 17TH STREET                        SUITE 1100                                            DENVER             CO       80202
FUEL MANAGEMENT SOLUTIONS, INC.     2425 WEST COLLEGE DRIVE                                                                       CHEYENNE           WY       82007-2119
FUEL TEPCO LIMITED                  6TH FLOOR, TOKYU REIT KIBA BLDG.        3-7-13, TOYO                     KOTO-KU              TOKYO                       135-0016       Japan
FUGRO USA LAND, INC.                7320 EXECUTIVE WAY                                                                            FREDERICK          MD       21704
FULL MOON ENTERPRISES LLC           19 SOUTH WOODARD AVE.                                                                         ABSAROKEE          MT       59001
Fuller, Angel Z                     Address on File
Fuller, Jesse                       Address on File
Fulton, Mike P                      Address on File
FUN FOR ALL INFLATABLES             622 S 32ND ST                                                                                 BILLINGS           MT       59101




                                                                                Page 35 of 112
                                                                  Case 19-11047-CSS   Doc 22-1    Filed 05/10/19     Page 36 of 112



                                                                                 Cloud Peak Energy Inc., et al .
                                                                                         Creditor Matrix

                               Name                             Address1                           Address2                      Address3                  City    State     PostalCode   Country
FUN ON THE GO                                 10 SIERRA WAY                                                                                 GILLETTE              WY       82716
Funk, Samuel A                                Address on File
FUR KIDS FOUNDATION                           P.O. BOX 7074                                                                                 GILLETTE              WY       82717
FYDA FREIGHTLINER PITTSBRUGH, IN              20 FYDA DRIVE                                                                                 CANONSBURG            PA       15317
G & R IMPORTS, LLC                            155 BAMBOO LANE                                                                               JACKSON               MO       63755
G ROUSH, ALLAN G                              810 13TH STREET                                                                               HAVRE                 MT       59501
Gabel, Coale W                                Address on File
Gabert, Bryce K                               Address on File
Gabert, Harley D                              Address on File
Gabert, Jammey L                              Address on File
GADES SALES COMPANY, INC.                     15796 JOSEPHINE CIR E                                                                         THORNTON              CO       80602
Gaffield Jr., Rich J                          Address on File
Gaffield, Pat J                               Address on File
GAIATECH, INC.                                135 S. LASALLE STREET, STE 3500                                                               CHICAGO               IL       60603
GAI-TRONICS CORPORATION                       400 E WYOMISSING AVENUE                                                                       MOHNTON               PA       19540
GALEY, FRANCIS                                1935 East 3200 North                                                                          North Logan           UT       84341
Gallatin, Anita M                             Address on File
Gallegos, Joe R                               Address on File
GALLS INCORPORATED                            1340 RUSSELL CAVE ROAD                                                                        LEXINGTON             KY       40505-3114
Gangestad II, Kelly H                         Address on File
Ganje, Brent J                                Address on File
Garcia, Heriberto                             Address on File
Garcia, Luis A                                Address on File
Garrett, Kathleen                             Address on File
GARRISON, TERRY L                             237 NORTH MAIN STREET SUITE 60                                                                SHERIDAN              WY       82801
Garwood, Tim R                                Address on File
GARY CAPITAL LLC                              176 CAMINO RAYO DEL SOL                                                                       CORRALES              NM       87048-6805
GARY'S WELDING INC.                           P. O. BOX 7009                                                                                GILLETTE              WY       82717-7009
GASCOYNE MATERIALS HANDLING &                 RECYCLING LLC                           2151 I-94 BUSINESS LOOP EAST                          DICKINSON             ND       58601
Gascoyne Materials Handling & Recycling LLC   215 I-94 Business Loop                                                                        East Dickson          ND       58601
Gaudio, David                                 Address on File
GAYNOR, ROBERT T                              8 Irvine Rd                                                                                   Douglas               WY       82633
Gaynor, Robert T                              Address on File
GCM SERVICES INC                              1003 S MONTANA ST 2ND FL                P.O. BOX 3047                                         BUTTE                 MT       59702
GCR Tires & Service                           ATTENTION: DICK                         P.O. BOX 2060                                         CASPER                WY       82604
GCR-COBRE GILLETTE TIRE CENTER                3604 NORTH US HWY 14 & 16                                                                     GILLETTE              WY       82716
GE INSPECTION TECHNOLOGIES LP                 50 INDUSTRIAL PARK ROAD                                                                       LEWISTOWN             PA       17044
GE TRANSPORTATION SYSTEMS                     2901 EAST LAKE ROAD                                                                           ERIE                  PA       16531-0001
Gearhart, Jarad                               Address on File
Geary, Tim P                                  Address on File
Gee, Alison O                                 Address on File
Geer, Deborah J                               Address on File
Geffre, Tony A                                Address on File
Geis, Mickey W                                Address on File
Geisler, Rick                                 Address on File
Geldert, Clint D                              Address on File
GEMS SENSORS INC                              P.O. BOX 96860                                                                                CHICAGO               IL       60693
GENE R GEORGE & ASSOCIATES INC                P.O. BOX 2775                                                                                 CASPER                WY       82602
GENERAL KINEMATICS CORPORATION                5050 RICKERT RD                                                                               CRYSTAL LAKE          IL       60014-7333
GENERATOR STARTER SHOP INC.                   515 HANSEN LANE                                                                               BILLINGS              MT       59105
Genser Energy Holdings, LLC                   800 Haley Street                                                                              Middleton             DE       19709
Gentry, Steven                                Address on File




                                                                                          Page 36 of 112
                                                          Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 37 of 112



                                                                          Cloud Peak Energy Inc., et al .
                                                                                  Creditor Matrix

                               Name                        Address1                       Address2                       Address3                City    State     PostalCode       Country
GEOGRAPHIC DATA & MGT. SOLUTIONS       GIS & CAD SOLUTIONS                     42140 TENTH STREET WEST                              LANCASTER           CA       93534-7004
George, Renee A                        Address on File
George, Tyler                          Address on File
GEORGIA INSTITUTE OF TECHNOLOGY        225 NORTH AVENUE                                                                             ATLANTA             GA       30332-0255
Georgia Power Company                  c/o Southern Company Services           600 North 18th Street                                Birmingham          AL       35203
GEORGIA SOUTHERN UNIVERSITY            P.O. BOX 8155                                                                                STATESBORO          GA       30460
Georgia-Pacific Consumer Products LP   133 Peachtree St NE                                                                          Atlanta             GA       30303
GEOTECH COMPUTER SYSTEMS INC           12200 EAST BRIARWOOD AVE STE 152                                                             CENTENNIAL          CO       80112-6860
Geringer, Darin L                      Address on File
Gertsch, Perry N                       Address on File
Gertsch, Ronda J                       Address on File
GETZ FIRE EQUIPMENT CO                 2320 LAKE CREST DRIVE                                                                        PEKIN               IL       61554
GHA TECHNOLOGIES, INC                  8998 E RAINTREE DR                                                                           SCOTTSDALE          AZ       85260
GIBRALTAR LAW GROUP                    DRAYTON LAW FIRM                        #102 - 418 ST. PAUL STREET                           KAMLOOPS            BC       V2C 2J6        Canada
Gienger, Travis L                      Address on File
GIFFORD, BRIAN                         9151 HWY 59 S.                                                                               GILLETTE            WY       82718
Gilbertson, Mark A                     Address on File
GILCREASE, PATRICK C                   2615 TOMAHAWK DRIVE                                                                          RAPID CITY          SD       57702
GILES AND RANSOME INC                  DBA RANSOME RENTAL CO LP                2975 GALLOWAY ROAD                                   BENSALEM            PA       19020-8522
Gillenwater, John G                    Address on File
GILLETTE ABUSE REFUGE FOUNDATION       P.O. BOX 3110                           910 E. 3RD ST. STE I                                 GILLETTE            WY       82717-3110
GILLETTE AM LIONS CLUB                 P.O. BOX 2323                                                                                GILLETTE            WY       82717-2323
Gillette Area Groundwater              201 E 5th St.                                                                                Gillette            WY       82716
GILLETTE BABE RUTH BASEBALL            P.O. BOX 3418                                                                                GILLETTE            WY       82717-3418
GILLETTE COLLEGE FOUNDATION            300 WEST SINCLAIR                                                                            GILLETTE            WY       82716
GILLETTE COLLEGE FOUNDATION            300 W SINCLAIR                                                                               GILLETTE            WY       82718
GILLETTE DOG OWNERS GROUP              P.O. BOX 1102                                                                                GILLETTE            WY       82717
GILLETTE ELECTRONICS L.L.C.            900 CAMEL DR                                                                                 GILLETTE            WY       82801
GILLETTE ENERGY ROTARY CLUB            P.O. BOX 3727                                                                                GILLETTE            WY       82717-3727
GILLETTE FFA                           1000 CAMEL DRIVE                                                                             GILLETTE            WY       82716
GILLETTE FIGURE SKATING CLUB           P.O. BOX 2210                                                                                GILLETTE            WY       82717-2210
GILLETTE GIRLS FASTPITCH ASSOC         P.O. BOX 4242                                                                                GILLETTE            WY       82717
GILLETTE GIRLS FASTPITCH ASSOCIA       P.O. BOX 4242                                                                                GILLETTE            WY       82717
GILLETTE GUN CLUB                      P.O. BOX 1061                                                                                GILLETTE            WY       82717-1061
GILLETTE HIGH SCHOOL RODEO CLUB        P.O. BOX 3994                                                                                GILLETTE            WY       82717-3994
GILLETTE HOCKEY ASSOCIATION            P.O. BOX 3661                                                                                GILLETTE            WY       82717-3661
GILLETTE LITTLE LEAGUE                 P.O. BOX 726                                                                                 GILLETTE            WY       82717-0726
GILLETTE MAIN STREET                   P.O. BOX 7256                                                                                GILLETTE            WY       82717
GILLETTE MAINTENANCE & MORE LLC        P.O. BOX 2914                                                                                GILLETTE            WY       82717-2914
GILLETTE MEDICAL IMAGING, PC           P.O. BOX 638                                                                                 GILLETTE            WY       82717
GILLETTE OPTOMETRIC CLINIC PC          609 4-J COURT                                                                                GILLETTE            WY       82716
GILLETTE PRINTING                      101 WEST LAKEWAY ROAD                                                                        GILLETTE            WY       82718
GILLETTE REPRODUCTIVE HEALTH           P.O. BOX 2915                                                                                GILLETTE            WY       82717
GILLETTE ROTARY CLUB                   P.O. BOX 1354                                                                                GILLETTE            WY       82717-1354
GILLETTE SELF STORAGE                  507 N. COMMERCIAL DR.                                                                        GILLETTE            WY       82718
GILLETTE STEEL CENTER                  161 NORTHERN DRIVE                      P.O. BOX 2196                                        GILLETTE            WY       82717-2196
GILLETTE SWIM CLUB                     P.O. BOX 4398                                                                                GILLETTE            WY       82717-4398
GILLETTE THUNDER SPEEDWAY              6813 GREENSBURGH AVE                                                                         GILLETTE            WY       82718
GILLETTE TITLE SERVICES INC            511 EAST FOURTH STREET                  SUITE 1                                              GILLETTE            WY       82716
GILLETTE VISION CARE CENTER            202 ROSS AVENUE                                                                              GILLETTE            WY       82716
GILLETTE WINNELSON CO                  112 BUNDY AVE                                                                                GILLETTE            WY       82716
GILLETTE WRESTLING                     C/O PAT WEEDE WRESTLING TOURNEY         P. O. BOX 5170                                       GILLETTE            WY       82717




                                                                                   Page 37 of 112
                                                         Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 38 of 112



                                                                        Cloud Peak Energy Inc., et al .
                                                                                Creditor Matrix

                          Name                        Address1                             Address2                     Address3              City    State     PostalCode       Country
GILLETTE YOUNG LIFE               1303 4TH AVE                                                                                     GILLETTE          WY       82716
GILLIAM CONSTRUCTION LLC          P.O. BOX 1986                                                                                    GILLETTE          WY       82717-1986
Gilliam, Roger                    Address on File
Gillis, Ryan D                    Address on File
Gilmore, James                    Address on File
Gilmore, Nathan J                 Address on File
Gimbel, Adam                      Address on File
GIRISH HEMRAJANI                  1755 TIVERTON AVE                                                                                BROOMFIELD        CO       80023
GIRL SCOUTS OF MONTANA WYOMING    2303 GRAND AVENUE                                                                                BILLINGS          MT       59102-2620
Githens, Nathan J                 Address on File
Githens, Tim M                    Address on File
Givens, Daniel                    Address on File
Gjording, Jon                     Address on File
GLACIER PRODUCTS LLC              P.O. BOX 81668                                                                                   BILLINGS          MT       59108-1668
Gladson, Robert D                 Address on File
Glaser, Nick P                    Address on File
Glassinger, Kevin S               Address on File
GLENDO FFA                        P.O. BOX 68                                                                                      GLENDO            WY       82213
Glendy, Kip                       Address on File
Glendy, Tim E                     Address on File
GLENN HAYDEN FAMILY RANCH         P.O. BOX 554                                                                                     GILLETTE          WY       82717-0554
GLENN R. PEDERSON                 P.O. BOX 25                                                                                      DODGE             ND       58625
Glenn, Rick D                     Address on File
GLENROCK HIGH SCHOOL              P.O. BOX 1300                                                                                    GLENROCK          WY       82637
GLENROCK RECREATION CENTER        P.O. BOX 1884                                                                                    GLENROCK          WY       82637
GLENROCK WASHATERIA               115 SOUTH 4TH STREET                                                                             GLENROCK          WY       82637
GLOBAL CCS INSTITUTE              LEVEL 6, COLLINS STREEET                   DOCKLANDS                                             MELBOURNE                  VIC 3000       Australia
GLOBAL COAL LIMITED               DASHWOOD HOUSE 7TH FLOOR                   69 OLD BROAD STREET                                   LONDON                     EC2M 1QS       United Kingdom
GLOBAL COAL SALES GROUP LLC       41 SOUTH HIGH STREET STE 3750 S                                                                  COLUMBUS          OH       43215
Global Coal Sales Group, LLc      41 South High St., Suite 3750 South                                                              Columbus          OH       43215
GLOBAL ELECTRONIC SERVICES, INC   5325 PALMERO COURT                                                                               BUFORD            GA       30518
GLOBAL HEATING TRANSFER OF WY     P.O. BOX 1236                              2001 BELLE COURT                                      GILLETTE          WY       82717-1236
GLOBAL MINING PRODUCTS INC        #107-2567 192ND STREET                                                                           SURREY            BC       V3S 3X1        Canada
GLOBAL SECURITIZATION SERVICES    68 SOUTH SERVICE RD. STE 120                                                                     MELVILLE          NY       11747
GLOBAL TRACKING COMMUNICATIONS    27244 VIA INDUSTRIA                                                                              TEMECULA          CA       92596
GLOBALSTAR USA                    P.O. BOX 30519                                                                                   LOS ANGELES       CA       90030-0519
Glynn, Lois A                     Address on File
GNS SEOUL CO., LTD.               1705, 19, JONG-RO, JONGNO-GU                                                                     SEOUL                      110-888        Korea
GODFATHER'S PIZZA                 501 WEST LAKEWAY                                                                                 GILLETTE          WY       82718
Godfrey, Tom R                    Address on File
Godinez, Christian G              Address on File
Gogola, Sarah C                   Address on File
GOLDEN WEST INDUSTRIES            110 RICHFIELD COURT                        P.O. BOX 68                                           WRIGHT            WY       82732
GOLDER ASSOCIATES                 500-4260 STILL CREEK DRIVE                                                                       BURNABY           BC       V5C 6C6        Canada
Golombeski, Mark R                Address on File
GONZAGA UNIVERSITY                FINANCIAL AID                              502 E BOONE AVE                                       SPOKANE           WA       99258-0072
Gonzales, Joseph                  Address on File
Gonzales, Ramon L                 Address on File
Gonzalez, Chico J                 Address on File
Gonzalez, Efrain E                Address on File
Gonzalez, Esravel                 Address on File
Goodrich, Zeb A                   Address on File




                                                                                 Page 38 of 112
                                                      Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 39 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                     Address1                            Address2                    Address3                City    State    PostalCode       Country
Goodsell, Zane                     Address on File
Goodwin, Jason W                   Address on File
Goodwin, Jennifer                  Address on File
GOOSE VALLEY FIRE DEPT.            P.O. BOX 641                                                                                SHERIDAN            WY       82801
GOPHER MATS, LLC DBA VIKING MAT    7615 SMETANA LANE                       SUITE 140                                           EDEN PRAIRIE        MN       55344
GORDAN PRATT                       229 SOUTH 7TH STREET                                                                        SPEAFISH            SD       57783
GORDON BROTHERS ASSET ADVISORS,    800 BOYLSTON STREET, 27TH FLOOR                                                             BOSTON              MA       2199
Gorgemans, Denis R                 Address on File
Gorm, Steve D                      Address on File
Gose, Jarrod                       Address on File
GOURMET ON THE GO, LLC             409 WEST 12TH STREET                                                                        GILLETTE            WY       82716
Grable, Ed                         Address on File
GRACE CONSULTING SERVICES INC      6655 TROYER DRIVE                                                                           CHEYENNE            WY       82007
GRACE UNIVERSITY                   1311 S 9TH STREET                                                                           OMAHA               NE       68108
GRADY ENTERPRISES, INC             P.O. BOX 4047                           1468 FLETCHER CT                                    PARK CITY           UT       84098
Graham, Bruce                      Address on File
Graham, Pam S                      Address on File
Granger, Brian                     Address on File
Granger, Philip H                  Address on File
GRANITE SEED COMPANY               490 EAST 76TH UNIT A                                                                        DENVER              CO       80229
GRANT THORNTON LLP                 707 17TH STREET SUITE 3200                                                                  DENVER              CO       80202
GRAPHIC PRODUCTS INC               6445 SW FALLBROOK PL STE 125            P.O. BOX 4030                                       BEAVERTON           OR       97076
GRASSWORKS MFG. LLC                8703 E. FARM RD. 80                                                                         STRAFFORD           MO       65757
GRATING SYSTEMS INC                3005 S SCOTT LN                                                                             WEST HAVEN          UT       84401-3397
GRAY MANUFACTURING CO              P.O. BOX 728                            3501 SOUTH LEONARD RD                               ST. JOSEPH          MO       64502-0728
GRAYBAR ELECTRIC CO INC            1465 MONAD RD                                                                               BILLINGS            MT       59101
Graymont (WI) LLC                  1 Hill Avenue                                                                               Superior            WI       54880
Graymont Western Canada Inc.       #200 – 10991 Shellbridge Way                                                                Richmond            BC       V6X 3C6       Canada
Graymont Western US Inc.           3950 S. 700 East                        Suite 301                                           Salt Lake City      UT       84107

GRAYMONT WESTERN US INC.           INDIAN CREEK PLANT                      4 1/2 MILES WEST INDIAN CREEK RO                    TOWNSEND            MT       59644
GREAT FALLS COLLEGE MSU            2100 16TH AVENUE SOUTH                                                                      GREAT FALLS         MT       59405
GREAT PLAINS WILDLIFE CONSULTING   70 UPPER PRAIRIE DOG RD                                                                     BANNER              WY       82832-9733
Great River Energy                 12300 Elm Creek Blvd.                                                                       Maple Grove         MN       55360-5050
Green, Jon W                       Address on File
Green, Kyle E                      Address on File
Green, Nicholas A                  Address on File
GREENBERG AND SADA PC              770 W. HAMPDEN AVE, SUITE 227                                                               ENGLEWOOD           CO       80110
GREENBRIER LEASING COMPANY LLC     ONE CENTERPOINTE DRIVE SUITE 200                                                            LAKE OSWEGO         OR       97035
GREENBRIER MANAGEMENT SERVICES     ONE CENTERPOINTE DRIVE SUITE 200                                                            LAKE OSWEGO         OR       97035
GREENE ENTERPRISES, INC.           P.O. BOX 1686                                                                               GILLETTE            WY       82717
GREGORY, ROBIN J                   1635 KEARNEY STREET                                                                         DENVER              CO       80220
GREG'S WELDING INC                 P.O. BOX 3104                                                                               GILLETTE            WY       82717-3104
GREINER BUICK GMC CADILLAC         6301 EAST 2ND STREET                                                                        CASPER              WY       82609
GREINER MOTOR COMPANY-CASPER       3333 CY AVENUE                                                                              CASPER              WY       82604
GREINER MOTORS OF DOUGLAS          BLUE PENTASTAR INC                      120 SOUTH RIVERBEND DRIVE                           DOUGLAS             WY       82633
Griffin, Blake V                   Address on File
Griffin, Joanne D                  Address on File
Griffin, Pat W                     Address on File
Griffith, Robert                   Address on File
GRIMM'S PUMP SERVICE INC           1002 E. OMAHA                           P.O. BOX 3028                                       RAPID CITY          SD       57701
GROSHART EYE CLINIC                25 GRINNELL AVENUE                                                                          SHERIDAN            WY       82801




                                                                               Page 39 of 112
                                                        Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 40 of 112



                                                                       Cloud Peak Energy Inc., et al .
                                                                               Creditor Matrix

                             Name                     Address1                            Address2                     Address3              City     State     PostalCode        Country
GROUND BREAKING INNOVATIONS PTY     79 ROSEDALE ST                          BOX 181                                               COOPERS PLAINS              QLD 4108       Australia
GROUND ENGINEERING CONSULTANTS      412 NORTH FENWAY                                                                              CASPER             WY       82601
GROUND FORCE MANUFACTURING          5650 EAST SELTICE WAY                                                                         POST FALLS         ID       83854
Grover, Marty D                     Address on File
Grover, Vicki                       Address on File
Grundman, Neil                      Address on File
GUARANTEED STUDENT LOAN PRGRM       BORROWER SERVICES UNIT                  P.O. BOX 203101                                       HELENA             MT       59620-3101
Guenther, Chris M                   Address on File
Guenther, Karl F                    Address on File
Guerriero, Debra                    Address on File
GUIDING EYES FOR THE BLIND          611 GRANITE SPRINGS RD                                                                        YORKTOWN HEIGHTS   NY       10598
Gulley, Jerry M                     Address on File
Gulley, Paul R                      Address on File
Guma, Vasilii                       Address on File
GUNDERSON RAIL SERVICES, LLC.       1200 NORTHWEST NAITO PARKWAY            SUITE 160                                             PORTLAND           OR       97209-2983
GUPTILL, MATTHEW                    17 WEST 13TH STREET                                                                           CRAIG              CO       81625
GUSTIN DRILLING CO LLC              11804 HIGHWAY 26                        P.O. BOX 25                                           KINNEAR            WY       82516-0025
Guy, Michael A                      Address on File
Guyer, Jordan                       Address on File
Guzman, Jose L                      Address on File
GV 385 INTERLOCKEN OWNER, LLC       900 N. MICHIGAN AVE                                                                           CHICAGO            IL       60611
H&E EQUIPMENT SERVICES LLC          100 STEFFES ROAD                                                                              BILLINGS           MT       59101-7364
Habets, Jared                       Address on File
HABITAT FOR HUMANITY                MID-YELLOWSTONE VALLEY                  201 NORTH 15TH STREET                                 BILLINGS           MT       59101
HABITAT FOR HUMANITY                THE HEART OF WYOMING                    232 E. 2ND ST, STE 204                                CASPER             WY       82601
HABITAT FOR HUMANITY OF METRO DE    3245 ELIOT ST                                                                                 DENVER             CO       80211-3287
HABITAT FOR HUMANITY OF THE EAST    1141 CROOK STREET BOX 6196                                                                    SHERIDAN           WY       82801
HABITAT MANAGEMENT INC              14 INVERNESS DRIVE EAST STE A100                                                              ENGLEWOOD          CO       80112
Hackett, Scott S                    Address on File
Hackleman, Wil                      Address on File
Hackman, Mitch O                    Address on File
Hackney, Jimmy                      Address on File
Haddenham, Amber L                  Address on File
Haddenham, Bethel K                 Address on File
HADDENHAM, BETHEL K                 P.O. Box 1260                                                                                 Wright             WY       82732
Haddix, Dave D                      Address on File
HADONG PORT SERVICE CO.,LTD         30-21 JIDONG-GIL                        GWANGYANG-CITY                                        JEOLLANAM-DO                667932         Korea
HAEFELE, RODNEY                     5212 HIGHWAY 59                                                                               GILLETTE           WY       82716
HAEFELE, ROGER                      5215 STATE HWY 59                                                                             DOUGLAS            WY       82633-9726
Hagen, Nathan D                     Address on File
Hager, Joseph                       Address on File
Hahn, Timothy                       Address on File
HAIGHT LLC                          P.O. BOX 2349                                                                                 GILLETTE           WY       82717
Haigler, Fred                       Address on File
Halbrook, Ricky L                   Address on File
Hall, William                       Address on File
Hallcroft, Russ C                   Address on File
Hallermann, Roger                   Address on File
Halsey Jr, Larry D                  Address on File
Halverson, Fallon M                 Address on File
HAMILTON CONS AND CONSTR            5422 OLD STATE HWY 28                                                                         DUNLAP             TN       37327
HAMILTON REVOCABLE TRUST            HC 59 BOX 13                                                                                  DECKER             MT       59025-0013




                                                                                Page 40 of 112
                                                     Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 41 of 112



                                                                    Cloud Peak Energy Inc., et al .
                                                                            Creditor Matrix

                        Name                       Address1                           Address2                     Address3               City    State    PostalCode       Country
Hamilton, Chance                Address on File
Hamilton, Flint                 Address on File
Hamilton, Rick L                Address on File
Hamlin, David C                 Address on File
HAMM EQUIPMENT, INC.            4927 SCENIC RTE                                                                               CASPER             WY       82601
Hammond, Ken N                  Address on File
HAMNER, ALAN                    1714 KEARNEY                                                                                  LARAMIE            WY       82070
HAMPTON ROADS TESTING LABS      611 HOWMET DRIVE                                                                              HAMPTON            VA       23661
Hamrick, Jake A                 Address on File
HANARO SHIPPING CO., LTD.       12F KWANGEONG BLDG.                      #35 CHEONGGYECHEON-RO           JONGRO-GU            SEOUL              FR       3188
Hancock, Jay R                  Address on File
Handley, Dave L                 Address on File
Hando, Toby J                   Address on File
HANES GEO COMPONENTS            14200 E. 35TH PLACE, SUITE 100                                                                AURORA             CO       80011
Hannah, Corey J                 Address on File
Hansen, Arthur L                Address on File
Hansen, Micheal S               Address on File
Hansen, Steven A                Address on File
Hanson, Kelly G                 Address on File
HANSUNG LINE CO.,LTD.           #100-080 719, HAENAM BLDG                21 BUKCHANGDONG                 JUNG-GU              SEOUL                       100-080       Korea
Hanzlik, Boyd L                 Address on File
HARBOR FREIGHT SALVAGE          3491 MISSION OAKS BLVD                                                                        CAMARILLO          CA       93010
Harcharik, Sheila M             Address on File
HARDIN GRADUATION CELEBRATION   P.O. BOX 256                                                                                  HARDIN             MT       59034-0256
HARDIN HIGH SCHOOL              702 NORTH TERRY AVENUE                                                                        HARDIN             MT       59034
HARDIN PRIMARY                  314 3RD ST W                                                                                  HARDIN             MT       59034
HARDWARE HANK                   213 S GILLETTE AVE                                                                            GILLETTE           WY       82716
Harman, Larry R                 Address on File
Harms, Mike D                   Address on File
Harnish, Dave W                 Address on File
Harnish, Jason W                Address on File
HARNS TANK STRAPPING SERVICES   255 ASTER ST.                                                                                 CASPER             WY       82604
Harris, Eddie G                 Address on File
Harris, George D                Address on File
Harris, James                   Address on File
Harris, John S                  Address on File
HARRY O. MOCCASIN               P.O. BOX 668                                                                                  LODGE GRASS        MT       59050
Hart, Derek L                   Address on File
Harter, Melissa                 Address on File
HARTLINE SUPPLY, INC.           P.O. BOX 55068                           2334 INTERSTATE AVE.                                 GRAND JUNCTION     CO       81505-5020
Hartman, Joel                   Address on File
Hartung, Dean A                 Address on File
HARVEY, JAMES                   2573 GUM TREE LANE                                                                            FALLBROOK          CA       92028
Haslag, Kate E                  Address on File
Hasquet III, Jay E              Address on File
Hastings, Adam J                Address on File
Hatcher, Brandon L              Address on File
Hawkes, Benjamin                Address on File
HAWKEYE OILFIELD SUPPLY LLC     401 C WORKS AVENUE                                                                            GILLETTE           WY       82718
HAWKINS WATER TREATMENT GROUP   P.O. BOX 619                                                                                  BLACKHAWK          SD       57718
Hawkins, Dina R                 Address on File
Hawkins, Ethan L                Address on File




                                                                             Page 41 of 112
                                                            Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 42 of 112



                                                                           Cloud Peak Energy Inc., et al .
                                                                                   Creditor Matrix

                             Name                         Address1                             Address2                       Address3                 City    State    PostalCode       Country
Hawley, Vance                           Address on File
HAY CREEK GOLF CLUB                     1229 E. ELKHORN DRIVE                   P.O. BOX 390                                             WRIGHT               WY       82732
HAY GROUP LIMITED                       BOX 9931                                STATION A                                                TORONTO              ON       M5W 2J2       Canada
HAYDEN, GARY                            1021 TOWNSEND LN.                                                                                CASPER               WY       82609
HAYDEN, KAREN                           1021 TOWNSEND LN                                                                                 CASPER               WY       82609
HAYDEN, KERRY                           P.O. BOX 8                                                                                       GILLETTE             WY       82717-0008
HAYDEN, TONY AND KAREN                  1127 T-7 ROAD                                                                                    GILLETTE             WY       82718
HAYNES AND BOONE LLP                    2323 VICTORY AVENUE, SUITE 700                                                                   DALLAS               TX       75219
Hazelet, Matt W                         Address on File
Hazelet, Paul E                         Address on File
Hazelton, Jon                           Address on File
HBW RESOURCES LLC                       2211 NORFOLK STREET SUITE 410                                                                    HOUSTON              TX       77098
HC Trading Malta Limited                Trade Operations Dept.                  St George’s Bldg.                  Elija Zammit Street   St Julian’s                   STJ 3151      Malta
HC TRADING MALTA LTD                    ST GEORGE'S BUILDING                    ELIJA ZAMMIT STREET                                      ST JULIAN'S                   STJ-3151      Malta
HCC Specialty Insurance Company         37 Radio Circle Drive                                                                            Mount Kisco          NY       10549
HCL TRUCK EQUIPMENT INC                 233 ORCHARD LANE                                                                                 BILLINGS             MT       59101
HDPE SUPPLY                             1905 E 9TH STREET                                                                                DULUTH               MN       55812
HDR ENGINEERING INC                     601 METZ DRIVE                          P.O. BOX 457                                             GILLETTE             WY       82717-0457
H-E PARTS DISTRIBUTION                  1212 E WALNUT STREET                                                                             ELKHART              IA       50073
H-E PARTS INTERNATIONAL                 1733 HIGHWAY 87 EAST                                                                             BILLINGS             MT       59101-6618
HEADWATER EQUIPMENT                     BOX 1533                                                                                         LETHBRIDGE           AB       T1J 4K2       Canada
HEALTH EDCO                             5045 FRANKLIN AVENUE                                                                             WACO                 TX       76710
HEALTH PROMOTION MANAGEMENT INC         730 BURBANK STREET                                                                               BROOMFIELD           CO       80020
HEALTH SERVICES                         P.O. BOX 2915                                                                                    GILLETTE             WY       82717
HEALTHONE CLINICAL SERVICES             P.O. BOX 198957                                                                                  ATLANTA              GA       30384-8957
HealthSmart Casualty Claims Solutions   Anne Cecil                              602 Virginia Street East                                 Charleston           WV       25301
HealthSmart Casualty Claims Solutions   Debbie Bego                             602 Virginia Street East                                 Charleston           WV       25301
HealthSmart Casualty Claims Solutions   Emily Dean                              602 Virginia Street East                                 Charleston           WV       25301
HealthSmart Casualty Claims Solutions   Karla Cobb                              602 Virginia Street East                                 Charleston           WV       25301
HealthSmart Casualty Claims Solutions   Paul Ayers                              602 Virginia Street East                                 Charleston           WV       25301
HealthSmart Casualty Claims Solutions   Whisper Lilly                           602 Virginia Street East                                 Charleston           WV       25301
HEALTHYROADS                            10221 WATERIDGE CIRCLE                                                                           SAN DIEGO            CA       92121
Heaphy III, Hayden F                    Address on File
HEARING SOLUTIONS LLC                   300 GREEN AVENUE                                                                                 GILLETTE             WY       82716-4045
HEARTLAND KUBOTA LLC                    2450 HEARTLAND DRIVE                                                                             SHERIDAN             WY       82801
HEARTSMART, INC.                        P.O. BOX 526                                                                                     BROOMFIELD           CO       80038-0526
HEDWELD USA INC                         2575 Eldridge Ave.                                                                               Twin Falls           ID       83301
Heer, Marilyn                           Address on File
Hefner, Nicholas                        Address on File
Heidepriem, Fred C                      Address on File
HEIFER PROJECT INTERNATIONAL            1 WORLD AVE                                                                                      LITTLE ROCK          AR       72202
Heil, Steve M                           Address on File
HEIMAN INC                              2320 NW BLVD                            P.O. BOX 248                                             ASHTON               IA       51232
HEIN & ASSOCIATES LLP                   1999 BROADWAY SUITE 4000                                                                         DENVER               CO       80202
Hein, Shyla J                           Address on File
HEINRICH, CHARLENE C                    P.O. BOX 2398                                                                                    GILLETTE             WY       82717-2398
HELENA CHAMBER OF COMMERCE              225 CRUSE AVE STE A                                                                              HELENA               MT       59601-5088
HELLERWORX, INC                         4803 FALSTONE AVE                                                                                CHEVY CHASE          MD       20815
HELLIER NDT                             600 KENRICK STE. C1                                                                              HOUSTON              TX       77060
HELLO DIRECT INC                        77 NORTHEASTERN BLVD                                                                             NASHUA               NH       3062
Helm, Britney S                         Address on File
HELMVILLE COMMUNITY CLUB                201 SOUTH MAIN ST                                                                                HELMVILLE            MT       59843




                                                                                    Page 42 of 112
                                                     Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 43 of 112



                                                                    Cloud Peak Energy Inc., et al .
                                                                            Creditor Matrix

                          Name                     Address1                           Address2                    Address3                City    State     PostalCode       Country
HELPING HANDS                    P.O. BOX 163                                                                                DOUGLAS             WY       82633
HELVEY RANCH                     1499 DECKER RD                                                                              SHERIDAN            WY       82801
Helvik, Adam                     Address on File
HELWIG CARBON PRODUCTS INC       8900 WEST TOWER AVENUE                                                                      MILWAUKEE           WI       53224-2849
Hemmer, Daniel                   Address on File
Henderson, Hayes H               Address on File
Henderson, Ray                   Address on File
Hendrickson, Joel E              Address on File
Henneuse, Brian                  Address on File
Henrie, Jake J                   Address on File
Henrie, Josh J                   Address on File
Henriques, Eugene E              Address on File
Henson, Kristie                  Address on File
Hepp, Wade                       Address on File
Herden, Jerry A                  Address on File
HERITAGE CHRISTIAN SCHOOL        510 WALL STREET COURT                                                                       GILLETTE            WY       82718-8229
HERMAN KARST INC.                P.O. BOX 2200                                                                               MILLS               WY       82644
Herman, Karen                    Address on File
Hernandez, Cruz T                Address on File
Hernandez, Mario                 Address on File
Hernandez, Shiloh S              Western Environmental Law Center        103 Reeder's Alley                                  Helena              MT       59601
Heron Lake BioEnergy, LLC        201 10th Street                                                                             Heron Lake          MN       56137
Herrera, Donovan M               Address on File
Herrera, Paul                    Address on File
HERRERA, PAUL J                  46 E. Antelope Rd                                                                           Douglas             WY       82633
Herrera, Richard                 Address on File
HERRERA, RICHARD P               6132 Thunder Vally Rd                                                                       Mills               WY       82604
Herrick, Luke L                  Address on File
Herrmann, Casey                  Address on File
Hess, Lloyd E                    Address on File
Hettinger, Kyle                  Address on File
Heusted, Scott V                 Address on File
Heuton, Dan L                    Address on File
HEUTON, DANIEL L                 49 Independence                                                                             Gillette            WY       82716
HEWITT EQUIPMENT LIMITED         5001 TRANS-CANADA HIGHWAY                                                                   POINTE-CLAIRE       QC       H9R 1B8        Canada
HEXAGON MINING INC.              40 EAST CONGRESS ST. SUITE 300                                                              TUCSON              AZ       85701
HIAB INC                         12233 WILLIAM ROAD                                                                          PERRYSBURG          OH       43551
HI-BALL TRUCKING INC             6925 COMMERCIAL AVENUE                                                                      BILLINGS            MT       59101
HIBBS AUTO BODY                  6400 SWANSON ROAD                                                                           GILLETTE            WY       82718
Hickman, Christopher             Address on File
Hickman, Scott D                 Address on File
Hicks, David L                   Address on File
Hicks, Shawn                     Address on File
HIDDEN HILLS STUDIO              111 HIDDEN HILLS ROAD                                                                       SHERIDAN            WY       82801
HIGH COUNTRY EXECUTIVE SEARCH    1221 S CLARKSON STREET SUITE 316                                                            DENVER              CO       80210
HIGH COUNTRY FABRICATION INC     1000 W 1ST STREET                                                                           CASPER              WY       82604
HIGH GLASS WINDOW CLEANERS INC   5004 FORGE CT.                                                                              GILLETTE            WY       82718
HIGH PLAINS SENTINEL             PO DRAWER 457                                                                               WRIGHT              WY       82732
HIGHLAND GEOCOMPUTING LLC        7117 S ADAMS CIR                                                                            CENTENNIAL          CO       80122-1901
Hight, Gary L                    Address on File
HIGHWAY MACHINE CO INC           3010 S OLD US HWY 41                                                                        PRINCETON           IN       47670-9206
Hill, Corey C                    Address on File




                                                                             Page 43 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 44 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                      Address1                            Address2                    Address3               City    State    PostalCode       Country
Hill, Heath A                      Address on File
Hill, Lennis                       Address on File
HILL, LENNIS                       532 S. ST. CHARLES ST.                                                                      SALMON             ID       83467
Hill, Mike J                       Address on File
Hill, Steve M                      Address on File
HILL, TRINA LONE                   P.O. BOX 58                                                                                 BATESLAND          SD       57716
HILLCREST AUTO BODY SPECIALIST     1403 EAST 7TH STREET                                                                        GILLETTE           WY       82716
HILLCREST SPRING WATER INC         2210 N PLAZA DRIVE                                                                          RAPID              SD       57702
Hiller, Seth                       Address on File
HILLTOP LAUNDROMAT/BUBBLES R US    2513 EAST THIRD STREET                                                                      CASPER             WY       82609
HILTI INC                          P.O. BOX 21148                                                                              TULSA              OK       74121
Hiltz, Wayne                       Address on File
Hines, Joel                        Address on File
HIRST APPLEGATE, LLP               1720 CAREY AVENUE, SUITE 400                                                                CHEYENNE           WY       82001
HIS - GARDEN INN LARAMIE INC       2229 GRAND AVENUE                                                                           LARAMIE            WY       82070
Hiser, Charles G                   Address on File
HISTORIC SHERIDAN INN              856 N BROADWAY                                                                              SHERIDAN           WY       82801
HISTORICAL CONSTRUCTION EQUIPMEN   16623 LIBERTY HI ROAD                                                                       BOWLING GREEN      OH       43402
HISTORY COLORADO                   1200 BROADWAY                                                                               DENVER             CO       80206
HIWALKER, JEREMY                   P.O. BOX 831                                                                                LAME DEER          MT       59043
Hix, Donnie                        Address on File
HLADKY PROPERTIES LLC              P.O. BOX 908                                                                                GILLETTE           WY       82717
H-LINE SHIPPING CO., LTD           8TH FLOOR, 42, JONG-RO 1-GIL            JONGNO-GU                                           SEOUL                       110-755       Korea
Hloucha, Desiree                   Address on File
Hoaglund, Tim A                    Address on File
HOBART INSTITUTE OF WELDING TECH   400 TRADE SQUARE EAST                                                                       TROY               OH       45373
Hockett, Galen R                   1179 Mockingbird St                                                                         Brighton           CO       80601
HODGE DISTRIBUTORS, LLC            975 KARST STAGE LOOP                                                                        GALLATIN GATEWAY   MT       59730
Hodges, Loren                      Address on File
HODGES, LOREN L                    3201 Echeta Rd #125                                                                         Gillette           WY       82716
Hoekstra, Danny R                  Address on File
HOESING, JOSHUA K                  707 Express Dr Apt 417                                                                      Gillette           WY       82718
Hoesing, Karl D                    Address on File
Hoff, James                        Address on File
Hoffman, Allen J                   Address on File
Hoffman, John W                    Address on File
Hoffmann, Jim K                    Address on File
Hogan Jr., Eugene                  Address on File
Hogan, Lind                        Address on File
Hokanson, Bruce D                  Address on File
HOLIDAY INN                        1809 SUGARLAND DRIVE                                                                        SHERIDAN           WY       82801
HOLIDAY INN EXPRESS                1908 CLIFF DAVIS DRIVE                                                                      GILLETTE           WY       82718
HOLLAND & HART LLC                 P.O. BOX 17283                                                                              DENVER             CO       80217-0283
HOLLAND & HART LLC-ARS             P.O. BOX 17283                                                                              DENVER             CO       80217-0283
Holland & Hart LLP                 P.O. BOX 17283                                                                              DENVER             CO       80217-0283
Holst, Wendy                       Address on File
Holte, Matt M                      Address on File
HOLY NAME SCHOOL                   121 SOUTH CONNER                                                                            SHERIDAN           WY       82801-4317
Holz, Jennifer                     Address on File
Holz, Ryan                         Address on File
HOMAX OIL SALES INC                605 SOUTH POPLAR                                                                            CASPER             WY       82601
HOME TOWN PRINTED APPAREL          300 CENTER STREET                                                                           DOUGLAS            WY       82633




                                                                               Page 44 of 112
                                                     Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 45 of 112



                                                                    Cloud Peak Energy Inc., et al .
                                                                            Creditor Matrix

                         Name                      Address1                           Address2                       Address3                City    State     PostalCode       Country
HOMETOWN VETERANS                P.O. BOX 3194                                                                                  GILLETTE            WY       82717
HONNEN EQUIPMENT COMPANY         4700 GARNER LAKE ROAD                                                                          GILLETTE            WY       82718
HOOP JAM C/O WYOMING REHAB       P.O. BOX 6542                                                                                  SHERIDAN            WY       82801-7100
Ho-Ping Power Company            N. 7, Hogong 2nd Rd.                    Hoping Village                   Hsiu-Lin Shiang       Hualien                      970            Taiwan
Hopkins, Brian P                 Address on File
Hopkins, Cory D                  Address on File
Hopkins, Timothy M               Address on File
HORN, RUSSELL RED                31860 275TH STREET                                                                             WINNER              SD       57580
Horner, Abraham S                Address on File
HORSE NATIONS INDIAN RELAY       P.O. BOX 5008                                                                                  PINE RIDGE          SD       57770
HORSES SPIRITS HEALING, INC      7256 HWY 3                                                                                     BILLINGS            MT       59106
Horsley, Jeriah                  Address on File
Horsley, John W                  Address on File
Horton, Cal S                    Address on File
HOSEPOWER USA                    1865 DEWAR DR #A                                                                               ROCK SPRINGS        WY       82901
HOSPICE & COMMUNITY CARE         685 GOOD DRIVE                          P.O. BOX 4125                                          LANCASTER           PA       17604-4125
Hossfeld, Jarrod                 Address on File
Hotchkin, Lenny L                Address on File
HOTSTART, KIM                    5723 EAST ALKI                                                                                 SPOKANE             WA       99212
HOTSY EQUIPMENT OF WYOMING INC   7424 W. 6WN ROAD                                                                               CASPER              WY       82604
HOULIHAN LOKEY                   225 SOUTH 6TH STREET                    SUITE 4950                                             MINNEAPOLIS         MN       55402
House, Brien M                   Address on File
Houser, Steve J                  Address on File
HOUSTON ZOO, INC.                1513 CAMBRIDGE ST.                                                                             HOUSTON             TX       77030
Houston, Steph A                 Address on File
Hovey, Paula D                   Address on File
HOWARD SUPPLY COMPANY            5287 S WINLAND DR                                                                              GILLETTE            WY       82718-2410
Howard, Wesley E                 Address on File
Howlett, Jason R                 Address on File
HOWLETT, JASON R                 P.O. Box 786                                                                                   Wright              WY       82732
Hoyt, Alan                       Address on File
HUB INTERNATIONAL MTN STATES     101 S MAIN                                                                                     SHERIDAN            WY       82801
Hubbard, Benjamin                Address on File
HUBBARD, BENJAMIN E              2143 Kalina Trail                                                                              Bar Nunn            WY       82601
Huber, Branton P                 Address on File
Huckins, David                   Address on File
HUDSON GLOBAL RESOURCES          4610 SOUTH ULSTER ST. SUITE 575                                                                DENVER              CO       80237-4323
Huestis, Kurt M                  Address on File
Hughes, Buddy                    Address on File
HUGHES, DR MICHAEL K             1103 E BOXELDER DR SUITE F                                                                     GILLETTE            WY       82718-5582
Hughes, Shannon                  Wild Earth Guardians                    2590 Walnut St.                                        Denver              CO       80205
Hugus, Ryan                      Address on File
HULCHER SERVICES INC             611 KIMBERLY DRIVE                                                                             DENTON              TX       76208
HULL, JEANE                      156 POWDER HORN RD                                                                             SHERIDAN            WY       82801
Hullinger, April L               Address on File
Hullinger, Corey E               Address on File
Hullinger, Don R                 Address on File
Humble, Bradly J                 Address on File
Humphrey, Robert                 Address on File
Hunsicker, Bill F                Address on File
HUNSICKER, WILLIAM F             301 Windriver Dr                                                                               Douglas             WY       82633
HUNT, JAMES                      1007 Duragno Dr                                                                                Douglas             WY       82633




                                                                             Page 45 of 112
                                                               Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 46 of 112



                                                                              Cloud Peak Energy Inc., et al .
                                                                                      Creditor Matrix

                                Name                        Address1                              Address2                     Address3               City    State    PostalCode        Country
Hunt, Jordan                                Address on File
Hunter, Eddie L                             Address on File
HUNTINGTON BANK                             41 SOUTH HIGH STREET                                                                          COLUMBUS           OH       43215
HUNTLEY PROJECT SCHOOL DISTRICT             1477 ASH ST                                                                                   WORDEN             MT       59088-2221
Huntley, Thomas R                           Address on File
Hurm, Travis                                Address on File
HUSCH BLACKWELL LLP                         555 E WELLS ST SUITE 1900                                                                     MILWAUKEE          WI       53202-3819
Huseby, Daryl                               Address on File
Huseby, Thayne D                            Address on File
Huseby, Tyler                               Address on File
Hutchinson, Jerry K                         Address on File
Hutchinson, Tom E                           Address on File
Hutchison, Lori A                           Address on File
Hutt, Ryan D                                Address on File
HUTTON, CHARLES                             P.O. BOX 772                                                                                  SHERIDAN           WY       82801-0772
Hutton, Randall                             Address on File
Hvam, Ken L                                 Address on File
HYDE PARK PARTNERS, LLC                     105 CEDAR CREST COURT                                                                         COPPELL            TX       75019
HYDRACHECK INC.                             2170 S. 3140 W.                                                                               WEST VALLEY CITY   UT       84119
HYDRA-TECH INTERNATIONAL CORP               6060 - 86 AVENUE SE                                                                           CALGARY            AB       T2C 4L7       CANADA
HYDROSOLUTIONS INC                          1500 POLY DRIVE STE 103                                                                       BILLINGS           MT       59102
HYDROTEX PARTNERS LTD                       12920 SENLAC DRIVE SUITE 190                                                                  FARMERS BRANCH     TX       75234-9237
Hyita, Jonas                                Address on File
HYPAC                                       12505 EAST ST, SUITE B                                                                        TULSA              OK       74146
Hypes, Jordan                               Address on File
HYPES, JORDAN M                             P.O. Box 1269                                                                                 Douglas            WY       82633
HYSHAM SCHOOLS                              115 SUMMIT STREET                      P.O. BOX 272                                           HYSHAM             MT       59038
HYTORC DIVISION UNEX CORPORATION            333 ROUTE 17 NORTH                                                                            MAHWAH             NJ       7430
HYTORC WIND LLC                             218 ISLAND ROAD                                                                               MAHWAH             NJ       7430
HYUNDAI GLOVIS CO., LTD                     512, YEONGDONG-DAERO                   GANGNAM GU                                             SEOUL                       135-791       Korea
HYUNDAI MERCHANT MARINE CO LTD              194 YULGOK-RO                          JONGNO-GU                                              SEOUL                       110-052       Korea
IAMES, RON                                  BOX 381                                                                                       DAYTON             WY       82836
IBM                                         412 EAST PARKCENTER BLVD                                                                      BOISE              ID       83706
ICAP ENERGY LLC                             9931 CORPORATE CAMPUS STE 3000                                                                LOUISVILLE         KY       40223
ICE MILLER LLP                              27230 NETWORK PLACE                                                                           CHICAGO            IL       60673-1272
ICE SYSTEMS INC                             100 PATCO CT STE 9                                                                            ISLANDIA           NY       11749
ICF JONES & STOKES, INC.                    630 K STREET SUITE #400                                                                       SACRAMENTO         CA       95814
ICG INC                                     C/O ARK LAND COMPANY                   1 CITYPLACE DRIVE SUITE 300                            ST LOUIS           MO       63141
ICG, INC.                                   ONE CITY PLACE DRIVE                   SUITE 300                                              ST LOUIS           MO       63131
ICM EQUIPMENT CO                            4899 WEST 2100 SOUTH                                                                          SALT LAKE CITY     UT       84120
ICS SALES INC                               10333 NORTHPARK DRIVE                                                                         WESTMINSTER        CO       80031
ICS SALES INC                               P.O. BOX 350188                                                                               WESTMINSTER        CO       80035-0188
IDAHO CHILD SUPPORT RECEIPTING              P.O. BOX 70008                         450 W. STATE ST.                                       BOISE              ID       83707-0108
IDAHO STATE TAX COMMISSION                  CENTRALLY ASSESSED PROPERTY            P.O. BOX 36                                            BOISE              ID       83722
IDEAL SUPPLY                                P.O. BOX 15397                                                                                ASHEVILLE          NC       28813
IEA COAL INDUSTRY ADVISORY BOARD            C/O GLENCORE AUSTRALIA HOLDINGS        LEVEL 44, 1 MACQUARIE PLACE                            SIDNEY                      NSW 2000      Australia
IFAX SOLUTIONS INC.                         1020 E MAIN STREET                                                                            NORRISTOWN         PA       19401-2778
IFM EFECTOR INC                             782 SPRINGDALE DRIVE                                                                          EXTON              PA       19341
IHS GLOBAL LTD                              WILLOUGHBY ROAD                        BRACKNELL                                              BERKSHIRE                   RG12 8FB      United Kingdom
Ilinitchii, Ion                             Address on File
ILLINOIS COAL ASSOCIATION                   212 S. 2ND STREET                                                                             SPRINGFIELD        IL       62701
Illinois National Insurance Company (AIG)   175 Water Street                                                                              New York           NY       10038




                                                                                       Page 46 of 112
                                                                      Case 19-11047-CSS   Doc 22-1     Filed 05/10/19    Page 47 of 112



                                                                                      Cloud Peak Energy Inc., et al .
                                                                                              Creditor Matrix

                               Name                                 Address1                            Address2                     Address3             City       State     PostalCode       Country
Illinois Power Generating Company (Vistra Energy)   6555 Sierra Drive                                                                           Irving             TX        75039
IMAGINE! FOUNDATION                                 1400 DIXON AVE.                                                                             LAFAYETTE          CO        80026
IMMERSIVE TECHNOLOGIES INC                          9746 SO SANDY PARKWAY                                                                       SANDY              UT        84070-6610
IMPROVIZATIONS                                      60401 HANES ROAD                                                                            BEND               OR        97702
IMTRA CORPORATION                                   30 SAMUEL BARNET BLVD                                                                       NEW BEDFORD        MA        2745
IN TOUCH                                            3101 IRVING AVENUE SOUTH                                                                    MINNEAPOLIS        MN        55408
INDEPENDENT REBUILD SPECIALIST                      189 N. KUNER RD                                                                             BRIGHTON           CO        80601
INDIAN ICE COMPANY INC                              1950 PYRITE RD                         P.O. BOX 907                                         CASPER             WY        82602
INDIANA UNIVERSITY BLOOMINGTON                      FRANKLIN HALL                          601 EAST KIRKWOOD AVENUE                             BLOOMINGTON        IN        47405
INDUSTRIAL AUTOMATION CONSULTING                    P.O. BOX 870                           123 MAIN STREET, SUITE 3                             THREE FORKS        MT        59752-0870
INDUSTRIAL COMMUNICATIONS & ELECTRONICS             201 ERIE DRIVE                                                                              BILLINGS           MT        59101
INDUSTRIAL CONTAINER SERVICES                       640 BASELINE RD                                                                             BRIGHTON           CO        80601
INDUSTRIAL ENGINE SERVICE                           P.O. BOX 510                                                                                MILLS              WY        82644
INDUSTRIAL LINING SYSTEMS INC                       P.O. BOX 568                                                                                MILLS              WY        82644-0568
INDUSTRIAL LUBRICANT COMPANY                        1945 SKYVIEW                           SALT CREEK ROUTE                                     CASPER             WY        82601
INDUSTRIAL SCIENTIFIC                               7848 STEUBENVILLE PIKE                                                                      OAKDALE            PA        15071-1018
INDUSTRIAL SUPPLY COMPANY                           1720 PHILLIPS CIRCLE                                                                        GILLETTE           WY        82718-6718
INFOR (US) INC                                      13560 MORRIS ROAD SUITE 4100                                                                ALPHARETTA         GA        30004-8995
INFORMATION BUILDERS, INC                           TWO PENN PLAZA                                                                              NEW YORK           NY        10121
INFO-TECH RESEARCH GROUP                            602 QUEENS AVE.                                                                             LONDON             ON        N6B 1Y8        Canada
INFRASPECTION INSTITUTE                             DIV OF T/IR SYSTEMS LLC                425 ELLIS STREET                                     BURLINGTON         NJ        8016
INGERSOLL RAND                                      7421 6 WN ROAD                                                                              CASPER             WY        82604-1835
Ingraham, Bill D                                    Address on File
INLAND TRUCK PARTS & SRV-CASPER                     1100 W COYOTE AVE                                                                           BAR NUNN           WY        82601
INLAND TRUCK PARTS CO - GILLETTE                    718 NORTH HWY 14/16 UNIT A-1                                                                GILLETTE           WY        82716
INMETCO                                             1 INMETCO DRIVE                                                                             ELLWOOD CITY       PA        16117
INNOVATIVE COMPONENTS                               384 OLD TURNPIKE ROAD                                                                       PLANTSVILLE        CT        6479
INNOVMETRIC SOFTWARE INC.                           2014, CYRILLE-DUQUET, SUITE 310                                                             QUEBEC             QC        G1N 4N6        Canada
INREACH, INC                                        2 DELORME DRIVE, SUITE 200                                                                  YARMOUTH           ME        4096
INSIDE GILLETTE-& MORE PUBLISHIN                    P.O. BOX 3825                                                                               GILLETTE           WY        82717-3825
INSIGHT DIRECT USA INC                              6820 S HARL AVENUE                                                                          TEMPE              AZ        85283-4318
INSTITUTE FOR ENERGY RESEARCH                       1155 15TH STREET, NW                   SUITE 900                                            WASHINGTON         VA        20005
INSTITUTE FOR MANAGEMENT STUDIES                    201 W. LIBERTY STREET                  SUITE 100                                            RENO               NV        89501
INSTITUTIONAL INVESTMENT                            CONSULTING                             7 WEST SQUARE LAKE ROAD                              BLOOMFIELD HILLS   MI        48302
INTEC VIDEO SYSTEMS INC                             23301 VISTA GRANDE                                                                          LAGUNA HILLS       CA        92653-1410
INTEGRATED POWER SERVICES, LLC                      1020 S LIPAN STREET                                                                         DENVER             CO        80223
INTEGRITY PUMP AND SERVICE                          P.O. BOX 306                                                                                GILLETTE           WY        82717-0306
INTEQUIP MINING SALES & SERVICE                     490 OKANAGAN WAY                                                                            KAMLOOP            BC        V2H 1G7        CANADA
INTERA INCORPORATED                                 1812 CENTRE CREEK DR                   SUITE 300                                            AUSTIN             TX        78754-5153
INTERCHANGE INC.                                    5701 KENTUCKY AVE NORTH STE 205                                                             CRYSTAL            MN        55428
INTERGIS CO. LTD                                    14F, FERRUM TOWER, 66 SUHA-DONG        JUNG-GU, SEOUL, SOUTH KOREA                          SEOUL                        100-210        Korea
INTERLAKE STEAMSHIP COMPANY                         7300 ENGLE ROAD                                                                             MIDDLEBURG HTS     OH        44130
INTERMAT, LLC                                       3500 N. CAUSEWAY BLVD.                 SUITE 190                                            METAIRIE           LA        70002
INTERMOUNTAIN                                       3240 DREDGE DR.                                                                             HELENA             MT        59602
INTERMOUNTAIN ELECTRIC                              1125 SOUTH 300 WEST                                                                         SALT LAKE CITY     UT        84101-3054
INTERMOUNTAIN ELECTRONICS, INC.                     1511 SOUTH HIGHWAY 6                                                                        PRICE              UT        84501-7408
INTER-MOUNTAIN LABORATORIES INC                     1673 TERRA AVENUE                                                                           SHERIDAN           WY        82801
INTER-MOUNTAIN LABORATORIES INC                     555 ABSARAKA                                                                                SHERIDAN           WY        82801
INTERMOUNTAIN LOCK & SUPPLY                         P.O. BOX 65271                                                                              SOUTH SALT LAKE    UT        84165-0271
INTERMOUNTAIN MINI TRUCKS                           816 N MAIN                                                                                  BRIGHAM CITY       UT        84302
INTERMOUNTAIN MOTOR SALES, INC.                     4037 SOMERSET CIRCLE                                                                        CASPER             WY        82609
INTERMOUNTAIN RESOURCES                             P.O. BOX 1589                                                                               LARAMIE            WY        82073-1589




                                                                                               Page 47 of 112
                                                             Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 48 of 112



                                                                            Cloud Peak Energy Inc., et al .
                                                                                    Creditor Matrix

                               Name                          Address1                           Address2                     Address3              City     State     PostalCode   Country
INTERNAL REVENUE SERVICE                  1949 SUGARLAND DRIVE SUITE 292                                                                SHERIDAN          WY        82801
INTERNAL REVENUE SERVICE                  ACS                                    P.O. BOX 145566                                        CINCINNATI        OH        45250-9943
INTERNAL REVENUE SERVICE                  P.O. BOX 24017                                                                                FRESNO            CA        93779-4017
INTERNAL REVENUE SERVICE                  UNITED STATES TREASURY                 3651 S IH 35                                           AUSTIN            TX        73301
INTERNATIONAL COUNCIL FOR MACHIN          3104 SOUTH ELM PLACE                   SUITE F                                                BROKEN ARROW      OK        74012
INTERNATIONAL PRIMATE PROTECTION          P.O. BOX 766                                                                                  SUMMERVILLE       SC        29484
INTERSTATE DITCH COMPANY                  1141 DECKER ROAD                                                                              SHERIDAN          WY        82801
INTERSTATE POWERSYSTEMS                   1140 MAIN                                                                                     BILLINGS          MT        59101
INTERSTATE POWERSYSTEMS                   3323 LETOURNEAU                                                                               GILLETTE          WY        82718
INTERTRACTOR AMERICA CORP                 960 PROCTOR DRIVE                                                                             ELKHORN           WI        53121
INTOXIMETERS                              2081 CRAIG ROAD                                                                               SAINT LOUIS       MO        63146
INVESHARE, INC.                           4501 NORTH POINT PARKWAY               SUITE 325                                              ALPHARETTA        GA        30022
INVESTMENT EVALUATIONS CORP               3070 SOUTH NEWCOMBE WAY                                                                       LAKEWOOD          CO        80227
INYAN KARA GRAZING ASSOCIATION            P.O. BOX 458                                                                                  NEWCASTLE         WY        82701
IOWA CENTRAL COMMUNITY COLLEGE            ONE TRITON CIRCLE                                                                             FORT DODGE        IA        50501
IOWA DEPARTMENT OF REVENUE                P.O. BOX 10411                                                                                DES MOINES        IA        50306-0411
IOWA WORKFORCE DEVELOPMENT                1000 EAST GRAND AVENUE                                                                        DES MOINES        IA        50319-0209
IPREO LLC                                 1359 BROADWAY FLOOR 2                                                                         NEW YORK          NY        10018
IRESPONSE                                 P.O. BOX 230                                                                                  BOX ELDER         MT        59521
Irish, Jeff W                             Address on File
Irish, Joshua                             Address on File
IRON MOUNTAIN                             11111 B EAST 53RD AVENUE                                                                      DENVER            CO        80239
IRONARC WELDING LLC                       P.O. BOX 20464                                                                                GILLETTE          WY        82717
ISC INC                                   401 EAST E STREET                                                                             CASPER            WY        82601
Isenberger, Peggy                         Address on File
ISG THERMAL SYSTEMS USA INC               305 PETTY ROAD SUITE B                                                                        LAWRENCEVILLE     GA        30043-4844
ISS CORPORATE SOLUTIONS, INC.             702 KING FARM BLVD SUITE 400                                                                  ROCKVILLE         MD        20850
ISTATE TRUCK INC                          4600 SOUTH FRONTAGE ROAD                                                                      BILLINGS          MT        59101
Iverson, Corey B                          Address on File
J & J MANUFACTURING INC.                  390 TRESCARTES AVE.                                                                           SPRING CREEK      NV        89815-6520
J AND H OFFICE EQUIPMENT INC              203 HAGGERTY LANE                                                                             BOZEMAN           MT        59715
J&B TRUCKING, LLC                         5401 OAKES AVE                                                                                SUPERIOR          WI        54880-5760
J. FRANK ASSOCIATES, LLC                  622 THIRD AVENUE, 36TH FLOOR                                                                  NEW YORK          NY        10017
J.P. Morgan Ventures Energy Corporation   245 Park Ave.                          11th Floor                                             New York          NY        10167
J.R. MERRITT CONTROLS                     55 SPERRY AVENUE                                                                              STRATFORD         CT        06615-7317
JACKS TRUCK & EQUIPMENT                   6100 SOUTH DOUGLAS HIGHWAY                                                                    GILLETTE          WY        82718
Jackson III, Hallard                      Address on File
JACKSON KELLY PLLC                        1099 18TH STREET SUITE 2150                                                                   DENVER            CO        80202
JACKSON WALKER LLP                        100 CONGRESS AVENUE SUITE 1100                                                                AUSTIN            TX        78701
Jackson, Jared E                          Address on File
Jackson, Jeremy L                         Address on File
Jackson, Josef K                          Address on File
JACOBS RANCH MINE                         P.O. BOX 3013                                                                                 GILLETTE          WY        82717-3013
Jacobson, Mark A                          Address on File
Jahner, David J                           Address on File
Jahner, Jason                             Address on File
JAMES A REDDING COMPANY                   733 SOUTH CENTER AVENUE                                                                       SOMERSET          PA        15501-2813
James, Melvin E                           Address on File
Jardee, Ivan                              Address on File
Jarvis, Mike R                            Address on File
JASON'S FRIEND FOUNDATION                 340 WEST B STREET, STE 101                                                                    CASPER            WY        82601
Jassek, Allan L                           Address on File




                                                                                     Page 48 of 112
                                                          Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 49 of 112



                                                                          Cloud Peak Energy Inc., et al .
                                                                                  Creditor Matrix

                          Name                         Address1                             Address2                    Address3               City    State    PostalCode       Country
Jaworski, William                  Address on File
JAY, JENNIFER SUSAN                8274 SW POINTER WAY #E                                                                          PORTLAND           OR       97225
JB STORAGE CONTAINERS              1510 INDUSTRIAL DRIVE                                                                           SHERIDAN           WY       82801
JB SYSTEMS INC                     1142 SHIELDS LANE                                                                               SOUTH JORDAN       UT       84095
JEFFERSON CAPITAL SYSTEMS, LLC     JUDGEMENT CREDITOR                          P.O. BOX 17210                                      GOLDEN             CO       80402
JENNER EQUIPMENT CO                3200 DEADWOOD AVE                           P.O. BOX 3102                                       RAPID CITY         SD       57709-3102
Jensen, Joshua R                   Address on File
JENSEN, JUSTIN                     409 S. EMERSON                                                                                  GILLETTE           WY       82716
JENSEN, LUTHER M                   P.O. Box 2662                                                                                   Gillette           WY       82717
JENSEN, MICHAEL W                  P.O. Box 538                                                                                    Meeteese           WY       82433
Jensen, Mike W                     Address on File
JERA Trading Pte Ltd.              1 Raffles Place, Tower 2, Unit 37-61                                                                                        48616         Singapore
JERA TRADING SINGAPORE PTE. LTD.   ONE RAFFLES PLACE, TOWER 2                  #37-61                                              SINGAPORE                   48616         SINGAPORE
JERRY J. DILTS FAMILY LIMITED      6546 HWY 59 HC 83                                                                               GILLETTE           WY       82718
JERRY'S WELDING SERVICE INC        P.O. BOX 868                                                                                    DOUGLAS            WY       82633-0868
Jespersen, Rod D                   Address on File
JFW CORPORATION                    160 BROKEN ARROW ROAD                                                                           DOUGLAS            WY       82633
Jilek, Todd A                      Address on File
Jimmerson, Ryan A                  Address on File
JLC SIGN & GRAPHIC WORKS           623 N. HWY 14-16                                                                                GILLETTE           WY       82716
JM SERVICES CRANE & RIGGING        5610 INTERSTATE AVE                                                                             BILLINGS           MT       59101
JOBS FOR MONTANA PAC               P.O. BOX 1538                                                                                   HELENA             MT       59624
Jochim, Sam P                      Address on File
JOE & VICKIE KNAPP                 P.O. BOX 498                                                                                    MOORCROFT          WY       82721-0498
JOE'S PLUMBING & HEATING INC       P.O. BOX 7                                                                                      GILLETTE           WY       82717
JOEY SCHOENBERG                    P.O. BOX 105                                                                                    ABSAROKEE          MT       59001
JOEY'S FLYFISHING FOUNDATION INC   109 SOUTH MAIN SUITE B                                                                          SHERIDAN           WY       82801
JOHANNES HUEBNER FABRIK ELEKTRIS   SIEMENSSTRASSE 7                                                                                GIESSEN                     35394
JOHN GILBERT OEDEKOVEN ESTATE      407 HUNT AVENUE                                                                                 GILLETTE           WY       82716
JOHN PAUL II CATHOLIC SCHOOL       1000 BUTLER SPAETH RD.                                                                          GILLETTE           WY       82716
JOHN T BOYD COMPANY                4000 TOWN CENTER WAY SUITE 300                                                                  CANONSBURG         PA       15317
Johnsen, Kent J                    Address on File
JOHNSON CONTROLS FIRE PROTECTION   600 LOLA STREET                                                                                 HELENA             MT       59601
JOHNSON COUNTY 4-H JUNIOR LEADER   762 W. FETTERMAN                                                                                BUFFALO            WY       82834
JOHNSON COUNTY CIRCUIT COURT       FOURTH JUDICIAL DISTRICT                    620 W FETTERMAN STE 108                             BUFFALO            WY       82834
JOHNSON COUNTY FAIR BOARD          P.O. BOX 911                                                                                    BUFFALO            WY       82834
JOHNSON COUNTY SOCCER ASSO.        P.O. BOX 642                                                                                    BUFFALO            WY       82834
JOHNSON INDUSTRIES LTD             6500 DENNETT PLACE                                                                              DELTA              BC       V4G 1N4       Canada
Johnson Jr., Ben J                 Address on File
Johnson, Aaron P                   Address on File
Johnson, Adam V                    Address on File
Johnson, Alan D                    Address on File
Johnson, Andre                     Address on File
JOHNSON, ANDRE D                   1020 Country Clud Rd Apt 7A                                                                     Gillette           WY       82718
Johnson, Benjamin J                Address on File
Johnson, Bryan A                   Address on File
Johnson, Casey                     Address on File
Johnson, Christi S                 Address on File
Johnson, Donald                    Address on File
Johnson, Gabriel L                 Address on File
Johnson, Heather L                 Address on File
Johnson, Jeff L                    Address on File




                                                                                   Page 49 of 112
                                                           Case 19-11047-CSS   Doc 22-1     Filed 05/10/19      Page 50 of 112



                                                                          Cloud Peak Energy Inc., et al .
                                                                                  Creditor Matrix

                             Name                           Address1                         Address2                         Address3                 City    State     PostalCode       Country
JOHNSON, JEROME                         212 MUELLERS CIRCLE APARTMENT J                                                                  STATESVILLE          NC       28626
Johnson, Joshua R                       Address on File
Johnson, Justin J                       Address on File
JOHNSON, KEAN                           505 S. GILLETTE AVE.                                                                             GILLETTE             WY       82716
Johnson, Kean L                         Address on File
Johnson, Keith F                        Address on File
Johnson, Kurt N                         Address on File
JOHNSON, LORETTA C                      724 5TH ST. W. #10                                                                               HARDIN               MT       59034
Johnson, Michael D                      Address on File
Johnson, Nathan A                       Address on File
JOHNSON, TERRY W                        5935 MCHUGH LANE                                                                                 HELENA               MT       59602
Johnston, Justin J                      Address on File
Johnston, Kraig S                       Address on File
JOHNSTONE SUPPLY                        2940 SOUTH 300 WEST                    UNIT A                                                    SALT LAKE CITY       UT       84115
JOHNSTONE SUPPLY INC                    5253 SOUTHGATE DRIVE                   P.O. BOX 80150                                            BILLINGS             MT       59101
JONAS, JAMES J                          1104 Almon Cir                                                                                   Gillette             WY       82718
Jonas, Jim                              Address on File
Jonas, Tracy                            Address on File
Jones, Blake E                          Address on File
Jones, Bruce E                          Address on File
JONES, DANIEL A                         P.O. Box 2                                                                                       Saratoga             WY       82331
Jones, Gregory                          Address on File
JONES, KURT                             998 W WESTON TRL                                                                                 FLAGSTAFF            AZ       86005
Jones, Rachel                           Address on File
Jones, Robert P                         Address on File
Jordan, Dustin                          Address on File
Jordan, Dustin                          Address on File
JORDANS WESTERN DINING                  2721 SOUTH DOUGLAS HWY                                                                           GILLETTE             WY       82718
Josephson, Benjamin                     Address on File
JOURNAL COMMUNICATIONS                  725 COOL SPRINGS BLVD                  SUITE 400                                                 FRANKLIN             TN       37067
JOY GLOBAL SURFACE MINING INC           5834 SOUTH WINLAND DRIVE                                                                         GILLETTE             WY       82718
Jozwik, Darryl F                        Address on File
JP Morgan Ventures Energy Corporation   Kristen Finn                           500 Stanton Christiana Road         NCC5, Floor 01        Newark               DE       19713
JP Morgan Ventures Energy Corporation   T.J. DaSilva                           383 Madison Avenue, 33rd Floor                            New York             NY       10179
JPMORGAN VENTURES ENERGY CORP           383 MADISON AVENUE, 10TH FLOOR                                                                   NEW YORK             NY       10179
J-POWER RESOURCES CO LTD                6F J-POWER BLDG                        15-1 GINZA                          6 CHOME               TOKYO                         104-8165       Japan
J-Power Resources Co., Ltd              OS Tsukiji Bldg. 7F                    4-4-12, Tsukiji, Chuo-ku                                  Tokyo                         104-0045       Japan
JRE LOGISTICS MANAGEMENT LLC            P.O. BOX 5007                                                                                    GILLETTE             WY       82717-5007
Jundt, Judy K                           Address on File
JUNIOR ACHIEVEMENT ROCKY MOUNTAI        1445 MARKET ST                                                                                   DENVER               CO       80202
J-W MEASUREMENT                         222 COLE CREEK ROAD                                                                              EVANSVILLE           WY       82636
K & D PERFORATORS INC                   P.O. BOX 815                                                                                     UPTON                WY       82730-0815
K & P SALES ENGINEERS INC               2058 CONCOURSE DR.                                                                               SAINT LOUIS          MO       63146
KAESER COMPRESSORS INC                  3250 QUENTIN STREET UNIT #138                                                                    AURORA               CO       80011
KALT, JOSEPH P                          4280 N CAMPBELL AVENUE                 SUITE 200                                                 TUCSON               AZ       85718
KAMAN INDUSTRIAL TECH - GILLETTE        620 NORTH HWY 14-16                                                                              GILLETTE             WY       82716
Kamensky, Ed J                          Address on File
Kanatzar, George                        Address on File
KANAWHA SCALES AND SYSTEMS INC          P.O. BOX 569                           303 JACOBSON DRIVE                                        POCA                 WV       25159
Kane, Adam J                            Address on File
Kaness, Tracy L                         Address on File
Kansas City Power & Light Company       1200 Main St.                          29th Floor                                                Kansas City          MO       64105




                                                                                   Page 50 of 112
                                                                 Case 19-11047-CSS    Doc 22-1      Filed 05/10/19      Page 51 of 112



                                                                                  Cloud Peak Energy Inc., et al .
                                                                                          Creditor Matrix

                             Name                           Address1                                Address2                        Address3                City     State     PostalCode       Country
KANSAS PAYMENT CENTER                      P.O. BOX 758599                                                                                     TOPEKA              KS        66675-8599
Karol, Shawn                               Address on File
Karr, Alac                                 Address on File
Karr, David A                              Address on File
KARR, DAVID A                              P.O. Box 372                                                                                        Wright              WY        82732
Karr, James B                              Address on File
KARST INDUSTRIES                           P. O. BOX 566                                                                                       MILLS               WY        82644
Kassman, Brett                             Address on File
KASTLE, JEFFREY K                          1280 Green River Rd                                                                                 Douglas             WY        82633
KATTEN MUCHIN ROSENMAN LLP                 575 MADISON AVENUE                                                                                  NEW YORK            NY        10022
Katten Munchin Rosenman LLP                575 MADISON AVENUE                                                                                  NEW YORK            NY        10022

KAWASAKI KISEN KAISHA LTD.                 IINO BULDING, 1-1, UCHISAIWAICHO 2-CHOME    CHIYODA-KU                                              TOKYO                         100-8540       Japan
Kay, Trevor L                              Address on File
KAZMIER AND ASSOCIATES INC.                6575B INDUSTRIAL WAY                                                                                ALPHARETTA          GA        30534
KBM&M INC BIG HORN SANITATION              DOUGLAS PORTABLE TOILETS                                                                            SHERIDAN            WY        82801-8504
KCP&L Greater Missouri Operating Company   1200 Main St.                               29th Floor                                              Kansas City         MO        64105
Keahey, Mike D                             Address on File
Keierleber, Doug M                         Address on File
Keim II, Ronald                            Address on File
KELAR PACIFIC, LLC                         6020 CORNERSTONE COURT WEST                                                                         SAN DIEGO           CA        92121
Keller, James A                            Address on File
Keller, Todd M                             Address on File
Kellner, Spencer                           Address on File
KELLOGG BROWN & ROOT LLC                   10150 S CENTENNIAL PKWY STE 400                                                                     SANDY               UT        84070
Kellogg, Kent L                            Address on File
Kelly, Alison L                            Natural Resources Defense Council           1152 15th Street, NW Suite 300                          Washington          DC        20005
Kelsey, Tamra                              Address on File
KELVIN W KENNEDY CONSULTING LLC            #59 BARTON ROAD                             BOX 788                                                 UPTON               WY        82730-0788
Kemm, Gabe C                               Address on File
Kemp, Evan                                 Address on File
Kemper, Wendi J                            Address on File
KENDRICK GOLF COURSE                       65 GOLF COURSE ROAD                                                                                 SHERIDAN            WY        82801
KENNAMETAL INC                             P.O. BOX 231                                                                                        LA TROBE            PA        15650
KENNECOTT ENERGY CO                        P.O. BOX 3009                                                                                       GILLETTE            WY        82717-3009
KENNECOTT UTAH COPPER LLC                  4700 WEST DAYBREAK PARKWAY                                                                          SOUTH JORDAN        UT        84095
KENNEDY, DAVID B                           75 LAURIN DRIVE                                                                                     ANN ARBOR           MI        48105
Kenney, Cory                               Address on File
Kennington, Cory                           Address on File
Kent, Brad C                               Address on File
KENTUCKY EXPOSITION CENTER                 937 PHILLIPS LANE                                                                                   LOUISVILLE          KY        40209
KEPNER TREGOE INC                          PRINCETON FORRESTAL VILLAGE                                                                         PRINCETON           NJ        8540
Kershaw, Shawn M                           Address on File
Ketcham, Ben B                             Address on File
Ketchum, Chris M                           Address on File
Kethman, Jacob                             Address on File
Kettrey, Ryan D                            Address on File
KEY ENERGY SERVICES LLC                    1301 MCKINNEY STREET SUITE 1800                                                                     HOUSTON             TX        77010
KEYHOLE BROADCASTING, LLC                  P.O. BOX 2230                                                                                       GILLETTE            WY        82717
KIDS MATTER                                610 ARAPAHOE AVENUE                                                                                 GILLETTE            WY        82718
KIEFFER SANITATION                         3000 N. HWY 14-16                                                                                   GILLETTE            WY        82718
Kienzle, Amanda D                          Address on File




                                                                                           Page 51 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 52 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                       Address1                           Address2                    Address3               City    State     PostalCode        Country
KIEWIT INFRASTRUCTURE CO           239 FORT RD                                                                                 SHERIDAN           WY       82801
KIEWIT ROYALTY TRUST               BANK OF OKLAHOMA #58005460                                                                  TULSA              OK       74101-1588
KILLMER, LANE & NEWMAN, LLP        1543 CHAMPA STREET, SUITE 400                                                               DENVER             CO       80202
KILMER, LINDSAY                    308 HATTIE LOOP                                                                             BUTTE              MT       59701
KILPATRICK CREATIONS INC           39 E. BRUNDAGE STREET                                                                       SHERIDAN           WY       82801
Kilpatrick, Cindi C                Address on File
Kimmel, Billy N                    Address on File
Kimrey, Karla                      Address on File
KINDER MORGAN BULK TERMINALS INC   500 DALLAS STREET                                                                           HOUSTON            TX       77002
KINETIC MARKETING & CREATIVE       2401 MONTANA AVENUE                                                                         BILLINGS           MT       59101
KING COUNTY TREASURY               500 4TH AVENUE ROOM 600                                                                     SEATTLE            WA       89104-2387
KING FOGLE INC                     4175 BYRD DRIVE                                                                             LOVELAND           CO       80538
King, K C                          Address on File
King, Laura H                      Western Environmental Law Center        103 Reeder's Alley                                  Helena             MT       59601
King, Laura H                      Wild Earth Guardians                    516 Alto St.                                        Santa Fe           NM       87501
KING, PATRICK M                    474 State Hwy 111                                                                           Aladdin            WY       82710
King, Rod C                        Address on File
King, Wyatt A                      Address on File
KING, WYATT A                      801 Fairway Dr                                                                              Gillette           WY       82718
Kinghorn, Kurt                     Address on File
Kinkade, Michael T                 Address on File
Kinsolving, Jeffrey                Address on File
Kinzie, Nickolas                   Address on File
Kirchhefer, Fred J                 Address on File
KIRCHHEFER, FREDRICK J             210 Cold Springs Rd                                                                         Douglas            WY       82633
Kiser, Patrick                     Address on File
KISSACK WATER & OIL INC            231 S HAPTNER RD                                                                            ROZET              WY       82727
KISTLER TENT & AWNING              424 SOUTH OAK STREET                                                                        CASPER             WY       82601
KIWANIS                            DR. R.S. BISBEE                                                                             SHERIDAN           WY       82801
Kjos, Justin D                     Address on File
KKTY                               247 RUSSELL AVE                                                                             DOUGLAS            WY       82633
Klebba, Stephen                    Address on File
Klein, Doug J                      Address on File
KLEIN, DOUG J                      P.O. Box 318                                                                                Moorcroft          WY       82721
Klein, Klink F                     Address on File
KLEINSCHMIDT INC                   450 LAKE COOK ROAD                                                                          DEERFIELD          IL       60015-4973
Klemm, Brandon D                   Address on File
Kleven, Terry L                    Address on File
KLICKITAT COUNTY TREASURER         205 S COLUMBUS AVE MS-CH22                                                                  GOLDENDALE         WA       98620
KLINGE HOLDINGS PTY LTD            UNIT 14, UPPER EDWARD STREET                                                                SPRING HILL                 QLD 4000       Australia
KLJ                                640 NORTH HIGHWAY 14-16 UNIT K                                                              GILLETTE           WY       82716
KLM SOLUTIONS INC                  DBA JIMS ELECTRIC SERVICE                                                                   BILLINGS           MT       59101
KLOECKNER METALS CORP              801 E 4TH ST SUITE 8                                                                        GILETTE            WY       82716
KLSJ TREASURY & RISK SERVICES LL   13 S BALSAM ST                                                                              LAKEWOOD           CO       80226
KMART                              2571 N BUSINESS 90                                                                          SHERIDAN           WY       82801
KNAPP SUPPLY & EQUIPMENT CO        P.O. BOX 99                                                                                 CASPER             WY       82602
KNAPP, EVERETT                     810 E LARAMIE STREET APT #5                                                                 GILLETTE           WY       82716
KNAPP, WARUNY M                    111 WEST 6TH STREET                                                                         GILLETTE           WY       82716
KNECHT HOME CENTER                 OF GILLETTE, LLC                                                                            GILLETTE           WY       82718
KNECHT HOME CENTER OF SHERIDAN     1836 SOUTH SHERIDAN AVE                                                                     SHERIDAN           WY       82801-6136
KNIGGE, WILLIAM S                  4404 Wigwam Blvd                                                                            Gillette           WY       82718
KNIGHT TECHNOLOGIES INC            201 WEST LAKEWAY ROAD STE 200                                                               GILLETTE           WY       82718




                                                                               Page 52 of 112
                                                       Case 19-11047-CSS    Doc 22-1       Filed 05/10/19   Page 53 of 112



                                                                        Cloud Peak Energy Inc., et al .
                                                                                Creditor Matrix

                            Name                     Address1                              Address2                     Address3              City      State    PostalCode       Country
Knight, Dusty J                       Address on File
KNIGHT, GARY L                        P.O. Box 116                                                                                 Gillette            WY       82717
KNIGHTS OF COLUMBUS COUNCIL 3477      P.O. BOX 763                                                                                 GILLETTE            WY       82717-0763
Koch, Justin J                        Address on File
KOCH, NANCY A                         2705 S Emerson                                                                               Gillette            WY       82718
Koepp, Erik W                         Address on File
Kohls, Al R                           Address on File
KOIS BROTHERS EQUIPMENT               2107 HARNISH BLVD                                                                            BILLINGS            MT       59101
Koivukangas, Philip                   Address on File
Kokesh, Danny R                       Address on File
Kokesh, Freddie J                     Address on File
Koltes, Joshua E                      Address on File
KOLTISKA, ELIZABETH G                 206 UPPER CAT CREEK ROAD                                                                     SHERIDAN            WY       82801
KOMATSU EQUIPMENT COMPANY             10790 HWY 59                                                                                 GILLETTE            WY       82718-7528
KOMEN WYOMING RACE FOR THE CURE       P.O. BOX 20594                                                                               CHEYENNE            WY       82003
KONE INC                              ONE KONE COURT                                                                               MOLINE              IL       61265
Kopp, Corey                           Address on File
Korea East-West Power Co., Ltd.       #395 Jongga-ro                         Jung-gu                                               Ulsan                        44543         Korea
KOREA EAST-WEST POWER CO.,LTD         #167 SAMSEONG-DONG                     GANGNAM-GU                                            SEOUL                        135-791       Korea
KOREA LINE CORPORATION                SM R&D CENTER #78                                                                            SEOUL                        6163
Korea Midland Power Company Limited   7th Floor, 160, Boryeongbuk-ro         Boryeong-si                                           Chungcheonam-do              33439         Korea
KOREA SHIPPING CORPORATION            7F, SM R&D CENTER, 78                                                                        SEOUL                        7803
KOREA SOUTH-EAST POWER CO LTD         411 YEONGDONG DAERO, GANGNAM-GU                                                              SEOUL                        135-791       Korea
Korea South-East Power Co., Ltd.      32, 123 Beon-gil, Saduel-ro                                                                  Gyeongsangnam-do             52852         Korea
Korea Southern Power Co., Ltd.        34th Floor, BIFC B/D,                  40, Munhyeon-Geumyung-ro          Nam-gu              Busan                        48400         Korea
KOREA WESTERN POWER CO. LTD.          285, JUNGANG-RO, TAEAN-EUP                                                                   TAEAN-GUN                    32140
Korea Western Power Co., Ltd.         5F, 285 Jungang-ro Taean-eup           Taean-gun                                             Chungcheongnam-do            32140         Korea
KORSCH, PETE                          338 1ST W PKWY                                                                               SHERIDAN            WY       82801
KOSTEN, RUSS J                        88 FAIRWAY DRIVE                                                                             DOUGLAS             WY       82633
KOTA-TV GRAY TELEVISION GROUP         518 ST JOSEPH ST                                                                             RAPID CITY          SD       57709-1760
Kourt, Sheldon                        Address on File
KOURT, SHELDON D                      1918 Lilac                                                                                   Casper              WY       82604
Kovar, Karl D                         Address on File
KP-INDUSTRIES                         3910 GARMAN RD.                                                                              GILLETTE            WY       81716
KPMG LLP                              DEPT 0970                                                                                    DALLAS              TX       75312-0970
KR TRAINING & CONSULTING LLC          3008 KNOLLWOOD CT                                                                            GILLETTE            WY       82718
Kraft, Bryan                          Address on File
Kraft, Jacob L                        Address on File
Krasniuk, Gene M                      Address on File
Krasniuk, Jackie D                    Address on File
Krasovich, Christopher                Address on File
KRJA SYSTEMS INC/MAPTEK               14143 DENVER WEST PARKWAY                                                                    GOLDEN              CO       80401
Krogman, Kris                         Address on File
KRONOS                                297 BILLERICA ROAD                                                                           CHELMSFORD          MA       01824-4119
Krook, Cody D                         Address on File
Krueger-Woller, Shannon               Address on File
KRUSE SURVEY SUPPLY INC               10318 SOUTH HWY 59                                                                           GILLETTE            WY       82718
KTVQ COMMUNICATIONS, LLC              P.O. BOX 2557                                                                                BILLINGS            MT       59103
Kuberra, Wayne R                      Address on File
Kuhbacher, Jason P                    Address on File
Kula, Ryan L                          Address on File
Kupke, Michael E                      Address on File




                                                                                 Page 53 of 112
                                                        Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 54 of 112



                                                                       Cloud Peak Energy Inc., et al .
                                                                               Creditor Matrix

                              Name                    Address1                           Address2                    Address3              City        State    PostalCode       Country
Kuras, Daniel                        Address on File
KUSTOM PAINT & POWDER, LLC           2901 DOGWOOD AVE.                                                                          GILLETTE          WY           82718
Kylander, Jared P                    Address on File
L & J MOTOR REPAIR                   1615 EAST 2ND STREET                                                                       GILLETTE          WY           82716
L&H INDUSTRIAL INC                   913 L&J COURT                                                                              GILLETTE          WY           82718-6542
L.N. CURTIS & SONS                   1195 SOUTH 3RD WEST                                                                        SALT LAKE CITY    UT           84101
LAB SAFETY SUPPLY INC                P.O. BOX 5004                                                                              JANESVILLE        WI           53547-5004
Labbe, Robert J                      Address on File
LABONTE CANYON TEMP CHAPTER          P.O. BOX 1411                                                                              DOUGLAS           WY           82633
LABS AND FRIENDS.ORG                 3727 W. MAGNOLIA BLVD. #243                                                                BURBANK           CA           91505
Laca, Jaime D                        Address on File
LADD, JACKIE L                       1006 Chickasaw Ave                                                                         Gillette          WY           82718
LADIES COAL INVITATIONAL             P.O. BOX 2606                                                                              GILLETTE          WY           82717
LADUKE DISTRIBUTING LLC              341 E E ST STE 140                                                                         CASPER            WY           82605-0873
LAFARGE CANADA INC.                  19633 - 98A AVENUE                                                                         LANGLEY           BC           V1M 3G5       Canada
Lafarge North America Inc.           10170 Church Ranch Way                 Suite 200                                           Westminster       CO           80021
Lafayette Public Power Authority     1314 Walker Road                                                                           Lafayette         LA           70506
LaGrego, Ronald                      Address on File
Laher, Susan                         Address on File
LAKE COUNTY CLERK OF COURT           106 FOURTH AVENUE EAST                                                                     POLSON            MT           59860
LAKEWAY LAUNDRY                      401 WEST LAKEWAY RD.                                                                       GILLETTE          WY           82718-6325
LAKEWAY POWER SPORTS                 301 WEST LAKEWAY                                                                           GILLETTE          WY           82718
Lambert, Doug E                      Address on File
Lamoreaux, Michael J                 Address on File
LAMOTTE COMPANY                      P.O. BOX 329                                                                               CHESTERTOWN       MD           21620
LANCE ENGINEERING, LLC               2525 PARAMOUNT DRIVE STE 201                                                               SPEARFISH         SD           57783-3270
LAND SURVEYING INC.                  209 N. WORKS AVE                                                                           GILLETTE          WY           82716
Land, Curtis A                       Address on File
Land, Jonathan                       Address on File
LANDAUER INC                         2 SCIENCE ROAD                                                                             GLENWOOD          IL           60425-1586
Landers, Christian                   Address on File
LANDIS UNLIMITED                     4021 WASHAKIE ST                                                                           CASPER            WY           82609
LANDMESSER TOOLS CO INC              960 SOUTH CASS LAKE ROAD                                                                   WATERFORD         MI           48328
LANDSCAPES BY HOLCOMB LLC            3405 SOUTHERN DRIVE                                                                        GILLETTE          WY           82718
LANDSTAR RANGER, INC.                13410 SUTTON PARK DRIVE SOUTH                                                              JACKSONVILLE      FL           32224
Lang, Derek                          Address on File
Lange, Nick J                        Address on File
Lange, Tanner J                      Address on File
Lango, Martin A                      Address on File
Lanka, Travis J                      Address on File
LANNANS SUPPLY COMPANY               862 LINCOLN DR UNIT A                                                                      SHERIDAN          WY           82801-3172
Lapier, Robert A                     Address on File
LaPlante, Jeremy J                   Address on File
LARAMIE COMMUNITY COLLEGE            ATTN: SCHOLARSHIPS                                                                         CHEYENNE          WY           82001
LARAMIE COUNTY CIRCUIT COURT         309 W 20TH ST RM 2300                                                                      CHEYENNE          WY           82001-3691
LARAMIE PEAK HUMANE SOCIETY          612 N. 2ND ST.                                                                             DOUGLAS           WY           82633
LARGE LIFT TRUCKS                    7942 RAND ST.                                                                              HOUSTON           TX           77028
LARIAT INTERNATIONAL TRUCKS          3100 E YELLOWSTONE HWY                                                                     CASPER            WY           82602
LARKIN POWER COMPONENTS INC          1725 N PARK RD                                                                             SPOKANE           WA           99212-1244
Larsen, Calvin W                     Address on File
Larsen, Don A                        Address on File
Larsen, Ivan                         Address on File




                                                                                Page 54 of 112
                                                             Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 55 of 112



                                                                            Cloud Peak Energy Inc., et al .
                                                                                    Creditor Matrix

                                Name                      Address1                            Address2                      Address3                          City    State     PostalCode       Country
LARSEN, KATHLEEN                         P.O. BOX 531                                                                                            SHERIDAN            WY       82801
LARSON INVESTIGATIONS &                  CONSULTING                                                                                              HUNTLEY             MT       59037
Larson, Bradlee J                        Address on File
Larson, Brian                            Address on File
Larson, David A                          Address on File
Larson, Wayne E                          Address on File
LaRussa, Susana                          Address on File
Laughlin V, John                         Address on File
LAUREL HIGH SCHOOL                       203 E 8TH STREET                                                                                        LAUREL              MT       59044
Lavallie, Tom P                          Address on File
LAW ENFORCEMENT CONTRACTING              SERVICE                                                                                                 LARAMIE             WY       82072
Law, Rick J                              Address on File
Lawrence, Marcus E                       Address on File
LAWRENCE, TYLER                          922 24TH STREET, NW, APT. 611                                                                           WASHINGTON          DC       20037
LAWSON PRODUCTS INC                      1666 EAST TOUHY AVENUE                                                                                  DES PLAINES         IL       60018
Lawson, Andrea                           Address on File
Lawson, Lynnard                          Address on File
LAWYERS AND ADVOCATES                    FOR WYOMING                                                                                             JACKSON             WY       83001
Layher, Eric L                           Address on File
Layher, Garret H                         Address on File
LAYS MFG INC                             215 N 10TH STREET                                                                                       MT VERNON           IL       62864
LAY'S MINING SERVICE                     1121 SOUTH 10TH STREET                                                                                  MT VERNON           IL       62864-5401
LCPL JACOB ROSS DETACHMENT #1425         P.O. BOX7225                                                                                            GILLETTE            WY       87217-7225
LDE CORPORATION, INC.                    P.O. BOX 3876                                                                                           GILLETTE            WY       82717
LEADERSHIP MONTANA INC                   P.O. BOX 1373                                                                                           BILLINGS            MT       59103-1373
LEADERSHIP WYOMING                       350 BIG HORN ROAD SUITE 300                                                                             CASPER              WY       82601
LeBar, Alexis                            Address on File
LECO CORPORATION                         3000 LAKEVIEW AVE                                                                                       ST JOSEPH           MI       49085-2396
Leegaard, Angel L                        Address on File
Leeper, Crystal                          Address on File
LEGACY PREGNANCY CENTER                  847 COFFEEN AVE                                                                                         SHERIDAN            WY       82801
LEGAL RESEARCH NETWORK INC               2029 CENTURY PARK EAST STE 1370                                                                         LOS ANGELES         CA       90067
Legerski, Tyler                          Address on File
Legerski, Wayne R                        Address on File
LEHMAN & ASSOCIATES, INC.                7315 E WING SHADOW RD                                                                                   SCOTTSDALE          AZ       85255
Lehman, Brian D                          Address on File
Leibel, Heath M                          Address on File
Leibel, Jennifer K                       Address on File
Leman, Bill M                            Address on File
Leman, Dennis E                          Address on File
Leno, James D                            Address on File
Lensert, Greg                            Address on File
Leonard, Rick                            Address on File
LEROY MORRISON JR.                       BOX 105                                                                                                 NORRIS              SD       57560
LESTER PUBLICATIONS LLC                  140 BROADWAY 46TH FLOOR                                                                                 NEW YORK            NY       10005-1108
LEUKEMIA & LYMPHOMA SOCIETY              1311 MAMORONERK                                                                                         WHITE PLAINS        NY       10605
LEWAN TECHNOLOGY                         1400 COLORADO BLVD                                                                                      DENVER              CO       80222
Lewis, Christopher J                     Address on File
Lewton-Bitner, Dixie A                   Address on File
LEXIS NEXIS                              A DIVISION OF REED ELSEVIER                                                                             DAYTON              OH       45401
Lianyungang Tengxing Trading Co., Ltd.   Room A201 Aolianlijing Plaza            No. 66 Middle Haitang Road      Lianyun District, Lianyungang   Jiangsu                                     China
LIBERTY LIFE ASSURANCE CO BOSTON         P.O. BOX 2658                                                                                           CAROL STREAM        IL       60132-2658




                                                                                     Page 55 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 56 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                            Name                      Address1                          Address2                    Address3              City    State     PostalCode   Country
LIDSTONE & ASSOCIATES INC          4025 AUTOMATION WAY BLDG E                                                                  FORT COLLINS      CO       80525-3448
LIEBHERR USA, CO.                  5800 S HWY 59                                                                               GILLETTE          WY       82718
Liechti, Kirk L                    Address on File
Liesinger, Shawn D                 Address on File
LIFE INSURANCE COMPANY OF          NORTH AMERICA                                                                               BETHLEHEM         PA       18017
LIFE MEDIA, INC.                   9420 RESEDA BLVD #602                                                                       NORTHRIDGE        CA       91324
LIFTING TECHNOLOGIES INC           P.O. BOX 4167                                                                               MISSOULA          MT       59806
Lighthouse Products LLC            170 South Main Street, Suite 700                                                            Salt Lake City    UT       84101
LIGHTHOUSE PRODUCTS, LLC           10980 S JORDAN GATEWAY                                                                      SOUTH JORDAN      UT       84095
LIGHTING DESIGNS, LLC              2233 LINDEN DRIVE                                                                           GREELEY           CO       80631
LIGHTNING FIELD SERVICES LLC       306 BOBCAT TRAIL                                                                            ROZET             WY       82727
Likewise, Randy C                  Address on File
LINCOLN CHURCHILL, LLC             2502 PRINCETON AVE.                                                                         EVANSTON          IL       60201
LINCOLN COUNTY TREASURER           P.O. BOX 370                                                                                DEVENPORT         WA       99122
Lind, Lee E                        Address on File
Lindblom, Owen D                   Address on File
Lindgren, Paul A                   Address on File
LINDSTROM, JANE                    3 TAXI DRIVE                                                                                SHERIDAN          WY       82801
LINE FINDERS, LLC                  2201 MITCHELL AVE                                                                           GILLETTE          WY       82718
LINE RIDER, LLC                    P.O. BOX 4062                                                                               SHERIDAN          WY       82801
Link, Shonda D                     Address on File
LINKLATERS LLP                     1345 AVE OF THE AMERICAS 19TH FL                                                            NEW YORK          NY       10105
Lippert, Joe L                     Address on File
LIQUID AUTOMATION SYSTEMS LLC      916 BELCHER DRIVE                                                                           PELHAM            AL       35124
LIQUID ENGINEERING CORPORATION     7 EAST AIRPORT ROAD                                                                         BILLINGS          MT       59105-3017
Liston, Charles L                  Address on File
LITITZ HISTORICAL FOUNDATION INC   P.O. BOX 65                                                                                 LITITZ            PA       17543-0065
LITTLE AMERICA CHEYENNE            2800 W LINCOLNWAY                                                                           CHEYENNE          WY       82001
LITTLE BIG HORN COLLEGE            8645 SOUTH WEAVER DRIVE                                                                     CROW AGENCY       MT       59022
Little Owl, Dustin T               Address on File
Littlejohn, Taylor M               Address on File
LITZINGER, FRANK A                 737 S 9th St                                                                                Douglas           WY       82633
Litzinger, Tony A                  Address on File
Livingston, Conner                 Address on File
Livingston, Conner                 Address on File
Livingston, Tammy                  Address on File
LM MACHINERY                       8155 HWY 10 WEST                                                                            MISSOULA          MT       59808
Locken, Ashton                     Address on File
LOCKTON COMPANIES                  THREE CITYPLACE DRIVE, SUITE 900                                                            ST. LOUIS         MO       63141
LOE, WILLIAM P                     3251 E. Road #53                                                                            Clifton           CO       81520
Lofing, Toby M                     Address on File
Logan, Glenn                       Address on File
Logan, Nathen R                    Address on File
Logemann, William                  Address on File
LOGOS COMPUTER SOLUTIONS INC       1455 NW LEARY WAY, SUITE 400                                                                SEATTLE           WA       98107
Lohse, Matt A                      Address on File
Lombardi, Sherri                   Address on File
LONEWOLF, BRYCE                    P.O. BOX 599                                                                                LAME DEER         MT       59043
LONG BUILDING TECHNOLOGIES, INC    5001 SOUTH ZUNI ST.                                                                         LITTETON          CO       80120
LONG BUILDING TECHNOLOGIES, INC.   5001 SOUTH ZUNI ST.                                                                         LITTLETON         CO       80120
Long, Brian C                      Address on File
Long, Jim L                        Address on File




                                                                               Page 56 of 112
                                                         Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 57 of 112



                                                                        Cloud Peak Energy Inc., et al .
                                                                                Creditor Matrix

                          Name                        Address1                            Address2                    Address3               City    State    PostalCode       Country
Long, Seth J                       Address on File
LONGFIELD, PRISCILLA               1610 SW CLIFTON STREET                                                                        PORTLAND           OR       97201-2506
LONGIE, ERICH                      P.O. BOX 76                                                                                   FORT TROTTEN       ND       58335
LONGS PLUMBING & HEATING INC       1604 EAST HWY 14-16                                                                           GILLETTE           WY       82716
LONGVIEW COMMUNICATIONS INC.       3414 - 1055 DUNSMUIR STREET                                                                   VANCOUVER          BC       V7X 1K8       Canada
Looney, Zach J                     Address on File
LORA AMIE HAYDEN MINERAL LP        P.O. BOX 3004                                                                                 Gillette           WY       82717-3004
LORA AMIE HAYDEN MINERAL LTD. PA   P.O. BOX 8                                                                                    GILLETTE           WY       82717-0008
LOU TAUBERT RANCH OUTFITTERS       125 EAST 2ND STREET                                                                           CASPER             WY       82601
LOUISIANA STATE UNIVERSITY         125 THOMAS BOYD HALL                                                                          BATON ROUGE        LA       70803
Lovato, Rueben J                   Address on File
Love, Harry E                      Address on File
LOVE, SWEAT & GEARS                P.O. BOX 3183                                                                                 LITTLETON          CO       80161
Loveland, Coltson                  Address on File
LOWE ROOFING OF WYOMING LLC        P.O. BOX 369                                                                                  GILLETTE           WY       82717
Lower Colorado River Authority     3700 Lake Austin Blvd.- MS L200                                                               Austin             TX       78703
Loyd, Chris B                      Address on File
LOYD, CHRISTOPHER B                568 55 Ranch Road                                                                             Glenrock           WY       82637
LTG EXECUTIVE COACHING LLC         2913 BREAKWATER DRIVE                                                                         LONGMONT           CO       80503
LTI Brokerage, LLC                 6035 Lavaque Road                                                                             Duluth             MN       55803
LUBNAU LAW OFFICE                  300 S GILLETTE AVE SUITE 2000                                                                 GILLETTE           WY       82717-1028
LUBRICATION ENGINEERS, INC.        300 BAILEY AVE                                                                                FORT WORTH         TX       76107
LUBRICATION MANAGEMENT SERVICES    1460 GARMAN CT                                                                                GILLETTE           WY       82716-1555
LUCAS GROUP                        950 EAST PACES FERRY ROAD                                                                     ATLANTA            GA       30326
Lucero, Ferdinand                  Address on File
LUCIA GARCIA MIRANDA               810 SUTHERLAND COVE LN                                                                        GILLETTE           WY       82718
Luciano, Carlos J                  Address on File
Luckenbihl, Ron S                  Address on File
Luckenbihl, Scott J                Address on File
Luckenbihl, Wyatt A                Address on File
LUDECA INC                         1425 NW 88TH AVENUE                                                                           DORAL              FL       33172
LUDLUM MEASUREMENTS INC            501 OAK                                                                                       SWEETWATER         TX       79556-0810
Lueras, Jonathan D                 Address on File
LUMBERSHIELD CORPORATION           13631 VULCAN WAY                                                                              RICHMOND           BC       V6V 1K4       Canada
Luminant Energy Company LLC        6555 Sierra Drive                                                                             Irving             TX       75039
Lunbeck, George A                  Address on File
Lunberg, Christy                   Address on File
Lutonsky, Derek                    Address on File
Lutonsky, Todd T                   Address on File
Lux, Orion M                       Address on File
LW SURVEY CO.                      525 LAKE AVENUE SOUTH                                                                         DULUTH             MN       55802
LY LLC                             5925 SOUTH HIGHWAY 59                                                                         GILLETTE           WY       82718
LY RANCH                           PATRICIA L & GENE LITTON                                                                      GILLETTE           WY       82718
Lybrand, Karl W                    Address on File
LYBRAND, KARL W                    915 Skyline Dr                                                                                Douglas            WY       82633
Lyday, Jared L                     Address on File
Lydic, Chad N                      Address on File
LYLE NEAL                          HC45 BOX 922                                                                                  LODGE GRASS        MT       59050
LYN GEORGE                         CONSULTING GEOLOGIST                                                                          CASPER             WY       82601
M & M TANK COATING COMPANY         102 N 8TH AVE                                                                                 GREELEY            CO       80631
M & R ASSOCIATES LLC               100 MOUNTAINVIEW ROAD                                                                         MILLBURN           NJ       7041
M Bar D, LLC                       1000 Holland Drive                                                                            Crete              IL       60417




                                                                                 Page 57 of 112
                                                      Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 58 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                        Name                        Address1                           Address2                    Address3                City     State     PostalCode       Country
MAC TOOL                           P.O. BOX 1796                                                                              GILLETTE            WY        82717
MacEachern Energy LLC              400 Clematis St.                       #207                                                West Palm Beach     FL        33401
MACHINE PRODUCTS INC               401 NORTH BURMA AVENUE                                                                     GILLETTE            WY        82716
Mack, Jason                        Address on File
MACKENZIE PARTNERS INC             105 MADISON AVENUE 17TH FLOOR                                                              NEW YORK            NY        10016
Mackey, Bert R                     Address on File
MACKEY, ROBERT S                   P.O. Box 210                                                                               Wright              WY        82732
Macy, David L                      Address on File
Macy, Perry K                      Address on File
MADER CORPORATION                  242 LINDEN STREET                                                                          FORT COLLINS        CO        80524
Maes, Eric J                       Address on File
Maffei, John                       Address on File
MAGAGNA & COMPANY                  100 W. 3RD AVENUE, SUITE 101                                                               CONSHOHOCKEN        PA        19428
Magee, Autumn T                    Address on File
MAGELLAN STRATEGIES                1685 BOXELDER ST UNIT 300                                                                  LOUISVILLE          CO        80027
Mager, Greg J                      Address on File
MAGID GLOVE & SAFETY MFG. LLC      1300 NAPERVILLE DRIVE                                                                      ROMEOVILLE          IL        60446
MAGNA LOCK USA, INC.               2730 EASTROCK DRIVE                                                                        ROCKFORD            IL        61109
MAGNETEK POWER CONTROLS            N49 W 13650 CAMPBELL DRIVE                                                                 MENOMONEE FALLS     WI        53051
MAGNUM METALS                      P.O. BOX 186                                                                               CRAIG               CO        81626-0186
MAGNUM SYSTEMS                     1250 SEMINARY STREET                                                                       KANSAS CITY         KS        66103
MAIN DATA GROUP, INC.              605 TENNANT AVE, SUITE C                                                                   MORGAN HILL         CA        95037
Majewski, Lukasz K                 Address on File
MAJOR METAL SERVICE LLC            P.O. BOX 2856                                                                              GILLETTE            WY        82717-2856
MAKE-A-WISH AMERICA                4742 N 24TH ST. SUITE 400                                                                  PHOENIX             AZ        85016
MAKE-A-WISH FOUNDATION             OF COLORADO                                                                                GREENWOOD VILLAGE   CO        80111
Maki, David C                      Address on File
MALLOY ELECTRIC                    875 COTTONWOOD LANE                                                                        DAKOTA DUNES        SD        57049
MALTON ELECTRIC COMPANY            1505 W. CHESTNUT STREET                                                                    VIRGINIA            MN        55792
Malyurek, Luke P                   Address on File
Malyurek, Seth T                   Address on File
MAMMOTH EQUIPMENT AND EXHAUST IN   107 - 251 SAULTEAUX CRESCENT                                                               WINNIPEG            MB        R3J 3C7        Canada
MANAGEMENT RECRUITERS OF SPOKANE   1131 E. WESTVIEW CT., SUITE 110                                                            SPOKANE             WA        99218
MANAS CONSULTING CORPORATION       24706 GENERATION DR                                                                        PLAINFIELD          IL        60585
Manitoba Hydro                     Manitoba Hydro Place                   360 Portage Ave. 2nd Floor                          Winnipeg            MB        R3C 0G8        Canada
MANKIN, RANDALL WAYNE              10232 E. CLINTON ST.                                                                       SCOTTSDALE          AZ        85260
Mann, Anthony                      Address on File
MANPOWER                           1103 E BOXELDER RD, UNIT 3J                                                                GILLETTE            WY        82718-5582
MANY STARS CTL, LLC                12 GREENWAY PLAZA                                                                          HOUSTON             TX        77046
Manz, Megan M                      Address on File
MANZ, WESLEY R                     3603 Lunar Ave                                                                             Gillette            WY        82718
Manzanarez, Rudy P                 Address on File
Maples, Adam                       Address on File
Maples, Lisa                       Address on File
Maranzatto Jr., Jose               Address on File
MARCH OF DIMES                     1275 MAMARONECK AVENUE                                                                     WHITE PLAINS        NY        10605
MARINE CORPS TOYS FOR TOTS         OF SHERIDAN                                                                                SHERIDAN            WY        82801
MARK MOCK DESIGN ASSOCIATES INC    1738 WYNKOOP STREET SUITE 100                                                              DENVER              CO        80202-1000
Mark, Dustin                       Address on File
Markadakis, Kim                    Address on File
MARKET STREET FUNDING LLC          6525 MORRISON BLVD, SUITE 318                                                              CHARLOTTE           NC        28226
MARLIN OIL COMPANY LLC             1121 SIOUX AVENUE                                                                          GILLETTE            WY        82718




                                                                              Page 58 of 112
                                                         Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 59 of 112



                                                                        Cloud Peak Energy Inc., et al .
                                                                                Creditor Matrix

                            Name                         Address1                         Address2                    Address3                City    State     PostalCode   Country
MARMIC FIRE & SAFETY CO INC          11694 LACKLAND ROAD                                                                         ST LOUIS            MO       63146
MARNE INTERACTIVE PRODUCTIONS        1620 GLEN MOOR DRIVE                                                                        LAKEWOOD            CO       80215
Marney, Rob W                        Address on File
Marple, Bob H                        Address on File
Marquette Board of Light and Power   2200 West Wright Street                                                                     Marquette           MI       49855
MARQUETTE UNIVERSITY                 OFFICE OF STUDENT FINANCIAL AID                                                             MILWAUKEE           WI       53201-1881
MARSH USA INC                        P.O. BOX 281915                                                                             ATLANTA             GA       30384-1915
MARSHALL MILLER & ASSOCIATES, IN     582 INDUSTRIAL PARK RD                                                                      BLUEFIELD           VA       24605
Marshall, Colin S                    Address on File
Martell, Louis J                     Address on File
MARTIN ENGINEERING                   ONE MARTIN PLACE                                                                            NEPONSET            IL       61345-9766
Martin Jr, Richard F                 Address on File
MARTIN PARTY RENTALS                 353 ADKINS ST.                                                                              SHERIDAN            WY       82801
Martin, Cary                         Address on File
Martin, Erin D                       Address on File
Martin, Fredrick W                   Address on File
Martin, Steve W                      Address on File
Martinez - Lozano, Uriel             Address on File
Martinson, Parker A                  Address on File
Martinson, Tyrel W                   Address on File
Martinson, Wayne H                   Address on File
Martzolf, David                      Address on File
Marynik, Steve G                     Address on File
MARYNIK, STEVE G                     3201 Foothills Blvd                                                                         Gillette            WY       82716
Mason, Heath A                       Address on File
MASS GROUP INC.                      21601 DEVONSHIRE ST SUITE 108                                                               CHATSWORTH          CA       91311-8403
Massman, Brad                        Address on File
MASTERY TECHNOLOGIES, INC.           41216 BRIDGE STREET                                                                         NOVI                MI       48375-1301
MATERIAL CONTROL INC                 130 SELTZER RD                                                                              CROSWELL            MI       48422
MATERIALS HANDLING EQUIPMENT         P.O. BOX 30020                                                                              SALT LAKE CITY      UT       84130
MATFIELD MACHINING INC               1611 LITTLE CEDAR CREEK RD                                                                  MATFIELD GREEN      KS       66862
Matheney, James D                    Address on File
MATHESON DRILLING INC                6400 ANTELOPE VALLEY STREET                                                                 GILLETTE            WY       82717-0193
MATHESON MINING CONSULTANTS INC      2801 YOUNGFIELD STREET STE 171                                                              GOLDEN              CO       80401
MATHESON TRI-GAS INC                 166 KEYSTONE DRIVE                                                                          MONTGOMERYVILLE     PA       18936-9637
Mathews, Phillip                     Address on File
Mathis, Mike A                       Address on File
Matsamas, Zack W                     Address on File
Matthew, Sam                         Address on File
MATTHEW, SAM                         3404 E TESCH AVE                                                                            SAINT FRANCIS       WI       53235
Mattson, Jerrad                      Address on File
Maunder, Darryl W                    Address on File
MAUREEN & MIKE MANSFIELD CENTER      MANSFIELD LIBRARY, 4TH FLOOR                                                                MISSOULA            MT       59812
MAVERICK MACHINERY & RENTALS         2906 COULTER LANE                                                                           GILLETTE            WY       82717-2757
MAXCOM A DIVISION OF HAAS TCM        1846 INNOVATION PARK DRIVE                                                                  ORO VALLEY          AZ       85755
MAXFUND ANIMAL ADOPTION CENTER       1025 GALAPAGO STREET                                                                        DENVER              CO       80204
May, Jason B                         Address on File
May, Terry G                         Address on File
MAYER BROWN LLP                      230 SOUTH LASALLE STREET                                                                    CHICAGO             IL       60604-1404
Mayer, Ken J                         Address on File
Mayo, Dustin                         Address on File
MAYOR'S ART COUNCIL                  AVENUES OF ART PROJECT - 2004                                                               GILLETTE            WY       82717-3003




                                                                                 Page 59 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 60 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                       Address1                           Address2                    Address3              City     State     PostalCode   Country
M-BAR-D RAILCAR TECH INC           1712 MAIN AVE                                                                               FARGO              ND       58103
Mc Amis, Rory                      Address on File
Mc Bride, Jim D                    Address on File
Mc Clure, Carey L                  Address on File
Mc Clure, Kim R                    Address on File
MCAD TECHNOLOGIES INC              2075 BRYANT ST.                                                                             DENVER             CO       80211
McAdoo, Derek A                    Address on File
McAllister, Aaron S                Address on File
MCARTHUR, CHARLES K                4305 JUNIPER TRAIL                                                                          RENO               NV       89519
McBrayer, Mitch M                  Address on File
McCalla, Aaron M                   Address on File
McCarthy, Gwena                    Address on File
MCCLINTOCK ENTERPRISES OF BOSTON   45 LINCOLN STREET                                                                           NORWOOD            MA       02062-2119
McClintock, Kaleb                  Address on File
MCCLURE, DILLON S                  11 Stafford Ct                                                                              Gillette           WY       82718
McCord, Kevin C                    Address on File
McCormick, William                 Address on File
Mccoy, Gordan N                    P.O. Box 1117                                                                               Dayton             WY       82836
McCoy, Nathan N                    Address on File
McCurry, Avery R                   Address on File
McDermet, Elijah M                 Address on File
MCDONOUGH ELEVATOR SALES           AND RENTALS INC.                                                                            HOUSTON            TX       77061
McEntire, Brett M                  Address on File
McFalls, Brandon                   Address on File
MCGEE COMPANY                      1140 SOUTH JASON STREET                                                                     DENVER             CO       80223
McGrath, Chris J                   Address on File
McGrath, Joseph                    Address on File
MCGRIFF SEIBELS & WILLIAMS INC     ONE PREMIER PLAZA SUITE 300                                                                 ATLANTA            GA       30342
McGuire, Layne P                   Address on File
McGuire, Quentin                   Address on File
MCJUNKIN RED MAN CORPORATION       4600 S GARNER LAKE ROAD                                                                     GILLETTE           WY       82718
MCKINLEY ELEMENTARY SCHOOL         820 N. 31ST STREET                                                                          BILLINGS           MT       59101
MCLANAHAN CORPORATION              200 WALL STREET                                                                             HOLLIDAYSBURG      PA       16648
MCM GENERAL CONTRACTORS, INC.      P.O. BOX 3563                                                                               GILLETTE           WY       82717
MCMASTER-CARR SUPPLY COMPANY       9630 NORWALK BLVD                                                                           SANTA FE SPRINGS   CA       90670
McMillan, Sarah                    Wild Earth Guardians                    P.O. Box 7516                                       Missoula           MT       59807
MCNICHOLS COMPANY                  3540 W MILLER RD STE 240                                                                    GARLAND            TX       75041
McNulty, Jerry V                   Address on File
MCPHERSON CORP                     P.O. BOX 157                                                                                COLSTRIP           MT       59323
McReynolds, Patrick A              Address on File
MCRL LLC                           319 S GILLETTE AVE SUITE 303                                                                GILLETTE           WY       82716
MC'S AUTO & TRUCK REPAIR, LLC      P.O. BOX 2409                                                                               GILLETTE           WY       82717
MCSMITH, JON                       5121 SCHREINER DR                                                                           WINNEMUCCA         NV       89445
MCVEHIL-MONNETT ASSOCIATES INC     44 INVERNESS DR E BLDG C                                                                    ENGLEWOOD          CO       80112
MD MACHINE INC                     1508 ELK STREET                                                                             ROCK SPRINGS       WY       82901
MEADOWLARK ELEMENTARY SCHOOL       816 E 7TH ST                                                                                GILLETTE           WY       82716
Mealey, Scotty                     Address on File
MECHANICAL TECHNOLOGY, INC         P.O. BOX 1376                                                                               BILLINGS           MT       59103-1376
MEDIANT COMMUNICATIONS LLC         17 STATE STREET, 7TH FLOOR                                                                  NEW YORK           NY       10004
Meeks, Gannon G                    Address on File
Meeks, Wes G                       Address on File
Mefford, Cody L                    Address on File




                                                                               Page 60 of 112
                                                                             Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 61 of 112



                                                                                             Cloud Peak Energy Inc., et al .
                                                                                                     Creditor Matrix

                               Name                                        Address1                            Address2                    Address3            City       State     PostalCode        Country
MEGA CORP                                                 700 OSUNA RD NE                                                                             ALBUQUERQUE       NM        87113-1037
MEGGER                                                    4271 BRONZE WAY                                                                             DALLAS            TX        75237
Melton, Dan M                                             Address on File
MELTWATER NEWS                                            225 BUSH STREET STE 1000                                                                    SAN FRANCISCO     CA        94104
MEMORABLE OCCASIONS                                       P.O. 344                                                                                    LAUREL            MT        59044
MEMORIAL HOSPITAL OF CONVERSE                             COUNTY                                                                                      DOUGLAS           WY        82633
MENDIO PUBLISHING SERVICE                                 18107 SHERMAN WAY A-102                                                                     RESEDA            CA        91335
Mendoza, Johnathan A                                      Address on File
Mendoza, Juan                                             Address on File
Mennie, Karson                                            Address on File
MERCER (CANADA) LIMITED                                   1166 AVENUE OF THE AMERICAS                                                                 NEW YORK          NY        75373-0212
MERCER (US) INC                                           462 SOUTH 4TH STREET                                                                        LOUISVILLE        KY        40202
MERCER HR SERVICES                                        21520 NETWORK PLACE                                                                         CHICAGO           IL        60673-1215
MERCER TRUST COMPANY/ PAYROLL                             INVESTORS WAY                                                                               NORWOOD           MA        02062-1584
Merchen, Larry                                            Address on File
MERCURIA ENERGY TRADING INC                               5 GREENWAY PLAZA SUITE 810                                                                  HOUSTON           TX        77573
Mercuria Energy Trading, Inc.                             5 Greenway Plaza                        Ste. 810                                            Houston           TX        77046
Merdink, Ryan K                                           Address on File
MERSEN                                                    400 MYRTLE AVENUE                                                                           BOONTON           NJ        07005-1839
Messer, Corey H                                           Address on File
METALOGIX INTERNATIONAL GMBH                              SCHWERTSTRASSE 1                                                                            SCHAFFHAUSEN                CH-8200        Switzerland
METSO MINERALS INDUSTRIES INC                             1500 CORPORATE DRIVE STE 300                                                                CANONSBURG        PA        15317
Mettler, Dexter R                                         Address on File
Mettler, Fay F                                            Address on File
Mettler, Mischelle M                                      Address on File
Mettler, Troy W                                           Address on File
METZ BEVERAGE COMPANY                                     302 NORTH CUSTER                                                                            SHERIDAN          WY        82801
Meyers, Robert                                            Address on File
MG OIL COMPANY                                            502 EL CAMINO ROAD                                                                          GILLETTE          WY        82716
Michael, Christopher R                                    Address on File
MICHAELS FENCE & SUPPLY INC                               1500 EAST YELLOWSTONE                                                                       CASPER            WY        82601-2244
MICHELIN NORTH AMERICA INC                                ONE PARKWAY SOUTH                                                                           GREENVILLE        SC        29615-5022
Michigan Department of Licensing and Regulatory Affairs   611 W. Ottawa                           P.O. Box 30004                                      Lansing           MI        48909
MICHIGAN STATE DISBURSEMENT UNIT                          P.O. BOX 30350                                                                              LANSING           MI        48909-7850
MICHIGAN STATE UNIVERSITY-OFFICE                          STUDENT SERVICES BLDG                                                                       EAST LANSING      MI        48824
MICRONOR INC                                              900 CALLE PLANO                                                                             CAMARILLO         CA        93012
MICROSOFT SERVICES                                        6100 NEIL ROAD STE 210                                                                      RENO              NV        89511
MidAmerican Energy Company                                4101 NW Urbandale Drive                                                                     Urbandale         IA        50322-7328
MIDAS MUFFLER & BRAKE SHOP                                2307 SOUTH DOUGLAS HIGHWAY                                                                  GILLETTE          WY        82718
MIDDLE TENNESSEE STATE UNIV.                              SCHOLARSHIP OFFICE                      MTSU BOX 31                                         MURFREESBORO      TN        37132
MIDDLETONS                                                GP.O. BOX 219                                                                               BRISBANE                    QLD 4067       Australia
Midkiff, Gregory                                          Address on File
MIDNIGHT OIL FIELD SERVICES LLC                           505 INDUSTRIAL PARK DRIVE                                                                   GILLETTE          WY        82717-0278
MID-PLAINS COMMUNITY COLLEGE                              1101 HALLIGAN DR                                                                            NORTH PLATTE      NE        69101
MIDSTATE INSTRUMENTS & CONTROLS                           3547 SOUTH HIGUERA STREET UNIT B                                                            SAN LUIS OBISPO   CA        93401
MIDSTATES INC                                             P.O. BOX 940                                                                                ABERDEEN          SD        57401
MIDWAYUSA FOUNDATION                                      6001 WEST VAN HORN TAVERN RD                                                                COLUMBIA          MO        65203
Midwest Energy Resources Co.                              2400 West Winter Street                                                                     Superior          WI        54880
Midwest Generation LLC                                    235 Remington Blvd.                     Suite A                                             Bolingbrook       IL        60440
MIDWEST GENERATION, LLC                                   235 REMINGTON ROAD                                                                          BOLINGBROOK       IL        60440
MIDWEST INDUSTRIAL SUPPLY INC                             1101 THIRD ST SOUTHEAST                                                                     CANTON            OH        44707-3230
MIDWEST MOTOR EXPRESS INC                                 5015 EAST MAIN AVENUE                                                                       BISMARCK          ND        58501-9301




                                                                                                      Page 61 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 62 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                             Name                    Address1                           Address2                    Address3              City       State     PostalCode   Country
MIDWEST TRANSIT EQUIPMENT, INC.     P.O. BOX 582                                                                               KANKAKEE             IL       60901
MIDWEST WELDING & MACHINE INC       P.O. BOX 374                                                                               CASPER               WY       82602
MIDWEST WELDING BOZEMAN, MT         2320 NORTH 7TH AVENUE                                                                      BOZEMAN              MT       59715
Miech, John                         Address on File
MIKES DOZER AND BACKHOE SERV LLC    1514 LEOPARD STREET                                                                        SHERIDAN             WY       82801
MILAGRO HOUSE                       669 WEST CHESTNUT STREET                                                                   LANCASTER            PA       17603
MILE HIGH UNITED WAY, INC.          711 PARK AVENUE WEST                                                                       DENVER               CO       80205
MILE HIGH WEIMARANER RESCUE         17531 E. 104TH PLACE                                                                       COMMERCE CITY        CO       80022
MILES AND SONS INC                  P.O. BOX 745                                                                               NAPAVINE             WA       98565
Miles, Anthony P                    Address on File
Miles, Jonathan                     Address on File
MILES, KRISTINA                     1111 HOFFMAN LANE                                                                          WHITEWOOD            SD       57793
MILLENNIUM BULK TERMINALS           LONGVIEW LLC                                                                               LONGVIEW             WA       98632
MILLER ROOFING & SHEET METAL        198 CRAZY HORSE LANE                                                                       GILLETTE             WY       82716
Miller, Chancy                      Address on File
Miller, Robert P                    Address on File
Miller, Tom L                       Address on File
Milligan, John R                    Address on File
MILLIMAN INC.                       3349 PARKER LANE                                                                           EAST STROUDSBURG     PA       18301
Mills, Cody R                       Address on File
Mills, Cody W                       Address on File
MILLS, LARRY & PHYLLIS              244 MILLS ROAD                                                                             GILLETTE             WY       82718
Mills, Matthew                      Address on File
Mills, Nikki N                      Address on File
Mills, Star S                       Address on File
MILLWOOD, INC.                      3708 INTERNATIONAL BLVD                                                                    VIENNA               OH       44473
Milmine, Ken L                      Address on File
MILNER, KARL A                      P.O. Box 1421                                                                              Gillette             WY       82717
Mindham, Mike J                     Address on File
MINE RITE TECHNOLOGIES LLC          240 FLATIRON DRIVE                                                                         BUFFALO              WY       82834
MINE SAFETY APPLIANCES COMPANY      P.O. BOX 426                                                                               PITTSBURGH           PA       15230-0426
MINE SAFETY APPLIANCES COMPANY,     1000 CRANBERRY WOODS DRIVE                                                                 CRANBERRY TOWNSHIP   PA       16066
MINE SAFETY ASSOCIATES              162 E 900 NORTH                                                                            PRICE                UT       84501
Minich, Cody A                      Address on File
MINING AND ROPE TECHNOLOGIES LLC    P.O. BOX 279                                                                               GILLETTE             WY       82717-0279
MINING ELECTRICAL SERVICES LLC      6 MES DRIVE                                                                                GILLETTE             WY       82716
MINITAB INC.                        1829 PINE HALL ROAD                                                                        STATE COLLEGE        PA       16801-3210
MINKEL & ASSOCIATES                 P.O. BOX 3429                                                                              MONTROSE             CO       81402
Minn-Dak Farmers Cooperative        7525 Red River Rd.                                                                         Wahpeton             ND       58075-9698
MINNESOTA CHILD SUPPORT PYMT CTR    P.O. BOX 64306                                                                             ST. PAUL             MN       55164
Minnesota Dept. of Revenue          600 Robert St. N.                                                                          Saint Paul           MN       55146
Minnesota Power                     30 West Superior St.                                                                       Duluth               MN       55802-2093
MINNESOTA REVENUE                   MAIL STATION 1250                                                                          ST PAUL              MN       55145-1250
MINNESOTA REVENUE                   MINNESOTA PARTNERSHIP TAX                                                                  ST PAUL                       55145-1760
MINTECH ENTERPRISES LLC             1830 ELLSWORTH INDUSTRIAL DRIVE                                                            ATLANTA              GA       30318
MISS RODEO WYOMING 2015             LAUREL AUSTIN                                                                              LARAMIE              WY       82072
MISS WYOMING SCHOLARSHIP FDN        P.O. BOX 62                                                                                PARKMAN              WY       82838
MISSISSIPPI POWER COMPANY           2992 WEST BEACH BLVD                                                                       GULFPORT             MS       39501
Mississippi Power Company           c/o Southern Company Services          600 North 18th St.                                  Birmingham           AL       35203
MISSOULA CHAMBER OF COMMERCE        P.O. BOX 7577                                                                              MISSOULA             MT       59807
MISSOURI S&T MINING ENGINEERING     226 MCNUTT HALL                                                                            ROLLA                MO       65409-0450
MISSOURI UNIV OF SCIENCE & TECH     226 MCNUTT HALL                                                                            ROLLA                MO       65409-0450




                                                                               Page 62 of 112
                                                                          Case 19-11047-CSS          Doc 22-1      Filed 05/10/19   Page 63 of 112



                                                                                                 Cloud Peak Energy Inc., et al .
                                                                                                         Creditor Matrix

                                Name                                   Address1                                    Address2                     Address3               City     State     PostalCode       Country
MISTRAS GROUP, INC.                                  2549 ENTERPRISE AVENUE                                                                                BILLINGS           MT        59102
MITCHELL TECHNICAL INSTITUTE                         821 NORTH CAPITAL                                                                                     MITCHELL           SD        57301
Mitchell, David A                                    Address on File
Mitchell, Donald E                                   Address on File
Mitchell, John E                                     Address on File
MITSUBISHI CANADA LIMITED                            2800-200 GRANVILLE STREET                                                                             VANCOUVER          BC        V6C 1G6        Canada

Mitsubishi Corporation RTM International Pte. Ltd.   3 Temasek Avenue, #32-01 Centennial Tower                                                                                          39190          Singapore
MITSUBISHI CORPORATION RTM INTL                      3 TEMASEK AVENUE                                                                                      SINGAPORE                    39190          SINGAPORE
MITSUBISHI CORPORATION RTM JAPAN                     3-1, MARUNOUCHI 2-CHOME                          CHIYODA-KU                                           TOKYO                        100-8086       Japan
Mitsubishi Corporation RTM Japan Ltd.                7-2, Marunouchi 2-Chome                          Chiyoda-ku                                           Tokyo                        100-7027       Japan
MITSUI O S K LINES LTD                               1-1 TORANOMON 2-CHOME                            MINATO-KU                                            TOKYO                        105-8688       Japan
Mitts - Zancanella, Crystal L                        Address on File
Mitts, Paul L                                        Address on File
MLMF, LLC                                            644 1ST AVENUE WEST                                                                                   SHERIDAN           WY        82801
MOBILE MINI INC                                      7420 S KYRENE RD STE 101                                                                              TEMPE              AZ        85283-4610
MOBILITY SERVICES INTERNATIONAL                      ONE LIBERTY LANE EAST                                                                                 HAMPTON            NH        3842
MOCCASIN, HELEN                                      P.O. BOX 416                                                                                          CROW AGENCY        MT        59022
MOCCASIN, JOYCE                                      P.O. BOX 492                                                                                          CROW AGENCY        MT        59022
MOCCASIN, NORA L                                     P.O. BOX 57                                                                                           GARRYOWEN          MT        59031
MOCCASIN, VEDA A                                     P.O. BOX 643                                                                                          CROW AGENCY        MT        59022
MOCCASIN, WAYNE                                      P.O. BOX 504                                                                                          CROW AGENCY        MT        59022
Mockensturm, Vince                                   Address on File
MODERN MACHINE WORKS                                 921 EAST FRONT AVE                               P.O. BOX 1415                                        BISMARCK           ND        58504-5650
MODERN MACHINERY CO., INC                            7850 SOUTH FRONTAGE RD.                                                                               BILLINGS           MT        59101
MODRALL SPERLING LAW FIRM                            500 FOURTH STREET NW                                                                                  ALBUQUERQUE        NM        87102
MODULAR MINING SYSTEMS                               3289 EAST HEMISPHERE LOOP                                                                             TUSCON             AZ        85706-5028
MODULAR MINING SYSTEMS (CREDIT)                      3289 EAST HEMISPHERE LOOP                                                                             TUSCON             AZ        85706-5028
MOHL DRILLING, INC                                   1710 ARIKARA DR                                                                                       BEULAH             ND        58523-7105
Mohon, Thomas                                        Address on File
Molitor, Lyle R                                      Address on File
Momerak, Tim W                                       Address on File
MONARCH INSTRUMENT                                   15 COLUMBIA DRIVE                                                                                     AMHERST            NH        3031
MONEY-MEDIA INC                                      330 HUDSON STREET 7TH FLOOR                                                                           NEW YORK           NY        10013
Mongiat, Michael                                     Address on File
MONITEK INC                                          101 FIR STREET SUITE C                                                                                GILLETTE           WY        82717-1570
Monokroussos, Nick A                                 Address on File
MONTANA AIR CARTAGE INC                              BOX 81022                                                                                             BILLINGS           MT        59108-1022
MONTANA AMBASSADORS INC                              P.O. BOX 722                                                                                          ANACONDA           MT        59711
MONTANA ASSOCIATION OF                               OIL GAS & COAL                                   P.O. BOX 5009                                        FORSYTH            MT        59327-5009
MONTANA ASSOCIATION OF REALTORS                      1 SOUTH MONTANA AVENUE                                                                                HELENA             MT        59601
MONTANA AUDUBON                                      P.O. BOX 595                                                                                          HELENA             MT        59624-0595

MONTANA BUSINESS LEADERSHIP                          COUNCIL                                          1820 NORTH LAST CHANCE GULCH                         HELENA             MT        59601-0700
MONTANA CATFISH ASSOCIATION                          438 SHADOW RIDGE BLVD                                                                                 SHERIDAN           WY        82801
MONTANA CHAMBER FOUNDATION                           ATTN: GOVERNORS' CUP                             P.O. BOX 1162                                        HELENA             MT        59624
MONTANA CHAMBER OF COMMERCE                          P.O. BOX 1730                                                                                         HELENA             MT        59624-1730
MONTANA CHAPTER MARCH OF DIMES                       643 GRAND AVE SUITE B                                                                                 BILLINGS           MT        59101
MONTANA COAL COUNCIL                                 2301 COLONIAL DRIVE                                                                                   HELENA             MT        59601-4995
MONTANA COAL COUNCIL                                 501 N SANDERS                                    NUMBER 204                                           HELENA             MT        59601
MONTANA COMMUNITY FOUNDATION                         P.O. BOX 1145                                                                                         HELENA             MT        59624
MONTANA CONTRACTORS ASSOC                            P.O. BOX 4519                                                                                         HELENA             MT        59604-4519




                                                                                                          Page 63 of 112
                                                                              Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 64 of 112



                                                                                             Cloud Peak Energy Inc., et al .
                                                                                                     Creditor Matrix

                              Name                                          Address1                           Address2                    Address3                City    State     PostalCode   Country
MONTANA COUNCIL ECONOMIC                                   EDUCATION                              409 LINFIELD HALL MSU                               BOZEMAN             MT       59717
Montana Department of Natural Resources and Conservation   1539 Eleventh Ave.                                                                         Helena              MT       59620
MONTANA DEPARTMENT OF REVENUE                              MITCHELL BUILDING                      P.O. BOX 202701                                     HELENA              MT       59620-2701
MONTANA DEPARTMENT OF REVENUE                              P.O. BOX 6309                                                                              HELENA              MT       59604-6309
MONTANA DEPT OF ENVIRONMENTAL                              QUALITY                                P.O. BOX 200901                                     HELENA              MT       59620-0901
MONTANA DEPT OF LABOR & INDUSTRY                           BUILDING CODES BUREAU                  P.O. BOX 200517                                     HELENA              MT       59620-0517
MONTANA DEPT OF LABOR & INDUSTRY                           SAFETY BUREAU                          P.O. BOX 1728                                       HELENA              MT       59624-1728
MONTANA DEPT OF REVENUE                                    P.O. BOX 8021                                                                              HELENA              MT       59604-8021
Montana Dept. of Revenue                                   175 N. 27th St., Suite 1400                                                                Billings            MT       59101
MONTANA FARM BUREAU FEDERATION                             502 S 19TH AVE STE 104                                                                     BOZEMAN             MT       59718
MONTANA FFA FOUNDATION                                     502 SOUTH 19TH AVE, SUITE 102                                                              BOZEMAN             MT       59718
MONTANA FOOD BANK NETWORK INC                              5625 EXPRESSWAY                                                                            MISSOULA            MT       59808
MONTANA HELICAL PIERS                                      P.O. BOX 1621                                                                              KALISPELL           MT       59903
MONTANA HISTORY FOUNDATION, INC.                           P.O. BOX 6788                                                                              HELENA              MT       59601
MONTANA LEAGUE OF CITIES & TOWNS                           P.O. BOX 1704                                                                              HELENA              MT       59624-1704
MONTANA METH PROJECT                                       P.O. BOX 8944                                                                              MISSOULA            MT       59807
MONTANA MINDED                                             P.O. BOX 654                                                                               COLSTRIP            MT       59323
MONTANA POLICY INSTITUTE INC                               67 WEST KAGY BLVD SUITE B                                                                  BOZEMAN             MT       59715
MONTANA RAIL LINK INC                                      P.O. BOX 16390                                                                             MISSOULA            MT       59807-8779
Montana Rail Link Inc.                                     101 International Way                                                                      Missoula            MT       59808-6390
MONTANA RESCUE MISSION                                     P.O. BOX 3232                                                                              BILLINGS            MT       59103-3232
MONTANA SEALS & PACKING                                    6837-A COMMERCIAL AVE                                                                      BILLINGS            MT       59101
Montana Secretary of State                                 P.O. Box 202801                                                                            Helena              MT       59620-2801
MONTANA SPECIAL OLYMPICS                                   P.O. BOX 3507                                                                              GREAT FALLS         MT       59403
MONTANA STATE FIRE CHIEFS ASSN                             1627 W MAIN STREET # 210                                                                   BOZEMAN             MT       59715
MONTANA STATE FIREFIGHTERS MEMOR                           P.O. BOX 1195                                                                              LAUREL              MT       59044
MONTANA STATE SOCIETY INC                                  1711 RIGGS PLACE NW, #3                                                                    WASHINGTON          DC       20009
MONTANA STATE UNIVERSITY                                   BILLINGS FOUNDATION                    1500 UNIVERSITY DRIVE                               BILLINGS            MT       59101
MONTANA STATE UNIVERSITY                                   FOUNDATION                             P.O. BOX 172750                                     BOZEMAN             MT       59717-2750
MONTANA STATE UNIVERSITY                                   OFFICE OF FINANCIAL AID                P.O. BOX 174160                                     BOZEMAN             MT       59717-4160
MONTANA TAX FOUNDATION INC                                 P.O. BOX 4909                          506 NORTH LAMBORN                                   HELENA              MT       59604
MONTANA TECH                                               BUSINESS OFFICE                        1300 WEST PARK STREET                               BUTTE               MT       59701-8997
MONTANA TECH FOUNDATION                                    1300 WEST PARK STREET                                                                      BUTTE               MT       59701-8997
MONTANA-DAKOTA UTILITIES CO.                               400 N 4TH ST                                                                               BISMARCK            ND       58501
MONTANYE                                                   1067 DURANGO DR                                                                            DOUGLAS             WY       82633
MOODRY, SHANNON                                            3105 SUTHERLAND DRIVE                                                                      GILLETTE            WY       82718
MOODY'S INVESTORS SERVICE                                  7 WTC @ 250 GREENWICH STREET                                                               NEW YORK            NY       10017
MOONBLINK COMMUNICATIONS INC                               1211 ALDERWOOD AVENUE                                                                      SUNNYVALE           CA       94089
Mooneyhan Jr, Darden                                       Address on File
MOORCROFT HIGH SCHOOL                                      P.O. BOX 129                                                                               MOORCROFT           WY       82721
MOORE INFORMATION, INC.                                    2130 SW JEFFERSON ST STE 200                                                               PORTLAND            OR       97201
MOORE MEDICAL LLC                                          389 JOHN DOWNEY DR                                                                         NEW BRITAIN         CT       6050
MOORE SERVICES                                             P.O. BOX 2443                                                                              GILLETTE            WY       82717-2443
Moore, Garrett A                                           Address on File
Moore, Joshua                                              Address on File
Moore, Kenneth R                                           Address on File
MOORE, MICHAEL                                             320 MOORE ROAD NO A                                                                        GILLETTE            WY       82718
Moore, Tina R                                              Address on File
Moore-Wiitala, Brian J                                     Address on File
Mora Jr., Gabriel                                          Address on File
MORAVIAN MANOR                                             300 W. LEMON ST.                                                                           LITITZ              PA       17543
MORGAN AM&T                                                P.O. BOX 1056                                                                              GREENVILLE          SC       29602




                                                                                                      Page 64 of 112
                                                                                   Case 19-11047-CSS   Doc 22-1     Filed 05/10/19    Page 65 of 112



                                                                                                  Cloud Peak Energy Inc., et al .
                                                                                                          Creditor Matrix

                               Name                                              Address1                           Address2                      Address3                City    State     PostalCode   Country
MORGAN, JAMES I                                               8763 SO MT MAJESTIC ROAD                                                                       SANDY               UT       84093-1942
Morgan, Jeff K                                                Address on File
MORNEAU SHEPELL BDA LIMITED                                   134 N. LASALLE STREET                    SUITE 2200                                            CHICAGO             IL       60602
Morrell, Bradford J                                           Address on File
Morris, Justin                                                Address on File
Morris, Kent K                                                Address on File
Morris, Robert D                                              Address on File
Morris, Shannon J                                             Address on File
Morris, Val D                                                 Address on File
MORRIS, VALERIE D                                             914 Shoshone Drve                                                                              Douglas             WY       82633
Morris, Ware E                                                Address on File
Morrison, Bobby J                                             Address on File
MORRISON-MAIERLE INC                                          2200 FOOTHILLS BLVD SUITE A                                                                    GILLETTE            WY       82716
Morrow, Dave J                                                Address on File
Mortensen, Brett                                              Address on File
Mortson, Guy P                                                Address on File
MOSER ENERGY SYSTEMS                                          260 CRAIG THOMAS BLVD.                                                                         EVANSVILLE          WY       82636
MOSER ENGINE SERVICE INC                                      P.O. BOX 491                                                                                   MILLS               WY       82644-0491
Moser, Terry J                                                Address on File
Mosher, Brandon M                                             Address on File
Mosher, Timothy                                               Address on File
MOSIMTEC, LLC                                                 297 HERNDON PARKWAY                      SUITE 301                                             HERNDON             VA       20170
MOTION & FLOW CONTROL PRODUCTS                                7941 SHAFFER PARKWAY                                                                           LITTLETON           CO       80127
MOTION INDUSTRIES                                             340 NORTH 22ND STREET                                                                          BILLINGS            MT       59101
MOTION INDUSTRIES INC                                         2415 WEST CUSTER ROAD                    SUITE 300                                             SALT LAKE CITY      UT       84104
MOTION INDUSTRIES INC                                         5441 SWANSON ROAD                                                                              GILLETTE            WY       82718
MOTOR POWER EQUIPMENT CO                                      P.O. BOX 80030                           4941 MIDLAND RD                                       BILLINGS            MT       59108-0030
MOTUS, LLC                                                    TWO FINANCIAL CENTER                     60 SOUTH STREET, SUITE 1200                           BOSTON              MA       2111
MOULTON BELLINGHAM PC                                         P.O. BOX 2559                                                                                  BILLINGS            MT       59103-2559
MOUNT MERCY UNIVERSITY                                        1330 ELMHURST DR NE                                                                            CEDAR RAPIDS        IA       52402
MOUNTAIN MOBILE SPRAY LINER                                   P.O. BOX 1805                                                                                  GILLETTE            WY       82717
MOUNTAIN MUD SERVICE AND SUPPLY                               1301 EAST LINCOLN STREET                                                                       GILLETTE            WY       82716
MOUNTAIN PEAK BUILDERS, LLC                                   2801 E 2ND ST.                                                                                 GILLETTE            WY       82718
MOUNTAIN REGIONAL EQUIP SOLUTION                              3695 W 2340 SO SUITE B                                                                         WEST VALLEY CITY    UT       84120
MOUNTAIN STATES EMPLOYERS                                     COUNCIL INC                              P.O. BOX 539                                          DENVER              CO       80201-0539
MOUNTAIN STATES ENVIRONMENTAL                                 SERVICE INC                              P.O. BOX 50445                                        BILLINGS            MT       59105
MOUNTAIN STATES LITHOGRAPHING                                 133 SOUTH MCKINLEY                       P.O. BOX 1389                                         CASPER              WY       82602-1389
MOUNTAIN VIEW SYSTEMS                                         5477 WEST CR 25G                                                                               BELLVUE             CO       80512
MOUNTAIN WEST COMMERCIAL                                      DRIVING SCHOOL                           3306 NORTH HWY 14-16                                  GILLETTE            WY       82716
Mourer, William                                               Address on File
MPS ENTERPRISES INC                                           3105 EAST SECOND STREET                                                                        GILLETTE            WY       82718
MRI SOFTWARE LLC                                              28925 FOUNTAIN PARKWAY                                                                         SOLON               OH       44139
MSC INC                                                       DBA MILLER SAFETY CONSULTING             12071 TEJON STREET SUITE 200                          WESTMINSTER         CO       80234

MSC INDUSTRIAL SUPPLY CO                                      A DIVISION OF SID TOOL CO INC            6100 STAPLETON DR SOUTH SUITE A                       DENVER              CO       80216-4654
MSHA                                                          US DEPARTMENT OF LABOR                   P.O. BOX 790390                                       ST. LOUIS           MO       63179-0390
MSI TEC INC.                                                  11211 E. ARAPAHOE ROAD                   SUITE 108                                             CENTENNIAL          CO       80112
MT Department of Fish, Wildlife and Parks                     352 I-94BL                                                                                     Miles City          MT       59301
MT Department of Labor & Industry, Safety and Health Bureau   1805 Prospect                            P.O. Box 8011                                         Helena              MT       59604
MT Department of Natural Resources & Conservation             1371 Rimtop Drive                                                                              Billings            MT       59105
MT Department of Natural Resources & Conservation             1424 9th Avenue                                                                                Helena              MT       59620




                                                                                                           Page 65 of 112
                                                                                       Case 19-11047-CSS          Doc 22-1     Filed 05/10/19    Page 66 of 112



                                                                                                           Cloud Peak Energy Inc., et al .
                                                                                                                     Creditor Matrix

                                Name                                               Address1                                    Address2                      Address3               City    State    PostalCode   Country
MT Department of Natural Resources & Conservation,Trust Land
Management Division                                             1625 Eleventh Avenue                                                                                    Helena             MT       59620
MT Dept of Transportation                                       2701 Prospect Ave                                                                                       Helena             MT       59620
MT DEQ Air Resources Management Bureau                          1371 Rimtop Drive                                                                                       Billings           MT       59105
MT DEQ Coal and Opencut Mining Bureau                           1218 East 6th Avenue                                                                                    Helena             MT       59620-0901
MT DEQ Enforcement Division                                     1520 E Sixth Ave                                                                                        Helena             MT       59620-0901
MT DEQ Public Water Supply                                      1371 Rimtop Drive                                                                                       Billings           MT       59105
MT DEQ State Historic Preservation Office                       1410 Eighth Avenue                                                                                      Helena             MT       59620
MT DEQ Waste & Underground Tank Mgnt Bureau                     1520 E Sixth Ave                                                                                        Helena             MT       59620-0901
MT DEQ Water Quality Division                                   1520 E Sixth Ave                                                                                        Helena             MT       59620-0901
MT Sage Grouse Oversight Team                                   1539 Eleventh Avenue                                                                                    Helena             MT       59601
MT State Historic Preservation Office                           1301 Lockey Ave                                                                                         Helena             MT       59601
MTI USA LLC                                                     P.O. BOX 571                                                                                            STANTON            KY       40380
MULE DEER FOUNDATION                                            3220 WATSABAUGH                                                                                         GILLETTE           WY       82718
MULEY FANATIC FOUNDATION, NE WY                                 P.O. BOX 455                                                                                            SUNDANCE           WY       82729
MULLINAX CONCRETE SERVICE                                       615 FORT ROAD                                     P.O. BOX 2044                                         SHERIDAN           WY       82801-2044
MULLINAX IRRIGATION CO                                          BOX 2044                                                                                                SHERIDAN           WY       82801-2044
Mullins, David A                                                Address on File
MULLINTBG INSURANCE                                             AGENCY SERVICES LLC                               520 LAKE COOK ROAD SUITE 520                          DEERFIELD          IL       60015
MULTIPLE SCLEROSIS ASSOCIATION                                  OF AMERICA                                        P.O. BOX 667                                          NEWARK             NJ       07101-0667
Mund, Priscilla                                                 Address on File

Munich Re/Lloyds of London as lead (all policies follow form)   1600 Market Square, 1400 16Th Street, Suite 400                                                         Denver             CO       80202
MUNRO SUPPLY INC                                                P.O. BOX 519                                      820 S. 9TH                                            GRAND JUNCTION     CO       81501
Murdock, Gus W                                                  Address on File
Murphy, Janice                                                  Address on File
Murphy, Terry A                                                 Address on File
Murray, Jesse                                                   Address on File
Murray, Logan D                                                 Address on File
Murray, Michael J                                               Address on File
MUSCULAR DYSTROPHY ASSOCIATION                                  3300 E SUNRISE DRIVE                                                                                    TUCSON             AZ       85718
MUSEUM OF THE ROCKIES                                           600 W KAGY BLVD                                                                                         BOZEMAN            MT       59717
MYERS TIRE SUPPLY DISTRIBUTION                                  8361 SANGRE DE CRISTO RD STE 220                                                                        LITTLETON          CO       80127-4271
Myers, Todd A                                                   Address on File
MYRNA'S HOT SHOT & AIR FREIGHT C                                P.O. BOX 1168                                     3125 W. BULLION RD.                                   ELKO               NV       89801
MYRON CORP                                                      P.O. BOX 69073                                                                                          BALTIMORE          MD       21264-9073
N SHERIDAN TRAILER & EQUIP                                      52 KOOI STREET                                                                                          SHERIDAN           WY       82801-8218
N.E.W. BIRD RESCUE & REHAB                                      325 COOK ROAD                                                                                           GILLETTE           WY       82716
Nabb, Richard                                                   Address on File
Nace, Challis S                                                 Address on File
NALCO COMPANY                                                   1601 W DIEHL ROAD                                                                                       NAPERVILLE         IL       60563-1198
NANCE, STEVEN W                                                 11 CHARMAINE WAY                                                                                        THE WOODLANDS      TX       77382
NANNEMANN BROTHERS AUTOMOTIVE                                   1810 GOLD DRIVE                                                                                         GILLETTE           WY       82716
Nannemann, Shane                                                Address on File
NAPA AUTO PARTS                                                 REFINISH PRODUCTS                                 2018 COFFEEN AVENUE                                   SHERIDAN           WY       82801-5736
Nash, Jason                                                     Address on File
Natchke, David A                                                Address on File
NATHANIEL WEINAND                                               C/O PAUL WEINAND                                  48758 237TH STREET                                    PIPESTONE          MN       56164
                                                                                                                  2001 PENNSYLVANIA AVE NW STE
NATIONAL ASSOCIATION OF                                         CORPORATE DIRECTORS                               500                                                   WASHINGTON         DC       20006
NATIONAL ASSOCIATION OF                                         MANUFACTURES OF THE USA                           733 10TH STREET NW SUITE 700                          WASHINGTON         DC       20001




                                                                                                                      Page 66 of 112
                                                         Case 19-11047-CSS   Doc 22-1    Filed 05/10/19     Page 67 of 112



                                                                        Cloud Peak Energy Inc., et al .
                                                                                Creditor Matrix

                              Name                     Address1                         Address2                        Address3                City    State    PostalCode       Country
                                                                             116 NORTH COLLEGE AVENUE,SUITE
NATIONAL AUDUBON SOCIETY             AUDUBON WYOMING                         1                                                     FORT COLLINS        CO       80524
NATIONAL BUSINESS FURNITURE          735 NORTH WATER STREET                                                                        MILWAUKEE           WI       53202
NATIONAL CAR SYSTEMS INC.            222 W. GREGORY BLVD., STE 231                                                                 KANSAS CITY         MO       64114-1127

NATIONAL COAL TRANSPORTATION         ASSOCIATION                             4 W MEADOW LARK LANE SUITE 100                        LITTETON            CO       80127-5718
NATIONAL CONTROL DEVICES             430 MARKET STREET                                                                             OSCEOLA             MO       64776
NATIONAL CORPORATE RESEARCH LTD      10 EAST 40TH STREET 10TH FLOOR                                                                NEW YORK            NY       10016
NATIONAL DIESEL ENGINE INC.          201 S. ALLOY DR.                                                                              FENTON              MI       48430
NATIONAL FIRE PROTECTION ASSOC       11 TRACY DRIVE                                                                                AVON                MA       2322
NATIONAL FLUID POWER INSTITUTE       8305 NEW ENGLAND DR                                                                           AMARILLO            TX       79119
NATIONAL MINING ASSOCIATION          101 CONSTITUTUIN AVE NW # 500 E                                                               WASHINGTON          DC       20001-2133
NATIONAL MS SOCIETY                  TRAINING & RESOURCE CENTER              900 S BROADWAY SUITE 250                              DENVER              CO       80209
NATIONAL PRIDE OPERATING             P.O. BOX 1086                                                                                 PARKER              CO       80134-1086
NATIONAL PUBLIC RELATIONS            620 - 505 BURRARD STREET                                                                      VANCOUVER           BC       V7X 1M4       Canada
NATIONAL SECURITY INSTITUTE, INC     165 MAIN STREET                         SUITE 215                                             MEDWAY              MA       2053
NATIONAL TOOL GRINDING INC           1514 VESHECCO DRIVE                                                                           ERIE                PA       16501
NATIONAL WILD TURKEY FOUNDATION      DOUGLAS CHAPTER                         711 SOUTH 8TH                                         DOUGLAS             WY       82633

NATRONA CIRCUIT COURT                TOWNSEND JUSTICE CENTER                 115 NORTH CENTER STREET STE 400                       CASPER              WY       82601
NATRONA COUNTY DISTRICT COURT        115 N CENTER STREET SUITE 100                                                                 CASPER              WY       82601
NATRONA COUNTY SCHOOL DISTRICT       CY MIDDLE SCHOOL                        2900 CYCLONE DRIVE                                    CASPER              WY       82604
NATURAL RESOURCE ECONOMICS, INC.     2833 DOVER DRIVE                                                                              LARAMIE             WY       82072
NAVAL COMPANY, INC.                  4747 COLD SPRING CREAMERY RD.                                                                 DOYLESTOWN          PA       18902
Navigators Insurance Company         One Penn Plaza, 32Nd Fl.                                                                      New York            NY       10119
NAYLOR PUBLICATIONS INC              P.O. BOX 847865                                                                               DALLAS              TX       75284-7865
Naylor, Otinia                       Address on File
ND STATE DISBURSEMENT                P.O. BOX 7280                                                                                 BISMARCK            ND       58507-7280
ND STATE TAX COMMISSIONER            OFFICE OF STATE TAX COMMISSIONER        600 E BOULEVARD AVE DEPT 127                          BISMARCK            ND       58505-0599
NDSCS                                800 N 6TH ST                                                                                  WAHPETON            ND       58075
NDT SPECIALISTS, INC.                7365 S. HOWELL AVE.                                                                           OAK CREEK           WI       53154
NDTMART, INC.                        P.O. BOX 2427                                                                                 COVINGTON           GA       30015
NEAL, CLAREN                         725 AVENUE D                                                                                  BILLINGS            MT       59102
Neb, Brenda D                        Address on File
NEBRASKA CHILD SUPPORT PYMT CTR      P.O. BOX 82890                                                                                LINCOLN             NE       68501-2890
NEBRASKA DEPT OF REVENUE             P.O. BOX 94818                                                                                LINCOLN             NE       68509-4818
Nebraska Public Power District       320 N. 1st Street                                                                             Brownville          NE       68311
Needham, Kurt E                      Address on File
Neitzke, Tyler                       Address on File
NELICO EQUIPMENT                     P.O. BOX 35                                                                                   CASPER              WY       82602
NELLIE MOCCASIN                      P.O. BOX 15                                                                                   CROW AGENCY         MT       59022
NELSON BROTHERS MINING SERVICES      2115 BISHOP ROAD                        P.O. BOX 1478                                         GILLETTE            WY       82717-1478
NELSON LIQUID DRIVE LLC              201 S ALLOY                                                                                   FENTON              MI       48430
Nelson, Karen S                      Address on File
Nelson, Les A                        Address on File
Nelson, Nyle S                       Address on File
Nelson, Steven                       Address on File
Nelson, Tim J                        Address on File
Nelson, Tom K                        Address on File
Nelson, Tyler                        Address on File
NEMEC, CINDY L                       236 Custer Ave                                                                                Billings            MT       59101
Nemec, Kevin V                       Address on File




                                                                                 Page 67 of 112
                                                        Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 68 of 112



                                                                       Cloud Peak Energy Inc., et al .
                                                                               Creditor Matrix

                            Name                      Address1                             Address2                     Address3                 City    State     PostalCode       Country
NEMONT                               P.O. BOX 600                                                                                  SCOBEY               MT       59263-0600
Nestor, Corey                        Address on File
NETLINK TECHNOLOGIES INTEGRATED      640 BROOKER CREEK BLVD STE 465                                                                OLDSMAR              FL       34677
NETSTRUCTURES INC                    9800 EAST EASTER AVE SUITE 140                                                                CENTENNIAL           CO       80112
NETWORK FOB, INC                     837 FIFTH AVENUE SOUTH                 SUITE 200                                              NAPLES               FL       34102
Neufeld, Garrett G                   Address on File
Neuman, Robert                       Address on File
Neumeyer, Danny L                    Address on File
Nevada Power Company dba NV Energy   6228 W. Sahara Ave.                                                                           Las Vegas            NV       89146
NEVADA STATE COLLECTIONS             & DISBURSEMENT UNIT                    P.O. BOX 98950                                         LAS VEGAS            NV       89193-8950
New Brunswick Power Corporation      515 King Street                                                                               Fredericton          NB       E3B 4X1        Canada
NEW CAREER FAIR                      551 RUNNING W DR. STE 100                                                                     GILLETTE             WY       82718
NEW ELECTRIC INC                     1208 ENERGY ST                                                                                GILLETTE             WY       82716-2192
NEW HORIZONS                         300 WEST 2ND                                                                                  GILLETTE             WY       82716
NEW MEXICO STATE UNIVERSITY          MSC 5100                               P.O. BOX 30001                                         LAS CRUCES           NM       88001
NEW PIG CORPORATION                  PIG PLACE                              ONE PORK AVENUE                                        TIPTON               PA       16684
New Star Hong Kong Group Limited     Room 2604, 26/F, CC Wu Bldg,           302-308 Hennessy Rd.                                   Wanchai                                      Hong Kong
New World Energy, LLC                5626 West 4000 South                                                                          Hooper               UT       84315
NEW YEAR'S EVE BUCK & BALL           303 OR ROAD                                                                                   ROZET                WY       87727
NEW YORK ROAD RUNNERS INC.           156 W. 56TH ST                                                                                NEW YORK             NY       10019
NEWARK INONE SERVICES                3251 LEWISTON SUITE 12                                                                        AURORA               CO       80011
NEWMAN ELEMENTARY                    605 S. BILLINGS BLDV                                                                          BILLINGS             MT       59101
NEWRCO, LLC                          1071 EMPINADO                                                                                 LARAMIE              WY       82072-5018
NEWSPAPERS IN EDUCATION              8301 BROADWAY ST STE 219                                                                      SAN ANTONIO          TX       78209
NEX DATA SERVICES LIMITED            2 BROADGATE                                                                                   LONDON                        EC2M 7UR       United Kingdom
Nguyen, Brandon                      Address on File
Nicholas County Sheriff              700 Main St., Suite 3                                                                         Summerville          WV       26651
Nichols, Donnell E                   Address on File
Nichols, Jeremy                      Wild Earth Guardians                   2590 Walnut St.                                        Denver               CO       80205
Nichols, Jordan                      Address on File
Nichols, Matthew                     Address on File
Nicholson, Scott A                   Address on File
NICKLIN EARTH & WATER INC            2880 TECHNOLOGY BLVD STE 250                                                                  BOZEMAN              MT       59718
Nickoson, David R                    Address on File
Nickoson, Paul L                     Address on File
NICOLA ENTERPRISES, INC.             6331 CONCHO BAY DRIVE                                                                         HOUSTON              TX       77041-6172
NIDEC INDUSTRIAL SOLUTIONS           7555 E PLEASANT VALLY RD               BLDG 100                                               INDEPENDENCE         OH       44131
Nielsen, Jim R                       Address on File
Nielsen, Pete C                      Address on File
Niles, Taylor                        Address on File
Nimmo, Garrett                       Address on File
NIOBRARA COUNTY CIRCUIT COURT        NIOBRARA COUNTY COURT                  P.O. BOX 209                                           LUSK                 WY       82225
Nippon Dynawave Packaging Co.        3401 Industrial Way                                                                           Longview             WA       98632
NIPPON YUSEN KABUSHIKI KAISHA        YUSEN BUILDING                         3-2 MARUNOUCHI 2-CHOME             CHIYODA-KU          TOKYO                         100-0005       Japan
NIVEN FISCHER ENERGY SERVICES IN     350, 520 - 5TH AVE. SW                                                                        CALGARY              AB       T2P 3R7        Canada
NJFSPC                               P.O. BOX 4880                                                                                 TRENTON              NJ       08650-4880
NLK STRATEGIES INC                   238 WEST 17 STREET                                                                            NORTH VANCOUVER      BC       V7M 1V6        Canada
NOEL'S CHRISTMAS GIVING              11 SUNSET MEADOW ROAD                                                                         DOUGLAS              WY       82633
Nonnast, Jim A                       Address on File
NORCO INC                            2639 COFFEEN AVE                                                                              SHERIDAN             WY       82801-6206
NORCO INC                            811 EDWARDS                                                                                   GILLETTE             WY       82718-6477
Nordahl, Eben J                      Address on File




                                                                                Page 68 of 112
                                                                  Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 69 of 112



                                                                                 Cloud Peak Energy Inc., et al .
                                                                                         Creditor Matrix

                                 Name                           Address1                             Address2                     Address3               City    State     PostalCode       Country
NORDEN BULK SHIPPING (USA) LLC               ONE PARK PLACE                           SUITE 485                                              ANNAPOLIS          MD       21401
NORIA CORPORATION                            1328 EAST 43RD COURT                                                                            TULSA              OK       74105-4124
NORMA DUVALL MARITAL TRUST                   9498 SOUTH HWY 59 HCR 83                                                                        GILLETTE           WY       82718-9351
Norskog, Ryk M                               Address on File
North American Specialty Insurance Company   1450 American Lane, Suite 1100                                                                  Schaumburg         IL       60173
North Dakota State Tax Commissioner          600 E Boulevard Ave. Dept. 127                                                                  Bismarck           ND       58505
North Dakota State University                P.O. Box 6050                            Dept. 3200                                             Fargo              ND       58108-6050
NORTH MONSEN CO OF COLORADO INC              1500 WEST CANAL BLDG A                                                                          LITTLETON          CO       80120
NORTH MONSEN COMPANY                         252 W ORCHARD PLACE                                                                             SALT LAKE CITY     UT       84101-2311
NORTH PARK TRANSPORTATION CO                 5150 COLUMBINE STREET                                                                           DENVER             CO       80216
NORTH PARK TRANSPORTATION CO                 648 RIVERSIDE STREET                                                                            SHERIDAN           WY       82801-6119
NORTH PARK TRANSPORTATION CO                 741 S RIVERBEND DRIVE                                                                           DOUGLAS            WY       82633
NORTHEAST TECHNICAL SERVICES INC             526 CHESTNUT STREET                                                                             VIRGINIA           MN       55792
NORTHEAST WYOMING AMATEUR RADIO              P.O. BOX 663                                                                                    WRIGHT             WY       82732-0663
NORTHEAST WYOMING BOCES                      410 NORTH MILLER AVE.                                                                           GILLETTE           WY       82716
NORTHERN ARAPAHO                             P.O. BOX 67                                                                                     ST. STEPHENS       WY       82524
NORTHERN ARIZONA WIND & SUN                  4091 E. HUNTINGTON DR. STE. B                                                                   FLAGSTAFF          AZ       86004
NORTHERN BROADCASTING SYSTEM                 P.O. BOX 1742                                                                                   BILLINGS           MT       59103-1742
NORTHERN CAMPBELL COUNTY                     COMMUNITY CENTER                         P.O. BOX 72                                            RECLUSE            WY       82725
NORTHERN CHEYENNE TRIBE                      P.O. 128                                                                                        LAME DEER          MT       59043
NORTHERN ENGINE & SUPPLY INC                 5700 MOHAN ROAD                          P.O. BOX 3680                                          GILLETTE           WY       82717-3680
NORTHERN HILLS EYE CARE                      P.O. BOX 370                                                                                    STURGIS            SD       57785-2231
Northern Indiana Public Service Company      801 E. 86th Ave.                         Merrillville                                           Merrillville       IN       46410
NORTHERN MICHIGAN UNIVERSITY                 PURCHASING DEPARTMENT                    1401 PRESQUE ISLE AVENUE                               MARQUETTE          MI       49855-5301
NORTHERN OKLAHOMA STATE UNIV                 709 OKLAHOMA BLVD                                                                               ALVA               OK       73717
NORTHERN PRODUCTION CO LLC                   701 SINCLAIR STREET                                                                             GILLETTE           WY       82718
NORTHERN STATE UNIVERSITY                    1200 SOUTH JAY STREET                                                                           ABERDEEN           SD       57401
Northern States Power Company                1800 Larimer                             Suite 1000                                             Denver             CO       80202
NORTHERN TOOLS & EQUIPMENT INC               2800 SOUTHCROSS DRIVE WEST                                                                      BURNSVILLE         MN       55306
NORTHERN WYO COMMUNITY COLLEGE               300 WEST SINCLAIR                                                                               GILLETTE           WY       82718
NORTHERN WYO COMMUNITY COLLEGE               P.O. BOX 1500                                                                                   SHERIDAN           WY       82801
NORTHLAND AUTOMOTIVE                         1106 S 29TH ST W                                                                                BILLINGS           MT       59102
NORTHWEST BUS SALES, INC                     33207 PACIFIC HWY S                                                                             FEDERAL WAY        WA       98003
NORTHWEST COLLEGE                            FINANCIAL AID OFFICE                     231 WEST SIXTH STREET                                  POWELL             WY       82435-1895
NORTHWEST COLLEGE FOUNDATION                 231 WEST 6TH STREET                                                                             POWELL             WY       82435
NORTHWEST INDUSTRIAL SUPPLY INC              1819 2ND AVENUE NORTH                    P.O. BOX 30637                                         BILLINGS           MT       59107-0637
NORTHWEST PIPE FITTINGS INC                  33 SOUTH 8TH STREET WEST                 P.O. BOX 1258                                          BILLINGS           MT       59103
Northwoods Lumber Company                    25778 US 71                              Black Duck                                             Black Duck         MN       56630
NOV DBA TUBOSCOPE                            P.O. BOX 2179                                                                                   CASPER             WY       82602
NOVA SCOTIA POWER INC                        1894 BARRINGTON STREET                                                                          HALIFAX CANADA     NS       B3J-2W5        Canada
Nova Scotia Power Incorporated               1894 BARRINGTON STREET                                                                          Halifax            NS       B3J 2W5        Canada
NOVATION COMMERCIAL SERVICES                 409 DELOZIER, UNIT B                                                                            FORT COLLINS       CO       80524
NOVATIVE DESIGNS INC- HAULZ-ALL              DBA HAULZ-ALL                            P.O. BOX 310                                           DOYLESTOWN         PA       18901
NOVUS GLASS                                  405 EAST LAKEWAY ROAD                                                                           GILLETTE           WY       82718-6443
NOXIGEN LLC                                  1550 W. MCEWEN DR.                       STE 300                                                FRANKLIN           TN       37067
Noyce, David G                               Address on File
NRG Power Marketing LLC                      804 Carnegie Center                      Princeton                                              Princeton          NJ       8540
NRG POWER MARKETING, LLC                     211 CARNEGIE CENTER                                                                             PRINCETON          NJ       8540
Nugent, Laura                                Address on File
NWCCD GILLETTE CAMPUS                        300 W SINCLAIR STREET                                                                           GILLETTE           WY       82718
NWCCD SHERIDAN CAMPUS                        3059 COFFEEN AVENUE                                                                             SHERIDAN           WY       82801-9133
NYENHUIS, JIM                                600 RAMAH DRIVE                                                                                 FORT COLLINS       CO       80525-7037




                                                                                          Page 69 of 112
                                                                                             Case 19-11047-CSS        Doc 22-1      Filed 05/10/19    Page 70 of 112



                                                                                                                  Cloud Peak Energy Inc., et al .
                                                                                                                          Creditor Matrix

                                Name                                                     Address1                               Address2                          Address3                City    State     PostalCode        Country
NYK BULKSHIP(KOREA) CO., LTD.                                          22F, YONSEI SEVERANCE BLDG 84-11                NAMDAEMUNRO-5GA, JUNG-GU                              SEOUL                        100-753        Korea
NYS CHILD SUPPORT PROCESSING CTR                                       P.O. BOX 15363                                                                                        ALBANY              NY       12212-5363
NYSE MARKET INC                                                        BOX #4006                                       P.O. BOX 8500                                         PHILADELPHIA        PA       19178-4006
O BAR A RANCH LLC                                                      2625 TOLUSA COURT                                                                                     SPARKS              NV       89436
O C TANNER RECOGNITION COMPANY                                         621 17TH STREET STE 200                                                                               DENVER              CO       80202
Obermire, Tonya                                                        Address on File
O'Bryan, Matt S                                                        Address on File
O'BRYAN, MATT S                                                        P.O. Box 951                                                                                          Wright              WY       82732
Ocampo - Guicho, Alex                                                  Address on File

Occupational Safety and Health Administration- Nashville Area Office   51 Century Boulevard                            Suite 250                                             Nashville           TN       37214
OCCUPATIONAL TESTING INC                                               105 W LAKEWAY SUITE A                                                                                 GILLETTE            WY       82718
O'Connor, Daniel J                                                     Address on File
Odson, David W                                                         Address on File
Odson, Ed D                                                            Address on File
Odson, Morgan M                                                        Address on File
Oedekoven, Cliff L                                                     Address on File
OEDEKOVEN, JOHN GILBERT                                                P.O. BOX 86                                                                                           GILLETTE            WY       82717-0086
OFFICE OF CHILD SUPPORT                                                ENFORCEMENT                                     700 GOVERNOR'S DRIVE SUITE 84                         PIERRE              SD       57501-2291
OFFICE OF NATURAL RESOURCES                                            REVENUE                                         P.O. BOX 5640                                         DENVER              CO       80217
Office of Natural Resources Revenue                                    Denver Federal Center, Bldg. 85, Rm. 322        Sixth Ave. & Kipling St.                              Denver              CO       80225
OFFICE OF SCHOLARSHIPS AND FINAN                                       ATTN: OPERATIONS                                P.O. BOX 210066                                       TUCSON              AZ       85721-0066
OFFICE OF STATE LANDS                                                  AND INVESTMENTS                                 122 WEST 25TH STREET                                  CHEYENNE            WY       82001-3004
OFTEDAL CONSTRUCTION INC                                               P.O. BOX 400                                                                                          MILES CITY          MT       59301
OGLETREE DEAKINS NASH                                                  SMOAK & STEWART PC                              1700 LINCOLN STREET SUITE 4650                        DENVER              CO       80203
O'Hair, Todd A                                                         Address on File
OHIO CSPC                                                              P.O. BOX 182394                                                                                       COLUMBUS            OH       43218
OHMSTEDE, DARYL                                                        631 WEST 1ST                                                                                          HARDIN              MT       59034
OHMSTEDE, SCOTT                                                        HC 36 BOX 2108                                                                                        HARDIN              MT       59034
OIL ANALYSIS LAB INC                                                   1514 EAST SPRAGUE                               P.O. BOX 3928                                         SPOKANE             WA       99220-3928
OIL FILTRATION SYSTEMS                                                 135 ENTERPRISE PARKWAY                                                                                BOERNE              TX       78006
OIL SKIMMERS INC                                                       12800 YORK ROAD                                                                                       NORTH ROYALTON      OH       44133
OILFIELD MACHINE SERVICES                                              1410 EAST HWY 14-16                                                                                   GILLETTE            WY       82716
OKLAHOMA GAS & ELECTRIC COMPANY                                        P.O. BOX 321                                    MC 404                                                OKLAHOMA CITY       OK       73101
Oklahoma Gas & Electric Company                                        P.O. Box 321                                    MC GB58                                               Oklahoma City       OK       73101-0321
Okray, Angela M                                                        Address on File
OLD DOMINION FREIGHT LINE INC                                          500 OLD DOMINION WAY                                                                                  THOMASVILLE         NC       27360-8923
Old Elk, Shawndae R                                                    Address on File
Old Republic Insurance Company                                         191 North Wacker Drive, Suite 1000                                                                    Chicago             IL       60606-1905
Oldcastle Materials Cement Holdings, Inc.                              6211 Ann Arbor Road                             Dundee                                                Dundee              MI       48131
Olds, Russ L                                                           Address on File
Olinger, Derek R                                                       Address on File
Oliver, Brandon                                                        Address on File
Oliver, Daniel                                                         Address on File
Oliveri, Peter D                                                       Address on File
Olsen, Caleb A                                                         Address on File
Olson, Darin                                                           Address on File
Olson, Tom J                                                           Address on File
OLYMPUS AMERICA INC.                                                   48 WOERD AVE, SUITE 105                                                                               WALTHAM             MA       2453
Omaha District                                                         United States Army Corps of Engineers           1616 Capitol Ave., Ste. 9000                          Omaha               NE       68102
Omaha Public Power District                                            444 S. 16th Street Mall                         Omaha                                                 Omaha               NE       68102-2247
OMalley, John H                                                        Address on File




                                                                                                                           Page 70 of 112
                                                                   Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 71 of 112



                                                                                   Cloud Peak Energy Inc., et al .
                                                                                           Creditor Matrix

                                Name                             Address1                            Address2                     Address3                  City     State     PostalCode       Country
OMEGA ENGINEERING INC                           P.O. BOX 4047                                                                                STAMFORD              CT        06907-0047
OMNI INTERLOCKEN HOTEL & CONF                   500 INTERLOCKEN BLVD                                                                         BROOMFIELD            CO        80021
ONE STOP AUTO PLEX                              1281 WEST RICHARDS STREET                                                                    DOUGLAS               WY        82633
Ongun, Sarabeth                                 Address on File
Ontario Power Generation Inc.                   700 University Ave. H9 D23                                                                   Toronto               ON        M5G 1X6        Canada
OP USA                                          25 INDUSTRIAL WAY                                                                            WILMINGTON            MA        1887
OPPORTUNE LLP                                   711 LOUISIANA STREET SUITE 1700                                                              HOUSTON               TX        77002
OR DEPT OF JUSTICE                              P.O. BOX 14506                                                                               SALEM                 OR        97309-0420
ORACLE AMERICA INC                              500 ORACLE PARKWAY                                                                           REDWOOD SHORES        CA        94065
ORCHARD ELEMENTARY SCHOOL - BILL                120 JACKSON ST.                                                                              BILLINGS              MT        59101
Orchard, James                                  Address on File
ORCUTT, KAREN                                   794 E 6TH                                                                                    SHERIDAN              WY        82801
Orcutt, Stewart                                 794 East 6th                                                                                 Sheridan              WY        82801
Oregon Business Registry Corporation Division   255 Capitol St. NE                                                                           Salem                 OR        97310
OREGON TRUCK SALES LLC                          6700 CRATER LAKE AVE                                                                         CENTRAL POINT         OR        97502
O'REILLY AUTOMOTIVE - SHERIDAN                  1119 COFFEEN AVENUE                                                                          SHERIDAN              WY        82801
O'REILLY AUTOMOTIVE STORES INC                  421 EAST BOXELDER                                                                            GILLETTE              WY        82718
Orgaard, Debbie K                               Address on File
ORICA USA INC                                   33101 QUINCY AVE                                                                             WATKIN                CO        80137-9406
ORPHEUM THEATRE INC                             36 EAST ALGER                           P.O. BOX C                                           SHERIDAN              WY        82801
Ortega, Bruce B                                 Address on File
Ortiz, Kelly L                                  Address on File
OSLI - CHECKS                                   HERSCHLER BUILDING 3RD WEST             122 WEST 25TH STREET                                 CHEYENNE              WY        82002-0600
OSMRE                                           DENVER FED CENTER BLD 25 RM 1501        P.O. BOX 25065                                       DENVER                CO        80225-0065
Ostlind, Mark J                                 Address on File
Ostrander, Ryan M                               Address on File
OSTREM, MARC                                    P.O. BOX 3009                                                                                GILLETTE              WY        82717
Ostrom, Dale K                                  1126 Sioux Ave                                                                               Gillette              WY        82718
Ostrom, Dale K                                  Address on File
OTIS ELEVATOR COMPANY                           P.O. BOX 73579                                                                               CHICAGO               IL        60673-7579
Otter Tail Power Company                        215 S. Cascade St.                                                                           Fergus Falls          MN        56538
Ouellette, Matthew                              Address on File
Outka, Angelia S                                Address on File
OVERHEAD DOOR CO OF CASPER, INC.                2760 FLEETWOOD PLACE                                                                         CASPER                WY        82604
OVERHEAD DOOR CO OF GILLETTE                    3208 N US HWY 14-16                     P.O. BOX 1418                                        GILLETTE              WY        82716
OVERLAND CONVEYOR COMPANY INC                   12640 W CEDAR DR STE D                                                                       LAKEWOOD              CO        80228
Overman, Matthew                                Address on File
Overson, Brandon J                              Address on File
Owen, Lorri                                     Address on File
OWEN, LORRI                                     629 BATTEN BLVD.                                                                             PENSACOLA             FL        32507
Owens, John B                                   Address on File
Owens, Kent A                                   Address on File
OWENS, LARAY                                    1384 Riverbend Drive                                                                         Douglas               WY        82633
Owens, LaRay                                    Address on File
Owings, Casey J                                 Address on File
Oxbow Carbon & Minerals LLC                     #203 5460 152nd St.                                                                          Surrey                BC        V3S 5J9        Canada
OXFAM AMERICA                                   226 CAUSEWAY ST 5TH FLOOR                                                                    BOSTON                MA        02114-2155
OZA INSPECTIONS INC                             210 S 8TH ST                            P.O. BOX 125                                         LEWISTON              NY        14092
P.A.HILTON LIMITED                              HORSEBRIDGE MILL,                       KING'S SOMBORNE                  STOCKBRIDGE         HAMPSHIRE                       SO20 6PX       United Kingdom
Paben, Douglas                                  Address on File
Paben, Jerry L                                  Address on File
PACE TRAILER SALES & SERVICE INC                8788 BYRON COMMERCE DRIVE                                                                    BYRON CENTER          MI        49315




                                                                                            Page 71 of 112
                                                      Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 72 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                          Name                      Address1                           Address2                    Address3                City    State     PostalCode   Country
PACER ENERGY, LLC                 P.O. BOX 1714                                                                               GILLETTE            WY       82717
PACIFIC INTERNATIONAL TERMINAL    1131 SOUTHWEST KLICKITAT WAY                                                                SEATTLE             WA       98134
PACIFIC STEEL & RECYCLING         1110 ROBERTSON CIRCLE                   P.O. BOX 1869                                       GILLETTE            WY       82718
PACIFIC STEEL & RECYCLING         145 SUGAR AVE                           P.O. BOX 30997                                      BILLINGS            MT       59107
PACIFIC TRI-STAR, INC.            3092 N. 2000 W.                                                                             FARR WEST           UT       84404
PacifiCorp                        1407 W. North Temple                    Suite 310                                           Salt Lake City      UT       84166
PADLOCK RANCH COMPANY             8420 HWY 14                                                                                 RANCHESTER          WY       82839
Page, Chase C                     Address on File
PAINTBRUSH INDUSTRIAL SERVICES    P.O. BOX 4368                                                                               GILLETTE            WY       82717-4368
PAINTBRUSH SCHOOL                 1001 W. LAKEWAY DR.                                                                         GILLETTE            WY       82718
PALL CORPORATION                  770 PENNSYLVANIA DRIVE                  SUITE 100                                           EXTON               PA       19341
Pankowski, Carl E                 Address on File
PARAGON PRODUCTS, LLC             4475 GOLDEN FOOTHILL PARKWAY                                                                EL DORADO HILLS     CA       95762
PARAGON RECRUITERS, LLC           6525 GUNPARK DR STE 370-130                                                                 BOULDER             CO       80301
PARALYZED VETERANS OF AMERICA     801 18TH ST. NW                                                                             WASHINGTON          DC       20006
Paris, Brian C                    Address on File
PARKER AND LYNCH                  999 18TH ST. SUITE 1600 SOUTH TO                                                            DENVER              CO       80202
PARKER UNIVERSITY                 2540 WALNUT HILL LANE                                                                       DALLAS              TX       75229
Parks, Brian W                    Address on File
Parks, Deb A                      Address on File
Parks, John R                     Address on File
Parks, Richard A                  Address on File
Parks, Steve E                    Address on File
Parks, Will P                     Address on File
PARMLY BILLINGS LIBRARY FND       510 NORTH BROADWAY                                                                          BILLINGS            MT       59101
PARR INSTRUMENT COMPANY           211 53RD STREET                                                                             MOLINE              IL       61265
PARSONS BEHLE & LATIMER           201 SOUTH MAIN STREET 1800                                                                  SALT LAKE CITY      UT       84111
PARSONS NOOK BED AND BREAKFAST    37 PINE - ESTERBROOK                                                                        DOUGLAS             WY       82633-2535
PARSONS TRACTOR & IMPLEMENT CO.   2765 HWY 2 WEST                                                                             KALISPELL           MT       59901
Partridge, Rod E                  Address on File
PARTY SOLUTIONS                   2203 GRAND AVENUE                                                                           BILLINGS            MT       59102
Patik, Tyler J                    Address on File
Patrick, Matt R                   Address on File
Patterson, Chuck W                Address on File
Patterson, Joseph                 Address on File
Patterson, Patrick D              Address on File
Paver, Dalton                     Address on File
Pavlich, Chris G                  Address on File
PAYFACTORS GROUP LLC              15 BRAINTREE HILL OFFICE                SUITE 100                                           BRAINTREE           MA       2184
Payne, Mark D                     Address on File
PCA ENGINEERING INC               4506 WIGWAM BLVD                        P.O. BOX 2185                                       GILLETTE            WY       82716
PCB PIEZOTRONICS, INC             3425 WALDEN AVENUE                                                                          DEPEW               NY       14043
PDS                               470 NORRISTOWN ROAD SUITE 202                                                               BLUE BELL           PA       19422-2330
PEABODY CABALLO MINING LLC        Caller Box 3041                                                                             GILLETTE            WY       82717-3041
Peabody COALTRADE LLC             701 Market Street                                                                           St. Louis           MO       63101
Peabody, Kelly C                  Address on File
PEAK EQUIPMENT                    205 WILLOW DRIVE                                                                            MEAD                CO       80542
PEARLS OF THE PRAIRIE             P.O. BOX 3916                                                                               GILLETTE            WY       82717-3916
PEARSON OIL COMPANY INC           2104 MEADOW LANE                        P.O. BOX 2329                                       GILLETTE            WY       82718-5919
Pearson, Eric J                   Address on File
PEBCO INC                         225 N 4TH ST                            P.O. BOX 7506                                       PADUCAH             KY       42002-7506
Pechersky, Bryan J                Address on File




                                                                              Page 72 of 112
                                                    Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 73 of 112



                                                                   Cloud Peak Energy Inc., et al .
                                                                           Creditor Matrix

                         Name                     Address1                           Address2                     Address3              City     State    PostalCode   Country
Pederson, Glenn                   Address on File
Pehringer, Allen K                Address on File
Pendergrass, Aaron L              Address on File
PENDLETON WOOLEN MILLS            220 NW BROADWAY                                                                            PORTLAND           OR       97209
Penegor, Mike S                   Address on File
PENNSYLVANIA STATE UNIVERSITY     SFS - OUTSIDE SCHOLARSHIPS            109 SHIELDS BUILDING                                 UNIVERSITY PARK    PA       16802
PENSACOLA CHRISTIAN COLLEGE INC   P.O. BOX 18000                                                                             PENSACOLA          FL       32523-9160
PENTASTAR, INC.                   CONVERSE COUNTY MOTORS                1005 E RICHARDS STREET                               DOUGLAS            WY       82633-2930
PEOPLE ASSISTANCE FOOD BANK       P.O. BOX 312                          1969 SOUTH SHERIDAN AVENUE                           SHERIDAN           WY       82801
PEOPLE TO PEOPLE                  STUDENT AMBASSADOR                    1956 AMBASSADOR                                      SPOKANE            WA       99224-4005
PEREGRINE LEADERSHIP INSTITUTE    P.O. BOX 741                                                                               GILLETTE           WY       82717-0741
Perfett, Craig                    Address on File
PERFORMANCE FILTRATION PRODUCTS   P.O. BOX 218                                                                               PENNSBURG          PA       18073-0218
PERKIN ELMER LAS, INC             710 BRIDGEPORT AVENUE                                                                      SHELTON            CT       06484-4794
PERMATHERM, INC                   269 INDUSTRIAL OARJ DRIVE                                                                  MONTICELLO         GA       31064
PERRIN MFG CO                     P.O. BOX 740                                                                               ALLIANCE           NE       69301
Perry, Ryan                       Address on File
Perry, Scott                      Address on File
Perry, Seth W                     Address on File
Perry, Shane C                    Address on File
Perry, Stan J                     Address on File
Perry, Timothy M                  Address on File
PERRY'S TRAILER SALES             2516 COFFEEN AVE                                                                           SHERIDAN           WY       82801
PERSONAL FRONTIERS                P.O. BOX 754                                                                               GILLETTE           WY       82716
PESL MINERALS, LLC                18415 STATE HIGHWAY 487                                                                    CASPER             WY       82604
PETERBILT OF WYOMING              4113 WEST YELLOWSTONE HWY                                                                  CASPER             WY       82604
PETERBILT OF WYOMING              81 WYOMING BLVD                                                                            CASPER             WY       82604
Peters II, Kevin                  Address on File
PETERS, MARGARET Z                1541 SUNSET PLAZA DRIVE                                                                    LOS ANGELES        CA       90069
Petersen, James                   Address on File
Petersen, Mel C                   Address on File
Peterson, Dan L                   Address on File
Peterson, Derrel                  Address on File
Peterson, Lawrence J              2 Steve Drive                                                                              Sheridan           WY       82801
PETERSON, STEVEN                  P.O. BOX 452                                                                               GRANBY             CO       80446
Petterson, Caleb B                Address on File
Pettigrew, John                   Address on File
Pexton, Jordan A                  Address on File
Peyrot, JP S                      Address on File
PEZOLDT PETROLEUM PRODUCTS        180 FRONTIER DRIVE                                                                         BOZEMAN            MT       59718
PF CHAPTER 542                    125 WEST BRUNDAGE ST                                                                       SHERIDAN           WY       82801
Pfaff, Craig W                    Address on File
Pflanz, Dennis M                  Address on File
PGI                               3280 PEACHTREE ROAD NE                SUITE 1000                                           ATLANTA            GA       30305
PH TOOL REFERENCE STANDARDS       6021 EASTON ROAD                                                                           PIPERSVILLE        PA       18947
PHEAA                             1200 NORTH 7TH ST                                                                          HARRISBURG         PA       17102-1444
PHILADELPHIA GEAR                 12935 IMPERIAL HIGHWAY                                                                     SANTA FE SPRINGS   CA       90670
PHILIPPI-HAGENBUCH INC            7424 WEST PLANK RD                                                                         PEORIA             IL       61604
PHILLIPS 66 COMPANY               2331 CITYWEST BLVD.                                                                        HOUSTON            TX       77042
Phillips, Dawsen J                Address on File
Phillips, Pershing                Address on File
Phillips, Tom E                   Address on File




                                                                            Page 73 of 112
                                                      Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 74 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                         Name                         Address1                           Address2                       Address3           City       State     PostalCode       Country
PHILLYSTRAN INC                   151 COMMERCE DRIVE                                                                               MONTGOMERYVILLE   PA       18936
PHILO, JEFF L                     911 Leal St                                                                                      Douglas           WY       82633
Philo, Jeffrey                    Address on File
Phipps, James                     Address on File
PHIPPS, JAMES A                   P.O. Box 1496                                                                                    Laramie           WY       82073
Phipps, Jim A                     Address on File
Phipps, Matthew H                 Address on File
Phipps, Michael A                 Address on File
Phipps, Tony D                    Address on File
PHISHLINE, LLC                    W166S8348 KURTZE LANE                                                                            MUSKEGO           WI       53150
PHOTO FINISH INC                  1211 S DOUGLAS HWY STE M                                                                         GILLETTE          WY       82716
PIERCE, ALMEDA B                  382 CAT CREEK                                                                                    SHERIDAN          WY       82801
Pikula, Fred M                    Address on File
PILOTS FOR CHRIST                 P.O. BOX 94                                                                                      GILLETTE          WY       82717
PINE BUTTE ELEMENTARY SCHOOL      P.O. BOX 159                            28 DURANGO DRIVE                                         COLSTRIP          MT       59323
PINERIDGE CLEANING AND RESTOR     P.O. BOX 98                                                                                      MOORCROFT         WY       82721
PINK ELEPHANT CORP                1600 GOLF ROAD SUITE 1200                                                                        ROLLING MEADOWS   IL       60008-4229
Pinkerton, Jeremiah L             Address on File
Pinkerton, Troy T                 Address on File
PIONEER CREDIT RECOVERY, INC.     P.O. BOX 158                                                                                     ARCADE            NY       14009
PIONEER MANOR                     900 W 8TH ST                                                                                     GILLETTE          WY       82716
PIONEER TITLE AGENCY INC.         513 GEORGIA AVENUE                                                                               CHATTANOOGA       TN       37403
PIPESAK INCORPORATED              253-759 HYDE PARK RD                                                                             LONDON            ON       N6H 3S2        Canada
PIRA ENERGY GROUP                 3 PARK AVENUE 26TH FLOOR                                                                         NEW YORK          NY       10016-5989
Pitman, Don H                     Address on File
PITNEY BOWES GLOBAL FINANCIAL     SERVICES LLC                            P.O. BOX 371887                                          PITTSBURGH        PA       15250-7887
PITNEY BOWES INC                  3728 PHILLIPS HWY                                                                                JACKSONVILLE      FL       32224
PITNEY BOWES INC                  P.O. BOX 371896                                                                                  PITTSBURGH        PA       15250-7896
PITNEY WORKS PURCHASE POWER       ACCT NUMBER 1631 2002 86 4              P.O. BOX 856042                                          LOUISVILLE        KY       40285-6042
PITNEY WORKS PURCHASE POWER       FOR POSTAGE                             1245 E BRICKYARD ROAD STE 250                            SALT LAKE CITY    UT       84106-4278
PLAGMAN, NICK                     2574 JERSEY                                                                                      DENVER            CO       80222
PLAINSMAN PRINTING & SUPPLY       22 GRINNELL PLAZA                                                                                SHERIDAN          WY       82801
PLANT TECHNIQUES & SERVICES INC   #5 FRANKLIN                                                                                      GILLETTE          WY       82716
PLASTICYCLE CORP                  5801 CENTENNIAL BLVD                                                                             NASHVILLE         TN       37209
PLATTE COUNTY CIRCUIT COURT       800 9TH STREET                          P.O. BOX 306                                             WHEATLAND         WY       82201-0306
PLATTE COUNTY DISTRICT COURT      P.O. BOX 158                                                                                     WHEATLAND         WY       82201
Platte River Power Authority      2000 E. Horsetooth Road                                                                          Ft. Collins       CO       80525
PLATTE VALLEY LEGACY FOUNDATION   P.O. BOX 1274                                                                                    SARATOGA          WY       82331
PLATTS                            3333 WALNUT STREET                                                                               BOULDER           CO       80301-2515
Plessner, Adam                    Address on File
Plum Point Services Company LLC   c/o Purenergy LLC                       4488 Onondaga Blvd.                                      Syracuse          NY       13219
Plum Point Services Company LLC   c/o Purenergy LLC                       P.O. Box 567                       2732 S. CR 623        Osceola           AR       72370
PNC Bank                          Andrew Barbour                          300 Fifth Avenue PT-PTWR-08-2                            Pittsburgh        PA       15222
PNC BANK, N.A.                    225 FIFTH AVENUE                                                                                 PITTSBURGH        PA       15222
PNC CAPITAL MARKETS, LLC          249 FIFTH AVE, ONE PNC PLAZA                                                                     PITTSBURGH        PA       15222
PNC PURCHASING CARD - 1940        249 FIFTH AVE, ONE PNC PLAZA                                                                     PITTSBURGH        PA       15222
PNWER                             2200 ALASKAN WAY                        SUITE 460                                                SEATTLE           WA       98121
POESCHL, DEBRA L                  P.O. BOX 75                                                                                      DECKER            MT       59025
POKES MERCANTILE LLC              305 RENO DRIVE                                                                                   WRIGHT            WY       82732
POKEY'S BARBEQUE AND SMOKEHOUSE   408 S DOUGLAS HWY                                                                                GILLETTE          WY       82716
POLARIS LABORATORIES LLC          7898 ZIONSVILLE ROAD                                                                             INDIANAPOLIS      IN       46268-2177
POLARIS SHIPPING CO., LTD.        8FL. SCCI                               39 SEJONG-DAERO, JUNG-GU                                 SEOUL                      100-743        Korea




                                                                              Page 74 of 112
                                                            Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 75 of 112



                                                                           Cloud Peak Energy Inc., et al .
                                                                                   Creditor Matrix

                              Name                          Address1                           Address2                      Address3                 City    State     PostalCode       Country
POLISH LINING,INC.                       305 EAST 8TH STREET                                                                            SHERIDAN             WY       82801
Pollard, Chuck E                         Address on File
POLSINELLI PC                            900 W 48TH PLACE, SUITE 900                                                                    KANSAS CITY          MO       64112
POLY DRIVE ELEMENTARY                    2410 POLY DRIVE                                                                                BILLINGS             MT       59102
Ponder, Freeze F                         Address on File
Pool, Colleen M                          Address on File
Poole, Lee L                             Address on File
PORTER CONSTRUCTION                      P.O. BOX 197                                                                                   WRIGHT               WY       82732
Portland General Electric Company        121 SW Salmon Street                                                                           Portland             OR       97204
POSCO Terminal Co., Ltd                  5th POSCO P&S Tower 735-3              Yeoksam-dong                       Gangnam-Gu           Seoul                         135-923        Korea
POSITIVE PROMOTIONS                      15 GILPIN AVENUE                                                                               HAUPPAUGE            NY       11788
POST 42 LEGION BASEBALL                  P.O. BOX 2436                                                                                  GILLETTE             WY       82717-2436
POST GLOVER RESISTORS INC                4750 OLYMPIC BOULEVARD                                                                         ERLANGER             KY       41018-3141
POSTAGE BY PHONE SYSTEM                  PITNEY BOWES RESERVE ACCOUNT           P.O. BOX 856056                                         LOUISVILLE           KY       40285-6056
POSTMASTER                               8 Herbert St                                                                                   Alexandria           VA       22305
POWDER BASIN MOTOCROSS INC               P.O. BOX 1506                                                                                  GILLETTE             WY       82717
POWDER BASIN POWER WASH                  P.O. BOX 1656                                                                                  GILLETTE             WY       82717-1656
POWDER RIVER BASIN CHAPTER SHRM          P.O. BOX 3765                                                                                  GILLETTE             WY       82717-3765
POWDER RIVER BASIN SAFETY ASSOC          TREASURER                              P.O. BOX 112                                            GILLETTE             WY       82717-0112
POWDER RIVER BASIN SECTION/SME           P.O. BOX 3683                                                                                  GILLETTE             WY       82717-3683
POWDER RIVER COAL COMPANY                701 MARKET STREET                                                                              ST. LOUIS            MO       63101-1826
POWDER RIVER CONSTRUCTION INC            4001 E. COLLINS ROAD                                                                           GILLETTE             WY       82718
Powder River County Assessor/Treasurer   P.O. Box 200                                                                                   Broadus              MT       59317
POWDER RIVER COUNTY TREASURER            P.O. BOX 200                                                                                   BROADUS              MT       59317-0072
POWDER RIVER ENERGY CORP                 P.O. BOX 930                                                                                   SUNDANCE             WY       82729-0930
POWDER RIVER ENERGY FOUNDATION           P.O. BOX 930                                                                                   SUNDANCE             WY       82729
POWDER RIVER HEATING                     & AIR CONDITIONING                     3707 TANNER DR                     P.O. BOX 245         GILLETTE             WY       82717-0245
POWDER RIVER HYDRAULICS, LLC.            P.O. BOX 18                                                                                    HARDWOOD             ND       58042
POWDER RIVER OFFICE SUPPLY               310 S GILLETTE AVE                     P.O. BOX 307                                            GILLETTE             WY       82716
POWDER RIVER PARTY RENTALS               P.O. BOX 6644                          APT 7                                                   SHERIDAN             WY       82801
POWDER RIVER PLAYHOUSE, INC.             2308 CASCADE DR.                                                                               GILLETTE             WY       82718
POWDER RIVER POWER                       604 EAST LAKEWAY                                                                               GILLETTE             WY       82716
POWDER RIVER POWER OF SHERIDAN           2084 EAST SIDE 2ND STREET              P.O. BOX 6179                                           SHERIDAN             WY       82801
POWDER RIVER PUMP INC                    2808 CONESTOGA                         P.O. BOX 2784                                           GILLETTE             WY       82717-2784
POWDER RIVER SHOOTOUT                    P.O. BOX 7273                                                                                  GILLETTE             WY       82717-7273
POWDER RIVER SYMPHONY                    P.O. BOX 3964                                                                                  GILLETTE             WY       82717-3964
POWDER RIVER TRANSPORTATION              1700 E HWY 14-16                                                                               GILLETTE             WY       82717-3047
POWELL HIGH SCHOOL-                      1151 EAST 7TH STREET                                                                           POWELL               WY       82435
Powell, Jeffrey                          Address on File
POWER CONTROLS INC                       1205 W CENTER AVE                                                                              DENVER               CO       80223
POWER ENGINEERING & MFG LTD              2635 WCF&N DRIVE                                                                               WATERLOO             IA       50704-4055
POWER EQUIPMENT COMPANY                  3251 MJB ROAD                                                                                  CASPER               WY       82601-9035
POWER SERVICE INC                        5625 CHAPMAN PL                                                                                CASPER               WY       82604
POWER STEP, INC.                         P.O. BOX 3005                                                                                  DULUTH               MN       55803
POWERBLANKET                             3130 SOUTH 1030 WEST STE 1                                                                     SALT LAKE CITY       UT       84119
POWERSTEERING SOFTWARE INC.              25 FIRST STREET                                                                                CAMBRIDGE            MA       2141
Pownall, Jack J                          Address on File
Pownall, Jacquelyn K                     Address on File
Praeuner, Kirk H                         Address on File
PRAIRIE MINES & ROYALTY LTD              1600 OXFORD TOWER 10235-101 ST                                                                 EDMONTON             AB       T6R 3T7        Canada
Pratt, Neil                              Address on File
PRECISION SAMPLERS INC                   147 ELEVENTH AVENUE                    SUITE 200                                               SOUTH CHARLESTON     WV       25303




                                                                                    Page 75 of 112
                                                           Case 19-11047-CSS   Doc 22-1    Filed 05/10/19     Page 76 of 112



                                                                          Cloud Peak Energy Inc., et al .
                                                                                  Creditor Matrix

                                Name                     Address1                           Address2                          Address3               City    State     PostalCode        Country
PRECISION SYSTEMS ENGINEERING          9805 S 500 W                                                                                      SANDY              UT       84070
PRECISION WELL SERVICE INC             403 COMMERCE DRIVE                                                                                GILLETTE           WY       82718
PREISER SCIENTIFIC INC                 94 OLIVER STREET                        P.O. BOX 1330                                             ST ALBANS          WV       25177-1330
PRESTFELDT SURVEYING                   P.O. BOX 3082                                                                                     SHERIDAN           WY       82801
PREVENTION MANAGEMENT                  ORGANIZATION OF WYOMING                 1211 S DOUGLAS HWY SUITE 215                              GILLETTE           WY       82716
PRICE MINE SERVICE                     515 YAMPA AVE.                                                                                    CRAIG              CO       81625
PRICE WATERHOUSE COOPER                201 SUSSEX STREET                                                                                 SYDNEY                      NSW 1171       Australia
PRICE WATERHOUSE COOPERS LLP           P.O. BOX 75647                                                                                    CHICAGO            IL       60675-5647
Price, Christal                        Address on File
PRICWATERHOUSECOOPERS LLP              PWC TOWER                               18 YORK STREET, SUITE 2600                                TORONTO            ON       M5J 0B2        Canada
PRIMAL WEAR INC                        7700 CHERRY CREEK S DR STE 106                                                                    DENVER             CO       80231
PRIME CLERK                            830 THIRD AVENUE, 9TH FLOOR                                                                       NEW YORK           NY       10022
Prince, Russell A                      Address on File
PRINCESS THEATRE                       P.O. BOX 860                                                                                      DOUGLAS            WY       82633
PRO AUDIO OF GILLETTE                  P.O. BOX 2375                           208 E 2ND ST                                              GILLETTE           WY       82717
PRO BALER SERVICES, INC.               317 WEST 6160 SOUTH                     P.O. BOX 57716                                            MURRAY             UT       84157-0716
PRO CHARGING SYSTEMS, LLC              1551 HEIL QUAKER BLVD                                                                             LA VERGNE          TN       37086
PRO STRIPING AND ASPHALT               MAINTENANCE                             465 3RD AVE. WEST                                         RANCHESTER         WY       82839
PROCARE PHARMACY BENEFITS MANAGE       1267 PROFESSIONAL PKWY                                                                            GAINSVILLE         FL       30507
PROCESS MEASUREMENT COMPANY            2475 WEST 2ND AVENUE #34A                                                                         DENVER             CO       80223
PRO-EX CANADA INC                      28 KURYLUK BOULEVARD                    ST ALBERT INDUSTRIAL AIRPORT                              ST ALBERT          AB       T8N 1N3        Canada
PROFESSIONAL INDIAN HORSE RACING       544 PASS CREEK RD                                                                                 PARKMAN            WY       82838
PROGRESS RAIL SERVICES INC             P.O. BOX 826                                                                                      BRIDGEPORT         NE       69336
PROGRESSIVE BUSINESS PUBLICATION       DIV OF AMER FUTURE SYSTEMS INC          370 TECHNOLOGY DRIVE                                      MALVERN            PA       19355
PROJECT MANAGEMENT SOLUTIONS           223 WILMINGTON                          WEST CHESTER PIKE                 SUITE #108              CHADDS FORD        PA       19317
PROLINE MACHINING LLC                  P.O. BOX 1927                                                                                     GILLETTE           WY       82717-1927
PROMAAC SYSTEMS, INC.                  3903 GARMAN RD                                                                                    GILLETTE           WY       82716
PRONGHORN BOOSTER CLUB                 300 WEST SINCLAIR                                                                                 GILLETTE           WY       82718-7834
PRO-SAFETY ASSOCIATES                  620 OVERDALE                                                                                      GILLETTE           WY       82718
PROTIVITI                              12269 COLLECTIONS CENTER DRIVE                                                                    CHICAGO            IL       60693
Prusak, Matthew W                      Address on File
PUBLIC COMPANY ACCOUNTING              OVERSIGHT BOARD                         P.O. BOX 418631                                           BOSTON             MA       02241-8631
Public Service Company of Colorado     1800 Larimer                            Suite 1000                                                Denver             CO       80202
PUBLICATION DESIGN, INC.               3798 MARSHALL ST                        SUITE 1A                                                  WHEAT RIDGE        CO       80033
PUGET SOUND TRUCK SALES, INC.          1512 THORNTON AVE SW                                                                              PACIFIC            WA       98047
Puppel, Oliver                         Address on File
PURCELL TIRE AND RUBBER COMPANY        P.O. BOX 100                                                                                      POTOSI             MO       63664
PURCHASE POWER                         P.O. BOX 371874                                                                                   PITTSBURG          PA       15250-7874
Purviance, Jason                       Address on File
PURVIS INDUSTRIES                      1800 OPPORTUNITY BLVD                                                                             CASPER             WY       82601
Q4 WEB SYSTEMS INC.                    219 DUFFERIN STREET, SUITE 211C                                                                   TORONTO            ON       M6K 3J1        Canada
QA BALANCE SERVICES INC                7812 SOUTH NEWBERN CIRCLE                                                                         AURORA             CO       80016-2046
QCERA, INC.                            1525 S. SEPULVEDA BLVD., SUITE A                                                                  LOS ANGELES        CA       90025-7227
QDOBA                                  2112 COFFEEN AVE.                                                                                 SHERIDAN           WY       82801
QDOBA MEXICAN GRILL                    2711 S. DOUGLAS HIGHWAY                 SUITE 120                                                 GILLETTE           WY       82718
QDRO CONSULTANTS                       3071 PEARL ROAD                                                                                   MEDINA             OH       44256
Qiu, Wei                               Address on File
Quade, David R                         Address on File
QUALITY AGG & CONSTRUCTION INC         P.O. BOX 637                                                                                      MOORCROFT          WY       82721-0637
QUALITY FIELD SERVICE LLC              469 S HWY 50                                                                                      GILLETTE           WY       82718
QUALITY FLOOR COVERING LLC             3407A FORCE ROAD                                                                                  GILLETTE           WY       82718
QUALITY MAT COMPANY                    6550 TRAM ROAD                                                                                    BEAUMONT           TX       77713




                                                                                   Page 76 of 112
                                                      Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 77 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                           Name                     Address1                           Address2                    Address3                City    State     PostalCode        Country
Queensland Coal Pty Limited        123 Albert Street                                                                          Brisbane                     QLD 4000       Australia
QUEST ENGINEERING INC              3616 NORTH CLIFF                                                                           SIOUX FALLS         SD       57104
QUILL CORPORATION                  100 SOUTH SCHELTER RD                  P.O. BOX 94081                                      LINCOLNSHIRE        IL       60069
Quilty, Jeff                       Address on File
Quinn, Boh J                       Address on File
QUINN, WILLIAM FRANCIS             2076 SCENIC GULF DRIVE                 UNIT 1015                                           MIRAMAR BEACH       FL       32550
Quiroz, Joey P                     Address on File
R.S.T. INSTRUMENTS LTD             11545 KINGSTON STREET                                                                      MAPLE RIDGE         BC       V2X 0Z5        Canada
Raab, Kyle                         Address on File
RACHEL'S CHALLENGE                 7901 SOUTHPARK PLAZA                   SUITE 210                                           LITTLETON           CO       80120
RACK & PINION ELEVATOR SERVICE     P.O. BOX 167                                                                               FT LUPTON           CO       80621
Rader, Mark L                      Address on File
Rael, Greg E                       Address on File
RAIL LINK INC                      1221 SOUTH COLORADO AVE.                                                                   PROVO               UT       84606-6111
Rail Link, Inc.                    2200 Foothills Blvd., Suite B                                                              Gillette            WY       82716
RAIL SCALE, INC.                   111 NATURE WALK PARKWAY                SUITE 105                                           SAINT AUGUSTINE     FL       32092
RAILINC CORPORATION                7001 WESTON PARKWAY                    STE 200                                             CARY                NC       27513-2125
RAILROAD TOOLS & SOLUTIONS (LLC)   4729 RED BANK ROAD                                                                         CINCINNATI          OH       45227
RAINMAKER PRODUCTS LLC             P.O. BOX 31697                                                                             BELLINGHAM          WA       98228
RAISING READERS IN WYOMING         P.O. BOX 21856                                                                             CHEYENNE            WY       82003
RAMADA PLAZA                       2009 SOUTH DOUGLAS HWY                                                                     GILLETTE            WY       82718
Ramos, Jesus H                     Address on File
Randall, Ralph C                   Address on File
Randall, Val                       Address on File
RANDY RINALDI WELDING LTD          BOX 337                                                                                    BELLEVUE            AB       T0K 0C0        CANADA
RANGE TELEPHONE                    P.O. BOX 127                                                                               FORSYTH             MT       59327
RAPID FIRE PROTECTION INC          1805 SAMCO ROAD                                                                            RAPID CITY          SD       57702
RAPID LEARNING INSTITUTE           1510 CHESTER PIKE                      STE 310                                             EDDYSTONE           PA       19022
RAPID RESPONSE RAILROAD CONSULTI   P.O. BOX 7246                                                                              GILLETTE            WY       82717
RASMUSSEN MECHANICAL SERVICES      2425 EAST 4TH STREET                                                                       SIOUX CITY          IA       51101
Rasmussen, Chris D                 Address on File
Rasmussen, Niels L                 Address on File
Ratcliff, Douglas                  Address on File
RAVEN WING PETROLEUM PROD. CO.,    P.O. BOX 186                                                                               LARAMIE             WY       82073
RAW MACHINERY, INC.                2910 HANNON RD                                                                             BILLINGS            MT       59101
Ray, Scott L                       Address on File
RAZOR CITY BMX                     P.O. BOX 413                                                                               GILLETTE            WY       82717
RAZOR CITY LOCKSMITH               2806A SOUTH DOGWOOD AVENUE                                                                 GILLETTE            WY       82718
RAZOR CITY RENEGADES SOCCER CLUB   P.O. BOX 7001                                                                              GILLETTE            WY       82717
RAZOR CITY RENTAL                  305 SOUTH MILLER AVENUE                                                                    GILLETTE            WY       82716
R-B DOZING                         814 ASH CREEK                                                                              SHERIDAN            WY       82801
RBA CONSULTING                     100 WEST LAKE STREET                                                                       WAYZATA             MN       55391
RBC CAPITAL MARKETS LLC            THREE WORLD FINANCIAL 5TH FL                                                               NEW YORK            NY       10281
RCC WESTERN STORES INC             324 EAST BLVD                          P.O. BOX 1139                                       RAPID CITY          SD       57709
RCI ENERGY, INC.                   HC 36 335 SOUTH MITCHELL                                                                   HARDIN              MT       59034
RDO EQUIPMENT COMPANY              5221 MIDLAND ROAD                                                                          BILLINGS            MT       59101-6341
REAL MONTANA                       P.O. BOX 170535                                                                            BOZEMAN             MT       59717-0535
REAVEY, RICHARD                    931 EDGEWOOD AVE                                                                           PELHAM              NY       10803
Reavey, Richard P                  Address on File
RECORD SUPPLY INC                  101 CAREY AVE                                                                              GILLETTE            WY       82716-3824
RECORD SUPPLY INC/ JOHN DEER       203 EAST 2ND ST.                                                                           GILLETTE            WY       82716
Record, Paul C                     Address on File




                                                                              Page 77 of 112
                                                                                 Case 19-11047-CSS        Doc 22-1     Filed 05/10/19    Page 78 of 112



                                                                                                      Cloud Peak Energy Inc., et al .
                                                                                                              Creditor Matrix

                               Name                                              Address1                               Address2                     Address3               City      State     PostalCode       Country
RED FLATS FARMS                                             68 JAYHAWKER STREET                                                                                 GILLETTE            WY        82718
RED LODGE HIGH SCHOOL                                       P.O. BOX 1090                                                                                       RED LODGE           MT        59068
RED ROCKS COMMUNITY COLLEGE                                 13300 W. 6TH AVENUE, BOX 16                                                                         LAKEWOOD            CO        80228-1255
RED TIGER WELL SERVICE INC                                  P.O. BOX 217                                                                                        GILLETTE            WY        82717-0217
RED WING SHOE STORE                                         POWELL SHOE CORP                               922 MAIN STREET                                      RAPID CITY          SD        57701
REDCEDAR CONSULTING LLC                                     19005 ARABIAN LANE                                                                                  FRENCHTOWN          MT        59834
Redding III, Leonard                                        Address on File
Redfield Jr., Roland R                                      Address on File
REDHORSE CORPORATION                                        1370 INDIA ST                                  SUITE 200                                            SAN DIEGO           CA        92101
REDS FIXIT SHOP LLC                                         P.O. BOX 20782                                                                                      BILLINGS            MT        59104-0782
REED GROUP LTD                                              10155 WESTMOOR DRIVE #210                                                                           WESTMINSTER         CO        80021
REED, CRAIG A                                               P.O. Box 1181                                                                                       Douglas             WY        82633
Reed, Craig A                                               Address on File
Reed, Jason                                                 Address on File
Reents, Brian D                                             Address on File
Reeves, Mark                                                Address on File
REFINITIV US LLC                                            P.O. BOX 415983                                                                                     BOSTON              MA        2241
REGENTS OF THE UNIV OF MN                                   184 DADB                                       1049 UNIVERSITY DRIVE                                DULUTH              MN        55812-3011
Regents of the University of Minnesota – Crookston Campus   2900 University Ave.                           2A Kaiser Bldg.                                      Crookston           MN        56716
REGIONAL MAPLE LEAF                                         COMMUNICATION INC                              10213 - 11 ST NW                                     EDMONTON            AB        T5K 2V6        CANADA
REHAB SOLUTIONS                                             1103 E BOXELDER RD STE U                                                                            GILLETTE            WY        82718
Rehbein, Kevin M                                            Address on File
Rehder, Cory J                                              Address on File
Reichenbach, Chuck R                                        Address on File
REID DRILLING INC                                           P.O. BOX 236                                                                                        WRIGHT              WY        82732-0236
Reid, Grant                                                 Address on File
Reilly, Jacque J                                            Address on File
Reimers, Steve J                                            Address on File
RELUS TECHNOLOGIES                                          22 TECHNOLOGY PKWY S                                                                                PEACHTREE CORNERS   GA        30092
REMA TIP TOP NORTH AMERICA INC                              6428 SOUTH AIRPORT ROAD                                                                             WEST JORDAN         UT        84084
REMLEY, SHAWN                                               6702 Ichabod Ave                                                                                    Gillette            WY        82718
Remley, Shawn                                               Address on File
RENEGADES                                                   806 GREENWAY B                                                                                      GILLETTE            WY        82716-2364
RENEW                                                       1969 S. SHERIDAN AVENUE                                                                             SHERIDAN            WY        82801
RENK MINING CONSULTING & ASSOC                              9429 124 AVENUE                                                                                     GRANDE PRAIRIE      AB        T8V 5Y6        CANADA
Renstrom, Greg                                              Address on File
REPAIR ITEM MANAGEMENT                                      CALLER BOX 3017                                                                                     GILLETTE            WY        82717-3017
REPAIR ITEM MANAGEMENT                                      P.O. BOX 3001                                                                                       GILLETTE            WY        82717-3001
REPUBLIC DIESEL INC                                         P.O. BOX 35650                                                                                      LOUISVILLE          KY        40232-5650
REPUBLIC SERVICES                                           P.O. BOX 30596                                                                                      BILLINGS            MT        59107
REPUBLICAN ATTORNEYS GENERAL ASS                            1747 PENNSYLVANIA AVENUE, NW                   SUITE 800                                            WASHINGTON          DC        20006
REPUBLICAN GOVERNORS ASSOC                                  1747 PENNSYLVANIA AVE NW STE 250                                                                    WASHINGTON          DC        20006
REPUBLICAN STATE LEADERSHIP                                 COMMITTEE                                      1201 F STREET, NW SUITE 675                          WASHINGTON          DC        20004
RESCUE SOLUTIONS INTERNATIONAL                              708 SW UMATILLA AVE.                                                                                REDMOND             OR        97756
RESOURCE DEVELOPMENT LLC                                    One Alpha Place                                P.O. Box 2345                                        Abingdon            VA        24212
RESOURCES GLOBAL PROFESSIONALS                              17101 ARMSTRONG AVE                                                                                 IRVINE              CA        92614-5730
REUBEN FALLS DOWN                                           P.O. BOX 313                                                                                        CROW AGENCY         MT        59022
REX COAL PTE. LTD                                           2 BATTERY ROAD, #30-01                         MAYBANK TOWER                                        SINGAPORE                     49907          SINGAPORE
Rex Coal Pte. Ltd.                                          9 Temasek Blvd. #09-01A, Suntec Tower 2                                                                                                          Singapore
REX LLC                                                     P.O. BOX 3842                                                                                       GILLETTE            WY        82717-3842
Rexroat, Kalob C                                            Address on File
Rexroat, Kirk E                                             Address on File




                                                                                                               Page 78 of 112
                                                               Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 79 of 112



                                                                              Cloud Peak Energy Inc., et al .
                                                                                      Creditor Matrix

                               Name                        Address1                               Address2                       Address3                 City    State    PostalCode        Country
Reyes, John J                          Address on File
Reyes, Melissa                         Address on File
Reynolds, Bill C                       Address on File
Reynolds, Justin                       Address on File
REYNOLDS, JUSTIN L                     655 Lakeland Hills Dr                                                                                Gillette             WY       82716
REYNOLDS, SARAH                        4099 A ROPER LANE                                                                                    GILLETTE             WY       82718
Reynolds, Tina R                       Address on File
Reynolds, Tony B                       Address on File
REYNOLDS, WILLIAM C                    P.O. Box 746                                                                                         Wright               WY       82732

RH TECHNOLOGY                          FILE 73484                                  1127 SEVENTEENTH STREET STE 870                          DENVER               CO       80202
Rheaume, Frank A                       Address on File
Rhoads, Cody C                         Address on File
RHODD, BEN                             P.O. BOX 846                                                                                         HILL CITY            SD       57745
RICE LAKE WEIGHING SYSTEMS INC         230 WEST COLEMAN                                                                                     RICE LAKE            WI       54868-2404
Rice, Kim H                            Address on File
Rice, Terri R                          Address on File
RICHARDS LAYTON AND FINGER             ONE RODNEY SQUARE                           920 NORTH KING STREET                                    WILMINGTON           DE       19801
Richards, Sheldon R                    Address on File
Richards, Steve A                      Address on File
Richardson, Leslee M                   Address on File
RICHWOOD IND INC                       707 W 7TH STREET                                                                                     HUNTINGTON           WV       25704
Ricks, Heath W                         Address on File
RICS SHIPPING CO., LTD.                702, 95, SEOSOMUN-RO, JUNG-GU               SEOUL                                                    SEOUL                         4516
RIDDLE, ERYC                           2654 East 5th St                                                                                     Casper               WY       82609
Riddle, Eryc J                         Address on File
Riddle, Jon D                          Address on File
Riddle, Kevin S                        Address on File
RIDE A HORSE FEED A COWBOY             979 NEW HAVEN RD                                                                                     HULETT               WY       82720
Rides the White Hipped Horse, Wilson   Address on File
RIDLEY TERMINALS INC                   PO BAG 8000                                                                                          PRINCE RUPERT        BC       V8J-4H3       CANADA
Riedesel, Jason L                      Address on File
Riediger, Michael J                    Address on File
Rieger, Paul M                         Address on File
Rieger, Ryan S                         Address on File
Rieger, Steve W                        Address on File
RIEGL USA, INC.                        7035 GRAND NATIONAL DR., #100                                                                        ORLANDO              FL       32819-8317
RIGHT FLAIR GROUP LTD                  15F NO58 SEC3 MINQUAN EAST RD               ZHONGSHAN DISTRICT                                       TAIPEI                        104           Taiwan
Right Flair Group Ltd.                 15F No 58 Sec 3                             Minquan E Road                     Zhongshan District    Taipei City                   104           Taiwan
Riley, Jay J                           Address on File
RIMEX INC                              4103 GARMAN RD                                                                                       GILLETTE             WY       82716
Ring, Keith A                          Address on File
RINGCENTRAL INC.                       20 DAVIS DR.                                                                                         BELMONT              CA       94002
RIO TINTO COAL AUSTRALIA PTY LTD       LEVEL 3 ANN STREET                          P.O. BOX 391                                             BRISBANE                      QLD 4000      Australia
RIO TINTO ENERGY AMERICA               P.O. BOX 952005                                                                                      SOUTH JORDAN         UT       84095
RIO TINTO SERVICES, INC.               4700 DAYBREAK PARKWAY                                                                                SOUTH JORDAN         UT       84095-5120
Risley, Mary Lou L                     Address on File
Riss, Justin                           Address on File
Riss, Keith A                          Address on File
RITCHIE BROS AUCTIONEERS INC           4000 PINE LAKE ROAD                                                                                  LINCOLN              NE       68516
RITCHIE MANNING LLP                    175 N. 27TH STREET, SUITE 1202                                                                       BILLINGS             MT       59101
RITER ENGINEERING COMPANY              1142 W. 2320 S. SUITE B                                                                              WEST VALLEY CITY     UT       84128




                                                                                       Page 79 of 112
                                                    Case 19-11047-CSS    Doc 22-1        Filed 05/10/19   Page 80 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                         Name                     Address1                               Address2                     Address3               City    State    PostalCode      Country
Ritter, David                      Address on File
Rivenes, Gary                      Address on File
River Trading Company              10900 89th Ave.                                                                               Maple Grove        MN       55369
RIVERBEND MACHINERY                108 12TH AVE NW                                                                               HAZEN              ND       58545
RIVERTON RANGER INC                421 E MAIN STREET                      P.O. BOX 993                                           RIVERTON           WY       82501
RIVERTON RANGER INC                P.O. BOX 993                                                                                  RIVERTON           WY       82501
RJ CORMAN DERAILMENT SERVICES      101 RJ CORMAN DR                                                                              NICHOLASVILLE      KY       40356
RMCMI                              3900 S WADSWORTH BLVD STE 365                                                                 LAKEWOOD           CO       80235
RMEC ENVIRONMENTAL INC             785 NORTH 400 WEST                                                                            SALT LAKE CITY     UT       84103
RMEF LARAMIE PEAK                  622 ESTERBROOK RD                                                                             DOUGLAS            WY       82633
ROAD RUNNER DOWN HOLE SPECIALTIE   3103 E. 2ND ST.                                                                               GILLETTE           WY       82716
ROAD RUNNER SERVICE & SUPPLY       #120 HIGHWAY 59                                                                               DOUGLAS            WY       82633
ROBBINS, MICHAEL S                 2005 W. 4J Rd                                                                                 Gillette           WY       82718
ROBERT BURNS & ASSOCIATES LLC      16532 RHONE LANE                                                                              HUNTINGTON BEACH   CA       92647
Roberts, Dale L                    Address on File
Roberts, Landon L                  Address on File
Roberts, Rowdy                     Address on File
Robertson, Scott C                 Address on File
Robinson, Dave L                   Address on File
Robinson, Mike B                   Address on File
Robles, Alma                       Address on File
Roby, Rikki                        Address on File
ROCKMOUNT RESEARCH & ALLOYS INC    11909 NE 95TH                                                                                 VANCOUVER          WA       98682
ROCKPILE MUSEUM ASSOCIATION        900 W. 2ND STREET                                                                             GILLETTE           WY       82716
ROCKY MOUNTAIN AIR & LUBRICATION   2244 EAST MAIN STREET                                                                         BILLINGS           MT       59105
ROCKY MOUNTAIN BRAKE SUPPLY INC    1489 BRYAN STOCK TRAIL                                                                        CASPER             WY       82601
ROCKY MOUNTAIN BUS SALES INC       531 E. 8TH STREET                                                                             MONUMENT           CO       80132
ROCKY MOUNTAIN BUSINESS            EQUIPMENT LLC                          107 EAST 1ST STREET                                    GILLETTE           WY       82716
ROCKY MOUNTAIN CFC EQUIPMENT SER   851 E. HWY 224 UNIT A-10                                                                      DENVER             CO       80229-6853
ROCKY MOUNTAIN COLLEGE             1511 POLY DRIVE                                                                               BILLINGS           MT       59102-1796
ROCKY MOUNTAIN DISCOUNT SPORTS     440 BROADWAY STREET                                                                           SHERIDAN           WY       82801
ROCKY MOUNTAIN DISCOUNT SPORTS     4706 SOUTH DOUGLAS HWY                                                                        GILLETTE           WY       82718
ROCKY MOUNTAIN ELK FOUNDATION      5705 GRANT CREEK                                                                              MISSOULA           MT       59808-9394
ROCKY MOUNTAIN ELK FOUNDATION      BIG HORN BASIN CHAPTER                 1291 JONES                                             THERMOPOLIS        WY       82443
ROCKY MOUNTAIN ELK FOUNDATION      POWDER RIVER CHAPTER                   4200 BRORBY BLVD.                                      GILLETTE           WY       82718
ROCKY MOUNTAIN ELK FOUNDATION      SHERIDAN COUNTY WYOMING CHAPTER        14 PIPER ROAD                                          SHERIDAN           WY       82801
ROCKY MOUNTAIN EMTEC               925 W KENYON AVE UNIT 1                                                                       ENGLEWOOD          CO       80110
ROCKY MOUNTAIN HOIST SERVICES      5351 WINLAND DRIVE                                                                            GILLETTE           WY       82718
ROCKY MOUNTAIN HOTSY               1192 JOHNSON ROAD                      P.O. BOX 686                                           CRAIG              CO       81625
ROCKY MOUNTAIN MINERAL LAW FOUND   9191 SHERIDAN BLVD., SUITE 203                                                                WESTMINSTER        CO       80031
ROCKY MOUNTAIN OILFIELD            414 SOUTH ELM                                                                                 CASPER             WY       82601
ROCKY MOUNTAIN POWER               201 SOUTH MAIN ST STE 2300             P.O. BOX 25308                                         SALT LAKE CITY     UT       84111-2269
ROCKY MOUNTAIN PREDICTIVE MAINTE   1308 MEADOWBROOK LANE                                                                         GILLETTE           WY       82718
ROCKY MOUNTAIN RECLAMATION         P.O. BOX 1695                          2670 N. 15TH ST.                                       LARAMIE            WY       82073
ROCKY MOUNTAIN SMOKERS             AND CATERING                           62 JARMON TRAIL                                        DOUGLAS            WY       82633
ROCKY MOUNTAIN SOLUTIONS           P.O. BOX 668                                                                                  RONAN              MT       59864-0668
ROCKY MOUNTAIN WIRE ROPE           2421 SOUTH 2570 WEST                                                                          SALT LAKE CITY     UT       84119
Roebling, Colton J                 Address on File
Rogers, Kyle A                     Address on File
Rohrer, Dennis                     Address on File
ROLLER INDUSTRIES                  5105 TAPPAN COURT                                                                             GILLETTE           WY       82718
ROME TRANSPORTATION INC.           509 MILL STREET                        SUITE 203                                              KITCHENER          ON       N2G 2Y5       CANADA




                                                                              Page 80 of 112
                                                       Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 81 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                     Address1                              Address2                     Address3              City    State    PostalCode      Country
Romero, Ken W                      Address on File
Romero, Nathan D                   Address on File
Romey, William J                   Address on File
RONALD MCDONALD HOUSE CHARITIES    1300 E. 21ST AVENUE                                                                            DENVER            CO       80205
ROOCH'S MARINA IN GLENDO           383 GLENDO PARK ROAD                    P.O. BOX 246                                           GLENDO            WY       82213
Roper, Anthony                     Address on File
Rosalez, Bryce                     Address on File
Rosalez, Joe                       Address on File
Rosalez, Kenny L                   Address on File
ROSE PARK ELEMENTARY               1812 19TH STREET WEST                                                                          BILLINGS          MT       59102
ROSE THOMPSON MACY                 2118 LONG'S PEAK AVENUE                                                                        LONGMONT          CO       80501-4750
Rose, Jonathan                     Address on File
Rose, Shelly L                     Address on File
Rosier, Nicki L                    Address on File
Ross, Alvin L                      Address on File
Ross, Orion J                      Address on File
ROTARY CLUB OF BROOMFIELD CROSSI   P.O. BOX 691                                                                                   BROOMFIELD        CO       80038-0691
ROTH CONSULTANCY INTERNATIONAL,    9595 S. FLOWER WAY                                                                             LITTLETON         CO       80127
ROTH PROPERTY MAINTENANCE, LLC     P.O. BOX 9747                                                                                  DENVER            CO       80209
ROTH STAFFING COMPANIES, L.P.      7887 E. BELLEVIEW AVENUE                SUITE 120                                              ENGLEWOOD         CO       80111
Roth, Mark A                       Address on File
Roth, Michael                      Address on File
ROTH, MICHAEL D                    P.O. Box 552                                                                                   Parker            SD       57053
ROTHENBUHLER ENGINEERING CO        524 RHODES ROAD                                                                                SEDRO WOOLLEY     WA       98284-0708
Rothleutner, Avery T               Address on File
Rothleutner, Morgan J              Address on File
Roush, Don O                       Address on File
ROUSH, GLENN A & ARDITH A          IRREVOCABLE TRUST                       2750 EVERGREEN DRIVE                                   GREAT FALLS       MT       59404
ROUSH, KATHLEEN M                  3627 NORMAN BRIDGE ROAD                                                                        MONTGOMERY        AL       36105-2314
ROUSH, ROBERT C                    14037 NE 61ST STREET                                                                           REDMOND           WA       98052-4663
Roush, Timothy                     Address on File
Rowles, Don                        Address on File
Rowley, Mike S                     Address on File
ROYAL TRUST CORP OF CA CAD         155 WELLINGTON STREET WEST              20TH FLOOR                                             TORONTO           ON       M5V 3K7       CANADA

ROYAL TRUST CORPORATION            OF CANADA                               155 WELLINGTON STREET W 20TH FL                        TORONTO           ON       M5V 3K7       CANADA
ROZET ELEMENTARY PTO               21 HAYFIELD PLACE                                                                              GILLETTE          WY       82718
RPM SALES INC                      P.O. BOX 1654                                                                                  BILLINGS          MT       59103
RPM SOFTWARE USA, INC              7921 SOUTHPARK PLAZA, SUITE 210                                                                LITTLETON         CO       80120
RSC EQUIPMENT RENTAL               2805 CONESTOGA DR.                                                                             GILLETTE          WY       82718-8100
RSL RESOURCES LLC                  489 YOWELL ROAD                                                                                WHITESBORO        TX       76273
RSO SERVICES INC                   85 BUTTERCUP WAY                                                                               CARBON HILL       AL       35549
Ruckdaschel, Kay A                 Address on File
Ruddell, Bryan                     Address on File
Ruiz, Anthony                      Address on File
RUNZHEIMER INTERNATIONAL           RUNZHEIMER PARK                                                                                WATERFORD         WI       53167
Ruscavage-Barz, Samantha           Wild Earth Guardians                    516 Alto St.                                           Santa Fe          NM       87501
Rush, Barbara I                    Address on File
RUSSELL INDUSTRIES INC             1328 ENGLISH AVENUE                                                                            CASPER            WY       82602
Russell, Craig A                   Address on File
Russell, Penny S                   Address on File
Russell, Ryan D                    Address on File




                                                                               Page 81 of 112
                                                                                          Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 82 of 112



                                                                                                         Cloud Peak Energy Inc., et al .
                                                                                                                 Creditor Matrix

                                Name                                                    Address1                           Address2                    Address3               City    State    PostalCode        Country
Russell, Thomas                                                  Address on File
RW BELL RESOURCE ADVISORY                                        2519 1ST AVE W                                                                                   VANCOUVER          BC       V6K 1G8       CANADA
RYALL ELECTRIC SUPPLY COMPANY                                    2013 NORTH SALT CREEK RT #6                                                                      CASPER             WY       82601
RYAN, CHRIS                                                      902 Pioneer Ave                                                                                  Gillette           WY       82718
Ryan, Christopher L                                              Address on File
Ryckman, Eugene K                                                Address on File
RYEGATE PUBLIC SCHOOL                                            P.O. BOX 129                                 207 2ND AVE WEST                                    RYEGATE            MT       59074
Ryland, Garret T                                                 Address on File
S & B ELECTRIC                                                   11650 CONVOY HELLER ROAD                                                                         VAN WERT           OH       45891-8934
S & S BUILDERS                                                   P.O. BOX 1867                                                                                    GILLETTE           WY       82717-1867
S BAR S SUPPLY COMPANY                                           2102 OLD HARDIN ROAD                                                                             BILLINGS           MT       59101
S&P GLOBAL MARKET INTELLIGENCE L                                 ONE SNL PLAZA                                                                                    CHARLOTTESVILLE    VA       22902
S. A. MCLENNAN COMPANY                                           300 WEST MICHIGAN STREET #704                                                                    DULUTH             MN       55802
S.D. MYERS, LLC                                                  180 SOUTH AVENUE                                                                                 TALLMADGE          OH       44278
S.J. LOUIS CONSTRUCTION, INC.                                    P.O. BOX 459                                                                                     ROCKVILLE          MN       56369
SADDLE BRONC PRODUCTIONS LLC                                     P.O. BOX 1291                                                                                    DOUGLAS            WY       82633-1291
Sadler, Dustin W                                                 Address on File
SAFEHOUSE DENVER INC                                             1649 DOWNING STREET                                                                              DENVER             CO       80218
SAFETY CONSULTANTS                                               5002 ROURKE AVE                                                                                  GILLETTE           WY       82718
SAFETY FLAG CO. OF AMERICA                                       82 HADWIN STREET                                                                                 CENTRAL FALLS      RI       2863
SAFETY SOURCE LLC.                                               P.O. BOX 178                                                                                     ARROYO SECO        NM       87514
SAGE VALLEY JUNIOR HIGH                                          1000 WEST LAKEWAY                                                                                GILLETTE           WY       82718
SAI GLOBAL COMPLIANCE, INC.                                      2500 CITY WEST BLVD., SUITE 322                                                                  HOUSTON            TX       77042
SAINT CLOUD STATE UNIVERSITY                                     720 4TH AVENUE SOUTH                                                                             SAINT CLOUD        MN       56301
Salas, Ivan                                                      Address on File
Sales, Austin L                                                  Address on File
SALESFORCE.COM                                                   P.O. BOX 842569                                                                                  BOSTON             MA       02284-2569
                                                                                                              LANDMARK @ ONE MARKET ST STE
SALESFORCE.COM INC                                               DBA RADIAN6                                  300                                                 SAN FRANCISCO      CA       94105
SALISH KOOTENAI COLLEGE INC.                                     P.O. BOX 70                                                                                      PABLO              MT       59855
SALT LAKE COMMUNITY COLLEGE                                      P.O. BOX 30808                                                                                   SALT LAKE CITY     UT       84130-0808
Salt River Project Agricultural Improvement and Power District   1600 N. Priest Drive                                                                             Tempe              AZ       85181
SALVA REPORT PTY LTD                                             P.O. BOX 10791                               ADELAIDE STREET                                     BRISBANE                    QLD 4000      Australia
SALVATION ARMY                                                   P.O. BOX 161                                                                                     GILLETTE           WY       82717-0161
Salvatore, Jacquelyn                                             Address on File
Sams, Earl L                                                     Address on File
                                                                                                              146-1, SOOSONG-DONG, JONGNO-
SAMSUN LOGIX CORPORATION                                         5.6F, LEE MA BLDG.                           GU                                                  SEOUL                       110-755       Korea
Sanchez, Cristian D                                              Address on File
Sander, Dale A                                                   Address on File
Sanderson, Dave D                                                Address on File
SANDPOINT CONSULTING                                             2716 COLONIAL WAY                                                                                BLOOMFIELD HILLS   MI       48304
SANDSTONE PTA                                                    1440 BUTTER BLVD                                                                                 BILLINGS           MT       59105
Sandstrom, Sidney A                                              Address on File
SANDVIK MINING AND CONSTRUCTION                                  6765 TRADE CENTER AVENUE                                                                         BILLINGS           MT       59101
Sandy Creek Services, LLC                                        2161 Rattlesnake Road                                                                            Riesel             TX       76682
SAP AMERICA INC                                                  3999 WEST CHESTER PIKE                                                                           NEWTOWN SQUARE     PA       19073
SARAH MULLINS FESTIVAL OF TREES                                  9 FLOWER CIR                                                                                     GILLETTE           WY       82716-2348
Sargent, Josh B                                                  Address on File
SAS CONSULTING INC                                               P.O. BOX 1060                                                                                    MOORCROFT          WY       82721
Saterfield, Brian                                                Address on File
SAVE WHATCOM                                                     POB 2980                                                                                         BELLINGHAM         WA       98227




                                                                                                                  Page 82 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 83 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                     Address1                            Address2                    Address3               City    State    PostalCode        Country
Sayer, Jackson W                   Address on File
Sayre, Bradley A                   Address on File
SC WELDING LLC                     20 CAPP ROAD                                                                                POWDERVILLE        MT       59345-9606
Scammon, Randy L                   Address on File
SCAN TECHNOLOGIES                  P.O. BOX 64                                                                                 UNLEY                       SA 5061       Australia
SCANTECH INTERNATIONAL PTY LTD     143 MOORINGE AVENUE                                                                         CAMDEN PARK                 SA 5038       Australia
SCANTRON CORPORATION               3975 CONTINENTAL DRIVE                                                                      COLUMBIA           PA       17512-9779
SCARECROW WEED CONTROL LLC         5108 CLARETON HWY                                                                           GILLETTE           WY       82718
SCHAEFFER OIL MFG.CO.              102 BARTON STREET                                                                           ST.LOUIS           MO       63104
Schaffer, Mathew                   Address on File
SCHATZ (EMPLOYEE 28474), DEAN      4809 FRIDAY CT                                                                              GILLETTE           WY       82718
Schatz, Dean                       Address on File
Schatz, Evan                       Address on File
SCHERLIN, MICHAEL                  1403 EAST CUSTER STREET                                                                     LARAMIE            WY       82070
Scherr, Jody R                     Address on File
Schilling, Drew                    Address on File
Schilling, Gaye L                  Address on File
Schillinger, Jeremy L              Address on File
Schipman, Joey L                   Address on File
Schlomer, Amy E                    Address on File
Schmalz, Kristian                  Address on File
Schmidt, Brian A                   Address on File
SCHOBERT INTERNATIONAL LLC         230 OAKLEY DRIVE                                                                            STATE COLLEGE      PA       16803
Schock, Mike E                     Address on File
Schoen, Leslie M                   Address on File
Schoen, Wade W                     Address on File
Schoepf, Dave C                    Address on File
SCHOLARSHIP CALENDARS              11414 W. PARK PLACE, SUITE 202                                                              MILWAUKEE          WI       53224
Schommer, Ethan M                  Address on File
Schommer, Mike P                   Address on File
SCHOOL DISTRICT #2 MEDICINE CROW   900 BARRETT ROAD                                                                            BILLINGS           MT       59105
Schoonover, Brit                   Address on File
Schreiber, Paul                    Address on File
SCHREIBER, PAUL J                  P.O. Box 67                                                                                 Midwest            WY       82643
SCHREINER UNIVERSITY               2100 MEMORIAL BLVD                                                                          KERRVILLE          TX       78028
SCHROCK, CHARLES A                 195 NORTH HARBOR DRIVE, #3502                                                               CHICAGO            IL       60601
Schrock, Christopher               Address on File
Schroeder Jr, David                Address on File
Schroeder, Carolyn                 Address on File
Schueler, Glenn                    Address on File
Schuerman, Jeremiah A              Address on File
SCHULTE TA INC                     5950 SWANSON ROAD                                                                           GILLETTE           WY       82718
Schulthess, Cody                   Address on File
SCHULTZ COAL SALES                 191 SEYMOUR STREET                      P.O. BOX 1021                                       SHERIDAN           WY       82801-1021
Schultz, James M                   Address on File
Schultz, Joshua                    Address on File
SCHULTZ, KRISTYN                   1106 BIG HORN CIRCLE                                                                        GILLETTE           WY       82716
Schultz, Thomas                    Address on File
Schulz, Steven L                   Address on File
Schwabauer, Spencer N              Address on File
Schwartz, Kenneth I                Address on File
Schwartzkopf, Erin K               Address on File




                                                                               Page 83 of 112
                                                                  Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 84 of 112



                                                                                 Cloud Peak Energy Inc., et al .
                                                                                         Creditor Matrix

                                  Name                           Address1                          Address2                    Address3                City    State     PostalCode      Country
SCHWEITZER ENGINEERING LABORATOR             2350 NE HOPKINS COURT                                                                        PULLMAN             WA       99163
SCHWEITZER ENGINEERING LABS, INC             2350 NE HOPKINS CT                                                                           PULLMAN             WA       99163-5600
Schweitzer, Garrett L                        Address on File
Schwend, David C                             Address on File
Schwend, Molly A                             Address on File
SCI-TRONICS INC                              4630 CHURCHILL STREET SUITE 2                                                                SHOREVIEW           MN       55126
SCOBEY ALUMNI FOUNDATION, INC.               P.O. BOX 535                                                                                 SCOBEY              MT       59263
SCOTT MACHINE DEVELOPMENT CORP               RTE 206 BOX 88 DEPT 450                                                                      WALTON              NY       13856-0088
SCOTT'S WELDING & FABRICATION, INC           751 FREEDOM DRIVE                                                                            RIVERTON            WY       82501
SCRIPTCLAIM SYSTEMS LLC                      P.O. BOX 426                                                                                 WAHOO               NE       68066
SCRUTCHFIELD, DAVID                          P.O. BOX 183                                                                                 SHERIDAN            WY       82801-0183
SCURICH, JOHN S                              2576 FREEDOM BLVD                                                                            WATSONVILLE         CA       95076
SCURICH, RICHARD P                           102 BENITO AVENUE                                                                            LA SELVA BEACH      CA       95076
SCURICH, TISHA                               11251 W DAVENPORT ROAD                                                                       AGUA DULCE          CA       91390
SDSM&T                                       CAREER PLANNING                          501 EAST ST JOSEPH                                  RAPID CITY          SD       57701
Seager, Rick D                               Address on File
Seals, Jake                                  Address on File
Seaman, Nicholas                             Address on File
SEAVUS USA INC                               5 DEER PATH UNIT 4                                                                           MAYNARD             MA       1754
SECOND CHANCE MINISTRIES                     706 LONGMONT ST                                                                              GILLETTE            WY       82716
SECOND CHANCE SHERIDAN CAT RESCU             P.O. BOX 7254                                                                                SHERIDAN            WY       82801
SECOR INC                                    3570 BIRD DRIVE                                                                              GILLETTE            WY       82716
Secretary of State - State of North Dakota   600 E. Boulevard Avenue Dept 108                                                             Bismarck            ND       58505-0500
SECURETRENDZ, INC.                           3514 LENOSO TERRACE                                                                          COLORADO SPRINGS    CO       80910
SECURITAS SECURITY SERVICES USA              FILE 57220                               1000 W TEMPLE STREET                                LOS ANGELES         CA       90074-7220
SECURITIES AND EXCHANGE                      COMMISSION                               P.O. BOX 979081                                     ST. LOUIS           MO       63197-9000
SECURITY PURSUIT, LLC                        2765 DAGNY WAY, SUITE 200                                                                    LAFAYETTE           CO       80126
SEEING MACHINES LIMITED                      333 NORTH WILMOT RD SUITE 340                                                                TUSCON              AZ       85711-2607
Seeley, David M                              Address on File
Seidel, Bridget L                            Address on File
SELBY'S                                      P.O. BOX 80625                                                                               BILLINGS            MT       59108
SEMPER FI FUND                               BOX 555193                                                                                   CAMP PENDLETON      CA       92055
SEMPERTRANS USA LLC                          2933 MILLER ROAD                                                                             DECATUR             GA       30035
Semple, Everett                              Address on File
Sempra Energy Trading LLC                    58 Commerce Road                                                                             Stamford            CT       6902

SENECA ENTERPRISES LLC                       DBA RF SYSTEM LAB                        123 WEST MAIN STREET SUITE 302                      GAYLORD             MI       49735
SENIOR CITIZENS COUNCIL                      211 SMITH STREET                                                                             SHERIDAN            WY       82801
SENIOR SEND-OFF INC                          P.O. BOX 1384                                                                                GILLETTE            WY       82717-1384
SENTINEL LLC                                 1127 5TH AVENUE                                                                              HELENA              MT       59601
SENTINEL SYSTEMS LLC                         P.O. BOX 712510                                                                              SALT LAKE CITY      UT       84171
Septka, Fred E                               Address on File
SEQUACHEE VALLEY ELECTRIC COOP               P.O. BOX 518                                                                                 DUNLAP              TN       37327
Sequatchie County Trustee                    P.O. Box 715                                                                                 Dunlap              TN       37327
SEQUATCHIE COUNTY TRUSTEE                    P.O. BOX 715                                                                                 DUNLAP              TN       37327-0715
SERENDIPITY                                  1142 5TH AVENUE EAST                                                                         SHERIDAN            WY       82801
Serfoss III, Jim                             Address on File
SERVALL UNIFORM & LINEN                      410 4TH ST                               P.O. BOX 1159                                       RAPID CITY          SD       57709
SERVEWYOMING                                 P.O. BOX 1271                                                                                CASPER              WY       82602-1271
Settelmeyer, Jeff T                          Address on File
SEVERSON SUPPLY CO INC                       P.O. BOX 478                             2453 W. 1ST STREET                                  CRAIG               CO       81626
SGS CANADA INC                               7500-76TH STREET                                                                             DELTA               BC       V4G 1E6        CANADA




                                                                                          Page 84 of 112
                                                            Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 85 of 112



                                                                           Cloud Peak Energy Inc., et al .
                                                                                   Creditor Matrix

                            Name                          Address1                             Address2                     Address3                City          State     PostalCode       Country
SGS Canada Inc.                      7500 – 76th Street                                                                                Delta                     BC       V4G 1E6        Canada

SGS NORTH AMERICA INC                MINERALS SERVICES DIVISION                 1919 S HIGHLAND AVE SUITE 210B                         LOMBARD                   IL       60148
SGS NORTH AMERICA INC                MINERALS SERVICES DIVISION                 4665 PARIS ST., SUITE B200                             DENVER                    CO       80239-3126
SGW MANAGEMENT SYSTEMS SPECIALIS     124 S LAURA AVE                                                                                   PINE                      CO       80470
Shackelford, Chad C                  Address on File
Shadden, David A                     Address on File
Shadden, Wade W                      Address on File
SHADDOCK, STEVEN G                   925 ST ANDREWS LANE                                                                               LOUISVILLE                CO       80027
Shafer, Cody                         Address on File
Shaffer, Joseph D                    Address on File
SHAMION TRUCKING                     P.O. BOX 233                                                                                      SUNDANCE                  WY       82729-0233
Shamion, Jeff I                      Address on File
Shamion, Laura A                     Address on File
Shannon, Edward                      Address on File
Shannon, Ricky                       Address on File
Shannon, Tell N                      Address on File

SHANXI FENWEI ENERGY INFORMATIO      STE 809 TOWER A WORLD TRADE CTR            111 CHANGZHI ROAD                                      TAIYUAN SHANXI PROVINCE            030002         China
SHARP DRILLING, INC.                 601 8TH AVE SE                                                                                    SIDNEY                    MT       59270
Sharp, Daniel                        Address on File
Shaw, Doyle W                        Address on File
Sheets Jr, David W                   Address on File
SHELL VALLEY CONSULTING              P.O. BOX 10                                                                                       SHELL                     WY       82441
Shelver, Chad                        Address on File
SHENOI, SUJEET                       9647 E. 108TH PLACE                                                                               TULSA                     OK       74133
SHEPHERD SCHOOL DIST. #37            7842 SHEPHERD RD.                                                                                 SHEPHERD                  MT       59079
SHEPHERD STAINLESS INC.              205 NORTH 16TH STREET                                                                             BILLINGS                  MT       59101
Shepherd, Bobby D                    Address on File
Shepherd, Kelsey L                   Address on File
SHERIDAN AMERICAN                    LEGION BASBALL INC                         P.O. BOX 12                                            SHERIDAN                  WY       82801
SHERIDAN COMMUNITY LAND TRUST        P.O. BOX 7185                                                                                     SHERIDAN                  WY       82801
SHERIDAN COUNTY                      CHAMBER OF COMMERCE                        BOX 707                                                SHERIDAN                  WY       82801
SHERIDAN COUNTY 4-H & FFA            LIVESTOCK SALE                             3401 COFFEEN AVENUE                                    SHERIDAN                  WY       82801
Sheridan County Assessor/Treasurer   224 S. Main, Suite B-3                                                                            Sheridan                  WY       82801
Sheridan County Assessor/Treasurer   225 S. Main, Suite B-3                                                                            Sheridan                  WY       82801
SHERIDAN COUNTY CLERK & RECORDER     224 S. MAIN ST. #B2                                                                               SHERIDAN                  WY       82801
SHERIDAN COUNTY COMMUNITY            HEALTH SERVICES                            297 SOUTH MAIN                                         SHERIDAN                  WY       82801
SHERIDAN COUNTY FAIR ASSOCIATION     1753 VICTORIA STREET                                                                              SHERIDAN                  WY       82801
SHERIDAN COUNTY FIELD OF HONOR       C/O SHERIDAN ROTARY FOUNDATION             147 CANVASBACK ROAD                                    SHERIDAN                  WY       82801
SHERIDAN COUNTY HISTORICAL SOCIE     850 SIBLEY CIRCLE                                                                                 SHERIDAN                  WY       82801
SHERIDAN COUNTY IMPLEMENT            2945 WEST 5TH STREET                                                                              SHERIDAN                  WY       82801
SHERIDAN COUNTY LIBRARY              FOUNDATION                                 335 W. ALGER STREET                                    SHERIDAN                  WY       82801
SHERIDAN COUNTY SCHOOL DIST 1        1227 DAYTON STREET                         P.O. BOX 819                                           RANCHESTER                WY       82839
SHERIDAN COUNTY SOCCER ASSN          P.O. BOX 6765                                                                                     SHERIDAN                  WY       82801
SHERIDAN COUNTY TITLE INSURANCE      23 SOUTH MAIN STREET                                                                              SHERIDAN                  WY       82801

SHERIDAN COUNTY WYOMING              PETER C CARROLL TREASURER                  224 SOUTH MAIN STREET SUITE B-3                        SHERIDAN                  WY       82801
SHERIDAN COUNTY YMCA                 417 NORTH JEFFERSON                                                                               SHERIDAN                  WY       82801
SHERIDAN ELKS LODGE #520             THE ELKS YOUTH RODEO                       P.O. BOX 624                                           SHERIDAN                  WY       82801
SHERIDAN EXPRESS LLC                 P.O. BOX 161                                                                                      STORY                     WY       82842-0161
SHERIDAN EYE CARE CENTER             116 SOUTH MAIN                                                                                    SHERIDAN                  WY       82801




                                                                                    Page 85 of 112
                                                       Case 19-11047-CSS   Doc 22-1       Filed 05/10/19     Page 86 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                             Name                        Address1                         Address2                        Address3               City    State     PostalCode       Country
SHERIDAN FOSTER PARENT EXCHANGE     1590 SUGARLAND DR. PMB178 #B                                                                     SHERIDAN           WY       82801
SHERIDAN HIGH SCHOOL                1056 LONG DRIVE                                                                                  SHERIDAN           WY       82801
SHERIDAN IRON WORKS                 302 A STREET                                                                                     SHERIDAN           WY       82801
SHERIDAN LIONS CLUB                 P.O. BOX 319                                                                                     SHERIDAN           WY       82801
SHERIDAN MEDIA                      P.O. BOX 5086                                                                                    SHERIDAN           WY       82801
SHERIDAN MEMORIAL HOSPITAL          1401 W 5TH ST                                                                                    SHERIDAN           WY       82801
SHERIDAN MEMORIAL HOSPITAL          FOUNDATION                             P.O. BOX 391                                              SHERIDAN           WY       82801
SHERIDAN MOTOR INC                  1858 COFFEEN                           P.O. BOX 4069                                             SHERIDAN           WY       82801
SHERIDAN NEWSPAPERS, INC.           144 E. GRINNELL ST.                                                                              SHERIDAN           WY       82801
SHERIDAN ON SKATES                  P.O. BOX 49                                                                                      SHERIDAN           WY       82801
SHERIDAN PRINTING INC               22 GRINNELL PLAZA                                                                                SHERIDAN           WY       82801
SHERIDAN PUBLIC ARTS                P.O. BOX 5086                                                                                    SHERIDAN           WY       82801-1386
SHERIDAN RECREATION DIST            P.O. BOX 6308                                                                                    SHERIDAN           WY       82801
SHERIDAN RECREATION DISTRICT        P.O. BOX 6308                                                                                    SHERIDAN           WY       82801
SHERIDAN ROTARY CLUB                JIM WEBER                              P.O. BOX 997                                              SHERIDAN           WY       82801
SHERIDAN SEED & SUPPLY INC          161 N SCOTT                                                                                      SHERIDAN           WY       82801
SHERIDAN TENT & AWNING              128 NORTH BROOKS STREET                P.O. BOX 998                                              SHERIDAN           WY       82801-0998
SHERIDAN WINNELSON CO               232 GRINNELL                           P.O. BOX 6068                                             SHERIDAN           WY       82801
SHERIDAN WJRA RODEO ASSOCIATION     P.O. BOX 6561                                                                                    SHERIDAN           WY       82801
SHERIDAN YOUNG GUNS WRESTLING CL    P.O. BOX 761                                                                                     SHERIDAN           WY       82801-0761
SHERIDAN YOUTH BASEBALL             P.O. BOX 7094                                                                                    SHERIDAN           WY       82801
SHERIFF OF BOONE COUNTY             200 STATE STREET                                                                                 MADISON            WV       25130
SHERIFF OF CLAY COUNTY              246 MAIN STREET                        P.O. BOX 429                                              CLAY               WV       25043-0429
SHERIFF OF FAYETTE COUNTY           FAYETTE COUNTY COURTHOUSE              P.O. BOX 509                                              FAYETTEVILLE       WV       25840-0509
SHERIFF OF NICHOLAS COUNTY          700 MAIN STREET                                                                                  SUMMERSVILLE       WV       26651-1444
Sherman, Gregory J                  Address on File
Sherman, Luke L                     Address on File
SHERWIN WILLIAMS                    818 E COUNTRY CLUB RD                                                                            GILLETTE           WY       82718
SHERWIN WILLIAMS COMPANY            1281 COFFEEN                                                                                     SHERIDAN           WY       82801
SHI INTERNATIONAL                   290 DAVIDSON AVE                                                                                 SOMERSET           NJ       8873
SHIN & KIM                          SUNWHA-DONG                            ACE TOWER 4TH FLOOR 1-170            JUNG-GU              SEOUL                       100-712        Korea
Shin, Mark                          Address on File
Shinkle, Charlie                    Address on File
Shinost, Dan L                      Address on File
SHIPMAN & GOODWIN LLP               ONE CONSTITUTION PLAZA                                                                           HARTFORD           CT       06060-1919
SHIPTON SUPPLY CO INC               2049 SUGARLAND DRIVE                                                                             SHERIDAN           WY       82801
SHIRLEY MAE BLACK ROSE              1201 HWY 71 SOUTH                      ROOM 165A                                                 HOT SPRINGS        SD       57747
Shoaff, Nathaniel                   Sierra Club                            85 Second Street, Second Floor                            San Francisco      CA       94105
Shoaff, Nathaniel                   Sierra Club Env. Law Program           2101 Webster Street, Suite 1300                           Oakland            CA       94612
Shober, Mike L                      Address on File
Shore, Jason D                      Address on File
Showerman, Gerald C                 Address on File
Showers, Paul J                     Address on File
Shreffler, Shane T                  Address on File
Shubert, Kenneth W                  Address on File
Shulman Rogers                      12505 PARK POTOMAC AVENUE              6TH FLOOR                                                 POTOMAC            MD       20854
SHULMAN, ROGERS, GANDAL, PORDY &    12505 PARK POTOMAC AVENUE              6TH FLOOR                                                 POTOMAC            MD       20854
Sides, Curt                         Address on File
Siebert, Sunny R                    Address on File
SIEGEL OIL COMPANY - TITAN LABS     1380 ZUNI STREET                                                                                 DENVER             CO       80204
Sieler, Bailey A                    Address on File
Sieler, Bryan S                     Address on File




                                                                               Page 86 of 112
                                                      Case 19-11047-CSS   Doc 22-1        Filed 05/10/19   Page 87 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                    Address1                               Address2                     Address3                City    State    PostalCode       Country
Siers, Diana                       Address on File
Sigala, Adan A                     Address on File
SIGN BOSS LLC                      3600 S DOUGLAS HWY SUITE B                                                                     GILLETTTE           WY       82718
SIGN SOLUTIONS                     P.O. BOX 1312                                                                                  BOUNTIFUL           UT       84011-1312
SILVER BAY POWER COMPANY           10 OUTER DRIVE                                                                                 SILVER BAY          MN       55614
Silver Bay Power Company           Senior Area Manager                     10 Outer Drive                                         Silver Bay          MN       55614
SILVER SAGE SENIOR CENTER          P.O. BOX 226                                                                                   WRIGHT              WY       82732-0226
SILVER STATE PLASTICS INC          P.O. BOX 200495                                                                                EVANS               CO       80620
SILVER, JOEL P                     5 Redtail St                                                                                   Gillette            WY       82718
SILVERLINE CONSTRUCTION            3510 GARMAN RD                                                                                 GILLETTE            WY       82716
SIMBECK AND ASSOCIATES, INC.       38256 HWY. 160                                                                                 MANCOS              CO       81328
SIMFORMOTION LLC                   316 SW WASHINGTON SUITE 300                                                                    PEORIA                       61602
Simmons, Dan J                     Address on File
SIMMONS, DANIEL J                  1803 Plum Creek                                                                                Gillette            WY       82716
SIMON CONTRACTORS                  P.O. BOX 2469                                                                                  GILLETTE            WY       82717
SIMPSON SPENCE & YOUNG (CANADA)    SUITE 314                               800 WEST PENDER STREET                                 VANCOUVER           BC       V6C 2V6       CANADA
SIMPSONS PRINTING                  1001 S DOUGLAS HWY SUITE 250                                                                   GILLETTE            WY       82716
SIMUTECH MULTIMEDIA INC.           4043 CARLING AVENUE                     SUITE 200                                              OTTAWA              ON       K2K 2A4       CANADA
SINCLAIR OIL CORP                  P.O. BOX 31824                                                                                 SALT LAKE CITY      UT       84131-0824
SINGH, KARAN                       6404 MUELLER LAKES LN                                                                          LOVELAND            OH       45140
Singletary, Brian                  Address on File
SIOUX STEAM CLEANER CORP           P.O. BOX 192                                                                                   BERESFORD           SD       57004
SIR SPEEDY                         300 SOUTH GILLETTE AVE STE 100                                                                 GILLETTE            WY       82716-4056
SIRIUS XM RADIO INC - ACC          1221 AVENUE OF THE AMERICAS             36TH FLOOR                                             NEW YORK            NY       10020
SIRIUS XM RADIO INC - CMC          1221 AVENUE OF THE AMERICAS             36TH FLOOR                                             NEW YORK            NY       10020
Sisk, James M                      Address on File
SITECH NORTHWEST INC.              5200 SOUTHGATE DRIVE                                                                           BILLINGS            MT       59101
SITECH WYOMING LLC                 2401 E. YELLOWSTONE HWY                                                                        CASPER              WY       82609
Sjogren, Earl                      Address on File
SJS CASPER                         P.O. BOX 2644                                                                                  CASPER              WY       82602-2644
SK SHIPPING CO LTD                 19TH FL SK NAMSAN BLDG                  267 NAMDAEMUNRO 5-GA                                   SEOUL                        100-711       Korea
SKAGGS, ROBERT                     116 OCEAN BOULEVARD                                                                            ISLE OF PALMS       SC       29451
SKAMANIA COUNTY TREASURER          P.O. BOX 790                                                                                   STEVENSON           WA       98648-0790
SKARSHAUG TESTING LAB INC          505 SOUTH BELL AVENUE                                                                          AMES                IA       50010
SKELLY AND LOY INC                 449 EISENHOWER BOULEVARD STE 300                                                               HARRISBURG          PA       17110-0141
SKF USA INC                        890 FORTY FOOT ROAD                     P.O. BOX 352                                           LANSDALE            PA       19446-0352
SKILLPATH INC                      P.O. BOX 2768                                                                                  MISSION             KS       66201-2768
SKILLPATH-COMPUMASTER-             6900 SQUIBB RD # 300                                                                           MISSION             KS       66201-2768
SKILLSUSA, INC                     14001 SKILLSUSA WAY                                                                            LEESBURG            VA       20176
Skovgard, Joseph                   Address on File
Skretteberg, Eric C                Address on File
SKV LLC                            14895 HWY 387                           PO OX 542                                              WRIGHT              WY       82732-0542
SKYVIEW HIGH SCHOOL THEATRE/BILL   1775 HIGH SIERRA BLVD                                                                          BILLINGS            MT       59105
Slagle, Clint B                    Address on File
SLEEPING GIANT MIDDLE SCHOOL       DAVID PETTIT                            301 VIEW VISTA DRIVE                                   LIVINGSTON          MT       59047
Slocum, Sally E                    Address on File
SLS WEST INC                       3323 LETOURNEAU DRIVE                                                                          GILLETTE            WY       82718
SLV HABITAT FOR HUMANITY           P.O. BOX 1197                                                                                  ALAMOSA             CO       81101
SME - POWDER RIVER BASIN           P.O. BOX 3683                                                                                  GILLETTE            WY       82717-3683
SME FOUNDATION                     12999 E. ADAM AIRCRAFT CIRCLE                                                                  ENGLEWOOD           CO       80112
SMILE CLEANING                     HC 42 BOX 626                                                                                  BUSBY               MT       59016
Smiley, Tracey K                   Address on File




                                                                               Page 87 of 112
                                                      Case 19-11047-CSS   Doc 22-1     Filed 05/10/19    Page 88 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                           Name                       Address1                           Address2                     Address3               City     State     PostalCode       Country
SMILING MOOSE DELI                 2711 S. DOUGLAS HWY                     SUITE 110                                             GILLETTE            WY       82718
SMITH EQUIPMENT USA                340 ANDREA DR                                                                                 BELGRUDE            MT       59714
SMITH LIVING TRUST                 2433 HARDIN RIDGE DRIVE                                                                       HENDERSON           NV       89052-0095
SMITH RANCH                        BOX 541                                                                                       LODGE GRASS         MT       59050
Smith, Ashley                      Address on File
Smith, Christy M                   Address on File
Smith, Dean A                      Address on File
Smith, Deborah S                   Address on File
Smith, Eric                        Address on File
Smith, Jennifer L                  Address on File
Smith, Jeremy D                    Address on File
Smith, John W                      Address on File
Smith, Jonathan                    Address on File
SMITH, KELLY S                     741 Big Horn Dr                                                                               Douglas             WY       82633
Smith, Landon A                    Address on File
Smith, Ralph                       Address on File
SMITH, ROBBY                       1024 KROE LANE                                                                                SHERIDAN            WY       82801
Smith, Shaelynn D                  Address on File
Smith, Sheri A                     Address on File
Smith, Traves S                    Address on File
Smith, Troy S                      Address on File
Smrstick, Chad                     Address on File
SMS EQUIPMENT INC                  DIVISON OF KCL WEST HOLDINGS INC        1923 MCLEAN AVENUE                                    PORT COQUITLAM      BC       V3C 1N1        CANADA
SNACK SHACK LLC                    308 B GLADSTONE                                                                               SHERIDAN            WY       82801
SNAP-ON BUSINESS SOLUTIONS         NEXIQ TECHNOLOGIES                      27001 NETWORK PLACE                                   CHICAGO             IL       60673
SNOW COLLEGE                       150 E COLLEGE AVENUE                                                                          EPHRAIM             UT       84627
SNOWDROP FOUNDATION                7155 OLD KATY RD, SUITE N270                                                                  HOUSTON             TX       77024
Snyder, Chris D                    Address on File
Snyder, Dave J                     Address on File
SOCIETY FOR HR MANAGEMENT          P.O. BOX 79482                                                                                BALTIMORE           MD       21279-0482
SOCIETY FOR HUMAN RESOURCE MGMT    P.O. BOX 6222                                                                                 SHERIDAN            WY       82801
SOCIETY OF PETROLEUM ENGINEERS     CRAWFISH BOIL                           P.O. BOX 3977                                         GILLETTE            WY       82717-3977
SOCIETY OF WOMEN ENGINEERS         1000 E UNIVERSITY ST DEPT 3295                                                                LARAMIE             WY       82071-2000
SOFTWARE995 INC                    110 THOMPSON STREET 6E                                                                        NEW YORK            NY       10012
Solaas, Robert L                   Address on File
SOLARWINDS, INC.                   3711 S. MOPAC EXPRESSWAY BLDG #2                                                              AUSTIN              TX       78746-8013
SOLDIERS' ANGELS                   2700 NE LOOP 410                        SUITE 310                                             SAN ANTONIO         TX       78217
SOLEMATES                          211 SOUTH GILLETTE AVENUE                                                                     GILLETTE            WY       82716
SOLIUM CAPITAL LLC                 222 SOUTH MILL AVENUE SUITE 424                                                               TEMPE               AZ       85281
SOLOMON CORPORATION                P.O. BOX 245                            103 W. MAIN                                           SOLOMON             KS       67480
SOLUTIONS FOR LIFE                 1841 MADORA AVENUE                                                                            DOUGLAS             WY       82633
SOLUTIONS II                       8822 S RIDGELINE BLVD SUITE 205                                                               LITTLETON           CO       80129
SOMERSET ENVIRONMENTAL SOLUTIONS   801 COMMONWEALTH DRIVE                                                                        WARRENDALE          PA       15086
Sorg, Joe R                        Address on File
Sosa, Rene                         Address on File
SOURCE OFFICE PRODUCTS COLORADO    13350 WEST 43RD DRIVE                                                                         GOLDEN              CO       80403
SOURCE OFFICE PRODUCTS GILLETTE    205 ROSS AVENUE SUITE C                                                                       GILLETTE            WY       82716-3723
SOURCE OFFICE PRODUCTS SHERIDAN    171 NORTH MAIN STREET SUITE A                                                                 SHERIDAN            WY       82801
Source Profit Limited (QINGDAO)    Room 1003, Futai Square B,              No. 18 Hongkong Middle Road      Qingdao              Shandong                                    China
                                                                                                                                 QINGDAO, SHANDONG
SOURCE PROFIT LIMITED (QINGDAO)    ROOM 1003, FUTAI SQUARE B               NO. 18 HONGKONG MIDDLE ROAD                           PROVINCE                     266071         China
SOURCEGAS LLC                      P.O. BOX 660474                                                                               DALLAS              TX       75266-0474




                                                                               Page 88 of 112
                                                               Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 89 of 112



                                                                              Cloud Peak Energy Inc., et al .
                                                                                      Creditor Matrix

                              Name                           Address1                           Address2                     Address3               City     State     PostalCode      Country
SOUTH DAKOTA SCHOOL OF MINES                AND TECHNOLOGY                         501 E ST JOSEPH STREET                               RAPID CITY         SD        57701-3995
SOUTH DAKOTA SCHOOL OF MINES & T            306 E SAINT JOSEPH ST                                                                       RAPID CITY         SD        57701
SOUTH DAKOTA STATE UNIV FDTN                823 MEDARY AVENUE BOX 525                                                                   BROOKINGS          SD        57007
SOUTH DAKOTA STATE UNIVERSITY               BOX 2201                               ADMIN. 106                                           BROOKINGS          SD        57007-0001
SOUTH SHERIDAN MEDICAL CENTER               1842 SUGARLAND DRIVE SUITE 103                                                              SHERIDAN           WY        82801-5719
SOUTHEASTERN MONTANA                        DEVELOPMENT CORP                       P.O. BOX 1935                                        COLSTRIP           MT        59323
SOUTHEASTERN POWER PRODUCTS INC             2880 HAMMONDVILLE, RD                                                                       POMPANO BEACH      FL        33069
SOUTHERN COMPANY SERVICES, INC.             31800 HIGHWAY 25 NORTH                                                                      WILSONVILLE        AL        35186
Southern Minnesota Beet Sugar Cooperative   83550 County Road 21                                                                        Renville           MN        56284
SOUTHERN RAILWAY OF VANCOUVER               ISLAND LIMITED                         2102 RIVER DRIVE                                     WESTMINSTER        BC        V3M 6S3        CANADA
SOUTHWEST PRODUCTS CORP                     11690 N. 132 ND AVE.                                                                        SURPRISE           AZ        85379
SOUTHWEST SALVAGE (AB) LTD                  RR #1                                                                                       MARKERVILLE        AB        T0M 1M0        CANADA
Sowder, Frank L                             Address on File
Spade, Samuel W                             Address on File
Spann II, Larry                             Address on File
Sparby, Shane                               Address on File
SPARK SEMINARS                              2211 BLUFFS RIDGE DR.                                                                       GILLETTE           WY        82718
Speaks, JC C                                Address on File
Speas, John E                               Address on File
SPECIAL OLYMPICS WYOMING                    239 WEST 1ST STREET                                                                         CASPER             WY        82601
SPECIALTY CHEMICAL COMPANY INC              2018 KING EDWARD AVE                                                                        CLEVELAND          TN        37311
SPECIALTY ELECTRICS & DIESEL CO             306 EAST 4TH STREET                    P.O. BOX 6388                                        SHERIDAN           WY        82801-1788
SPECIALTY INCENTIVES INC                    5475 E EVANS AVE                                                                            DENVER             CO        80222
Spelman - Jacobs, Kristin                   Address on File
SPENCER FLUID POWER                         P.O. BOX 1275                                                                               BILLINGS           MT        59103
SPENCER FLUID POWER INC                     2700 NORTH HWY 14-16                                                                        GILLETTE           WY        82716-8504
SPHERA SOLUTIONS, INC.                      130 E. RANDOPLH ST SUITE 1900                                                               CHICAGO            IL        60601
SPHERE INC                                  4301 CHANCERY LANE                                                                          GILLETTE           WY        82718
Spielman, Aaron M                           Address on File
SPOKANE COUNTY TREASURER                    P.O. BOX 199                                                                                SPOKANE            WA        99260
SPORTS PROMOTION NETWORK                    P.O. BOX 200548                                                                             ARLINGTON          TX        76006
Sprigler, Joe M                             Address on File
SPRING CREEK COAL CO                        P.O. BOX 67                                                                                 DECKER             MT        59025
SPRING CREEK COAL COMPANY                   PO DRAWER 67                                                                                DECKER             MT        59025
SPRING CREEK COAL SHOP                      LAKE SHORE DRIVE                                                                            DECKER             MT        59025
SPRING CREEK DESIGNS LLC                    306 WEST LAKEWAY ROAD                                                                       GILLETTE           WY        82718
SPRING HILL PRESS LLC                       16300 LAWRENCE 2130                                                                         MOUNT VERNON       MO        65712
Springsteen, Trevor C                       Address on File
SPROCKET MACHINE AND WELDING,               SMW, INC                               5012 LAUREL RD                                       BILLINGS           MT        59101-4607
Spurlin, Chris L                            Address on File
SQUEEKY KLEEN LAUNDROMAT LLC                631 EAST HART STREET                                                                        BUFFALO            WY        82834-9349
SSI CONSULTING, LLC                         688 PADDLEWHEEL DR.                                                                         WESTERVILLE        OH        43082
St Clair, Steve F                           Address on File
St John, Jason D                            Address on File
ST JUDE CHILDREN'S RESEARCH                 HOSPITAL                               501 ST JUDE PLACE                                    MEMPHIS            TN        38105
ST LABRE FOOD SERVICE                       MISSION RD BOX 77                                                                           ASHLAND            MT        59003
ST VINCENT HEALTHCARE FOUNDATION            1106 NORTH 30TH STREET                                                                      BILLINGS           MT        59101
ST. BALDRICKS                               1333 S. MAYFLOWER AVE                                                                       MONROVIA           CA        91016
ST. FRANCIS CATHOLIC SCHOOL                 2202 COLTON BLVD                                                                            BILLINGS           MT        59102
ST. JOSEPH'S CHILDREN'S HOME                P.O. BOX 1117                                                                               TORRINGTON         WY        82240
ST. LABRE INDIAN SCHOOL                     ST. LABRE INDIAN SCHOOL                                                                     ASHLAND            MT        59004
Staas, Lori                                 Address on File




                                                                                       Page 89 of 112
                                                                            Case 19-11047-CSS     Doc 22-1        Filed 05/10/19   Page 90 of 112



                                                                                              Cloud Peak Energy Inc., et al .
                                                                                                      Creditor Matrix

                               Name                                       Address1                                Address2                     Address3                         City    State    PostalCode   Country
Stahelin, Ricky                                         Address on File
Stambaugh, Darren                                       Address on File
Stanbery, Dale                                          Address on File
STANDARD & POOR'S                                       2542 COLLECTION CENTER DRIVE                                                                               CHICAGO             IL       60693
STANDARD LABORATORIES INC                               1880 NORTH LOOP AVE.                                                                                       CASPER              WY       82601-9225
STANDARD LABORATORIES, INC.                             219 MAIN STREET                                                                                            JACKSBORO           TN       37757-2907
STANDING ROCK SIOUX TRIBE                               P.O. BOX D                                                                                                 FORT YATES          ND       58538
STANLEY WELDING                                         102 W JUNIPER LANE                         P.O. BOX 3841                                                   GILLETTE            WY       82718
Stanton, Billyray C                                     Address on File
Stanton, Monty L                                        Address on File
STAR FIRE ENERGY CONSULTING, LLC                        5815 E. KETTLE PLACE                                                                                       CENTENNIAL          CO       80112
STARFUELS INC                                           50 MAIN ST SUITE 875                                                                                       WHITE PLAINS        NY       10606
STATE BAR OF MONTANA                                    33 S. LAST CHANCE GULCH STE 1B             P.O. BOX 577                                                    HELENA              MT       59624
STATE DISBURSEMENT UNIT                                 P.O. BOX 5400                                                                                              CAROL STREAM        IL       60197-5400
STATE ENGINEER'S OFFICE                                 BOARD OF CONTROL                           HERSCHLER BUILDING, 4-E                                         CHEYENNE            WY       82002
STATE LEGISLATIVE LEADERS                               FOUNDATION                                 1645 FALMOUTH RD., BLDG D                                       CENTERVILLE         MA       2644
STATE MOTOR & CONTROL SOLUTIONS,                        1977 CONGRESSIONAL DRIVE                                                                                   ST. LOUIS           MO       63146
                                                                                                   ROOM 2340 REVENUE DIVISION,
STATE OF ARKANSAS DEPT FINANCE                          P.O. BOX 896                               MISC TAX                                                        LITTLE ROCK         AR       72203-0896
STATE OF DELAWARE                                       DIVISION OF CORPORATIONS                   P.O. BOX 5509                                                   BINGHAMTON          NY       13902-5509
STATE OF FLORIDA                                        DISBURSEMENT UNIT                          P.O. BOX 8500                                                   TALLAHASSEE         FL       32314-8500
STATE OF MICHIGAN                                       MICHIGAN DEPARTMENT OF TREASURY            P.O. BOX 30774                                                  LANSING             MI       48909-8274
State of Montana                                        1371 RIMTOP DRIVE                                                                                          Billings            MT       59105-4978
STATE OF MONTANA                                        COUNTY OF POWDER RIVER                     P.O. BOX 200                                                    BROADUS             MT       59317
State of Montana                                        Department of Environmental Quality        1520 East 6th Avenue                                            Helena              MT       59601
State of Montana                                        Department of Natural Resources            1539 11th Avenue                                                Helena              MT       59601
                                                        Department of Natural Resources and
State of Montana                                        Conservation                               1539 11th Avenue                                                Helena              MT       59601
STATE OF MONTANA - PAYROLL TAX                          SAM MITCHELL BUILDING                                                                                      HELENA              MT       59620
STATE OF MONTANA - TAX                                  SAM MITCHELL BUILDING                                                                                      HELENA              MT       59620
STATE OF MONTANA DNRC                                   1371 RIMTOP DRIVE                                                                                          BILLINGS            MT       59105-4978
STATE OF OHIO TREASURER                                 P.O. BOX 182101                                                                                            COLUMBUS            OH       43218-2101
STATE OF WASHINGTON                                     DEPARTMENT OF REVENUE                      P.O. BOX 34051                                                  SEATTLE             WA       98124-1051
State of Wyoming                                        122 W 25TH STREET HERSCHLER BLDG                                                                           CHEYENNE            WY       82002-0600
State of Wyoming                                        2211 King Boulevard                                                                                        Casper              WY       82604

STATE OF WYOMING                                        DEPT OF WORKFORCE SERVICES                 122 W 25TH ST HERSCHLER BLDG 2E                                 CHEYENNE            WY       82002
                                                                                                                                      122 WEST 25TH ST-HERSCHLER
STATE OF WYOMING                                        FOR CHECKS USE # 14564                     STATE LANDS AND INVESTMENTS        BLDG                         CHEYENNE            WY       82002-0600
                                                                                                   122 W 25TH STREET HERSCHLER
STATE OF WYOMING                                        OFFICE STATE LANDS & INVESTMENTS           BLDG                                                            CHEYENNE            WY       82002-0600
STATE OF WYOMING                                        SECRETARY OF STATE                         2020 CAREY AVENUE, SUITE 700                                    CHEYENNE            WY       82002
STATE OF WYOMING - SALES/USE TAX                        122 WEST 25TH STREET                                                                                       CHEYENNE            WY       82002
State of Wyoming - Sev/Scoria                           122 West 25th Street                                                                                       Cheyenne            WY       82002
State of Wyoming - Severance                            122 West 25th Street                                                                                       Cheyenne            WY
STATE OF WYOMING - STATE ROYALTY                        122 WEST 25TH ST                           HERSCHLER BUILDING                                              CHEYENNE            WY       82002-0600
STATE OF WYOMING / DEPT.OF ENVIR                        AIR QUALITY EFT PAYMENTS                   200 W 17TH ST.                                                  CHEYENNE            WY       82002
State of Wyoming Department of Environmental Quality    Land Quality Division                      200 West 17th Street                                            Cheyenne            WY       82002
STATE OF WYOMING DEPT OF REVENUE                        & TAXATION (SEVERANCE TAX PYMNT)           122 WEST 25TH STREET                                            CHEYENNE            WY       82002
State of Wyoming; Office of State Lands & Investments   Lands & Investments                        122 West 25th Street                                            Cheyenne            WY       82002
Staudinger, Glenn                                       Address on File
STEARNS, ERICA N                                        1600 Estes Ln                                                                                              Gillette            WY       82716




                                                                                                       Page 90 of 112
                                                          Case 19-11047-CSS   Doc 22-1    Filed 05/10/19   Page 91 of 112



                                                                         Cloud Peak Energy Inc., et al .
                                                                                 Creditor Matrix

                               Name                     Address1                          Address2                     Address3                City     State     PostalCode      Country
STEC'S ADVERTISING SPECIALTIES        36 EAST CHICAGO ST                      P.O. BOX 2431                                       RAPID CITY          SD        57701-1593
STEC'S INNOV. SAFETY SOLUTIONS        36 E CHICAGO ST                         P.O. BOX 2431                                       RAPID CITY          SD        57701
STEELE & STEELE OF WYO INC            2201 S DOUGLAS HWY STE 120              P.O. BOX 3138                                       GILLETTE            WY        82717-3138
Steffen, Douglas                      Address on File
Steiger, Wade H                       Address on File
STELLAR INDUSTRIAL SUPPLY INC         2504 OVERLAND AVENUE                                                                        BILLINGS            MT        59102
STEMLOCK INC                          4200 NE PORT DRIVE                                                                          LEES SUMMIT         MO        64064-1772
Stenersen, Rob W                      Address on File
STEP INC                              644 GRAND AVE SUITE 1                                                                       BILLINGS            MT        59101
STEPHAN, ROBERT                       131 DEWBERRY DRIVE                                                                          LAKE JACKSON        TX        77566
STEPHANY WADE TATE                    6425 SOUTH COLTRANE                                                                         GUTHRIE             OK        73044
Stetter, Chad J                       Address on File
STEVE GEERTSON ENGINEERING            812 FRONTIER DR                                                                             GILLETTE            WY        82718
STEVE PARRISH CONSULTING GROUP        606 POST ROAD EAST STE 550                                                                  WESTPORT            CT        6880
STEVENS FIRE PROTECTION SERVICE       P.O. BOX 50873                                                                              BILLINGS            MT        59105-0873
Stevens, Mike R                       Address on File
STEVE'S TRUCK SERVICE                 124 CANFIELD                            P.O. BOX 995                                        SHERIDAN            WY        82801
STEWART & STEVENSON POWER             PRODUCTS LLC                            1850 EAST F STREET                                  CASPER              WY        82601-1518
Stewart, Levi                         Address on File
Stewart, Michael                      Address on File
Stewart, Taylor L                     Address on File
Stewart, Tim W                        Address on File
Stewart, Todd                         Address on File
STEWART, TODD L                       751 N SHERIDAN AVENUE                                                                       SHERIDAN            WY        82801
Stewart-Colliflower, Natalie J        Address on File
Steyh, Crystal                        Address on File
STIKEMAN ELLIOTT LLP                  5300 COMMERCE COURT WEST                199 BAY STREET                                      TORONTO             ON        M5P 3H3        CANADA
Still, Ernie B                        Address on File
STILLWATER GROUP INC                  15840 F.M. 529                          SUITE 211                                           HOUSTON             TX        77095
Stinson, Bernard                      Address on File
STM ASSOCIATES                        320 S 400 E                                                                                 SALT LAKE CITY      UT        84111
Stoffel, Scott D                      Address on File
Stone, Aaron S                        Address on File
Stone, Bradley S                      Address on File
Stone, Scott W                        Address on File
Storey, Keyarius                      Address on File
STORY WOMAN'S CLUB                    BOX 103                                 28 N. PINEY ROAD                                    STORY               WY        28242
STOTZ EQUIPMENT                       4920 LATHROP ROAD                                                                           CASPER              WY        82605
Stovall, Jason                        Address on File
STRAHAN MD, MICHAEL J                 148 SOUTH BROOKS                                                                            SHERIDAN            WY        82801-2751
Stranak, John H                       Address on File
Strang, David J                       Address on File
STRASBURGER & PRICE, L.L.P            909 FANNIN STREET, SUITE 2300                                                               HOUSTON             TX        77010
STRATA INC                            1945 SCHOONOVER STREET                                                                      GILLETTE            WY        82718
STRATEGIC ASSET MANAGEMENT INC        25 NEW BRITAIN AVENUE                                                                       UNIONVILLE          CT        6085
STRICKER, HILDA M                     2260 TURNER FALLS                                                                           HENDERSON           NV        89044-1040
STRICKLAND EQUIPMENT CO.              6902 SPANKY BRANCH DR.                                                                      DALLAS              TX        75248-1528
Strid, Roger                          Address on File
Strobl, Aaron L                       Address on File
Strock, Lance                         Address on File
Strock, Troy                          Address on File
Strohschein, Travis                   Address on File




                                                                                  Page 91 of 112
                                                      Case 19-11047-CSS          Doc 22-1     Filed 05/10/19   Page 92 of 112



                                                                             Cloud Peak Energy Inc., et al .
                                                                                     Creditor Matrix

                            Name                    Address1                                   Address2                    Address3               City    State    PostalCode       Country
Strom, Erik G                      Address on File
Stromer, Wade                      Address on File
Strong, Lee L                      Address on File
Stroud, Benjamin                   Address on File
STROZ FRIEDBERG, LLC               32 AVENUE OF THE AMERICAS                      4TH FLOOR                                           NEW YORK           NY       10013
STRUCTURAL DYNAMICS, LLC           P.O. BOX 2767                                                                                      GILLETTE           WY       82717
STRUCTURED PLUS COMMUNICATIONS I   631 SALIDA WAY                                 SUITE A4                                            AURORA             CO       80011
Stryker, Eric                      Address on File
Stuart, Troy                       Address on File
Stucky, Gerald L                   Address on File
STUDENTS THAT CARE ADVOCACY GROU   4575 HIGH CLIFF AVENUE                                                                             GILLETTE           WY       82718
STUDER MANAGEMENT SERVICES         13023 STATE RT 8                                                                                   DUNLAP             TN       37327
Studie, Kyle J                     Address on File
STURGIS KIWANIS FOOD PANTRY        P.O. BOX 4136                                                                                      STURGIS            SD       57785
STURGIS MEAT SERVICE               P.O. BOX 38                                                                                        STURGIS            SD       57785-0038
STURGIS PUBLIC LIBRARY             1040 HARLEY DAVIDSON WAY                       SUITE 101                                           STURGIS            SD       57785
                                   STX Namsan Tower, 631 Namdaemunno 5-ga,
STX Corporation                    Jung-gu                                                                                            Seoul                       100-958       Korea
STX PAN OCEAN CO LTD - HANA        STX MANSAN TOWER                               631 NAMDAEMUNNO                 5-GA JUNG-GU        SEOUL                       100-803       Korea
STX PAN OCEAN CO LTD - KOOKMIN     STX MANSAN TOWER                               631 NAMDAEMUNNO                 5-GA JUNG-GU        SEOUL                       100-803       Korea
Suchor, Landon L                   Address on File
SUDDEN SERVICE INC                 3021 GARMAN RD                                                                                     GILLETTE           WY       82716
SUDSY DUDS LAUNDROMAT              1400 EAST RICHARDS STREET                                                                          DOUGLAS            WY       82633
SULLIVAN TRAINING SYSTEMS          7 SPRING WATER LANE                                                                                DURHAM             NC       27712
Sullivan, Derek                    Address on File
Sullivan, Michael E                Address on File
SULZER ELECTRO-MECHANICAL SRV      3382 BIRD DRIVE                                                                                    GILLETTE           WY       82716
Sulzman, Paul                      Address on File
SUMMER OF HOPE (GILLETTE)          7104 BRISTOL LANE                                                                                  BOZEMAN            MT       59715
SUMMIT ESP LLC                     260 SOUTH PANTHER BLVD.                                                                            POWELL             WY       82435
SUMMIT PICKUP & DELIVERY SERVICE   5335 HILLCREST ROAD                                                                                BILLINGS           MT       59101
Summit Texas Clean Energy, LLC     801 Second Avenue                              Site 1150                                           Seattle            WA       98104
SUN RENTAL CENTER                  400 EAST FRONT STREET                                                                              BUTTE              MT       59701
Sundstrom, Alan                    Address on File
SUNSHINE CUSTOM PAINT & BODY       P.O. BOX 397                                   5910 MOHAN ROAD                                     GILLETTE           WY       82717
SUNSOURCE/FLUID POWER TECH         6510 N FRANKLIN ST                                                                                 DENVER             CO       80229-7232
SUPER PRODUCTS                     18700 S SUSANA RD.                                                                                 COMPTON            CA       90221
SUPER PRODUCTS CORPORATION         17000 W CLEVELAND AVE                          P.O. BOX 270128                                     MILWAUKEE          WI       53227
SUPERIOR LUBE ETC                  1155 EAST RICHARDS                                                                                 DOUGLAS            WY       82633
SUPERIOR MINE SERVICE LLC          19 LONG TRAIL                                                                                      DOUGLAS            WY       82633
SUPERIOR SEAMLESS GUTTERS          305 HUNTINGTON DR                                                                                  GILLETTE           WY       82718
SUPERIOR SIGNS & SUPPLY INC        102 SOUTH MCKINLEY                                                                                 CASPER             WY       82601
Surett, Darrin A                   Address on File
SURF'N SUDS LLC                    P.O. BOX 7298                                                                                      GILLETTE           WY       82717-7298
SURVEYMONKEY INC                   111 SW 5TH AVE, SUITE 1600                                                                         PORTLAND           OR       97204
SUSAN G. KOMEN DENVER AFFILIATE    1835 FRANKLIN STREET                                                                               DENVER             CO       80218
SUSAN G. KOMEN NEBRASKA            12103 PACIFIC STREET                                                                               OMAHA              NE       68154
SUZI'S TROPHIES & AWARDS           4521 UNIVERSITY RD.                                                                                GILLETTE           WY       82718
SW SHIPPING CO., LTD.              ROOM 707, INSTOPIA BLDG.                       120, EONJU-RO, GANGNAM-GU                           SEOUL                       6295
SWANSON, RICHARD                   1138 Riverbend Dr                                                                                  Douglas            WY       82633
Swarts, Steven                     Address on File
SWCA, INCORPORATED                 3033 N. CENTRAL AVE #145                                                                           PHOENIX            AZ       85012




                                                                                      Page 92 of 112
                                                          Case 19-11047-CSS          Doc 22-1    Filed 05/10/19   Page 93 of 112



                                                                               Cloud Peak Energy Inc., et al .
                                                                                        Creditor Matrix

                             Name                      Address1                                   Address2                    Address3                 City    State     PostalCode       Country
SWEARINGEN, RENEE                   717 COLBY STREET                                                                                     WILLARD              MO       65781
SWEET DELIVERIES                    7011 GREENSBURGH AVENUE                                                                              GILLETTE             WY       82718-7460
Swenby, Don B                       Address on File
Swett, Stephen W                    Address on File
Swett, Vance                        Address on File
Swinyer, Cliff D                    Address on File
Swinyer, Kyle M                     Address on File
Swinyer, Travis L                   Address on File
Swisher Jr., Jim R                  Address on File
SWITCHGEAR SOLUTIONS, INC.          2540 N. JACKRABBIT AVENUE                                                                            TUCSON               AZ       85711-1220
SWOPE, SCOTT A                      4400 Heart X Ct                                                                                      Gillette             WY       82718
Swope, Scott A                      Address on File
SYRACUSE UNIVERSITY                 THE OFFICE OF FINANCIAL AID                      200 ARCHBOLD N.                                     SYRACUSE             NY       13244
SYSTEM IMPROVEMENT INC              238 SOUTH PETERS ROAD SUITE 301                                                                      KNOXVILLE            TN       37923
SYSTEM SEALS, INC                   9505 MIDWEST AVE                                                                                     CLEVELAND            OH       44125
SYSTEMS ANALYSIS SERVICES INC.      335 AUBURN ST                                                                                        AUBURNDALE           MA       2466
SYSTEMS ASSOCIATES INC              1932 INDUSTRIAL DRIVE                                                                                LIBERTYVILLE         IL       60048
SYSTEMS IMPROVEMENTS INC            238 SOUTH PETERS ROAD SUITE 301                                                                      KNOXVILLE            TN       37923-5224
Szatkowski, Ned J                   Address on File
T & H PARTS                         400 TAYLOR STREET                                                                                    CRAIG                CO       81625
T & S SERVICE INC.                  P.O.BOX 973                                                                                          GILLETTE             WY       82717
T AND T CRANES LLC                  1106 EAST LINCOLN STREET                         P.O. BOX 2468                                       GILLETTE             WY       82717-2468
T J SPECIALTIES INC.                P. O. BOX 50248                                                                                      CASPER               WY       82605-0248
T&R ELECTRIC SUPPLY CO              WEST HWY 34                                                                                          COLEMAN              SD       57017
T.E.C.H. DIAGNOSTIC CONSULTING L    P.O. BOX 50647                                                                                       CASPER               WY       82605
T7 RESOUCES LLC                     9251 Old Bonhomme Rd                                                                                 St. Louis            MO       63132
Tabler, Chad A                      Address on File
Tabor, Joshua                       Address on File
TAGGART GLOBAL LLC                  4000 TOWN CENTER BLVD SUITE 200                                                                      CANNONSBURG          PA       15317-6506
TAIWAN POWER COMPANY                9F, 242, ROOSEVELT ROAD, SEC. 3                                                                      TAIPEI CITY                   10016          Taiwan
                                    No. 242, Roosevelt Road, Section 3, Zhongzheng
Taiwan Power Company                Dist.                                                                                                Taipei City                   100-16         Taiwan
TAKRAF USA INC                      4643 S. ULSTER STREET, SUITE 900                                                                     DENVER               CO       80237
TALEO CORPORATION                   4140 DUBLIN BLVD SUITE 400                                                                           DUBLIN               CA       94568
Tallbull, Tia                       Address on File
Tanner, Mary J                      Address on File
TARANTOLA CONSULTING                1021 STAFFORD                                                                                        CASPER               WY       82609
TARGET SIGN COMPANY INC             P.O. BOX 2499                                                                                        GILLETTE             WY       82717
TARNO TRUCKING INC                  303 TOWER AVENUE                                                                                     GILLETTE             WY       82718
Tarno, Austin W                     Address on File
TASUNKEHINZI VANCE                  P.O. BOX 698                                                                                         EAGLE BUTTE          SD       57625
TAYLOR BROS. WELDING SERVICE        234 E MAIN                                                                                           TAMAROA              IL       62888
TAYLOR COMMUNICATIONS               600 ALBANY STREET                                                                                    DAYTON               OH       45417
TAYLOR STRATEGIES & CONSULTING,     P.O. BOX 20893                                                                                       CHEYENNE             WY       82003
Taylor, Grant D                     Address on File
Taylor, Matt                        Address on File
Taylor, Ryan                        Address on File
TCH GROUP LLC                       601 13TH STREET NW STE 630N                                                                          WASHINGTON           DC       20005
Tealinc, Ltd.                       1606 Rosebud Creek Road                                                                              Forsyth              MT       59327
TEAM INDUSTRIAL SERVICES, INC.      2596 ENTERPRISE AVE.                                                                                 BILLINGS             MT       59102
TEAMCO INC                          27065 KERSLAKE PL                                                                                    TEA                  SD       57064
TEANNA LIMPY                        P.O. BOX 598                                                                                         LAME DEER            MT       59043




                                                                                         Page 93 of 112
                                                                                        Case 19-11047-CSS   Doc 22-1     Filed 05/10/19    Page 94 of 112



                                                                                                       Cloud Peak Energy Inc., et al .
                                                                                                               Creditor Matrix

                              Name                                                    Address1                         Address2                        Address3                 City    State    PostalCode       Country
                                                                                                            1230 WEST MOREHEAD ST SUITE
TECHNICAL ASSOCIATES                                                OF CHARLOTTE PC                         400                                                   CHARLOTTE            NC       28208
TECHNICAL MAINTENANCE, INC.                                         3248 FOREST VIEW RD                                                                           ROCKFORD             IL       61109
TECHNICAL MARKETING MFG INC                                         5000 ROBB STREET BLDG 3 SUITE A                                                               WHEAT RIDGE          CO       80033
Teck Coal Limited                                                   Suite 1000, 205-9th Ave. SE                                                                   Calgary              AB       T2G 0R4       Canada
TEECO PRODUCTS INC                                                  414 E BOULEVARD N                                                                             RAPID CITY           SD       57701
TEEN MISSIONS INTERNATIONAL                                         885 EAST HALL RD                                                                              MERRITT ISLAND       FL       32953
Teichert, Casey                                                     Address on File
Telkamp, Joseph                                                     Address on File
Telkamp, Scott A                                                    Address on File
TEMA SYSTEMS INC                                                    7806 REDSKY DRIVE                                                                             CINCINNATI           OH       45249-1632
TEMCO DISTRIBUTORS, LLC.                                            4613 NW 61ST STREET                                                                           OKLAHOMA CITY        OK       73122
TENNANT SALES AND SERVICES                                          P.O. BOX 71414                                                                                CHICAGO              IL       60694-1414
Tennessee Department of Environment and Conservation, Division of
Water Pollution Control- Mining Section                             3711 Middlebrook Pike                                                                         Knoville             TN       37921-6538
TENNESSEE DEPT OF REVENUE                                           ANDREW JACKSON STATE OFFICE BLDG        500 DEADERICK STREET                                  NASHVILLE            TN       37242
Tennessee Dept. of Revenue                                          500 Deaderick St.                                                                             Nashville            TN       37242
TENNESSEE MINING ASSOCIATION                                        C/O CHUCK LAINE                         12227 S FOX DEN DRIVE                                 KNOXVILLE            TN       37934
TENNESSEE TECHNOLOGICAL UNIV                                        ONE WILLIAM L JONES DRIVE                                                                     COOKEVILLE           TN       38505
Tennessee Valley Authority                                          1101 Market Street                      MR2 D-C                                               Chattanooga          TN       37402
TENNESSEE VALLEY TITLE INSURANCE                                    800 S. GAY STREET                       SUITE 1700                                            KNOXVILLE            TN       37929
Teppo, Trevor L                                                     Address on File
TEREX SERVICES                                                      62831 COLLECTIONS CENTER DRIVE                                                                CHICAGO              IL       60693
TERRA SOIL AND                                                      ENVIRONMENTAL SOLUTIONS LLC             120 PALOMINO COURT                                    BELGRADE             MT       59714
TERRASOURCE GLOBAL                                                  100 NORTH BROADWAY                      SUITE 1600                                            ST LOUIS             MO       63102
TERRELLCO INC                                                       P.O. BOX 51063                                                                                CASPER               WY       82605-1063
TERRIS GPS INC                                                      51 BROUAGE                                                                                    GATINEAU             QC       J9J 1J5       CANADA
Testerman Jr, Vernon A                                              Address on File
TETON STEEL                                                         5008 PAIGE STREET                                                                             CASPER               WY       82604
TETRA TECH, INC                                                     136 EAST SOUTH TEMPLE                                                                         SALT LAKE CITY       UT       84111-1180
TETRO PERFORMANCE                                                   1394 NISSEN PL                                                                                BROOMFIELD           CO       80020
Tetschner, Kyle R                                                   Address on File
TEXAS CHILD SUPPORT SDU                                             P.O. BOX 659791                                                                               SAN ANTONIO          TX       78265-9791
TEXAS COMPTROLLER                                                   OF PUBLIC ACCOUNTS                      P.O. BOX 14938                                        AUSTIN               TX       78714-9348
Texas Comptroller of Public Accounts                                111 E. 17th St.                                                                               Austin               TX       78774
TEXAS MAMMA JAMMA RIDE                                              P.O. BOX 302106                                                                               AUSTIN               TX       78703
Texas Municipal Power Agency                                        P.O. Box 7000                                                                                 Bryan                TX       77805
TFS ENERGY FUTURES LLC                                              680 WASHINGTON BLVD                     5TH FLOOR                                             STAMFORD             CT       6901
THARS FEED & RANCH SUPPLY                                           100 SOUTH BURMA ROAD                                                                          GILLETTE             WY       82716
THAT EMBROIDERY PLACE                                               405 WEST BOXELDER ROAD                  SUITE B7                                              GILLETTE             WY       82718
THE ALS ASSOCIATION                                                 ROCKY MOUNTAIN CHAPTER                  10855 DOVER STREET SUITE 500                          WESMINSTER           CO       80021
THE B.N. & S.F. RY. CO.                                             2500 LOU MENK DRIVE                                                                           FORT WORTH           TX       75131-2828
THE BARN GUYZ                                                       101 GTA LANE                                                                                  HARDIN               MT       59034
THE BIG HORN BASIN FOUNDATION                                       P.O. BOX 71                             110 CARTER RANCH RD.                                  THERMOPOLIS          WY       82443
THE BUSINESS CENTER                                                 619 BROADWAY                                                                                  SHERIDAN             WY       82801
THE CAVINS CORPORATION                                              1800 BERING DRIVE SUITE 825                                                                   HOUSTON              TX       77057
THE CHILDREN'S CENTER PRESCHOOL                                     14076 MCKAY PARK CIRCLE                                                                       BROOMFIELD           CO       80023
THE CHOPHOUSE RESTAURANT                                            113 SOUTH GILLETTE AVENUE                                                                     GILLETTE             WY       82716
THE CLARO GROUP, LLC                                                321 N CLARK ST                          SUITE 1200                                            CHICAGO              IL       60654
THE CRANE INSTITUTE OF AMERICA                                      3880 ST JOHNS PARKWAY                                                                         SANFORD              FL       32771
THE DAVIS MEDIA COMPANY INC.                                        57 WEST 57TH STREET, 4TH FLOOR                                                                NEW YORK             NY       10019
THE DENVER POST COMMUNITY FOUNDA                                    101 W. COLFAX AVE.                                                                            DENVER               CO       80202




                                                                                                                Page 94 of 112
                                                                              Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 95 of 112



                                                                                             Cloud Peak Energy Inc., et al .
                                                                                                     Creditor Matrix

                               Name                                        Address1                             Address2                     Address3              City        State     PostalCode       Country
THE DEPOT                                                  100 E WALNUT ST                                                                              DOUGLAS              WY        82633
THE ENERGY COUNCIL                                         5400 LYNDON B JOHNSON FREEWAY          SUITE 985                                             DALLAS               TX        75240
THE ENTERPRISE                                             130 SOUTH 3RD STREET                                                                         DOUGLAS              WY        82633
THE EPWORTH FOUNDATION                                     1865 BRUCE RANDOLPH AVENUE                                                                   DENVER               CO        80205
THE ESTATE OF                                              JAMES CRAIG SCURICH                    2682 MARKRIDGE                                        RENO                 NV        89509
THE ESTATE OF BRUCE GRAHAM                                 170 CHALK BUTTE RD NO 5                                                                      DOUGLAS              WY        82633
THE FOOD GROUP                                             P.O. BOX 6702                                                                                SHERIDAN             WY        82801
THE GINNY FUND                                             P.O. BOX 967                                                                                 LONG BEACH           NY        11561-0961
THE GOLF CLUB AT DEVILS TOWER                              P.O. BOX 640                                                                                 HULETT               WY        82720
THE HEALTH CONNECTION                                      509 BRIGGS PLACE                                                                             SUPERIOR             CO        80027
THE HERMAN GROUP LLC                                       201 COLUMBINE STREET SUITE 300                                                               DENVER               CO        80206
THE HILFIKER COMPANY                                       1902 HILFIKER LANE                                                                           EUREKA               CA        95503-5711
THE HOUSE OF MAGIC                                         304 ALPINE CIRCLE                                                                            EVANSTON             WY        82930
THE HUMANE SOCIETY OF THE US                               2100 L STREET NW                                                                             WASHINGTON           DC        20037
THE IDEA DESIGN COMPANY                                    3809 CHIPPEWA AVE                                                                            GILLETTE             WY        82718
The Insurance Company of the State of Pennsylvania (AIG)   2211 7Th Ave S                                                                               Birmingham,          AL        35233
The Interlake Steamship Company                            Brendan O’Connor                       7300 Engle Road                                       Middleburg Heights   OH        44130
THE JEALOUS MISTRESS LLC                                   P.O. BOX 1028                                                                                GILLETTE             WY        82717-1028
The Kansai Electric Power Co., Inc.                        3-6-16, Nakanoshima 3-Chome            Kita-ku                                               Osaka                          530-8270       Japan
THE KING'S PORTION                                         126 NORTH 3RD ST                                                                             DOUGLAS              WY        82633
THE LAM FOUNDATION                                         4015 EXECUTIVE PARK DR STE 320                                                               CINCINNATI           OH        45241-4014
THE LIBRARY FOUNDATION INC                                 2101 S 4J RD                                                                                 GILLETTE             WY        82718
THE LIFE R U READY PROJECT                                 P.O. BOX 3420                                                                                GILLETTE             WY        82717-3420
THE LODGE AT DEADWOOD                                      100 PINE CREST LANE                                                                          DEADWOOD             SD        57732
THE LOUISA SWAIN FOUNDATION                                P.O. BOX 1960                                                                                LARAMIE              WY        82073-1960
THE MATTIE PROJECT                                         P.O. BOX 1150                                                                                MILLS                WY        82644
THE METER AND VALVE COMPANY                                1195 S PIERCE ST                                                                             LAKEWOOD             CO        80232
THE MONTANA GROUP                                          1820 N LAST CHANCE GULCH                                                                     HELENA               MT        59601
THE NATIONAL COAL COUNCIL INC                              1730 M ST NW STE 907                                                                         WASHINGTON           DC        20036-4512
THE NEWS LETTER JOURNAL                                    P.O. BOX 40                                                                                  NEWCASTLE            WY        82701
THE NEWS RECORD                                            P.O. BOX 3006                                                                                GILLETTE             WY        82717-3006
THE OFFICIAL RAILWAY                                       EQUIPMENT REGISTER                     50 MILLSTONE ROAD SUITE 200                           EAST WINDSOR         NJ        08520-1415
The Okinawa Electric Power Co., Inc.                       5-2-1 Makiminato                       Urasoe                                                Okinawa                        901-2602       Japan
THE OTHER GUYS DETAILING                                   546 KILKENNY CIR                                                                             GILLETTE             WY        82716
THE POWDER HORN GOLF CLUB                                  23 COUNTRY CLUB LANE                                                                         SHERIDAN             WY        82801
THE PRIME RIB RESTAURANT                                   P.O. BOX 44                                                                                  GILLETTE             WY        82716-0044
THE PROGRESSIVE WOMAN                                      18107 SHERMAN WAY                      SUITE B-102                                           RESEDA               CA        91335
THE REGENTS OF THE UNIVERSITY OF                           3003 SOUTH STATE STREET                                                                      ANN ARBOR            MI        48109
THE RUSTY NAIL                                             105 WRIGHT BLVD                                                                              WRIGHT               WY        82732
THE SALVATION ARMY                                         1370 PENNSYLVANIA STREET                                                                     DENVER               CO        80203
THE SALVATION ARMY                                         P.O.BOX 2011                                                                                 SHERIDAN             WY        82801
THE SHERIDAN COMMERCIAL CO                                 303 NORTH BROADWAY                                                                           SHERIDAN             WY        82801
THE SHRINE BOWL OF WYOMING                                 P.O. BOX 50924                                                                               CASPER               WY        82605
THE SUGAR BOOT                                             198 N MAIN                                                                                   SHERIDAN             WY        82801
THE SUSAN G KOMEN BREAST                                   CANCER FOUNDATION                      5005 LBJ FREEWAY SUITE 250                            DALLAS               TX        75244
THE TIMKEN COMPANY                                         1835 DUEBER AVE SW                                                                           CANTON               OH        44706
THE TROPHY CASE                                            P.O. BOX 863                                                                                 SHERIDAN             WY        82801
THE TRUAX COMPANY INC                                      4300 QUEBEC AVE NO                                                                           NEW HOPE             MN        55428
THE UNIVERSITY OF CHICAGO                                  5235 S. HARPER COURT 4TH FLOOR                                                               CHICAGO              IL        60615

THE UNIVERSITY OF MONTANA                                  BUREAU OF BUSINESS & ECONOMIC          GALLAGHER BUSINESS BLDG STE 231                       MISSOULA             MT        59812
THE UNIVERSITY OF MONTANA                                  FINANCIAL AID OFFICE                   32 CAMPUS DRIVE                                       MISSOULA             MT        59812-1254




                                                                                                      Page 95 of 112
                                                       Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 96 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                          Name                         Address1                         Address2                       Address3              City      State     PostalCode        Country
THE VETERAN JOURNAL                11024 BALBOA BLVD #417                                                                         GRANADA HILLS      CA        91344
THE WALTER A WOOD SUPPLY CO INC    P.O. BOX 72847                                                                                 CHATTANOOGA        TN        37407-5847
THE WATERFALL FOUNDATION           P.O. BOX 70049                          1022 CHENA PUMP RD                                     FAIRBANKS          AK        99707
THE WAVE AND ROCKY TOPPERS         858 SOUTH 29TH STREET WEST                                                                     BILLINGS           MT        59102
THE WEITZ COMPANY                  4725 SOUTH MONACO STREET                SUITE100                                               DENVER             CO        80237
THE WILD ANIMAL SANCTUARY          1946 WCR 53                                                                                    KEENESBURG         CO        80643
THE WILLIAM F & LOREN W WELCH      FOUNDATION                              P.O. BOX J                                             SHERIDAN           WY        82801
THE WYOMING BUSINESS REPORT        1603 CAPITOL AVE.                                                                              CHEYENNE           WY        82001
THEO MAE POWERS TRUST              P.O. BOX 6391                                                                                  SHERIDAN           WY        82801-6391
THERMO FLUIDS INC                  2600 NORTH CENTRAL EXPRESSWAY           SUITE 400                                              RICHARDSON         TX        75080
THERMO GAMMA METRICS LLC           DBA THERMO FISHER SCIENTIFIC            10010 MESA RIM ROAD                                    SAN DIEGO          CA        92121
THERMO GAMMA METRICS PTY LTD       18 BUTLER BLVD                          BORBRIDGE BUSINESS PARK                                ADELAIDE AIRPORT             SA 5950        Australia
THERMO RAMSEY LLC                  501 90TH AVENUE NW                                                                             MINNEAPOLIS        MN        55433
THOMAS ANTOINE                     P.O. BOX 1589                                                                                  MISSION            SD        57555
Thomas, Janet M                    Address on File
Thompson, Bret B                   Address on File
Thompson, Dave L                   Address on File
THOMPSON, PATRICIA L               2575 OTTER COURT                                                                               LAFEYETTE          CO        80026-9091
THOMPSON, RODGER B                 30 3 Heart Ranch Rd                                                                            Douglas            WY        82633
Thompson, Royce E                  Address on File
THOMSON REUTERS TAX & ACCTING      P.O. BOX 966                                                                                   FORT WORTH         TX        76101-0966
Thorn, Jerry M                     Address on File
Thorn, Leslie A                    Address on File
THREE CROWNS GOLF CLUB             1601 KING BOULEVARD                                                                            CASPER             WY        82604
THRONE LAW OFFICE PC               P.O. BOX 1056                                                                                  SHERIDAN           WY        82801-1056
THUNDER AIR INC                    P.O. BOX 4737                                                                                  CHATTANOOGA        TN        37405-0737
THUNDER BASIN BOLTS BOOSTER CLUB   P.O. BOX 3771                                                                                  GILLETTE           WY        82717
THUNDER BASIN FORD LLC             1100 WEST 2ND STREET                                                                           GILLETTE           WY        82716-3409
THUNDER BASIN GRASSLANDS           PRAIRIE ECOSYSTEM ASSOC                 671 STEINLE ROAD                                       DOUGLAS            WY        82633
THUNDER BASIN PROPANE              1901 ENERGY COURT                       SUITE 130                                              GILLETTE           WY        82718
THUNDERBIRD PACIFIC CORP           2635 151ST PL NE                                                                               REDMOND            WA        98052
THUNDERBIRD SCHOOL OF              GLOBAL MANAGEMENT                       1 GLOBAL PLACE                                         GLENDALE           AZ        85306-6000
Thurman, Kent                      Address on File
Thwreatt, Jordan D                 Address on File
TIC - THE INDUSTRIAL CO OF WYO     1474 WILLER DRIVE                                                                              CASPER             WY        82604
Tieman, Bryce                      Address on File
Tillman, David L                   Address on File
TIMBERLINE HOSPITALITIES LLC       DBA CANDLEWOOD SUITES GILLETTE          904 COUNTRY CLUB ROAD                                  GILLETTE           WY        82718
TIMCO INC                          2 GREENTOWN ROAD                                                                               BUCHANAN           NY        10511
TIMCO SERVICE AND SUPPLY           100A N HWY 14-16                                                                               GILLETTE           WY        82716
TIOGA AIR HEATERS                  P.O. BOX 191                                                                                   EVANSVILLE         WY        82636
TIRE-RAMA                          1401 INDUSTRIAL AVENUE                                                                         BILLINGS           MT        59101-3128
Tisdel, Kyle                       Western Environmental Law Center        208 Paseo del Pueblo             Sur #602              Taos               NM        87571
TITAN MACHINERY - WATERTOWN SD     3301 9TH AVE SE                         P.O. BOX 1570                                          WATERTOWN          SD        57201
TITAN MACHINERY INC                4802 SOUTH GARNER LAKE ROAD                                                                    GILLETTE           WY        82718-6701
TITAN MACHINERY INC - CASPER       1100 WEST COYOTE AVENUE                                                                        CASPER             WY        82601
TITAN MACHINERY INC - SCC          1728 OLD HARDIN RD                      P.O. BOX 30438                                         BILLINGS           MT        59107-0438
TITAN TRUSS, INC                   2828 CHOPPER LANE                                                                              CODY               WY        82414
TITAN WHEEL CORP OF VIRGINIA       227 ALLISON GAP ROAD                                                                           SALTVILLE          VA        24370
TJ INDUSTRIES,LLC DBA DOUGLAS TI   213 WEST YELLOWSTONE HWY                                                                       DOUGLAS            WY        82633
TN DEPT OF ENVIRONMENT & CONSERV   WRS TN TOWER, 10TH FLOOR                312 ROSA L. PARKS AVENUE                               NASHVILLE          TN        37243
TN DEPT OF LABOR AND WORKFORCE     REPORT AUDIT                            P.O. BOX 101                                           NASHVILLE          TN        37202-0101




                                                                               Page 96 of 112
                                                                      Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 97 of 112



                                                                                     Cloud Peak Energy Inc., et al .
                                                                                             Creditor Matrix

                               Name                                    Address1                          Address2                     Address3                City     State     PostalCode       Country
TNT CRANE AND RIGGING, INC.                        925 SOUTH LOOP WEST                                                                           HOUSTON             TX        77054
TNT HYDRO-LINE INC                                 P.O. BOX 981                                                                                  GILLETTE            WY        82717-0981
TOC CONSULTING INC                                 6333 SOUTH QUEENSBURG COURT                                                                   AURORA              CO        80016
Tohoku Electric Power Company, Inc.                7-1, Honcho, 1-Chome                   Aoba-ku Sendai                                         Miyagi                        980-8550       Japan
Tokyo Electric Power Company, Inc.                 1-3, Uchisaiwaicho 1-Chome             Chiyoda-ku                                             Tokyo                         100-8560       Japan
Tollefson, Austin L                                Address on File
TOM'S HOT SHOT SERVICE, INC                        212 BUTLER SPEATH                                                                             GILLETTE            WY        82717
TONGUE RIVER CHILD'S PLACE                         84 DAYTON STREET BOX 232                                                                      RANCHESTER          WY        82839
TONGUE RIVER ELECTRIC                              COOPERATIVE INC                        P.O. BOX 138                                           ASHLAND             MT        59003
TONGUE RIVER HIGH SCHOOL                           BOX 408                                                                                       DAYTON              WY        82836
TONGUE RIVER VALLEY                                COMMUNITY CENTER                       P.O. BOX 792                                           RANCHESTER          WY        82839
TONGUE RIVER WATER                                 USERS ASSOCIATION                      1088 TONGUE RIVER ROAD                                 MILES CITY          MT        59301
TONYA SCRUTCHFIELD                                 1680 STEELE ST #C6                                                                            DENVER              CO        80206
TONY'S TOWING & TRANSPORTATION                     820 MEANS STREET                                                                              GILLETTE            WY        82716
TOOLPUSHERS SUPPLY COMPANY                         3105 SOUTH 4J RD                       P.O. BOX 3419                                          GILLETTE            WY        82717-3419
TOP GUN RECRUITING PARTNERS, DBA                   2750 S SHOSHONE SUITE 325                                                                     ENGLEWOOD           CO        80110
TOP OFFICE PRODUCTS                                124 SOUTH MAIN STREET                                                                         SHERIDAN            WY        82801
TOP TOOL SUPPLIER & SERVICE LLC                    1944 LUND ROAD                                                                                BANCROFT            ID        83217
TOPPAN MERRILL LLC                                 1501 ENERGY PARK DRIVE                                                                        ST PAUL             MN        55108
TOPTAGS ID SYSTEMS LTD                             NORTHDOWN CLOSE                        LENHAM                                                 MAIDSTONE                     ME9 0BD        United Kingdom
TORR, DARIN                                        233 APPEL CT                                                                                  FORT LUPTON         CO        80621
Torres, Alvin                                      Address on File
Torres, Brian E                                    Address on File
Torres-Chacon, Noe L                               Address on File
Torrez, Jeremy                                     Address on File
TOTAL COMFORT HEATING AND                          AIR CONDITIONING INC                   255 EAST FIRST STREET                                  SHERIDAN            WY        82801
TOTAL QUALITY LOGISTICS                            P.O. BOX 634558                                                                               CINCINNATI          OH        45263
TOUCH OF GOLD WRESTLING CLUB                       P.O. BOX 1885                                                                                 GILLETTE            WY        82718
TOWERS WATSON CANADA INC                           SUITE 1600                             111 5TH AVENUE SW                                      CALGARY             AB        T2P 3Y6        CANADA
TOWERS WATSON PENNSYLVANIA INC                     P.O. BOX 8500                          S6110                                                  PHILADELPHIA        PA        19178
TOWN OF DAYTON                                     608 BROADWAY                                                                                  DAYTON              WY        82836
TOWN OF WRIGHT                                     P.O. 70                                                                                       WRIGHT              WY        82732
Towner Jr, Russ L                                  Address on File
TOWSON UNIVERSITY                                  8000 YORK ROAD                                                                                TOWSON              MD        21252-0001
TPC TRAINING                                       750 LAKE COOK ROAD, SUITE 250                                                                 BUFFALO GROVE       IL        60089
TPC WIRE & CABLE                                   9600 VALLEY VIEW ROAD                                                                         MACEDONIA           OH        44056
TRACTOR & EQUIPMENT COMPANY                        1835 HARNISH BLVD                      P.O. BOX 30158                                         BILLINGS            MT        59107-0158
TRADESTAR CORPORATION                              3150 WEST 8600 SOUTH                                                                          WEST JORDAN         UT        84088
Trafigura AG, Branch Office Stamford               One Stamford Plaza                     263 Tresser Blvd. 16th Floor                           Stamford            CT        6901
Trainor, Michael                                   Address on File
TRANSALTA CENTRALIA GENERATION L                   913 BIG HANAFORD ROAD                                                                         CENTRALIA           WA        98531
TransAlta Centralia Generation LLC                 913 Big Hanaford Rd.                                                                          Centralia           WA        98531
Transco Railway Products                           901 N. Lake Avenue                                                                            Miles City          MT        59301
TRANSCO RAILWAY PRODUCTS INC                       55 EAST JACKSON BLVD STE 2100                                                                 CHICAGO             IL        60604-4166
TRANSMISSION DISTRIBUTION SERV                     109 NORTH 4TH STREET                   P.O. BOX 716                                           GLENROCK            WY        82637-0716
TRANSWEST/SUMMIT TRUCK BODIES                      990 VERNON ROAD                                                                               WATHENA             KS        66090
Trapp, Jordan                                      Address on File
Travelers Casualty and Surety Company of America   One Tower Square                                                                              Hartford            CT        6183
Traverso, David                                    Address on File
TRC ENVIROMENTAL CORPORATION                       605 SKYLINE DRIVE                                                                             LARAMIE             WY        82070-8909
TREASURE STATE RESOURCE                            INDUSTRY ASSOCIATION                   3117 COONEY DRIVE STE 101                              HELENA              MT        59602
TREASURER - STATE OF IOWA                          IOWA DEPARTMENT OF REVENUE             P.O. BOX 10468                                         DES MOINES          IA        50306-0468




                                                                                              Page 97 of 112
                                                           Case 19-11047-CSS   Doc 22-1       Filed 05/10/19   Page 98 of 112



                                                                          Cloud Peak Energy Inc., et al .
                                                                                  Creditor Matrix

                               Name                       Address1                            Address2                     Address3                City    State     PostalCode        Country
TREE HOUSE ANIMAL FOUNDATION          7225 N. WESTERN AVE.                                                                            CHICAGO             IL       60645
TRENK, PEGGY                          1901 E. 6TH AVENUE                                                                              HELENA              MT       59601
TREY J BLOCKER PLLC                   508 W 14TH STREET                                                                               AUSTIN              TX       78701
TRI DELTA IRON AND METAL INC          2710 SOUTH SHORE BLVD                                                                           WHITE BEAR          MN       55110
TRI STATE EQUIP LLC                   3025 WEST VICTORY                                                                               CRAIG               CO       81625
TRI STATE TRUCK & EQUIPMENT INC       5250 MIDLAND RD                          P.O. BOX 1298                                          BILLINGS            MT       59101
TRICON WEAR SOLUTIONS LLC             2700 5TH AVENUE SOUTH                                                                           IRONDALE            AL       35210
TRIMBLE MINING                        SUITE 1-2, 7 GYMPIE WAY                                                                         WILLETTON                    WA 6155        Australia
TRINITY CONTAINERS, LLC               P.O. BOX 568887                                                                                 DALLAS              TX       75356-8887
TRINITY INDUSTRIES LEASING CO         2525 STEMMONS FREEWAY                                                                           DALLAS              TX       75207
TRINITY LUTHERAN SCHOOL               2802 BELVEDERE DR.                                                                              BILLINGS            MT       59102
Trippett, Ryan J                      Address on File
TRI-STATE EQUIPMENT INC               1271 NORTH DERRICK DRIVE                 P.O. BOX 340                                           CASPER              WY       82602-0340
Tromble, Chance                       Address on File
TROY HAYDEN                           10455 SHERIDAN LAKE ROAD                                                                        RAPID CITY          SD       57702
TRU COMMUNITY CARE                    2594 TRAILRIDGE DRIVE EAST                                                                      LAFAYETTE           CO       80026
TRUENORTH STEEL INC MT                1501 SOUTH 30TH STREET WEST                                                                     BILLINGS            MT       59102
TRUENORTH STEEL INC OF WY             P.O. BOX 1300                                                                                   CASPER              WY       82604-1812
TRUGREEN                              307 N BURMA AVE                                                                                 GILLETTE            WY       82716
Trujillo, Michael                     Address on File
Trujillo, Michael A                   Address on File
Trumbull, Allan J                     Address on File
TRUMMEL CONSULTING LLC                1865 BLOOM LANE NW                                                                              ALBANY              OR       97321
TRU-TECH PRODUCTS                     110 RICHFIELD COURT                      P.O. BOX 68                                            WRIGHT              WY       82732
TRYSTAR INC                           2917 INDUSTRIAL DRIVE                                                                           FARIBAULT           MN       55021
TSAR & TSAI LAW FIRM                  8TH FL, 245 DUNHUA S. RD., SEC.1                                                                TAIPEI                       106            Taiwan
TSI INCORPORATED                      500 CARDIGAN ROAD                                                                               SHOREVIEW           MN       55126
Tucker, Guy M                         Address on File
Tucker, Robert J                      Address on File
TUCO Inc.                             One Denver Tech Center                   5251 DTC Parkway, Suite 800                            Greenwood Village   CO       80011
Tugman, Jeff S                        Address on File
Tullao, Cherryl                       Address on File
TUMBLEWEED DISTRIBUTING               527 WARREN ST.                                                                                  THERMOPOLIS         WY       82443
TURBO & DIESEL SERVICE, INC           6015 W ZERO RD                                                                                  CASPER              WY       82604
Turnbull, Anthony                     Address on File
Turner, Jason G                       Address on File
Turner, Scott                         Address on File
TURNER, SCOTT A                       108 Maple St                                                                                    Nampa               ID       83686
TURNING TECHNOLOGIES LLC              225 WEST FEDERAL STREET                                                                         YOUNGSTOWN          OH       44503
TURN-KEY TECHNOLOGIES, LLC            P.O. BOX 3154                                                                                   GILLETTE            WY       82717
Tutor, Duane E                        Address on File
TW ENTERPRISES INC                    636 LOGAN LANE                                                                                  BILLINGS            MT       59105-2550
TWEETMYJOBS                           2600 WEST OLIVE ST. SUITE 710                                                                   BURBANK             CA       91505
TWIN CITIES & WESTERN RAILROAD        2925 12TH ST. EAST                                                                              GLENCO              MN       55336
TWIN CITY OPTICAL CO INC - ACC        1002 10TH ST WEST SUITE 3                                                                       BILLINGS            MT       59102
TWIN CITY OPTICAL CO INC - CMC        1002 10TH ST WEST SUITE 3                                                                       BILLINGS            MT       59102
TWIN CITY OPTICAL CO INC - KEC        1002 10TH ST WEST SUITE 3                                                                       BILLINGS            MT       59102
TWIN CITY OPTICAL CO INC - SCC        1002 10TH ST WEST SUITE 3                                                                       BILLINGS            MT       59102
TWIN EAGLE RESOURCE MANAGEMENT        1515 WYNKOOP                             SUITE 500                                              DENVER              CO       80202
Twin Eagle Resource Management, LLC   1900 16th Street, Suite 450                                                                     Denver              CO       80202
TWIN PORTS TESTING INC                1301 N 3RD ST                                                                                   SUPERIOR            WI       54880
Twiss, Lisa                           Address on File




                                                                                   Page 98 of 112
                                                                                               Case 19-11047-CSS            Doc 22-1     Filed 05/10/19    Page 99 of 112



                                                                                                                        Cloud Peak Energy Inc., et al .
                                                                                                                                Creditor Matrix

                                 Name                                                     Address1                                        Address2                     Address3                City    State     PostalCode      Country
TWO GUYS DECO                                                           200 WEST SECOND STREET SUITE 108                                                                          GILLETTE            WY       82716
TYCO FIRE PROTECTION PRODUCTS                                           2700 INDUSTRIAL PARKWAY                                                                                   MARINETTE           WI       54143
U.S. Dep. of the Interior - Office of Surface Mining, Reclamation and
Enforcement                                                             1849 C St. NW                                                                                             Washington          DC       20240
                                                                        U.S. Dept. of the Treasury - Internal Revenue
U.S. Dept. of the Treasury - Internal Revenue Service                   Service                                                                                                   Cincinnati          OH       45999-0009
                                                                        U.S. Dept. of the Treasury - Internal Revenue
U.S. Dept. of the Treasury - Internal Revenue Service                   Service                                                                                                   Ogden               UT       84201
U.S. Office of Surface Mining Reclamation and Enforcement- Knoxville
Field Office                                                            710 Locust Street                                    2nd Floor                                            Knoville            TN       37902
U6 RANCH LLC                                                            18158 EAST WEAVER DRIVE                                                                                   AURORA              CO       80016
UBM GLOBAL TRADE INC                                                    2 PENN PLAZA EAST 12TH FL                            975 RAYMOND BLVD                                     NEWARK              NJ       7105
UDS FOUNDATION                                                          1901 OLDE HOMESTEAD LANE                             P.O. BOX 10485                                       LANCASTER           PA       17605
UE COMPRESSION                                                          P.O. BOX 2828                                                                                             CASPER              WY       82602-1640
UE SYSTEMS INCORPORATED                                                 14 HAYES STREET                                                                                           ELMSFORD            NY       10523-2536
UINTA COUNTY CIRCUIT COURT                                              225 9TH ST.                                          UINTA COUNTY COMPLEX                                 EVANSTON            WY       82930-3415
ULINE                                                                   2200 SOUTH LAKESIDE DRIVE                                                                                 WAUKEGAN            IL       60085-8361
ULINE CANADA CORPORATION                                                BOX 3500                                             RPO STREETSVILLE                                     MISSISSAUGA         ON       L5M 0S8        CANADA
ULTRON, INC                                                             P.O. BOX 872                                         2845 BENTON RD                                       MT. VERNON          IL       62864
UMB BANK, N.A.                                                          1010 GRAND BLVD.                                                                                          KANSAS CITY         MO       64106
Underwood, Robert                                                       Address on File
UNEMPLOYMENT INSURANCE DIVISION                                         P.O. BOX 6339                                                                                             HELENA              MT       59604-6339
Union Electric Company dba Ameren Missouri                              1901 Chouteau Ave., MC611                                                                                 St. Louis           MO       63103
UNION PACIFIC RAILROAD                                                  1416 DODGE STREET MC 9060                                                                                 OMAHA               NE       68179
Union Pacific Railroad Company                                          1416 Dodge Street                                                                                         Omaha               NE       68179
UNITED CENTRAL INDUSTRIAL SUPPLY                                        900 E LINCOLN                                        BLDG A                                               GILLETTE            WY       82716
UNITED PARCEL SERVICE                                                   P.O. BOX 650580                                                                                           DALLAS              TX       75265-0580
UNITED PROPERTIES, INC                                                  P.O. BOX 7047                                                                                             BILLINGS            MT       59103
UNITED RENTALS                                                          2601 EAST 2ND STREET                                                                                      GILLETTE            WY       82718
United States Department of Interior                                    Bureau of Land Management                            5353 Yellowstone Road                                Cheyenne            WY       82009
UNITED STATES TREASURY                                                  FRESNO INTERNAL REVENUE SERV ACS                     P.O. BOX 24017                                       FRESNO              CA       93779-4017
UNITED SUPPLY OF THE ROCKIES INC                                        301 RANNEY STREET                                                                                         CRAIG               CO       81625
UNITED TRANSPORTATION UNION/SMAR                                        11225 ROOSEVELT WAY N.E.                                                                                  SEATTLE             WA       98105
UNITED TRIBES TECHNICAL COLLEGE                                         3315 UNIVERSITY DR                                                                                        BISMARCK            ND       58504
UNITED WAY FOR CONVERSE COUNTY                                          P.O. BOX 2046                                                                                             CASPER              WY       82602
UNITED WAY OF CAMPBELL COUNTY                                           P.O. BOX 2905                                                                                             GILLETTE            WY       82717-2905
UNIVERSAL ATHLETIC SERVICE                                              2701 DOUGLAS HIGHWAY UNIT F2                                                                              GILLETTE            WY       82718
UNIVERSAL TECHNICAL INSTITUTE                                           16220 N. SCOTTSDALE RD, STE 500                                                                           SCOTTSDALE          AZ       85254
UNIVERSITY OF COLORADO                                                  AT BOULDER                                           SCHOLARSHIP SERVICES 77UCB                           BOULDER             CO       80309-0077
UNIVERSITY OF ILLINOIS                                                  OFFICE OF STUDENT FINANCIAL AID                      620 E. JOHN MC-303                                   CHAMPAIGN           IL       61820
UNIVERSITY OF LOUISVILLE                                                FOUNDATION INC                                       215 CENTRAL AVE, STE 300                             LOUISVILLE          KY       40208
UNIVERSITY OF MARY                                                      FINANCIAL AID – SCHOLARSHIPS                         7500 UNIVERSITY DR                                   BISMARCK            ND       58504
UNIVERSITY OF MICHIGAN                                                  CASHIERS SPONSOR PYMT                                2226 S.A.B 515 E. JEFFERSON                          ANN ARBOR           MI       48109-1316
UNIVERSITY OF MONTANA WESTERN                                           710 SOUTH ATLANTIC                                                                                        DILLON              MT       59725
UNIVERSITY OF NEBRASKA                                                  OFFICE OF REGISTRATION & RECORDS                     P.O. BOX 880416                                      LINCOLN             NE       68588-0416
UNIVERSITY OF NEBRASKA- LINCOLN                                         FINANCIAL AID OFFICE                                 16 ADMIN BUILDING 14TH & R                           LINCOLN             NE       68588
UNIVERSITY OF NEVADA LAS VEGAS                                          4505 SOUTH MARYLAND PKWY                                                                                  LAS VEGAS           NV       89154-2016
UNIVERSITY OF NEVADA, RENO                                              MS 0076                                                                                                   RENO                NV       89557
UNIVERSITY OF NOTRE DAME                                                OFFICE OF FINANCIAL AID                              115 MAIN BUILDING                                    NOTRE DAME          IN       46556
UNIVERSITY OF PITTSBURGH                                                116 ATWOOD STREET SUIT 201                                                                                PITTSBURGH          PA       15260
UNIVERSITY OF SOUTH DAKOTA                                              414 EAST CLARK STREET                                                                                     VERMILLION          SD       57069
UNIVERSITY OF TEXAS AT AUSTIN                                           P.O. BOX 7458                                                                                             AUSTIN              TX       78713




                                                                                                                                 Page 99 of 112
                                                                                         Case 19-11047-CSS   Doc 22-1       Filed 05/10/19     Page 100 of 112



                                                                                                         Cloud Peak Energy Inc., et al .
                                                                                                                 Creditor Matrix

                               Name                                                     Address1                             Address2                       Address3               City    State     PostalCode   Country
UNIVERSITY OF ULTRASONICS                                            2159 ROCKY RIDGE RD SUITE 103                                                                     BIRMINGHAM         AL       35216
UNIVERSITY OF UTAH                                                   FINANCIAL AID OFFICE                     201 SOUTH 1460 EAST ROOM 105                             SALT LAKE CITY     UT       84112
UNIVERSITY OF WYOMING                                                1200 EAST IVINSON STREET                                                                          LARAMIE            WY       82070
UNIVERSITY OF WYOMING                                                SER / DEPT. 3012                         1000 E. UNIVERSITY AVENUE                                LARAMIE            CO       82071-2000
UNIVERSITY OF WYOMING                                                STUDENT FINANCIAL AID DEPT 3335          1000 EAST UNIVERSITY AVENUE                              LARAMIE            WY       82071

UNIVERSITY OF WYOMING                                                WYOMING PUBLIC RADIO                     DEPT 3984, 1000 E UNIVERSITY AV                          LARAMIE            WY       82071-3984
UNIVERSITY OF WYOMING ALUMNI ASS                                     214 S 14TH ST                                                                                     LARAMIE            WY       82070
UNIVERSITY OF WYOMING ART MUSEUM                                     P.O. BOX 3807                                                                                     LARAMIE            WY       82701-3807
UNIVERSITY OF WYOMING FOUNDATION                                     1200 EAST IVINSON STREET                                                                          LARAMIE            WY       82070-4159
UNIVERSITY OF WYOMING FOUNDATION                                     222 S 22ND STREET                                                                                 LARAMIE            WY       82070
UNTAMED DESIGN LLC                                                   2006 SOUTH AUTUMN CT                                                                              GILLETTE           WY       82718
UPDATE INTERNATIONAL INC                                             12150 WEST 44TH AVE UNIT 118                                                                      WHEAT RIDGE        CO       80033
UPHOLSTERY BY LADONNA                                                1007 KLUVER RD                                                                                    GILLETTE           WY       82716
UPTON AFTER PROM COMMITTEE                                           UPTON BOOSTER CLUB                       P.O. BOX 422                                             UPTON              WY       82730
UPTON BOOSTER CLUB                                                   P.O. BOX 422                                                                                      UPTON              WY       82730
Uroszek, Chris N                                                     Address on File
URS CORPORATION                                                      12120 SHAMRICK PLAZA SUITE 300                                                                    OMAHA              NE       68164
US AIR FILTRATION INC                                                42065 ZEVO DR STE 12                                                                              TEMECULA           CA       92590-3740
US Army Corps of Engineers                                           1616 Capitol Avenue NE                                                                            Omaha              NE       68102
US Army Corps of Engineers                                           2232 Dell Range Blvd, Suite 210,                                                                  Cheyenne           WY       82009
US Army Corps of Engineers                                           2602 1st Ave N #309                                                                               Billings           MT       59103
US BANCORP ASSET MANAGEMENT INC                                      800 NICOLLET MALL 4TH FLOOR              BC-MN-H04M                                               MINNEAPOLIS        MN       55402
US BANK                                                              CM-9703                                  P.O. BOX 70870                                           ST PAUL            MN       55170-9703
US Bank                                                              Michelle Quimiro                         555 SW Oak St                                            Portland           OR       97204
US Bureau of Alcohol, Tobacco and FirearmsFederal Explosives
Licensing Center                                                     244 Needy Road                           Martinsburg                                              West Virginia      WV       24505
US Bureau of Alcohol, Tobacco, Firearms and Explosives               10 W. 15th Street, Suite 2400                                                                     Helena             MT       59626
US Bureau of Alcohol, Tobacco, Firearms, and Explosives              2120 Capitol Avenue, Room 3007                                                                    Cheyenne           WY       82001
US Bureau of Land Management                                         1849 C Street NW                         Rm. 5665                                                 Washington         DC       20240
US Bureau of Land Management, Miles City Field Office                111 Garryowen Road                                                                                Miles City         MT       59301
US Bureau of Land Management, MT State Office                        5001 Southgate Drive                                                                              Billings           MT       59101
US Bureau of Land ManagementCheyenne Field Office                    2120 Capitol Avenue, Room 3007                                                                    Cheyenne           WY       82001
US Bureau of Land ManagementWY High Plains District                  2987 Prospector Drive                                                                             Casper             WY       82604-2968
US Bureau of Land ManagementWY High Plains District, Buffalo Field
Office                                                               1425 Fort Street                                                                                  Buffalo            WY       82834-2436
US CUSTOMS SERVICE                                                   P.O. BOX 70915                                                                                    CHICAGO            IL       60673-0915
US Department of Agriculture                                         2468 Jackson Street                                                                               Laramie            WY       82070
US DEPARTMENT OF EDUCATION                                           NATIONAL PAYMENT CENTER                  P.O. BOX 105081                                          ATLANTA            GA       30348-5081
US Department of Homeland Security                                   650 Massachusetts Avenue NW                                                                       Washington         DC       20001
US Department of Labor, Mine Safety & Health Admin                   P.O. Box 25367                                                                                    Denver             CO       80225
US Department of the Interior                                        1846 C Street NW                         Rm. 6310                                                 Washington         DC       20240
US Department of the Interior                                        755 Parfet St                                                                                     Lakewood           CO       80215
US Department of the Interior                                        Bureau of Indian Affairs                 122 West 25th Street, Rm. 5665                           Washington         DC       20240
US DEPT OF THE INTERIOR-OSMRE                                        BLM                                                                                               CASPER             WY       82602
US Environmental Protection Agency                                   1200 Pennsylvania Avenue, NW                                                                      Washington         DC       20460
US EPA Region 8                                                      1595 Wynkoop Street                                                                               Denver             CO       80202
US EPA TRI Reporting Center                                          CGI Federal Inc.                         12601 Fair Lakes Circle                                  Fairfax            VA       22033
US FABRICS INC                                                       3904 VIRGINIA AVENUE                                                                              CINCINNATI         OH       45227
US Federal Aviation Administration                                   3777 Airport Parkway                                                                              Casper             WY       82604
US Federal Communications Commission                                 445 12th Street SW                                                                                Washington         DC       20554
US Federal Motor Carrier Safety Administration                       1637 Stillwater, Suite F                                                                          Cheyenne           WY       82009




                                                                                                                  Page 100 of 112
                                                                                        Case 19-11047-CSS          Doc 22-1      Filed 05/10/19    Page 101 of 112



                                                                                                                Cloud Peak Energy Inc., et al .
                                                                                                                        Creditor Matrix

                               Name                                                    Address1                                  Address2                        Address3               City    State     PostalCode   Country
US FISH & WILDLIFE SERVICE                                        BIRD REGIONAL PERMIT-DFC(60154)                    P.O. BOX 25486                                         DENVER             CO       80225-0486
US Fish and Wildlife Service                                      100 N Park Ave                                                                                            Helena             MT       59601
US Fish and Wildlife Service                                      1425 Fort Street                                                                                          Buffalo            WY       82834
US Fish and Wildlife Service                                      4401 N. Fairfax Drive                              Suite 222                                              Arlington          VA       22203
US Fish and Wildlife Service                                      585 Shephard Way                                                                                          Helena             MT       59601
US Fish and Wildlife Service Region 6                             134 Union Blvd.                                                                                           Lakewood           CO       80228
US Fish and Wildlife Service WY ES                                5353 Yellowstone Rd. Suite 308A                                                                           Cheyenne           WY       82009
US Forest Service                                                 1400 Independence Ave. SW                                                                                 Washington         DC       20250
US Forest Service                                                 2250 E. Richards Street                                                                                   Douglas            WY       82633
US Forest Service Rocky Mtn Regional Office                       740 Simms Street                                                                                          Golden             CO       80401
US HISPANIC CHAMBER OF COMMERCE                                   1424 K STREET NW                                   STE. 401                                               WASHINGTON         DC       20005
US Mine Safety and Health Administration (MSHA)                   620 N. Hwy 14-16, Unit S                                                                                  Gillette           WY       82718
US Nuclear Regulatory Commission                                  11545 Rockville Pike,                                                                                     Rockville          MD       20852-2738
US NUCLEAR REGULATORY COMMISSION                                  LICENSE FEE & ACCOUNTS RECIVABLE                   11555 ROCKVILLE PIKE T-9E10                            ROCKVILLE          MD       20852-2738
US Nuclear Regulatory Commission                                  P.O. Box 979051                                                                                           St. Louis          MO       63197
US Office of Surface Mining Reclamation and Enforcement           1951 Constitution Avenue NW                                                                               Washington         DC       20240
US Office of Surface Mining, Reclamation & Environment (OSMRE),
Casper Area                                                       P.O. Box 11018                                     150 East B Street                                      Casper             WY       82602
US Office of Surface Mining, Reclamation & Environment (OSMRE),
Western Region                                                    1999 Broadway Suite 3320                                                                                  Denver             CO       80201
US Specialty Insurance Company (HCC)                              8 Forest Park Drive                                                                                       Farmington         CT       6032
USA BLUE BOOK                                                     P.O. BOX 9004                                                                                             GURNEE             IL       60031-9004
USA PETROVALVE INC                                                DBA FLOTEK PUMP SERVICES                           P.O. BOX 1496                                          GILLETTE           WY       82716
USDA Forest Service                                               Douglas Ranger District, 2250E Richards St.                                                               Douglas            WY       82633
USDA FOREST SERVICES                                              FS ROCKY MOUNTAIN REGION                           P.O. BOX 6000                     FILE NO 71652        SAN FRANCISCO      CA       94160-1654
USDI - WYOMING BLM OFFICE                                         5353 YELLOWSTONE                                   P.O. BOX 1828                                          CHEYENNE           WY       82003
USHA MARTIN AMERICAS INC.                                         701 PLASTICS                                                                                              HOUSTON            TX       77020
USRY, RANDY                                                       328 EL CENTRO                                      P.O. BOX 1014                                          EUREKA             NV       89316
UTAH STATE TAX COMMISSION                                         210 NORTH 1950 WEST                                                                                       SALT LAKE CITY     UT       84134-0300
UTAH STATE UNIVERSITY                                             USU FINANICAL AID OFFICE                           1800 OLD MAIN HILL                                     LOGAN              UT       84322
V-1 PROPANE                                                       401 ENTERPRISE                                                                                            GILLETTE           WY       82716
Vaccari, Joseph                                                   Address on File
VACTOR/GUZZLER MANUFACTURING                                      FS SOLUTIONS                                       305 ENERGY ST                                          WILLISTON          ND       58801
VALLEY MEAT COMPANY LLC                                           P.O. BOX 538                                                                                              DAYTON             WY       82836-0538
VALLEY MOTOR HONDA                                                139 EAST 5th STREET                                                                                       SHERIDAN           WY       82801
VALLEY MOTOR SUPPLY CO                                            204 WEST FIRST STREET                                                                                     GILLETTE           WY       82716
VALLEY PLUMBING & ELECTRICAL                                      P.O. BOX 1213                                                                                             DUNLAP             TN       37327-1213
Valnes, Kevin D                                                   Address on File
VALVTECT                                                          1608 BARCLAY BLVD                                                                                         BUFFALO GROVE      IL       60089
Van Buren County Trustee                                          P.O. Box 176                                                                                              Spencer            TN       38585
VAN BUREN COUNTY TRUSTEE                                          P.O. BOX 176                                                                                              SPENCER            TN       38585-0176
Van Damme, Dale                                                   Address on File
Van Emmerik, Jim                                                  Address on File
Van Horn, Abraham                                                 Address on File
Van Horn, Dennis M                                                Address on File
Van Horn, Sherryl K                                               Address on File
VAN NESS FELDMAN LLP                                              1050 THOMAS JEFFERSON STREET NW                    SUITE 700                                              WASHINGTON         DC       20007
VANCE, STEVE                                                      P.O. BOX 698                                                                                              EAGLE BUTTE        SD       57625
VANDER PARTS COMPANY                                              1930 ALLENS LANE                                                                                          EVANSVILLE         IN       47720-1313
Vanderhoef, Lane                                                  Address on File
Vandeventer, Rick A                                               Address on File
VanPatten, Chuck B                                                Address on File




                                                                                                                         Page 101 of 112
                                                           Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 102 of 112



                                                                           Cloud Peak Energy Inc., et al .
                                                                                   Creditor Matrix

                               Name                      Address1                             Address2                     Address3               City    State    PostalCode      Country
Vansickle, Gary D                       Address on File
VANTAGE EQUIPMENT COMPANY LTD.          1042 COACHWOOD PL.                                                                            VICTORIA           BC       V8X 4W3       CANADA
VanVlerah, Nathan                       Address on File
VARIDESK, LLC                           1221 S BELT LINE ROAD                   SUITE 500                                             COPPELL            TX       75019
Vaught, Ricky                           Address on File
VDW BALANCE SERVICE                     5598 EAST 111 DRIVE                                                                           THORNTON           CO       80233
Veal, Cody J                            Address on File
Vedsted, Cindy                          Address on File
VEHICLE TRACKING SOLUTIONS LLC          152 VETERANS MEMORIAL HIGHWAY                                                                 COMMACK            NY       11725
VELOCITY EHS                            222 MERCHANDISE MART PLAZA              SUITE 1750                                            CHICAGO            IL       60654
Velos, Michael                          Address on File
Vendela, Jonathon                       Address on File
Venjohn, Dan C                          Address on File
VENTURA OILFIELD TACKLE INC             P.O. BOX 1388                                                                                 GILLETTE           WY       82718
VENTURE TECHNOLOGIES                    8680 CONCORD CENTER DR.                                                                       ENGLEWOOD          CO       80112
VENTYX ENERGY LLC                       P.O. BOX 934742                                                                               ATLANTA            GA       31193-4742
VERNON TESTERMAN JR.                    P.O. BOX 102                            128 N LUTHER AVE.                                     BURNS              WY       82053
VESCO'S MOTORSPORTS                     816 N MAIN ST                                                                                 BRIGHAM CITY       UT       84302
VEYANCE INDUSTRIAL SERVICES             DBA NATIONAL BELT                       347 GRATTON ROAD                                      TAZEWELL           VA       24651-9534
VIA MOBILITY SERVICES                   2855 N 63RD ST                                                                                BOULDER            CO       80301
VIBRANT TECHNOLOGY INC                  5 ERBA LANE SUITE B                                                                           SCOTTS VALLEY      CA       95066
Vilhauer, Del R                         Address on File
Vilhauer, Kyle S                        Address on File
Villarreal, Dominick A                  Address on File
VINCENT, BUNKER W                       6601 Ichabod                                                                                  Gillette           WY       82718
Vincent, Bunker W                       Address on File
Vink, Keith                             Address on File
VINSON & ELKINS                         666 FIFTH AVENUE 26TH FLOOR                                                                   NEW YORK           NY       10103-0040
Viren, Robert J                         Address on File
Virgil, Eddie P                         Address on File
Virginia Power Energy Marketing, Inc.   120 Tredegar Street                                                                           Richmond           VA       23260
VIRGINIA TRANSFORMER CORP               220 GLADE VIEW DRIVE                                                                          ROANOKE            VA       24012
VISION OIL TOOLS LLC                    P.O. BOX 1448                                                                                 GILLETTE           WY       82717-1448
VISION SERVICE PLAN                     1050 17TH STREET SUITE 1705                                                                   DENVER             CO       80265
VISION X OFFROAD LLC                    901 ALGONA BLVD NORTH SUITE F                                                                 ALGONA             WA       98001
VISIONARY COMMUNICATIONS INC            1001 SOUTH DOUGLAS HIGHWAY                                                                    GILLETTE           WY       82717-2799
Vissat, Donald                          Address on File
VISSCHER, LEWIS                         283 ANTELOPE POINT                                                                            LAFAYETTE          CO       80026
VITALSMARTS LC                          282 WEST RIVER BEND LANE STE 100                                                              PROVO              UT       84604
VITRIUM SYSTEMS                         550-409 GRANVILLE STREET                                                                      VANCOUVER          BC       V6C 1T2       CANADA
VIVA LABROOM                            HC 42 BOX 630                                                                                 BUSBY              MT       59016-9707
VOELKER'S AUTOBODY & GLASS INC.         607 MORRISSEY RD                                                                              NEWCASTLE          WY       82701
VOITH TURBO INC                         25 WINSHIP ROAD                                                                               YORK               PA       17406
VOLUNTEERS OF AMERICA                   NORTHEN ROCKIES                         1876 SOUTH SHERIDAN AVE                               SHERIDAN           WY       82801
VOLUNTEERS OF AMERICA                   NORTHERN ROCKIES                        219 N 30TH ST                                         BILLINGS           MT       59101
VonSavoye, Greg P                       Address on File
VOORHEES, JAMES S                       24 WADE CT                                                                                    SANTA BARBARA      CA       93109
VOSLER, ELIZABETH P                     185 CHRISTENSEN AVENUE                                                                        EATON              CO       80615-8911
Vossler, Jerry R                        Address on File
Vrana, Joe A                            Address on File
VRIENS TRUCK PARTS                      1575 N BECK STREET                                                                            SALT LAKE CITY     UT       84116
Vrooman, Greg D                         Address on File




                                                                                   Page 102 of 112
                                                        Case 19-11047-CSS         Doc 22-1     Filed 05/10/19    Page 103 of 112



                                                                               Cloud Peak Energy Inc., et al .
                                                                                       Creditor Matrix

                            Name                      Address1                                     Address2                      Address3                City    State     PostalCode       Country
VULCAN ENGINEERING LLC             303 SOUTH BROADWAY                                                                                       DENVER              CO       80209
W W GRAINGER INC                   1110 WILKINS CIRCLE                                                                                      CASPER              WY       82601
W W GRAINGER INC                   221 MOORE LN                                                                                             BILLINGS            MT       59101-3418
Wacker, Toby D                     Address on File
WADE AND ALISON LARSEN             P.O. BOX 14                                                                                              SHERIDAN            WY       82801
Waeckerle, Steve J                 Address on File
WAGEWORKS INC                      4200 WEST 115TH STREET STE 300                                                                           LEAWOOD             KS       66211-2728
WAGNER EQUIPMENT CO                1299 W JEFFERSON                                 P.O. BOX 1807                                           HAYDEN              CO       81639
WAGNER RANCH SERVICES, LLC         166 HIDDEN HILLS ROAD                                                                                    SHERIDAN            WY       82801
Wagner, Bill W                     Address on File
Wainscott, Bill L                  Address on File
Wainscott, Christy M               Address on File
Wainscott, Todd F                  Address on File
Waldner, Samantha                  Address on File
WALDOCK PARTNERSHIP                14622 SOUTH HWY 85                               P.O. BOX 1491                                           LUSK                WY       82225
Wales, David                       Address on File
Walker Jr., Tom E                  Address on File
WALKER, BEN                        3709 RAVALLI STREET                                                                                      BOZEMAN             MT       59718
Walker, Jerrod J                   Address on File
Walker, Patricia                   Address on File
Walker, Randy                      Address on File
WALKER, THOMAS F                   157 Fitch Rd                                                                                             Gillette            WY       82716
WALLA WALLA UNIVERSITY             204 S COLLEGE AVE                                STUDENT FINANCIAL SERVICES                              COLLEGE PLACE       WA       99324
Wallace, Bill R                    Address on File
WALLACE, BRIAN D                   33 Blackbird Rd                                                                                          Gillette            WY       82716
Wallace, Brian D                   Address on File
Walsh, Shalon                      Address on File
WALT MOSS TRUCKING INC             P.O. BOX 231                                                                                             LAKE NEBAGAMON      WI       54849
Walters, Keith P                   Address on File
Wambolt, Larry                     Address on File
WANSTEDT, SCOTT                    176 PINYON CIRCLE                                                                                        RANGELY             CO       81648
Wanxiang Resources PTE Ltd.        8 Marina View #28-03, Asia Square Tower 1                                                                                             18960          Singapore
Ward, Jeffrey J                    Address on File
Ward, Mindy                        Address on File
WAREHOUSE MARKET                   1062 BRUNDAGE LANE                                                                                       SHERIDAN            WY       82801
WARFAB FIELD MACHINING &           ERECTION CORP                                    350 JOY LANE                       P.O. BOX 390         HALLSVILLE          TX       75650
Wark, Gary W                       Address on File
Warner, Matthew                    Address on File
WARREN ENERGY GROUP INC            P.O. BOX 1833                                                                                            ST GEORGE           UT       84771-1833
WARREN FABRICATING CORPORATION     P.O. BOX 1032                                    3240 MAHONING AVE., N.W.                                WARREN              OH       44482-1032

WASHINGTON COAL CLUB               C/O RACHEL ROGIER                                2600 VIRGINIA AVE., NW SUITE 505                        WASHINGTON          DC       20037
WASHINGTON CRANE & HOIST           1334 THORNTON AVE SW                                                                                     PACIFIC             WA       98047
Washington Dept. of Revenue        1330 N. Washington St., Suite 5600                                                                       Spokane             WA       99201
WASHINGTON ELEMENTARY              1044 COOK AVENUE                                                                                         BILLINGS            MT       59102
Washington Secretary of State      Corporations and Charities Division              801 Capitol Way South              P.O. Box 40234       Olympia             WA       98504-0234
WASHINGTON STATE UNIVERSITY        240 FRENCH ADMINISTRATION BLDG                   P.O. BOX 641025                                         PULLMAN             WA       99164-1025
WASHINGTON2 ADVOCATES              P.O. BOX 1462                                                                                            BELLEVUE            WA       98009
Washut, Kyler S                    Address on File
Wasinger, Mark                     Address on File
WASINGER, MARK                     5800 US HWY 95 N APT B1                                                                                  WINNEMUCCA          NV       89445
Wassmann, Josh D                   Address on File




                                                                                       Page 103 of 112
                                                     Case 19-11047-CSS   Doc 22-1     Filed 05/10/19    Page 104 of 112



                                                                      Cloud Peak Energy Inc., et al .
                                                                              Creditor Matrix

                         Name                       Address1                              Address2                   Address3              City    State     PostalCode      Country
Wasson, Ryan                       Address on File
WASTE CONNECTIONS OF WYOMING       6120 MOHAN ROAD                                                                              GILLETTE          WY       82718
WATER GUY LLC                      707 WEST 3RD STREET                     P.O. BOX 2917                                        GILLETTE          WY       82717-2917
WATER PRODUCTS & SOLUTIONS         1831 S SHERIDAN AVE                                                                          SHERIDAN          WY       82801
Waterhouse, Joe F                  Address on File
WATERLINE ENVIROTECH LTD           4301 SQUALICUM LAKE ROAD                                                                     BELLINGHAM        WA       98226
WATERLOO HYDROGEOLOGIC INC.        460 PHILLIP STREET. SUITE 101                                                                WATERLOO          ON       N2L 5J2        CANADA
Watson, Matthew                    Address on File
Watson, Oryn                       Address on File
WAUSEON MACHINE PLANT 2, INC.      995 ENTERPRISE AVENUE                                                                        WAUSEON           OH       43567-9333
WAZEE CRANE                        11575 TELLER STREET                                                                          BROOMFIELD        CO       80020
WCI CONSULTING INC.                8240 PRESTON RD.                        STE 200                                              PLANO             TX       75024
WDEQ WATER QUALITY DIV             HERSCHLER BUILDING                      122 WEST 25TH STREET                                 CHEYENNE          WY       82002
WEAR PARTS & EQUIPMENT CO., INC.   20100 EAST 35TH DRIVE                                                                        AURORA            CO       80011
WEATHERFORD US LP                  3307 EAST SECOND STREET                                                                      GILLETTE          WY       82718
Weber, Gerard                      Address on File
WEBLINK INTERNATIONAL INC          3905 VINCENNES ROAD SUITE 210                                                                INDIANAPOLIS      IN       46268
WEIGHTS AND MEASURES               P.O. BOX 200516                                                                              HELENA            MT       59620
WEIR INTERNATIONAL INC             1431 OPUS PLACE SUITE 210                                                                    DOWNERS GROVE     IL       60515
Weisenberger, David                Address on File
Weisser, Eric T                    Address on File
Welch, Brian L                     Address on File
Welch, Timothy                     Address on File
WELD TEST & INSPECTION SERVICE     P.O. BOX 1105                                                                                GILLETTE          WY       82717-1105
Wellborn, Allen E                  Address on File
WELLNESS COUNCIL                   OF SHERIDAN COUNTY                      P.O. BOX 6281                                        SHERIDAN          WY       82801
WELLS FARGO                        PETTY CASH                              500 SO DOUGLAS HWY                                   GILLETTE          WY       82716
WELLS FARGO BANK                   NW 5159 / TRUST OPERATIONS              P.O. BOX 1450                                        MINNEAPOLIS       MN       55485-5159
WELLS FARGO BANK INSTITUTIONAL     WF 8113                                 P.O. BOX 1450                                        MINNEAPOLIS       MN       55485-8113
WELLS FARGO EQUIPMENT FINANCE      733 MARQUETTE AVE.                      SUITE 700                                            MINNEAPOLIS       MN       55402
WELLS FARGO INSURANCE SERVICES     USA INC - WV                            P.O. BOX 203646                                      DALLAS            TX       75320-3646
WELLS FARGO RAIL CORPORATION       6250 N. RIVER ROAD, SUITE 5000                                                               ROSEMONT          IL       60018
Wells Fargo Rail Corporation       9377 W. Higgins Rd., Suite 600                                                               Rosemont          IL       60018
Wells, Joshua                      Address on File
Wells, Travis                      Address on File
Welsh, Troy A                      Address on File
Welter, Lisa                       Address on File
WENDTLAND & WENDTLAND, LLP         2161 COFFEEN AVE., STE. 301                                                                  SHERIDAN          WY       82801
Werner, Josh C                     Address on File
WES JOHNSON                        9735 CONCORD PASS                                                                            BRENTWOOD         TN       37027
WESCO                              2 WINLAND COURT                                                                              GILLETTE          WY       82718
WEST LLC                           11808 MIRACLE HILLS DRIVE                                                                    OMAHA             NE       68154
WEST PLAINS ENGINEERING INC.       1750 RAND RD                                                                                 RAPID CITY        SD       57702
WEST RIVER MONUMENT COMPANY, INC   1607 MOUNTAIN VIEW ROAD                                                                      RAPID CITY        SD       57702
WEST VIRGINIA UNIVERSITY           P.O. BOX 6410                                                                                FAIRMONT          WV       26506
West, John                         Address on File
WESTATE MACHINERY                  P.O. BOX 50370                                                                               BILLINGS          MT       59105-0370
WESTECH ENVIRONMENTAL SERVICES     3005 AIRPORT ROAD                                                                            HELENA            MT       59604
WESTERN BUSINESS ROUNDTABLE        14405 WEST COLFAX AVENUE STE 159                                                             LAKEWOOD          CO       80401-3206
WESTERN CABLE & BELT REPAIR LLC    104 COMMERCIAL DR                       P.O. BOX 386                                         WRIGHT            WY       82732-0386
WESTERN CAUCUS FOUNDATION          400 N CAPITOL ST.                       #382                                                 WASHINGTON        DC       22202
WESTERN CHEMICAL INTERNATIONAL     2939 NORTH 67 TH PLACE                                                                       SCOTTSDALE        AZ       85251




                                                                              Page 104 of 112
                                                              Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 105 of 112



                                                                              Cloud Peak Energy Inc., et al .
                                                                                      Creditor Matrix

                                Name                        Address1                            Address2                     Address3               City     State     PostalCode      Country
WESTERN EDUCATION FOUNDATION FOR          P.O. BOX 1700                                                                                 HELENA             MT        59624
WESTERN ELECTRICAL SERVICES               5680 SOUTH 32ND STREET                                                                        PHOENIX            AZ        85040
WESTERN ENVIRONMENTAL ASSOCIATES          P.O. BOX 1703                                                                                 SIMI VALLEY        CA        93065
WESTERN ENVIRONMENTAL SERVICES            AND TESTING INC                          913 FOSTER ROAD                                      CASPER             WY        82601
WESTERN EQUIPMENT & SUPPLY CO             5450 EAST BEST ROAD                                                                           LARKSPUR           CO        80118-6114
WESTERN FUELS ASSOCIATION INC             P.O. BOX 33424                                                                                WESTMINSTER        CO        80234
Western Fuels Association, Inc.           12050 N. Pecos St.                       Suite 310                                            Westminster        CO        80234
WESTERN GOVERNORS' ASSOCIATION            1600 BROADWAY SUITE 1700                                                                      DENVER             CO        80202
WESTERN NEBRASKA                          COMMUNITY COLLEGE                        1601 E. 27TH STREET                                  SCOTTSBLUFF        NE        69361
WESTERN NEW MEXICO UNIVERSITY             1000 W COLLEGE AVE                       P.O. BOX 680                                         SILVER CITY        NM        88062
WESTERN POWER WASH                        2030 N 7 MILE RD                         P.O. BOX 505                                         MILLS              WY        82644
WESTERN SERVICES LLC                      3841 GARMAN ROAD SUITE A                                                                      GILLETTE           WY        82716
WESTERN SLING & SUPPLY CO                 2017 SKYVIEW DRIVE                                                                            CASPER             WY        82601
WESTERN STATES BURN CENTER                1801 16TH ST.                                                                                 GREELEY            CO        80631
WESTERN STATES CIRCUIT BREAKERS           1498 CURTIS                                                                                   IDAHO FALLS        ID        83402-4200
WESTERN STATES FIRE PROTECTION            2319 N. PLAZA DR. STE 1                                                                       RAPID CITY         SD        57702
WESTERN STORAGE AND HANDLING              1630 WEST EVANS AVE UNIT L                                                                    DENVER             CO        80110-1097
Western Sugar Cooperative, The            7555 E. Hampden Ave.                     Suite 600                                            Denver             CO        80231
WESTERN WASTE SOLUTIONS INC               13252 HWY 51                                                                                  ROZET              WY        82727
WESTMORELAND RESOURCES, INC.              P.O. BOX 449                                                                                  HARDIN             MT        59034
WESTON CO HEALTH SERVICES                 LIFELINE                                 1124 WASHINGTON BLVD                                 NEWCASTLE          WY        82701
WESTON ENGINEERING INC                    1401 EAST HWY 16                         P.O. BOX 260                                         UPTON              WY        82730-0260
WESTON, LONI D                            P.O. BOX 462                                                                                  PINE RIDGE         SD        57770
WESTSHORE TERMINALS LIMITED               PARTNERSHIP                              1 ROBERTS BANK                                       DELTA              BC        Y4M 4G5        CANADA
Westshore Terminals Limited Partnership   1 Roberts Bank                                                                                Delta              BC        V4M 4G5        Canada
WHARTON ASPHALT LLC                       3962 PA HOLLOW TRAIL                                                                          BILLINGS           MT        59106
Wheeler, David                            Address on File
WHEELHOUSE SHIPPING AGENCY LTD            SUITE 640 - 1050 WEST PENDER ST.                                                              VANCOUVER          BC        V6E 3S7        CANADA
Wheelhouse Shipping Agency Ltd.           Suite 640 – 1050 West Pender St.                                                              Vancouver          BC        V6E 3S7        Canada
Wheelock, JR R                            Address on File
Whipple, Landen A                         Address on File
Whipple, Logan                            Address on File
Whisonant, Jake W                         Address on File
Whitchurch, Chris A                       Address on File
White Bear, Gerald                        Address on File
White III, George W                       Address on File
WHITE INDUSTRIAL SEISMOLOGY, INC          1206 SCHIFFERDECKER AVENUE                                                                    JOPLIN             MO        64801
WHITE STAR MACHINERY & SUPPLY CO          3223 N. HYDRAULIC                                                                             WICHITA            KS        67219
WHITE, APRIL C                            706 Express Dr #234                                                                           Gillette           WY        82718
White, April Lynn                         Address on File
White, Darren C                           Address on File
White, Ryan J                             Address on File
WHITECLAY, LOGAN                          P.O. BOX 1153                                                                                 CROW AGENCY        MT        59022
WHITEDIRT, EDWARD                         P.O. BOX 1501                                                                                 LAME DEER          MT        59043
WHITEHALL LEDGER                          P.O. BOX 1169                                                                                 WHITEHALL          MT        59759
Whiteman Runs Him, Preston                Address on File
Whiteman, Channis                         Address on File
Whiteman, Eli C                           Address on File
WHITES ENERGY MOTORS                      203 MOTOR COURT                                                                               GILLETTE           WY        82718
WHITE'S FRONTIER MOTORS                   444 SKYLINE DRIVE                                                                             GILLETTE           WY        82718-8449
WHITEWOOD TRANSPORTATION                  2185 GOODMAN ROAD                        P.O. BOX 30553                                       BILLINGS           MT        59107
Whitlock, Scott B                         Address on File




                                                                                      Page 105 of 112
                                                     Case 19-11047-CSS   Doc 22-1      Filed 05/10/19     Page 106 of 112



                                                                     Cloud Peak Energy Inc., et al .
                                                                             Creditor Matrix

                         Name                      Address1                             Address2                       Address3              City    State    PostalCode   Country
Whitman, Chance                    Address on File
WHITMORE FIELD SERVICES LLC        3207 EAST 2ND STREET                                                                           GILLETTE          WY       82718
Whitted, Michelle L                Address on File
Wicker, Tim H                      Address on File
WICKS & ASSOCIATES LLC             2820 LYNDALE LANE                                                                              BILLINGS          MT       59102
WIGGER, TINA M                     17 Sundog Drive                                                                                Gillette          WY       82718
WILCOX ABSTRACT & TITLE GUARANTY   307 W. BURKITT                                                                                 SHERIDAN          WY       82801
Wilcox, Belle B                    Address on File
Wilcox, Brandon C                  Address on File
Wilcox, Shanna K                   Address on File
WILD IRON                          P.O. BOX 651                                                                                   WRIGHT            WY       82732
WILKINSON BARKER KNAUER LLP        1800 M STREET, NW                      SUITE 800N                                              WASHINGTON        DC       20036
Willadson, Dean J                  Address on File
Willenbrecht, Kim J                Address on File
WILLIAM BIG DAY                    P.O. BOX 17                                                                                    PRYOR             MT       59066
WILLIAM MARSH RICE UNIVERSITY      6100 MAIN ST., MS-81                                                                           HOUSTON           TX       77005
WILLIAMS CIVIL CONSTRUCTION        P.O. BOX 1152                                                                                  BOZEMAN           MT       59771
WILLIAMS SCOTSMAN INC              P.O. BOX 91975                                                                                 CHICAGO           IL       60693
Williams, Andrew                   Address on File
Williams, Beau G                   Address on File
Williams, Brett A                  Address on File
Williams, Brian A                  Address on File
Williams, Chad A                   Address on File
Williams, Daniel                   Address on File
Williams, Dwight                   Address on File
Williams, Evan                     Address on File
Williams, John W                   Address on File
Williams, Steve M                  Address on File
WILLIAMS, TIMOTHY                  1612 CIMARRON DRIVE                                                                            GILLETTE          WY       82716
Williamson, John C                 Address on File
WILLIS TOWERS WATSON US LLC        345 CALIFORNIA STREET, STE 2000                                                                SAN FRANCISCO     CA       94104-2612
WILLISTON STATE COLLEGE            1410 UNIVERSITY AVENUE                                                                         WILLISTON         ND       58801
Wills, Franklin C                  Address on File
Wilmington Trust - Zurich Trust    Quinton M. DePompolo                   50 South Sixth Street, Suite 1290                       Minneapolis       MN       55402
Wilmington Trust - Zurich Trust    Robert W. Bilodeau                     1100 North Market Street                                Wilmington        DE       19890-0001
WILMINGTON TRUST COMPANY-BOND      1100 NORTH MARKET STREET                                                                       WILMINGTON        DE       19890-0001
WILMINGTON TRUST COMPANY-TRUST     1100 NORTH MARKET STREET                                                                       WILMINGTON        DE       19890-0001
WILMOT, ROGER                      3005 POPE SPRINGS ROAD                                                                         LARAMIE           WY       82070
WILSON WELDING                     3021 GARMAND ROAD                      P.O. BOX 2197                                           GILLETTE          WY       82718
WILSON, PAULINE B                  921 MOUNTAIN MEADOW LANE A-208                                                                 GILLETTE          WY       82716
WIND RIVER SEED                    3075 LANE 51 1/2                                                                               MANDERSON         WY       82432-9506
WINDCREEK SERVICES INC             P.O. BOX 2410                                                                                  GILLETTE          WY       82717-2410
WINDRIVER STRATEGIES, LLC          659 CARLA COURT                                                                                WINDER            GA       30680
Winemiller, Jeff S                 Address on File
WINGATE INN - GILLETTE             1801 CLIFF DAVIS DRIVE                                                                         GILLETTE          WY       82718
Wingfield, Sam E                   Address on File
WINGFOOT COMMERCIAL TIRE SYSTEMS   3207 SOUTH DOUGLAS HWY                                                                         GILLETTE          WY       82718
Wingler, Matthew                   Address on File
Wingler, Melanie                   Address on File
Winn, Heather M                    Address on File
WINNINGER, LORA                    P.O. BOX 1219                                                                                  POWELL            WY       82435-1219
WINSTON SALEM STATE UNIVERSITY     601 MARTIN LUTHER KING JR DRIVE        SUITE 201                           THOMPSON CENTER     WINSTON-SALEM     NC       27110




                                                                              Page 106 of 112
                                                       Case 19-11047-CSS   Doc 22-1    Filed 05/10/19    Page 107 of 112



                                                                       Cloud Peak Energy Inc., et al .
                                                                               Creditor Matrix

                         Name                        Address1                           Address2                       Address3            City       State     PostalCode      Country
WINTER, TIO                        1316 POPLAR ST                                                                                 JOURDANTON        TX        78026
Winter, Tio                        Address on File
Winterholler, Jon                  Address on File
Winterholler, Kelly M              Address on File
WIP SERVICES LLC                   2814 BROOKS #438                                                                               MISSOULA          MT        59801
WIRE ROPE CORP OF AMERICA INC      2400 W. 75TH STREET                                                                            PRAIRIE VILLAGE   KS        66208
WIRE ROPE INDUSTRIES LTD           5501 TRANS-CANADA HWY                                                                          POINTE-CLAIRE     QC        H9R 1B7        CANADA
WIRELESSUNITS.COM, INC.            259 WYOMING AVE., 1ST FLOOR                                                                    KINGSTON          PA        18704
WIREROPE WORKS INC                 100 MAYNARD STREET                                                                             WILLIAMSPORT      PA        17701
WISCONSIN DEPT OF REVENUE          P.O. BOX 8965                                                                                  MADISON           WI        53708-8965
Wisconsin Dept. of Revenue         2135 Rimrock Rd.                                                                               Madison           WI        53713
WISCONSIN ELECTRIC POWER COMPANY   231 WEST MICHIGAN STREET                 P.O. BOX 2046                                         MILWAUKEE         WI        53201
Wisconsin Electric Power Company   333 West Everett St.                     A214                                                  Milwaukee         WI        53203
WISCONSIN OCCUPATIONAL HEALTH      LABORATORY                               2601 AGRICULTURE DR              P.O. BOX 7996        MADISON           WI        53718
Wisconsin Public Service Company   333 West Everett St.                     A214                                                  Milwaukee         WI        53203
WISCONSIN PUBLIC SERVICE CORP      700 NORTH ADAMS STREET                   P.O. BOX 19001                                        GREEN BAY         WI        54307-9001
Wisdom, Michael                    Address on File
WISE CONSULTING GROUP              3886 NORTH 100 EAST                                                                            PROVO             UT        84604
WISE SAFETY ENVIRONMENTAL INC      5720 HOLLY STREET                                                                              COMMERCE CITY     CO        80022
WISE SERVICES INC                  P.O. BOX 427                                                                                   LYMAN             WY        82937-0427
Wisenbaker, Preston R              Address on File
Witt, Brian C                      Address on File
WL ROSS GREENBRIER RAIL LLC        1166 AVENUE OF THE AMERICANS                                                                   NEW YORK          NY        10036
Woirhaye, Dale                     Address on File
WOLD, JOHN P                       307 JERSEY STREET                                                                              DENVER            CO        80220-5920
WOLD, PETER I                      139 WEST SECOND STREET STE 200                                                                 CASPER            WY        82601-2642
WOLF MOUNTAIN COAL COMPANY INC     P.O. BOX 6206                                                                                  SHERIDAN          WY        82801-6206
Wolf Mountain Coal Inc.            P.O. Box 6206                                                                                  Sheridan          WY        82801
Wolfe, Shane A                     Address on File
WOLFORDS SHOE STORE                117 EAST 2ND                                                                                   CASPER            WY        82601
WOLLAM CONSTRUCTION COMPANY        656 WEST 9400 SOUTH                                                                            SANDY             UT        84070
Wollen, Scott A                    Address on File
WOLSBORN-DRAZOVICH STATE MATH CO   4001 SAUNDERS BLVD.                                                                            GILLETTE          WY        82718-9396
WOMACK MACHINE SUPPLY CO - WEST    535 MOORE LANE                                                                                 BILLINGS          MT        59101
Womack, Chris S                    Address on File
WOMEN FOR WOMEN INTERNATIONAL      2000 M ST NW SUITE 200                                                                         WASHINGTON        DC        20036-2000
WOMEN LEADING MONTANA              105 PARK DRIVE SOUTH                                                                           GREAT FALLS       MT        59401
WOMEN'S MINING COALITION           P.O. BOX 10101                                                                                 RENO              NV        89510
WOMEN'S RESOURCE CENTER            P.O. BOX 2289                                                                                  GILLETTE          WY        82717-2289
WON-DOOR CORPORATION               1865 SOUTH 3480 WEST                                                                           SALT LAKE CITY    UT        84104-4915
WOOD MACKENZIE INC - BOSTON        5847 SAN FELIPE PLAZA SUITE 1000                                                               HOUSTON           TX        77057
WOOD TRUCKING LLC                  P.O. BOX 2396                                                                                  GILLETTE          WY        82717-2896
Wood, Gary W                       Address on File
Wood, Grant                        Address on File
Wood, Jackie                       Address on File
Wood, Mike                         Address on File
Wood, Susan R                      Address on File
Woodard, Rick G                    Address on File
WOODHOUSE AUTO FAMILY              2171 S HWY 30                                                                                  BLAIR             NE        68008
Wooldridge, James P                Address on File
Wooldridge, Quint G                Address on File
Wooldridge, Tyrell E               Address on File




                                                                               Page 107 of 112
                                                           Case 19-11047-CSS             Doc 22-1     Filed 05/10/19     Page 108 of 112



                                                                                      Cloud Peak Energy Inc., et al .
                                                                                              Creditor Matrix

                           Name                          Address1                                         Address2                    Address3              City    State     PostalCode       Country
WOOLEVER, KIMBERLY L                 623 Oregon Ave                                                                                              Gillette          WY       82718
Woolever, Randy S                    Address on File

WOON BONG ENERGY CO LTD              RM 1004, METRO-BIZ CTR, 10TH FL                       12, INSADONG 7-GIL, JONGNO-GU                         SEOUL                      3149
Woon Bong Energy Limited             Metro-Biz Center, 10th Floor BackSang Bldg.           12, Insadong 7-gil, Jongno-gu                         Seoul                      3149           Korea
Worden, James M                      Address on File
WORK CARE                            300 SOUTH HARBOR BLVD STE 600                                                                               ANAHEIM           CA       92805
WORKFORCE INSIGHT INC                1600 WYNKOOP STREET SUITE 5B                                                                                DENVER            CO       80202
Workman, Larry                       Address on File
WORKPLACE ELEMENTS LLC               2501 BLAKE STREET                                                                                           DENVER            CO       80205
WORKPLACE RESOURCE                   9600 EAST 40TH AVENUE                                                                                       DENVER            CO       80238
WORKSHARE TECHNOLOGY INC             208 UTAH STREET SUITE 350                                                                                   SAN FRANCISCO     CA       94103
WORLD COAL ASSOCIATION               5TH FLOOR HEDDON HOUSE                                149-151 REGENT STREET                                 LONDON                     W1B 4JD        United Kingdom
WORLD WILDLIFE FUND, INC             1250 24TH STREET, NW                                                                                        WASHINGTON        DC       20037
WORLDMONTANA                         P.O. BOX 5114                                                                                               BOZEMAN           MT       59717
WORLEYPARSONS CANADA SERVICES        400-10201 SOUTHPORT ROAD SW                                                                                 CALGARY           AB       T2W 4X9        CANADA
WOTCO INC.                           P.O. BOX 250                                                                                                CASPER            WY       82602
WOUNDED WARRIOR PROJECT, INC.        4899 BELFORT ROAD, STE. 300                                                                                 JACKSONVILLE      FL       32256
WOW! CHILDREN'S MUSEUM               110 N. HARRISON AVENUE                                                                                      LAFAYETTE         CO       80026
WRIGHT AFTER-PROM                    P.O. BOX 421                                                                                                WRIGHT            WY       82732
WRIGHT ANIMAL SHELTER                P.O. BOX 70                                                                                                 WRIGHT            WY       82732
WRIGHT AUTO PARTS INC                111 RAMPART DR                                        P.O. BOX 116                                          WRIGHT            WY       82732
WRIGHT BOOSTER CLUB                  P.O. BOX 172                                                                                                WRIGHT            WY       82732
WRIGHT COMMUNITY ASSISTANCE          P.O. BOX 476                                                                                                WRIGHT            WY       82732
WRIGHT HOTEL                         P.O. BOX 409                                                                                                WRIGHT            WY       82732
WRIGHT JR. & SR. HIGH SCHOOL         P.O. BOX 490                                                                                                WRIGHT            WY       82732-0490
WRIGHT LITTLE LEAGUE                 P.O. BOX 1123                                                                                               WRIGHT            WY       82732
WRIGHT MINING SOLUTIONS LLC          P.O. BOX 437                                                                                                WRIGHT            WY       82732-0437
WRIGHT SPEECH AND DEBATE TEAM        P.O. BOX 490                                                                                                WRIGHT            WY       82732
Wright, Jared J                      Address on File
Wright, Keith A                      Address on File
Wright, Melissa                      Address on File
Wright, Patrick W                    Address on File
WRIGHT, TYLER                        710 S. 11TH ST                                                                                              CHALLIS           ID       83226
Wright, Van P                        Address on File
Wrolstad, Andre M                    Address on File
WTC MACHINERY                        W1222 LINDEN ROAD                                                                                           IXONIA            WI       53036
WWC ENGINEERING                      1849 TERRA AVENUE                                                                                           SHERIDAN          WY       82801
WY ASSOCIATION OF MUNICIPALITIES     315 WEST 27TH STREET                                                                                        CHEYENNE          WY       82001
WY Board of Control                  Herschler Building, 122 W 25th Street                                                                       Cheyenne          WY       82002
WY BUSINESS COALITION ON HEALTH      2021 CLIFTON AVENUE                                                                                         CASPER            WY       82609-3276
WY CHILD SUPPORT ENFORCEMENT         2300 CAPITAL AVE                                      5TH FLOOR, SUITE A                                    CHEYENNE          WY       82002
WY COAL INFORMATION COMMITTEE        1401 AIRPORT PARKWAY SUITE 230                                                                              CHEYENNE          WY       82001
WY COUNTY COMMISSIONERS ASSOC        P.O. BOX 86                                           2300 CAPITOL AVE, 1ST FI NW                           CHEYENNE          WY       82003-0086
WY Department of Agriculture         2219 Carey Ave,                                                                                             Cheyenne          WY       82002
WY Department of Agriculture         6607 Campstool Road,                                                                                        Cheyenne          WY       82002
                                     Herschler Building, 1st Floor East; 122 W 25th
WY Department of Homeland Security   Street,                                                                                                     Cheyenne          WY       82002
WY Department of Transportation      3540 E. Warlow Drive,                                                                                       Gillette          WY       82716
WY Department of Transportation      5300 Bishop Blvd.                                                                                           Cheyenne          WY       82009-3340
WY Department of Transportation      7197 S. Hwy 59,                                                                                             Wright            WY       82732
WY DEPT OF ENVIRONMENTAL QUALITY     AIR QUALITY DIVISION                                  122 WEST 25TH STREET                                  CHEYENNE          WY       82002




                                                                                              Page 108 of 112
                                                                     Case 19-11047-CSS     Doc 22-1      Filed 05/10/19    Page 109 of 112



                                                                                        Cloud Peak Energy Inc., et al .
                                                                                                Creditor Matrix

                                  Name                              Address1                                Address2                     Address3            City    State     PostalCode   Country
WY DEPT WORKFORCE SERV WDTF                    122 W. 25TH ST. HERSCHLER 2E                                                                         CHEYENNE        WY       82002
WY DEQ                                         122 WEST 25TH STREET, 4W                                                                             CHEYENNE        WY       82002
WY DEQ Casper District II Office               152 North Durbin Street, Suite 100,                                                                  Casper          WY       82601
WY DEQ Cheyenne District I Office              200 West 17th Street,                                                                                Cheyenne        WY       82002
WY DEQ Sheridan District III Office            2100 West 5th Street,                                                                                Sheridan        WY       82801
WY DEQ Solid & Hazardous Waste Div.            200 West 17th Street,                                                                                Cheyenne        WY       82002
WY FAMILY LITERACY                             P.O. BOX 1359                                                                                        GILLETTE        WY       82718
WY Game and Fish Department                    5400 Bishop Blvd.                                                                                    Cheyenne        WY       82006
WY HIGH SCHOOL ACTIVITIES ASSOC                731 EAST SECOND STREET                                                                               CASPER          WY       82604
WY Industrial Siting Council                   200 W 17th St 4th floor,                                                                             Cheyenne        WY       82002
WY MSHA STATES GRANT PROGRAM                   300 WEST SINCLAIR                                                                                    GILLETTE        WY       82718
WY Office of State Lands & Investments         Herschler Building, 122 W 25th Street,                                                               Cheyenne        WY       82002
WY Oil & Gas Conservation Commission           P.O. Box 2640                                                                                        Casper          WY       82602-2640
WY Sheridan County Commissioners               224 S Main St # B1,                                                                                  Sheridan        WY       82801
WY Sheridan County Public Works                224 S Main St # B8                                                                                   Sheridan        WY       82801
WY State Engineers Office                      122 West 25th Street,                                                                                Cheyenne        WY       82002
WY State Engineers Office, Water Division II   1833 Sheridan Ave,                                                                                   Sheridan        WY       82801
WY State Historic Preservation Office          2301 Central Avenue                           Barrett Building 3rd Floor                             Cheyenne        WY       82002
WY State Mine Inspector's Office               551 Running W. Drive, #300,                                                                          Gillette        WY       82716
WY STATE PARKS AND CULTURAL RESO               2301 CENTRAL AVENUE                                                                                  CHEYENNE        WY       82002
WYO GROUP CONSTRUCTION LLC                     P.O. BOX 7318                                 39 E. BRUNDGAE STREET SUITE B                          SHERIDAN        WY       82801
WYO SERVICES, LLC                              P.O. BOX 761                                                                                         UPTON           WY       82730
WYO THEATER                                    P.O. BOX 528                                                                                         SHERIDAN        WY       82801
WYO-BEN INC                                    P.O. BOX 80687                                1345 DISCOVERY DRIVE                                   BILLINGS        MT       59102
WYOMING AFTERSCHOOL ALLIANCE                   933 S MAIN SUITE #7                                                                                  LANDER          WY       82520
WYOMING AGRICULTURE IN THE CLASS               P.O. BOX 347                                                                                         CHEYENNE        WY       82003
WYOMING AMATEUR HOCKEY ASSOC                   DOUGLAS YOUTH HOCKEY ASSOC                    P.O. BOX 235                                           DOUGLAS         WY       82633
WYOMING ARCHAEOLOGICAL SOCIETY I               1617 WESTRIDGE TERRACE                                                                               CASPER          WY       82604
WYOMING ARTS COUNCIL                           ATTN: SUE CASTANEDA                           2301 CENTRAL AVE.                                      CHEYENNE        WY       82001
WYOMING ASSOCATION OF                          RURAL WATER SYSTEMS                           715 W BIRCH STREET                P.O. BOX 1750        GLENROCK        WY       82637
WYOMING ASSOCIATION OF CC TRUSTE               7354 HUNTZ DRIVE                                                                                     CHEYENNE        WY       82009
WYOMING AUDIOLOGY & HEARING INC                226 NORTH BROOKS                              P.O. BOX 6205                                          SHERIDAN        WY       82801
WYOMING BIKER ASSOCIATION N.E.C.               P.O. BOX 352                                                                                         GILLETTE        WY       82716
WYOMING BOARD OF CERTIFIED                     PUBLIC ACCOUNTANTS                            2020 CAREY AVENUE SUITE 100                            CHEYENNE        WY       82002-0610
WYOMING BREAST CANCER INITIATIVE               P.O. BOX 2541                                                                                        CHEYENNE        WY       82003-2541
WYOMING BUSINESS ALLIANCE                      P.O. BOX 3197                                                                                        CHEYENNE        WY       82003
WYOMING CARES                                  341 EAST E ST. STE 125                                                                               CASPER          WY       82602
WYOMING CHAMBER OF COMMERCE                    P.O. BOX 301                                                                                         WHEATLAND       WY       82201-0301
WYOMING CHILD AND FAMILY                       DEVELOPMENT INC                               P.O. BOX 100                                           GUERNSEY        WY       82214

WYOMING COMMUNITY FOUNDATION                   C/O WORKING FOR WYOMING FUND                  1472 NORTH 5TH STREET SUITE 201                        LARAMIE         WY       82072
WYOMING CONGRESSIONAL AWARD                    ATTN: TRISTA OSTROM                           314 EAST 21ST STREET                                   CHEYENNE        WY       82001
WYOMING CORPORATE CLEANERS, LLC                7791 ROADRUNNER DR.                                                                                  GILLETTE        WY       82718
WYOMING COWBOY HALL OF FAME                    P.O. BOX 6070                                                                                        RIVERTON        WY       82501
WYOMING D.A.R.E., INCORPORATED                 436 EAST 22ND AVE, WEST WING                                                                         TORRINGTON      WY       82240
WYOMING DEPARTMENT OF                          WORKFORCE SERVICES                            P.O. BOX 2659                                          CASPER          WY       82602
WYOMING DEPARTMENT OF REVENUE                  122 WEST 25TH STREET                                                                                 CHEYENNE        WY       82002-0110
Wyoming Department of Workforce Services       551 Running W Drive, #300                                                                            Gillette        WY       82718
WYOMING DEPT OF AGRICULTURE                    2219 CAREY AVENUE                                                                                    CHEYENNE        WY       82002
WYOMING DEPT OF ENVIRONMENTAL                  QUALITY                                       200 WEST 17TH STREET                                   CHEYENNE        WY       82002
WYOMING DEPT OF ENVIRONMENTAL                  QUALITY/WATER QUALITY DIVISION                122 WEST 25TH STREET                                   CHEYENNE        WY       82002




                                                                                                 Page 109 of 112
                                                                     Case 19-11047-CSS   Doc 22-1     Filed 05/10/19   Page 110 of 112



                                                                                     Cloud Peak Energy Inc., et al .
                                                                                             Creditor Matrix

                               Name                                Address1                          Address2                       Address3            City    State    PostalCode   Country
                                                                                          6101 YELLOWSTONE ROAD, SUITE
WYOMING DEPT OF HEALTH                            OFFICE OF EMS                           400                                                  CHEYENNE        WY       82009-3445
WYOMING DEPT OF TRANSPORTATION                    5300 BISHOP BOULEVARD                                                                        CHEYENNE        WY       82009-3340
Wyoming Dept. of Revenue                          122 W. 25th St. 3rd Floor East                                                               Cheyenne        WY       82002-0110
Wyoming Dept. of Revenue - Mineral Tax Division   122 W. 25th St. 3rd Floor East                                                               Cheyenne        WY       82002-0110
WYOMING DOOR                                      518 NORTH BROOKS                                                                             CASPER          WY       82604
WYOMING ELECTRIC INC                              15 GABLE WAY                                                                                 SHERIDAN        WY       82801
WYOMING FBLA                                      11067 CHERRY WOOD LANE                                                                       CHEYENNE        WY       82009
WYOMING FFA FOUNDATION                            P.O. BOX 71                                                                                  CHEYENNE        WY       82003
WYOMING FOOD BANK OF THE ROCKIES                  4976 PAIGE                              P.O. BOX 116                                         MILLS           WY       82644
WYOMING HERITAGE FOUNDATION                       145 SOUTH DURBIN SUITE 101                                                                   CASPER          WY       82601
WYOMING HIGHWAY PATROL ASSOC                      1740 H DELL RANGE BLVD. # 232                                                                CHEYENNE        WY       82009
WYOMING INAUGURAL COMMITTEE                       P.O. BOX 1586                                                                                CHEYENNE        WY       82003
WYOMING INFRASTRUCTURE AUTHORITY                  325 W. 18TH STREET SUITE #1                                                                  CHEYENNE        WY       82001
WYOMING INTERNET INC                              DBA K2 TECHNOLOGIES                     400 S GILLETTE AVE #100                              GILLETTE        WY       82716
WYOMING JUNIOR RODEO ASSOCIATION                  568 55 RANCH ROAD                                                                            GLENROCK        WY       82637
WYOMING LINE BUILDERS INC.                        P.O. BOX 2847                                                                                GILLETTE        WY       82717
WYOMING LITTLE LEAGUE DISTRICT 2                  83 MOUNTAIN AIR DRIVE                                                                        LARAMIE         WY       82070
WYOMING LIVESTOCK ROUNDUP                         P.O. BOX 850                                                                                 CASPER          WY       82602
WYOMING MACHINERY COMPANY                         5300 W OLD YELLOWSTONE                  P.O. BOX 2335                                        CASPER          WY       82602
WYOMING MACHINERY COMPANY                         5505 MOHAN ROAD                         P.O. BOX 1238                                        GILLETTE        WY       82717-1238
WYOMING MACHINERY/SWANSON                         5505 MOHAN ROAD                         P.O. BOX 1238                                        GILLETTE        WY       82717
WYOMING MARINE                                    3100 CONESTOGA DRIVE                                                                         GILLETTE        WY       82716
WYOMING METH PROJECT INC                          1701 EAST E STREET                      P.O. BOX 51688                                       CASPER          WY       82605
WYOMING MINING ASSOCIATION                        1401 AIRPORT PARKWAY SUITE 230                                                               CHEYENNE        WY       82001
WYOMING OIL & GAS                                 P.O. BOX 2640                                                                                CASPER          WY       82602
WYOMING PEACE OFFICERS ASSN                       1740 DELL RANGE BLVD H-456                                                                   CHEYENNE        WY       82009
WYOMING PIONEER ASSOCIATION                       P.O. BOX 1545                                                                                DOUGLAS         WY       82263
WYOMING PIONEER MEMORIAL MUSEUM                   P.O. BOX 911                                                                                 DOUGLAS         WY       82633
WYOMING QUALITY HEALTHCARE                        COALITION LLC                           430 MEDICAL ARTS COURT                               GILLETTE        WY       82716-3364
WYOMING RENTS LLC                                 2318 NORTH MAIN STREET                                                                       SHERIDAN        WY       82801
WYOMING RENTS LLC                                 5810 PATTY AVE                                                                               GILLETTE        WY       82718
WYOMING RESCUE MISSION                            P.O. BOX 2030                                                                                CASPER          WY       82602
WYOMING RIGGING & IND USE 18255                   3109 W 76TH AVENUE                                                                           WESTMINSTER     CO       80030
WYOMING RIGGING AND INDUSTRIAL                    SUPPLY LLC                              P.O. BOX 1296                                        DOUGLAS         WY       82633-1296
WYOMING RUGBY FOUNDATION                          170 NORTH 5TH STREET                                                                         LARAMIE         WY       82072
Wyoming Secretary of State                        2020 Carey Avenue                                                                            Cheyenne        WY       82002-0020
WYOMING SKILLSUSA                                 7817 KEPLER DRIVE                                                                            CHEYENNE        WY       82009
WYOMING SPORTSMAN'S GROUP                         P.O. BOX 7235                                                                                GILLETTE        WY       82717
WYOMING STARTER & ALTERNATOR                      P.O. BOX 1505                                                                                GILLETTE        WY       82717-1505
WYOMING STATE 4-H FOUNDATION                      1000 EAST UNIVERSITY AVE                DEPT 3354                                            LARAMIE         WY       82071
WYOMING STATE BAR                                 P.O. BOX 109                                                                                 CHEYENNE        WY       82001
WYOMING STATE ENGINEERS OFFICE                    HERSCHLER BUILDING 4E                   122 WEST 25TH STREET                                 CHEYENNE        WY       82002
WYOMING STATE FAIR & RODEO                        PO DRAWER 10                                                                                 DOUGLAS         WY       82633
Wyoming State Lands and Investments               122 W. 25th St.                                                                              Cheyenne        WY       82002-0600
WYOMING STATE SOCIETY                             P.O. BOX 76145                                                                               WASHINGTON      DC       20013
WYOMING STATE TREASURER                           UNCLAIMED PROPERTY DIVISION             200 WEST24TH STREET                                  CHEYENNE        WY       82002
WYOMING STOCK GROWERS ASSOC                       113 EAST 20TH STREET                                                                         CHEYENNE        WY       82001
WYOMING STOCK GROWERS LAND TRUST                  P.O. BOX 268                                                                                 CHEYENNE        WY       82003
WYOMING SYMPHONY ORCHESTRA                        225 SOUTH DAVID STREET                  SUITE B                                              CASPER          WY       82601
WYOMING TAXPAYERS ASSOCIATION                     200 EAST 8TH AVENUE SUITE 203                                                                CHEYENNE        WY       82001
WYOMING WATERWORKS SALES                          P.O. BOX 3620                                                                                CASPER          WY       82602




                                                                                             Page 110 of 112
                                                            Case 19-11047-CSS   Doc 22-1      Filed 05/10/19   Page 111 of 112



                                                                            Cloud Peak Energy Inc., et al .
                                                                                    Creditor Matrix

                               Name                       Address1                             Address2                     Address3               City      State     PostalCode   Country
WYOMING WOMEN'S FOUNDATION            1472 N. 5TH ST., STE 201                                                                         LARAMIE            WY         82072
WYOMING WOMEN'S LEGISLATIVE CAUC      P.O. BOX 1569                                                                                    WILSON             WY         83014
WYOMING WORK WAREHOUSE                4330 EAST SECOND STREET                                                                          CASPER             WY         82609
WYOMING WORK WAREHOUSE INC            4330 EAST SECOND STREET                                                                          CASPER             WY         82609-2382
WYOTECH                               4373 N 3RD ST                                                                                    LARAMIE            WY         82072
WYOVISION ASSOCIATES INC              1450 SUGARLAND DRIVE                                                                             SHERIDAN           WY         82801
WYOVISION ASSOCIATES OF GILLETTE      530 RUNNING W DRIVE                        SUITE 110                                             GILLETTE           WY         82718
WYOWRESTLING                          305 WEST LAKEWAY ROAD                                                                            GILLETTE           WY         82718
WYSPE - POWDER RIVER BASIN CHPTR      P.O. BOX 7094                                                                                    GILLETTE           WY         82717
WYVERN CONSULTING                     P.O. BOX 7299                                                                                    TRENTON            NJ         8628
XBRL US, INC.                         1455 PENNSYLVANIA AVE, NW                  C/O AICPA - 10TH FLOOR                                WASHINGTON         DC         20004
XCOAL ENERGY & RESOURCES              ONE ENERGY PLACE, SUITE 9000                                                                     LATROBE            PA         15650
Xcoal Energy & Resources              One Energy Plaza                           Suite 9000                                            Latrobe            PA         15650
XETA TECHNOLOGIES INC                 1814 WEST TACOMA STREET                                                                          BROKEN ARROW       OK         74012
XL Specialty Insurance Company        100 Constitution Plaza, 17th Floor                                                               Hartford           CT         6103
XL Specialty Insurance Company        One Constitution Plaza, 16Th Floor                                                               Hartford           CT         6103
XM SATELLITE RADIO INC                1500 ECKINGTON PLACE NE                                                                          WASHINGTON         DC         20002
XPEDX                                 1495 MONAD ROAD                                                                                  BILLINGS           MT         59101-3227
XPO LOGISTICS FREIGHT, INC.           135 S LASALLE                              DEPT 2493                                             CHICAGO            IL         60674-2493
Y ENVIRONMENTAL                       P.O. BOX 433                                                                                     SHERIDAN           WY         82801
Yates, David                          Address on File
Yates, Steve G                        Address on File
YC INC                                P.O. BOX 460                                                                                     SUNDANCE           WY         82729-0460
Yellow Tail, Ethan                    Address on File
YELLOWSTONE ACADEMY                   1732 SOUTH 72ND STREET WEST                                                                      BILLINGS           MT         59016
YELLOWSTONE ART MUSEUM                401 NORTH 27TH STREET                                                                            BILLINGS           MT         59101
YELLOWSTONE COUNTY                    METRAPARK                                  308 6TH AVE. NORTH                                    BILLINGS           MT         59101
YELLOWSTONE MEDIATION                 1102 BECK AVENUE                                                                                 CODY               WY         82414
YELLOWSTONE VALLEY PARTS & EQUIP      4959 US HWY 312                                                                                  BILLINGS           MT         59105-4926
Yellowtail, Cris                      Address on File
Yelton, Jody L                        Address on File
YMCA OF BOULDER VALLEY                2800 DAGNY WAY                                                                                   LAFAYETTE          CO         80026
YODI'S MOULAGE                        BOX 185                                                                                          DAYTON             WY         82836
YONKEE & TONER, LLP                   319 W. DOW STREET                          P.O. BOX 6288                                         SHERIDAN           WY         82801
YOON & YANG LLC                       19FL, ASEM TOWER                           517 YEONGDONG-DAERO               GANGNAM-GU          SEOUL                         6164
York, James                           Address on File
Yoshida, Bryan J                      Address on File
Young, Bob A                          Address on File
Young, Garrett L                      Address on File
YOUNG, JOHN A AND FLORENCE A          BOX 15 HC 59                                                                                     DECKER             MT         59025
Young, Todd A                         Address on File
Young, Victor                         Address on File
Youngberg, Arthur L                   Address on File
YOUTH DEVELOPMENT SERVICES            P.O. BOX 1328                              800 JACKSON STREET                                    DOUGLAS            WY         82633
YOUTH EMERGENCY SERVICE INC           P.O. BOX 2151                                                                                    GILLETTE           WY         82717-2151
YOUTH EMERGENCY SERVICES              FOUNDATION                                 P.O. BOX 2151                                         GILLETTE           WY         82717-2151
YRAC HOTSHOT SERVICES LLC             P.O. BOX 3793                                                                                    GILLETTE           WY         82717
YWCA BILLINGS                         909 WYOMING AVENUE                                                                               BILLINGS           MT         59101
ZACKLIFT INTERNATIONAL INC.           1102 E. FIRST STREET                                                                             CLE ELUM           WA         98922-9518
Zahrowski, Chad                       Address on File
Zahrowski, Mike A                     Address on File
Zamzow, Chris J                       Address on File




                                                                                    Page 111 of 112
                                                  Case 19-11047-CSS   Doc 22-1    Filed 05/10/19    Page 112 of 112



                                                                  Cloud Peak Energy Inc., et al .
                                                                          Creditor Matrix

                         Name                    Address1                          Address2                      Address3             City        State    PostalCode   Country
Zavala, Jessica                 Address on File
ZAYO GROUP LLC                  393 INVERNESS PKWY                                                                          ENGLEWOOD        CO           80112-5816
Zellitti, Travis                Address on File
Zemski, Dennis A                Address on File
Zemski, Jubal                   Address on File
ZEP SALES & SERVICE             16304 EAST 32ND AVE                    UNIT 40                                              AURORA           CO           80011
ZEP SALES & SERVICE             21019 77TH AVENUE SOUTH                                                                     KENT             WA           98032
ZIIVA INC                       2965 COLONNADE DR STE 110                                                                   ROANOKE          VA           24018-3541
Zimmerman, Austin               Address on File
Zimmerschied, Dusty M           Address on File
Zingham, Justin D               Address on File
Zink, Jordan D                  Address on File
ZIP PRINTING                    112 SOUTH GILLETTE AVENUE                                                                   GILLETTE         WY           82716
ZIP'S TRUCK EQUIPMENT, INC.     316 W MILWAUKEE                                                                             NEW HAMPTON      IA           50659
ZOOMONTANA                      2100 S SHILOH RD                                                                            BILLINGS         WY           59106
ZOWADA PLUMBING & HEATING INC   724 VAL VISTA STREET                                                                        SHERIDAN         WY           82801-3648
Zurbuchen, Jordan               Address on File
ZURICH INSURANCE COMPANY        10 S RIVERSIDE PLAZA                                                                        CHICAGO          IL           60606
ZURICH NORTH AMERICA            1400 AMERICAN LANE                                                                          SCHAUMBURG       IL           60196-1056
ZURICH SERVICES CORPORATION     ZURICH NORTH AMERICA                   1299 ZURICH WAY                                      SCHAUMBURG       IL           60196




                                                                          Page 112 of 112
